Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 1 of 347. PageID #: 39415



                     THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

                                        MDL No. 2804
IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                       Case No. 1:17-MD-2804

                                        Hon. Dan A. Polster
ST. VINCENT MEDICAL CENTER,
SOUTHWEST MISSISSIPPI REGIONAL
MEDICAL CENTER; INFIRMARY
HEALTH HOSPITALS, INC.; and
MONROE COUNTY HEALTHCARE
AUTHORITY, d/b/a MONROE COUNTY
HOSPITAL; on behalf of themselves and
all others similarly situated,
                                        FIRST AMENDED
                                        CLASS ACTION COMPLAINT
  Plaintiffs,

                v.
                                        JURY TRIAL DEMANDED
AMERISOURCEBERGEN DRUG
CORPORATION; CARDINAL HEALTH,
INC.; MCKESSON CORPORATION;
PURDUE PHARMA L.P.; PURDUE
PHARMA, INC.; THE PURDUE
FREDERICK COMPANY, INC.;
RICHARD SACKLER; BEVERLY
SACKLER; DAVID SACKLER; ILENE
SACKLER LEFCOURT; JONATHAN
SACKLER; KATHE SACKLER; JOHN
STEWART; MARK TIMNEY; CRAIG
LANDAU; RUSSELL GASDIA;
MORTIMER D.A. SACKLER; THERESA
SACKLER; TEVA PHARMACEUTICAL
INDUSTRIES, LTD.; TEVA
PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON &
JOHNSON; JANSSEN
PHARMACEUTICALS, INC.; SPECGX
LLC; ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICA, INC.;
NORAMCO, INC.; ENDO HEALTH
SOLUTIONS INC.; ENDO
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 2 of 347. PageID #: 39416



PHARMACEUTICALS, INC.; MIAMI-
LUKEN, INC.; INSYS THERAPEUTICS,
INC., ALLERGAN PLC f/k/a ACTAVIS
PLC; WATSON PHARMACEUTICALS,
INC. n/k/a ACTAVIS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC;
ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.;
MALLINCKRODT PLC;
MALLINCKRODT LLC; CVS HEALTH
CORPORATION; THE KROGER CO.;
RITE-AID OF MARYLAND, INC.;
ABBOTT LABORATORIES; ABBOTT
LABORATORIES, INC.; AMNEAL
PHARMACEUTICALS, LLC; ANDA,
INC.; H.D. SMITH, LLC f/k/a H.D.
SMITH WHOLESALE DRUG CO.;
HENRY SCHEIN, INC.; DEPOMED,
INC.; WALGREENS BOOTS
ALLIANCE, INC.; WAL-MART, INC.;
and DOES 1-100,

  Defendants.

This document relates to:
Case No. 1:17-op-45175-DAP
    Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 3 of 347. PageID #: 39417



                                                   TABLE OF CONTENTS

COMPLAINT ................................................................................................................................. 1
I.        INTRODUCTION .............................................................................................................. 2
          A.         The Opioid Crisis .................................................................................................... 2
          B.         Impact Of Opioids On Hospitals............................................................................. 9
          C.         Financial Impact Of Defendants’ Activities On Plaintiffs .................................... 13
          D.         The Roles of Defendants in Causing and Perpetuating the Opioid Crisis ............ 15
II.       JURISDICTION AND VENUE ....................................................................................... 18
III.      PARTIES .......................................................................................................................... 19
          A.         Plaintiffs ................................................................................................................ 19
          B.         Defendants ............................................................................................................ 20
                     1.         Marketing Defendants ............................................................................... 20
                                a.         Purdue, Associated Companies and Associated Individuals ........ 20

                                b.         Cephalon and Associated Companies ........................................... 25

                                c.         Janssen and Associated Companies .............................................. 28

                                d.         Endo and Associated Companies .................................................. 30

                                e.         Insys Therapeutics, Inc. ................................................................ 31

                                f.         Abbott Laboratories ...................................................................... 32

                                g.         Amneal Pharmaceuticals, LLC ..................................................... 33

                                h.         Depomed, Inc. ............................................................................... 33

                                i.         Mallinckrodt Entities .................................................................... 34

                                j.         Actavis and Associated Companies .............................................. 36

                     2.         Distributor Defendants .............................................................................. 37
                                a.         AmerisourceBergen Drug Corporation ......................................... 37

                                b.         Anda, Inc. ...................................................................................... 38

                                c.         Cardinal ......................................................................................... 38

                                d.         H. D. Smith, LLC.......................................................................... 39

                                e.         Henry Schein Entities ................................................................... 39


                                                                        i
    Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 4 of 347. PageID #: 39418



                            f.         Miami-Luken ................................................................................ 40

                            g.         McKesson Corporation ................................................................. 40

                  3.        National Retail Pharmacies ....................................................................... 42
                            a.         CVS Health Corporation ............................................................... 42

                            b.         The Kroger Co. ............................................................................. 42

                            c.         Rite-Aid of Maryland, Inc............................................................. 42

                            d.         Walgreens Boots Alliance, Inc. .................................................... 42

                            e.         Wal-Mart Inc. ................................................................................ 42

                  4.        Defendants’ Agents and Affiliated Persons .............................................. 43
IV.      FACTUAL BACKGROUND ........................................................................................... 43
         A.       The History Of Opioids ........................................................................................ 43
         B.       The Opioid Epidemic ............................................................................................ 46
         C.       Congressional Response to the Opioid Crisis ....................................................... 49
V.       THE MARKETING DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
         MARKETING OF OPIOIDS............................................................................................ 50
         A.       The Marketing Defendants’ False and Deceptive Statements About Opioids ..... 52
                  1.        Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
                            Low ........................................................................................................... 53
                            a.         Purdue and Abbott’s Misrepresentations Regarding Addiction Risk
                                       ....................................................................................................... 54

                            b.         Endo’s Misrepresentations Regarding Addiction Risk ................. 62

                            c.         Janssen’s Misrepresentations Regarding Addiction Risk ............. 64

                            d.         Cephalon’s Misrepresentations Regarding Addiction Risk .......... 65

                            e.         Mallinckrodt’s Misrepresentations Regarding Addiction Risk .... 66

                  2.        Falsehood #2: To the Extent There is a Risk of Addiction, It Can Be
                            Easily Identified and Managed ................................................................. 68
                  3.        Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction”
                            Requiring More Opioids ........................................................................... 70
                  4.        Falsehood #4: Blaming Addicted Patients as “Untrustworthy” “Abusers”
                            ................................................................................................................... 74
                  5.        Falsehood #5: Opioid Withdrawal Can Be Avoided by Tapering ............ 75


                                                                    ii
    Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 5 of 347. PageID #: 39419



               6.      Falsehood #6: Opioid Doses Can Be Increased Without Limit or Greater
                       Risk ........................................................................................................... 76
               7.      Falsehood #7: Long-term Opioid Use Improves Functioning .................. 78
               8.      Falsehood #8: Alternative Forms of Pain Relief Pose Greater Risks Than
                       Opioids ...................................................................................................... 83
               9.      Falsehood #9: OxyContin Provides Twelve Hours of Pain Relief ........... 86
               10.     Falsehood #10: New Formulations of Certain Opioids Successfully Deter
                       Abuse ........................................................................................................ 91
                       a.         Purdue’s Deceptive Marketing of Reformulated OxyContin and
                                  Hysingla ER .................................................................................. 92

                       b.         Endo’s Deceptive Marketing of Reformulated Opana ER ........... 95

                       c.         Other Marketing Defendants’ Misrepresentations Regarding Abuse
                                  Deterrence ..................................................................................... 99

         B.    The Marketing Defendants Disseminated Their Misleading Messages About
               Opioids Through Multiple Direct and Indirect Channels ................................... 101
               1.      The Marketing Defendants Used “Detailers” To Directly Disseminate
                       Their Misrepresentations to Prescribers.................................................. 102
               2.      Hospitals Were Directly Targeted by the Marketing Defendants ........... 109
               3.      The Marketing Defendants Deceptively Directed Front Groups to Promote
                       Opioid Use .............................................................................................. 111
                       a.         American Pain Foundation ......................................................... 113

                       b.         American Academy of Pain Medicine and the American Pain
                                  Society......................................................................................... 115

                       c.         FSMB .......................................................................................... 119

                       d.         The Alliance for Patient Access .................................................. 121

                       e.         The U.S. Pain Foundation ........................................................... 125

                       f.         American Geriatrics Society ....................................................... 126

                       g.         American Chronic Pain Association ........................................... 128

               4.      The Marketing Defendants Deceptively Paid Key Opinion Leaders to
                       Promote Opioid Use ................................................................................ 128
                       a.         Dr. Russell Portenoy ................................................................... 130

                       b.         Dr. Lynn Webster........................................................................ 133



                                                             iii
    Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 6 of 347. PageID #: 39420



                          c.         Dr. Perry Fine.............................................................................. 135

                          d.         Dr. Scott Fishman ....................................................................... 137

               5.         The Marketing Defendants Also Spread Their Misleading Messages to
                          Reputable Organizations ......................................................................... 139
               6.         The Marketing Defendants Disseminated Their Misrepresentations
                          Through Continuing Medical Education Programs ................................ 141
               7.         The Marketing Defendants Used “Branded” Advertising to Promote Their
                          Products to Doctors and Consumers ....................................................... 144
               8.         The Marketing Defendants Used “Unbranded” Advertising to Promote
                          Opioid Use for Chronic Pain Without FDA Review .............................. 145
               9.         The Marketing Defendants Funded, Edited and Distributed Publications
                          That Supported Their Misrepresentations ............................................... 146
               10.        The Marketing Defendants Used Speakers’ Bureaus and Programs to
                          Spread Their Deceptive Messages. ......................................................... 148
         C.    The Marketing Defendants’ Goal Was for More Patients to Take More Opioids at
               Higher Doses for Longer Periods of Time .......................................................... 148
               1.         Increasing the Patient Population............................................................ 148
                          a.         The Marketing Defendants Focused on Vulnerable Populations 148

                          b.         The Marketing Defendants Focused on Having Opioids Perceived
                                     as a “First Line” of Medication for “Opioid-Naïve” Patients,
                                     Rather Than as a Last Resort for Cancer Patients and the
                                     Terminally Ill .............................................................................. 151

               2.         Increasing Dosages and Increasing Them Quickly to Keep Patients on
                          Longer ..................................................................................................... 153
         D.    The Marketing Defendants’ Scheme Succeeded, Creating a Public Health
               Epidemic ............................................................................................................. 154
               1.         The Marketing Defendants Dramatically Expanded Opioid Prescribing
                          and Use.................................................................................................... 154
               2.         The Marketing Defendants’ Deception in Expanding Their Market Created
                          and Fueled the Opioid Epidemic............................................................. 156
         E.    Each of the Marketing Defendants Made Materially Deceptive Statements and
               Concealed Material Facts .................................................................................... 157
               1.         Purdue ..................................................................................................... 158
               2.         Endo ........................................................................................................ 163
               3.         Janssen .................................................................................................... 164
               4.         Depomed ................................................................................................. 166


                                                                iv
    Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 7 of 347. PageID #: 39421



               5.       Cephalon ................................................................................................. 167
               6.       Actavis .................................................................................................... 168
               7.       Mallinckrodt............................................................................................ 169
               8.       Insys ........................................................................................................ 169
VI.      DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
         DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS AND TO
         IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS ORDERS ....... 174
         A.    All Defendants Have, and Breached, Duties to Guard Against, and Report,
               Unlawful Diversion and to Report and Prevent Suspicious Orders .................... 175
               1.       Defendants’ Use of Trade and Other Organizations ............................... 181
                        a.         Pain Care Forum ......................................................................... 181

                        b.         HDA ............................................................................................ 182

               2.       Defendants Were Aware of and Have Acknowledged Their Obligations to
                        Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders
                        ................................................................................................................. 187
               3.       Defendants Kept Careful Track of Prescribing Data and Knew About
                        Suspicious Orders and Prescribers .......................................................... 188
               4.       Defendants Failed to Report Suspicious Orders or Otherwise Act to
                        Prevent Diversion.................................................................................... 197
               5.       Defendants Delayed a Response to the Opioid Crisis by Pretending to
                        Cooperate with Law Enforcement .......................................................... 200
         B.    The Marketing Defendants’ Unlawful Failure To Prevent Diversion And Monitor,
               Report, And Prevent Suspicious Orders ............................................................. 204
         C.    The Distributor Defendants’ Unlawful Distribution of Opioids ......................... 209
               1.       The Distributor Defendants Breached Their Duties ............................... 210
                        a.         Cardinal ....................................................................................... 218

                        b.         AmerisourceBergen .................................................................... 221

               2.       The Distributor Defendants Have Sought to Avoid and Have
                        Misrepresented Their Compliance with Their Legal Duties................... 222
         D.    The National Retail Pharmacies Were On Notice of and Contributed to Illegal
               Diversion of Prescription Opioids ...................................................................... 227
               1.       The National Retail Pharmacies Have a Duty to Prevent Diversion ...... 228
               2.       Multiple Enforcement Actions against the National Retail Pharmacies
                        Confirms their Compliance Failures ....................................................... 232
                        a.         CVS ............................................................................................. 232


                                                                v
    Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 8 of 347. PageID #: 39422



                             b.          Walgreens ................................................................................... 235

                             c.          Rite Aid ....................................................................................... 238

VII.    DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL DUTIES
        CAUSED THE HARM AND SUBSTANTIAL DAMAGE ALLEGED HEREIN ....... 240
VIII.    CONSPIRACY ALLEGATIONS .................................................................................. 243
         A.       Conspiracy Among the Purdue Defendants ........................................................ 243
         B.       Conspiracy Among the Marketing Defendants................................................... 244
         C.       Conspiracy Among the Marketing Defendants and the Supply Chain Defendants
                  ............................................................................................................................. 248
IX.      ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES........................... 249
         A.       The Marketing Defendants Persisted in Their Fraudulent Scheme Despite
                  Repeated Admonitions, Warnings, and Even Prosecutions ................................ 250
                  1.         FDA Warnings to Janssen Failed to Deter Janssen’s Misleading
                             Promotion of Duragesic .......................................................................... 251
                  2.         Governmental Action, Including Large Monetary Fines, Failed to Stop
                             Cephalon From Falsely Marketing Actiq For Off-label Uses ................ 252
                  3.         FDA Warnings Did Not Prevent Cephalon from Continuing False and
                             Off-Label Marketing of Fentora ............................................................. 252
                  4.         A Guilty Plea and a Large Fine did not Deter Purdue, and its Partner
                             Abbott, from Continuing the Fraudulent Marketing of OxyContin........ 253
                  5.         Endo Continued to Aggressively Promote Opana After Becoming Aware
                             of Its Widespread Abuse ......................................................................... 255
                  6.         Repeated Admonishments and Fines Did Not Stop the Distributor
                             Defendants from Ignoring Their Obligations to Control the Supply Chain
                             and Prevent Diversion ............................................................................. 256
X.       FACTS PERTAINING TO CLAIMS UNDER RICO STATUTES .............................. 257
         A.       The False Narrative Enterprise ........................................................................... 257
                  1.         The Common Purpose and Scheme of the False Narrative Enterprise ... 258
                  2.         The Conduct of the False Narrative Enterprise....................................... 258
                             a.          Conduct in the Marketing of Opioids ......................................... 258

                             b.          Conduct in the Distribution of Opioids ....................................... 267

                  3.         Pattern of Unlawful Activity ................................................................... 274
         B.       The Sackler Pharmaceutical Enterprise .............................................................. 277
                  1.         The Common Purpose and Scheme of the Sackler Pharmaceutical
                             Enterprise ................................................................................................ 277


                                                                     vi
    Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 9 of 347. PageID #: 39423



                    2.         The Conduct of the Sackler Pharmaceutical Enterprise ......................... 278
                    3.         Pattern of Unlawful Activity ................................................................... 282
XI.       TOLLING AND FRAUDULENT CONCEALMENT ................................................... 285
XII.      CLASS ACTION ALLEGATIONS ............................................................................... 287
CLAIMS FOR RELIEF .............................................................................................................. 290
FIRST CLAIM FOR RELIEF .................................................................................................... 290
I.        The False Narrative Enterprise ....................................................................................... 290
II.       Consequences.................................................................................................................. 293
SECOND CLAIM FOR RELIEF ............................................................................................... 293
I.        The Sackler Pharmaceutical Enterprise .......................................................................... 294
II.       Consequences.................................................................................................................. 297
THIRD CLAIM FOR RELIEF ................................................................................................... 297
I.        The Marketing Defendants and Distributor Defendants Owed a Duty of Care .............. 298
II.       The Marketing and Distributor Defendants Breached Their Duty of Care .................... 298
          A.        Marketing and Distributor Defendants’ Conduct, in Violation of Applicable
                    Statutes, Constitutes Negligence Per Se ............................................................. 298
          B.        Marketing and Distributor Defendants Breached Their Duty of Reasonable Care
                    ............................................................................................................................. 299
                    1.         Negligent Marketing ............................................................................... 300
                    2.         Negligent Distribution ............................................................................ 301
                    3.         The Marketing and Distributor Defendants’ Breaches of Care Were
                               Intentional, Willful, Wanton and/or Reckless......................................... 301
          C.        Causation and Damages ...................................................................................... 302
FOURTH CLAIM FOR RELIEF ............................................................................................... 303
FIFTH CLAIM FOR RELIEF .................................................................................................... 306
SIXTH CLAIM FOR RELIEF.................................................................................................... 308
SEVENTH CLAIM FOR RELIEF ............................................................................................. 315
EIGHTH CLAIM FOR RELIEF ................................................................................................ 322
NINTH CLAIM FOR RELIEF ................................................................................................... 326
TENTH CLAIM FOR RELIEF .................................................................................................. 330
I.        The Sackler Pharmaceutical Enterprise .......................................................................... 331
II.       Consequences.................................................................................................................. 334
PRAYER FOR RELIEF ............................................................................................................. 334



                                                                      vii
    Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 10 of 347. PageID #: 39424



JURY DEMAND ........................................................................................................................ 335




                                                                 viii
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 11 of 347. PageID #: 39425



       The decade of the 1990s was the era of the blockbuster drug, the billion-dollar pill,
       and a pharmaceutical sales force arms race was part of the excess of the time … A
       pharmaceutical Wild West emerged. Salespeople stampeded into offices. They
       made claims that helped sell the drugs to besieged doctors. Those claims also lead
       years later to blockbuster lawsuits and criminal cases against their companies.1

                                         COMPLAINT

       Plaintiffs St. Vincent Charity Medical Center (“St. Vincent”) (at times d/b/a Rosary Hall),

Southwest Mississippi Regional Medical Center, Infirmary Health Hospitals, Inc., and Monroe

County Healthcare Authority, d/b/a Monroe County Hospital bring (collectively, “Plaintiffs”)

bring this Complaint against Defendants Purdue Pharma L.P.; Purdue Pharma, Inc.; The Purdue

Frederick Company, Inc.; Noramco, Inc.; Amneal Pharmaceuticals, LLC; Teva Pharmaceutical

Industries, Ltd; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Ortho-

McNeil-Janssen    Pharmaceuticals,    Inc.   n/k/a   Janssen    Pharmaceuticals,    Inc.;   Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Abbott Laboratories; Abbott

Laboratories, Inc.; Depomed, Inc.; Endo Health Solutions, Inc.; Endo Pharmaceuticals, Inc.;

Mallinckrodt, LLC; Insys Therapeutics, Inc.; Mallinckrodt Plc; SpecGx; Allergan Plc f/k/a Actavis

PLC; Watson Pharmaceuticals, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma.

Inc.; Anda, Inc.; H.D. Smith, LLC f/k/a H.D. Smith Wholesale Drug Co.; Henry Schein, Inc.;

Miami-Luken, Inc.; AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; CVS Health

Corporation; The Kroger Co.; Rite-Aid Of Maryland, Inc.; Walgreens Boots Alliance, Inc.; Wal-

Mart, Inc.; McKesson Corporation; Richard Sackler; Beverly Sackler; David Sackler; Ilene

Sackler Lefcourt; Jonathan Sackler; Kathe Sackler; Mortimer D.A. Sackler; Theresa Sackler; John

Stewart; Mark Timney; Craig Landau; Russell Gasdia; and DOES 1-100 (collectively

“Defendants”) under federal and state RICO laws, consumer protection statutes, and the common


1
 Sam Quinones, Dreamland: The True Tale of America’s Opiate Epidemic at 133 (Bloomsbury
Press 2015) (hereinafter referred to as “Dreamland”).
                                                1
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 12 of 347. PageID #: 39426



law of nuisance, negligence, fraud, unjust enrichment, and civil conspiracy, seeking judgment

against Defendants and in favor of Plaintiffs; compensatory damages; treble damages; punitive

damages; pre-judgment and post-judgment interest; cost of suit; equitable relief, including

injunctive relief, and all other relief to which they may be entitled and alleges as follows:

    I.      INTRODUCTION

            1.    Plaintiffs are operators of general acute care hospitals. Plaintiffs are dedicated to

providing quality healthcare for local residents and contribute to the economic development of

their communities. Based on the unique needs of each community served, these hospitals offer a

wide range of diagnostic, medical and surgical services in inpatient and outpatient settings.

            2.    The communities served by Plaintiffs have been severely impacted by the opioid

epidemic. Over the years, Plaintiffs have responded to the unique but changing demands of

healthcare in the communities they serve. But the opioid epidemic has challenged their leadership

skills, taxed their resources, and threatened their ability to provide quality health care to all in need.

Additionally, as a result of the Emergency Medical Treatment and Labor Act (“EMTALA”), 42

U.S.C. § 1395dd (which requires hospital to provide emergency care in certain circumstances)

Plaintiffs’ emergency rooms have been and continue to be the front door to the effects of the opioid

epidemic.

         A. The Opioid Crisis

            3.    The United States is in the midst of an opioid epidemic caused by Defendants’

unlawful marketing, sale, and distribution of prescription opioids that has resulted in addiction,

criminal activity, serious health issues, and loss of life.2 According to the Centers for Disease



2
 As used herein, the term “opioid” refers to the entire family of opiate drugs including natural,
synthetic, and semi-synthetic opiates.


                                                    2
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 13 of 347. PageID #: 39427



Control (“CDC”), from 1999 to 2014, the sales of prescription opioids in the U.S. nearly

quadrupled, but there was no overall change in the amount of pain that Americans reported.3

       4.      According to the CDC, opioid overdoses killed more than 45,000 people over a 12-

month timeframe that ended in September 2017. It is already the deadliest drug epidemic in

American history.4 If current trends continue, lives lost from opioid overdoses will soon represent

the vast majority of all drug overdose deaths in the United States.




Note: Drug overdose data available since 1999. Source: Centers for Disease Control and
Prevention | By THE NEW YORK TIMES.5

       5.      Between the start of the century and the year 2014, opioid-related death rates have

increased by 200%, with 14% of that increase occurring between 2013 and 2014.6



3
  Centers for Disease Control and Prevention, Prescribing Data, available at
https://www.cdc.gov/drugoverdose/data/prescribing.html, (last accessed August 1, 2018).
4
  The Editorial Board, An Opioid Crisis Foretold, THE NEW YORK TIMES (April 21, 2018),
https://www.nytimes.com/2018/04/21/opinion/an-opioid-crisis-foretold.html.
5
  Id.
6
  Id.


                                                 3
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 14 of 347. PageID #: 39428



       6.     The opioid epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.”7 In many cases, heroin abuse starts with prescription opioid

addiction.

       7.     According to the CDC, the United States is currently seeing the highest overdose

death rated ever recorded.8 As opioid-related deaths have increased, the life expectancy in the

United States has decreased.9

       8.     On October 28, 2017, the President of the United States declared the opioid crisis

a public health emergency.10

       9.     On the demand side, the Defendants who manufacture, sell and market prescription

opioid painkillers (the “Marketing Defendants”) purposefully, knowingly, and recklessly

precipitated the crisis. These opioids have various brand names and generic names, and include

OxyContin, fentanyl, hydrocodone, oxycodone, and others mentioned in this Complaint. Through

a massive marketing campaign premised on false and incomplete information, the Marketing

Defendants engineered a dramatic shift in how and when opioids are prescribed by the medical

community and used by patients. The Marketing Defendants relentlessly and methodically—but



7
  See Robert M. Califf, et al., A Proactive Response to Prescription Opioid Abuse, 374 N. End. J.
Med. 1480 (Apr. 14, 2016), doi: 10.1056/NEJMsr1601307,
https://www.nejm.org/doi/full/10.1056/NEJMsr1601307.
8
  Jessica Glenza, Opioid crisis: overdoses increased by a third across US in 14 months, says
CDC, THE GUARDIAN (March 6, 2018). https://www.theguardian.com/us-
news/2018/mar/06/opioid-crisis-overdoses-increased-by-a-third-across-us-in-14-months-says-
cdc.
9
  National Center for Health Statistics, Life Expectancy, available at
https://www.cdc.gov/nchs/fastats/life-expectancy.htm, (last accessed August 1, 2018); Centers
for Disease Control and Prevention, U.S. drug overdose deaths continue to rise; increase fueled
by synthetic opioids, (March 18, 2018), https://www.cdc.gov/media/releases.2018/p0329-drug-
overdose-deaths.html.
10
   Julie Hirschfeld Davis, Trump Declares Opioid Crisis a ‘Health Emergency’ but Requests No
Funds, THE NEW YORK TIMES (Oct. 26, 2017),
https://www.nytimes.com/2017/10/26/us/politics/trump-opioid-crisis.html.
                                                4
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 15 of 347. PageID #: 39429



untruthfully—asserted that the risk of addiction was low when opioids were used to treat chronic

pain and overstated the benefits and trivialized the risk of the long-term use of opioids.

       10.     The Marketing Defendants’ goal was simple: dramatically increase sales by

convincing doctors to prescribe opioids not only for the kind of severe pain associated with cancer

or short-term post-operative pain, but also for common chronic pain, such as back pain and

arthritis. They did this even though they knew that opioids were addictive and subject to abuse,

and that their claims regarding the risks, benefits, and superiority of opioids for long-term use were

untrue and unfounded.

       11.     The Marketing Defendants’ material misrepresentations and omissions were passed

on from deceived prescribers to patients as intended. For instance, patients in substance abuse

treatment whose addiction began with prescriptions for opioids to treat chronic pain often have

reported that they were not warned of the risk that they might become addicted. A 2015 survey of

more than 1,000 opioid patients found that 4 out of 10 were not told opioids were potentially

addictive.11

       12.      The Distributor Defendants saw the profit potential in opioid sales, participated in

the conspiracy by ignoring their legal responsibilities under the Controlled Substance Act, and

flooded affected areas with opioids while knowing they were contributing to, but profiting from,

widespread addiction, human misery, and death.

       13.     Defendants succeeded. Opioid abuse has quickly become one of the nation’s most

pressing health management issues, not only because of its toll on patients, but increasingly




11
  Hazelden Betty Ford Foundation, Missed Questions, Missed Opportunities, (Jan. 27, 2016),
available at https://www.hazeldenbettyford.org/about-us/news-media/press-release/2016-
doctors-missing-questions-that-could-prevent-opioid-addiction, (last accessed Nov. 11, 2018).


                                                  5
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 16 of 347. PageID #: 39430



because of the financial impact on hospitals and the rest of the healthcare system.12

       14.     The Marketing Defendants and Supply Chain Defendants extract billions of dollars

of revenue from the addicted American public while hospitals sustain tens of millions of dollars in

losses caused as a result of the direct and reasonably foreseeable consequences of the prescription

opioid addiction epidemic. In fact, Defendants depend on hospitals to mitigate the health

consequences of their illegal activities – at no cost to Defendants – thereby permitting Defendants

to perpetuate their wrongful scheme. Defendants knew that but for the hospitals providing a safety

net, the number of overdose deaths and other related health consequences arising from opioid

addictions would have been far greater than actually occurred, and the public outcry and political

backlash threatening their profitmaking activities would have been swifter and far more certain.

       15.     The deceptive marketing campaign of the Marketing Defendants and Distributor

Defendants substantially contributed to an explosion in the use of opioids across the country.

Approximately 20% of the population between the ages of 30 and 44, and nearly 30% of the

population over 45, have used opioids. Opioids are the most common treatment for chronic pain,

and 20% of office visits now include a prescription of an opioid.13

       16.     The sharp increase in opioid use resulting from Defendants’ conduct has led

directly to a dramatic increase in opioid abuse, addiction, overdose, and death throughout the

United States. Representing the NIH’s National Institute of Drug Abuse in hearings before the

Senate Caucus on International Narcotics Control in May 2014, Dr. Nora Volkow explained that



12
   Jennifer Bresnick, Hospitals Face Higher Costs, More ED Visits from Opioid Abuse, HealthIT
Analytics (Dec. 21, 2016), https://healthitanalytics.com/news/hospitals-face-higher-costs-more-
ed-visits-from-opioid-abuse (last accessed on Feb.15, 2019).
13
   Shefali Luthra, Opioid Epidemic Fueling Hospitalizations, Hospital Costs, KAISER HEALTH
NEWS (May 2, 2016), available at
https://khn.org/news/opioid-epidemic-fueling-hospitalizations-hospital-costs/


                                                 6
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 17 of 347. PageID #: 39431



“aggressive marketing by pharmaceutical companies” is “likely to have contributed to the severity

of the current prescription drug abuse problem.”14

       17.     In August 2016, then U.S. Surgeon General Vivek Murthy published an open letter

to physicians nationwide, enlisting their help in combating this “urgent health crisis” and linking

that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and the

“devastating” results that followed, had “coincided with heavy marketing to doctors [m]any of

[whom] were even taught—incorrectly—that opioids are not addictive when prescribed for

legitimate pain.”15

       18.     In a 2016 report, the CDC explained that “[o]pioid prescribing has quadrupled since

1999 and has increased in parallel with [opioid] overdoses.”16 Patients receiving opioid

prescriptions for chronic pain account for the majority of overdoses. For these reasons, the CDC

concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to reverse

the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”17

       19.     Defendants’ practice of continually filling opioid prescriptions, including from

suspicious prescribers, and failing to report suspicious orders of opioids has enabled an oversupply

of opioids to communities, including communities in the regions that Plaintiffs serve. The

Distributor Defendants had financial incentives to distribute higher volumes of opioids and not



14
   America’s Addition to Opioids: Heroin and Prescription Drug Abuse, U.S. Senate, Caucus on
International Narcotics Control, 113th Cong., at 3 (May 14, 2014) (statement). Testimony of Dr.
Nora D. Volkow, Director, National Institute on Drug Abuse, available at
https://www.hdsl.ord/?abstract&did=754557.
15
   Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, available at
http://www.turntheriderx.org/ (last accessed July 23, 2018).
16
   Rose A. Rudd, et al., Centers for Disease Control and Prevention, Increases in Drug and
Opioid Overdose Deaths – United States, 2000-2014 (Jan. 1, 2016), Morbidity and Mortality
Weekly Report, 64(50);1378-82, available at
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm.
17
   Id.
                                                  7
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 18 of 347. PageID #: 39432



report suspicious orders or guard against diversion. Wholesale drug distributors acquire

pharmaceuticals, including opioids, from manufacturers at an established wholesale acquisition

cost. Discounts and rebates from this cost may be offered by manufacturers based on market share

and volume. As a result, higher volumes may decrease the cost per pill to distributors. Decreased

cost per pill in turn, allows wholesale distributors to offer more competitive prices, or alternatively,

pocket the difference as additional profit.

       20.     Further, either explicitly or implicitly, all Defendants in this action worked together

to stifle the reporting of suspicious orders. This is because even one defection and reporting to the

DEA could have reduced the overall quantity of opioids allowed to be dispensed within the United

States. Therefore, to ensure that profits remained artificially high, the Defendants worked together

to ensure oversupply of the market.

       21.     The widespread use of opioids and corresponding increase in addiction and abuse

have led to increased emergency room visits, emergency responses to overdoses, and emergency

medical technicians’ administration of naloxone—the antidote to opioid overdose.

       22.     Opioids have endangered public health even beyond addiction, overdose and death.

Intravenous use of opioids, which has been a particular problem with easy-to-inject Opana ER, has

led to a surge in hepatitis C and created a risk of an even broader epidemic.

       23.     Carfentanil, a powerful derivative of fentanyl, has increasingly been found in heroin

and fentanyl sold illicitly. Carfentanil is so strong that is typically used in veterinary medicine to

sedate elephants and has been researched as a chemical weapon. A dose the size of a grain of salt

can rapidly lead to deadly overdose in humans. “People have to understand there’s absolutely zero




                                                   8
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 19 of 347. PageID #: 39433



use for humans. None. There’s no use in humans unless you’re trying to kill them.”18

        24.    Children are especially vulnerable to the opioid epidemic. Nationally, the rate of

American children born with neonatal abstinence syndrome (“NAS”) quadrupled over the past 15

years. After birth, these infants will spend weeks in neonatal intensive care units while they

painfully withdraw from the drugs, experiencing a multitude of symptoms including tremors and

seizures —a process so painful that it traps many adults on opioids. Even after being released from

the hospital, some children may still have to be treated with medication and physical therapy. It

can cost upwards of $60,000 to treat one baby.19 Children are also injured by the removal from

their homes due to opioid abuse and addiction.

        25.    Throughout the nation, families and communities face heartbreaking tragedies that

cannot be adequately conveyed by statistics, and they have faced them all too often. Many grieving

families have been financially tapped out by the costs of repeated cycles of addiction treatment

programs; other have lost hope and given up. The increasing number of cases takes both a physical

and mental toll on investigators, first-responders, and hospitals such as Plaintiffs.

     B. Impact Of Opioids On Hospitals

        26.    Hospitals—legally and morally—are compelled to act and treat patients with

opioid-related conditions20 and, as a result, are directly and monetarily damaged by the opioid


18
   Evan Schriber, Carfentanil Death Has Law Enforcement Warning of Danger, TUCSON NEWS
NOW (Apr. 16, 2018) available at http://www.tucsonnewsnow.com/story/37971249/carfentanil-
death-has-law-enforcement-warning-of-danger (last accessed July 23, 2018).
19
   Rappleye, et al., Born Addicted: The Number of Opioid-Addicted Babies is Soaring, NBC
NEWS (Oct. 9, 2017), available at https://www.nbcnews.com/storyline/americas-heroin-
epidemic/born-addicted-number-opioid-addicted-babies-soaring-n806346.
20
   “Opioid-related conditions” include but are not limited to opioid addiction and overdose;
psychiatric and mental health treatment; NAS or other opioid-related conditions of newborns;
illnesses associated with opioid use, such as endocarditis, hepatitis C, and HIV; surgical
procedures that are more complex and expensive due to opioid addiction; illnesses or conditions
claimed by a person with opioid addiction in order to obtain an opioid prescription; and any other
condition identified in Plaintiffs’ records as related to opioid use and abuse.
                                                  9
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 20 of 347. PageID #: 39434



epidemic. In addition to the cost of the opioid drugs themselves, hospitals have incurred and

continue to incur millions of dollars in damages for the costs of uncompensated care as a result of

the unlawful marketing, distribution, and sale of opioids. Arguably, more than any other

institution, hospitals directly and monetarily bear the brunt of the opioid crisis. Plaintiffs are

struggling from the relentless and crushing financial burdens caused by the epidemic of opioid

addiction.

       27.     The effects of the opioid epidemic on hospitals may soon become even worse. The

coverage rules under the Affordable Care Act (“ACA”) are in transition, thus creating the

possibility of increased costs for hospitals for treatment of opioid-addicted patients admitted under

EMTALA.21

       28.     Plaintiffs encounter patients with opioid addiction on a daily basis. They must deal

with patients who have serious medical conditions that require extra care and expense because the

patient is addicted to opioids.

       29.     The statistics are startling. Adult hospitalizations due substantially to opioid-related

medical conditions doubled from 2000 to 2012. From 2005 to 2014, emergency department visits

exhibited a 99.4% cumulative increase.22

       30.     Between 2005 and 2014 there was a dramatic increase nationally in hospitalizations

involving opioids: the rate of opioid-related inpatient stays increased 64%, and the rate of opioid-

related emergency department (“ED”) visits nearly doubled.23



21
   American Hospital Association, AHA Priorities to Address the Opioid Crisis,
https://www.aha.org/guidereports/2018-03-02-aha-priorities-address-opioid-crisis, (last accessed
Aug. 1, 2018).
22
   Id.
23
   Audrey J. Weiss, et al., Patient Characteristics of Opioid-Related Inpatient Stays and
Emergency Department Visits Nationally and by State, 2014 (June 2017), https://www.hcup-


                                                 10
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 21 of 347. PageID #: 39435



        31.     The average health care costs for those diagnosed with an opioid use disorder were

eight times higher than those without an opioid use disorder.24

        32.     The cost to hospitalize those with opioid addiction has more than tripled in a

decade, up to nearly $15 billion in 2012. Similarly, the number of patients hospitalized due to the

effects of these drugs surged by more than 72% in 2012, although overall hospitalizations during

that time stayed relatively flat.25

        33.     Private insurance covers only a portion of those costs. The burden is carried by

hospitals, patients, and government programs.26 In 2012, hospitals provided almost $15 billion for

opioid-related inpatient care, more than double of what they billed in 2002.27 A substantial portion

of these costs were under-insured or unreimbursed.

        34.     In 2012, an average hospital stay for a patient with an opioid-related condition cost

about $28,000 and only about 20% of the discharges related to those incidents were covered by

private insurance. The number increased to $107,000 if there was an associated infection, with

merely 14% covered by insurance.28




us.ahrq.gov/reports/statbriefs/sb224-Patient-Characteristics-Opioid-Hospital-Stays-ED-Visits-
by-State.pdf.
24
   Alen G. White, PhD, et al., Direct Costs of Opioid Abuse in an Insured Population in the
United States, published in Journal of Managed Care Pharmacy, Vol. 11, No. 6 July/August
2005, at 469.
25
   Marty Stempniak, Opioids Add to a Sharp Rise in Hospitalizations, Costs, (May 5, 2016),
https://www.hhnmag.com/articles/7231-opioids-contribute-to-a-sharp-rise-in-hospitalizations-
health-care-costs, (last accessed on July 11, 2018).
26
   Id.
27
   Shefali Luthra, Opioid Epidemic Fueling Hospitalizations, Hospital Costs, KAISER HEALTH
NEWS (May 2, 2016), https://khn.org/news/opioid-epidemic-fueling-hospitalizations-hospital-
costs/.
28
   Id.


                                                 11
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 22 of 347. PageID #: 39436



       35.     Patients with complex opioid addiction-related histories (medically and

psychosocially) often cannot get treatment at skilled nursing facilities if they are discharged by

hospitals.

       36.     The cost of treating opioid overdose victims in hospital intensive care units jumped

58% in a seven-year span. Between 2009 and 2015, the average cost of care per opioid overdose

admission increased from $58,000 to $92,400. This was during a period where the overall medical

cost escalation was about 19%. This cost increase also highlights a troubling trend: overdose

patients are arriving in worse shape, requiring longer stays and a higher level of treatment.29

       37.     Pregnant women and their children have been significantly impacted by the opioid

epidemic. There are negative consequences of drug use for pregnant women including increased

risks of assault and abuse, miscarriage, and contracting hepatitis or HIV. Each year, thousands of

infants are exposed to opioids while in the womb. Infants who are chronically exposed to opioids

and other drugs will often experience a constellation of withdrawal signs after birth, collectively

referred to as NAS.

       38.     The rates of opioid abuse during pregnancy have increased nationally and in the

regions served by Plaintiffs. From 2002 to 2013, the rate of NAS in the U.S. increased 300%. The

misrepresentations of Marketing Defendants, Distributor Defendants, and others led area health

care providers to prescribe, patients to take, and payors to cover opioids for the treatment of chronic

pain. Through their marketing, the Marketing Defendants and Distributor Defendants overcame

barriers to widespread prescribing of opioids for chronic pain with deceptive messages about the

risks, benefits, and sustainability of long-term opioid use. These harms were compounded by

supplying opioids beyond what the market could bear, funneling so many opioids into many hard-


29
  Casey Ross, The Cost of Treating Opioid Overdose Victims is Skyrocketing, STAT NEWS
(August 11, 2017), https://www.statnews.com/2017/08/11/opioid-overdose-costs/.
                                                  12
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 23 of 347. PageID #: 39437



hit communities that the only logical conclusion was that the product was being diverted and used

illicitly. The massive quantities of opioids that flooded into the areas served by Plaintiffs as a result

of Defendants’ wrongful conduct has devastated communities across the country.

    C. Financial Impact Of Defendants’ Activities On Plaintiffs

        39.     Plaintiffs have treated, and continue to treat, numerous patients for opioid-related

conditions, including: (1) opioid overdose; (2) opioid addiction; (3) hepatitis C, HIV and other

infections occurring as a result of intravenous drug use; (4) neonatal treatment in its NICU for

babies born opioid-dependent, for which treatment is specialized, intensive, complex, lengthy, and

highly expensive; and (5) psychiatric and related treatment for patients with opioid addiction who

present in need of mental health treatment programs.

        40.     Plaintiffs have incurred and continue to incur substantial unreimbursed costs for its

treatment of patients with opioid-related conditions. These patients with opioid-related conditions

seek treatment from Plaintiffs as a direct and proximate result of the opioid epidemic created and

engineered by Defendants. As a result, Plaintiffs’ monetary losses with respect to treatment of

these patients were and are direct and foreseeable to Defendants and were and are the direct and

proximate result of Defendants’ acts and omissions specified herein.

        41.     Plaintiffs also have incurred and continue to incur operational costs in the form of

surgical procedures and other care that have been and are more complex and expensive than would

otherwise be the case if the patients were not opioid affected. Surgical procedures on opioid

affected patients have been and are complicated and costly and require special protective measures

and related prescription drugs.

        42.     Additionally, individuals with opioid addiction have presented and continue to

present themselves to Plaintiffs claiming to have illnesses and medical problems in an effort to



                                                   13
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 24 of 347. PageID #: 39438



obtain opioids. Plaintiffs have incurred and continue to incur operational costs related to the time

and expenses in diagnosing, testing, and otherwise attempting to treat these individuals.

       43.     The costs incurred by Plaintiffs are the direct and proximate result of the False

Narrative campaign described below and the opioid epidemic created and engineered by

Defendants.

       44.     Because opioids are dangerous and highly addictive drugs, it was direct and

foreseeable to Defendants that the increase in the use of opioids would result in a corresponding

epidemic of patients with opioid-related conditions going to hospitals for treatment, including to

Plaintiffs. It was direct and foreseeable to Defendants that Plaintiffs would suffer substantial

monetary losses because of the opioid epidemic, because hospitals are on the front line of treatment

for these patients and must bear the additional costs of treatment.

       45.     It was also direct and foreseeable that Defendants would face claims from hospitals

for their costs from treating opioid-related conditions.

       46.     Plaintiffs have purchased and continue to purchase and administer opioids

marketed and sold by Defendants. Defendants have marketed and continue to market their opioid

products directly to Plaintiffs, their pharmacy representatives, and their doctors. Defendants

directly marketed their opioid products through the False Narrative described below. Plaintiffs are

direct customers and victims of Defendants’ false, deceptive, and unfair marketing of opioids

described hereafter.

       47.     Plaintiffs have purchased opioids from Defendants, have used them as falsely and

deceptively marketed by Defendants, and have suffered damages as a direct and proximate result

of Defendants’ acts and omissions as described in this Complaint.




                                                 14
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 25 of 347. PageID #: 39439



       48.     Plaintiffs bring this civil action to recover monetary losses that they have incurred

as a direct and proximate result of Defendants’ false, deceptive, and unfair marketing of

prescription opioids. Such economic damages were foreseeable to Defendants and were sustained

because of Defendants’ unlawful actions and omissions.

       49.     Plaintiffs bring this suit against the manufacturers of prescription opioids. The

manufacturers aggressively pushed highly addictive, dangerous opioids, falsely representing to

doctors that patients would only rarely succumb to drug addiction. These pharmaceutical

companies aggressively advertised to and persuaded hospitals and their doctors to purchase and

prescribe highly addictive, dangerous, opioids and turned patients into drug addicts for their own

corporate profit. Such actions were unlawful.

       50.     Plaintiffs also bring this suit against the wholesale distributors of these highly

addictive drugs. In addition to participating in the False Narrative campaign described below, the

Distributor Defendants (along with the Manufacturers) unlawfully breached their legal duties

under state law to monitor, detect, investigate, report, and refuse to fill suspicious orders of

prescription opiates, which enabled the manufacturers’ deceptive advertising to increase sales,

profits and distribution of their products to hospitals, including Plaintiffs.

   D. The Roles of Defendants in Causing and Perpetuating the Opioid Crisis

       51.     The Marketing Defendants’ push to increase opioid sales worked. Through

publications and websites, endless streams of sales representatives, “education” programs, and

other means, the Marketing Defendants dramatically increased their sales of prescription opioids

and reaped billions of dollars of profit as a result. Since 1999, the amount of prescription opioids

sold in the U.S. has nearly quadrupled. In 2016, 289 million prescriptions for opioids were filled

in the U.S.—enough to medicate every adult in America around the clock for a month.



                                                  15
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 26 of 347. PageID #: 39440



       52.     On the supply side, the crisis was fueled and sustained by those involved in the

supply chain of opioids, including manufacturers and distributors, who failed to maintain effective

controls over the distribution of prescription opioids, and who instead have actively sought to

evade such controls. Defendants have contributed directly, foreseeably, and substantially to the

opioid crisis by selling and distributing far greater quantities of prescription opioids than they

know should be necessary for legitimate medical uses, while failing to report, and take steps to

halt, suspicious orders when they were identified, thereby exacerbating the oversupply of such

drugs and fueling an illegal secondary market.

       53.     From the day they made the pills to the day those pills were consumed in each

community, the Marketing Defendants had control over the information regarding addiction they

chose to spread and emphasize as part of their massive marketing campaign. By providing

misleading information to doctors about addiction being rare and opioids being safe even in high

doses, then pressuring those doctors into prescribing their products by arguing, among other things,

that no one should be in pain, especially chronic pain, the Marketing Defendants created a

population of addicted patients who sought opioids at never-before-seen rates. The scheme

worked, although perversely, and through it the Marketing Defendants caused their profits to soar

as more and more people became dependent on opioids.

       54.     Defendants systematically and repeatedly disregarded the health and safety of the

public. Charged by law to monitor and report dangerous behavior, they failed to do so in favor of

maximizing corporate profits and increasing their market share.

       55.     Corporate greed and callous indifference to the known, serious potential for human

suffering and death have caused this public health crisis. Defendants unleashed a healthcare crisis




                                                 16
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 27 of 347. PageID #: 39441



that has had far-reaching financial and social consequences in this country, including opioid

addiction and death.

       56.     The Marketing Defendants falsely and misleadingly, and contrary to the language

of their drugs’ labels: (1) downplayed the serious risk of addiction; (2) promoted the concept of

“pseudo addiction” and thus advocated that the signs of addiction should be treated with more

opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction; (4) claimed

that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher opioid

dosages; (6) promoted the falsehood that long-term opioid use improves functioning; (7)

misrepresented the effectiveness of time-released dosing, and, in particular, the effectiveness of a

version of OxyContin that purportedly provided twelve hours of pain relief; and (8) exaggerated

the effectiveness of “abuse-deterrent” opioid formulations to prevent abuse, addiction and death.

       57.     The Marketing Defendants disseminated these common messages to reverse the

popular and medical understanding of opioids. They disseminated these messages directly, through

their sales representatives, and in speaker groups led by physicians who were recruited by and paid

by the Marketing Defendants for their support of the Marketing Defendants’ marketing messages.

       58.     The Marketing Defendants also worked through third parties they controlled by: (a)

funding, assisting, encouraging, and directing doctors, known as “key opinion leaders” (“KOLs”)

and (b) creating, funding, assisting, directing, and/or encouraging seemingly neutral and credible

professional societies and patient advocacy groups (referred to hereinafter as “Front Groups”). The

Marketing Defendants then worked together with those KOLs and Front Groups to profoundly

influence, and at times control, the sources that doctors and patients relied on for ostensibly

“neutral” guidance, such as treatment guidelines, continuing medical education (“CME”)

programs, medical conferences and seminars, and scientific articles. Thus, working individually



                                                17
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 28 of 347. PageID #: 39442



and collectively, and through these Front Groups and KOLs, the Marketing Defendants persuaded

doctors and patients that what they had long known – that opioids are addictive drugs, unsafe in

most circumstances for long-term use – was untrue, and quite the opposite, that the compassionate

treatment of pain required opioids.

       59.     Each Marketing Defendant knew that its misrepresentations of the risks and

benefits of opioids were not supported by or were directly contrary to the scientific evidence.

Indeed, the falsity of each Defendant’s misrepresentations has been confirmed by the U.S. Food

and Drug Administration (“FDA”) and the CDC, including by CDC’s Guideline for Prescribing

Opioids for Chronic Pain, issued in 2016 and approved by the FDA.30

II.    JURISDICTION AND VENUE

       60.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 based upon the

federal claims asserted under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

§ 1961, et seq. (“RICO”). This Court has supplemental jurisdiction over Plaintiffs’ state law claims

pursuant to 28 U.S.C. § 1367, because those claims are so related to Plaintiffs’ federal claims that

they form part of the same case or controversy.

       61.     To the extent such a showing is necessary, the Court has personal jurisdiction over

Defendants because (1) at all relevant times Defendants engaged in substantial business activities

in Ohio and purposefully directed their actions towards Ohio, voluntarily submitted to the

jurisdiction of Ohio when obtaining a manufacturer or distributor license, and have the requisite

minimum contacts with Ohio necessary to constitutionally permit this Court to exercise



30
   See Centers for Disease Control and Prevention, Guideline for Prescribing Opioids For
Chronic Pain, https://www.cdc.gov/drugoverdose/pdf/guidelines_factsheet-a.pdf (last accessed
Aug. 1, 2018); Pat Anson, FDA Endorses CDC Opioid Guidelines, PAIN NEWS NETWORK (Feb.
4, 2016), https://www.painnewsnetwork.org/stories/2016/2/4/fda-endorses-cdc-opioid-
guidelines.
                                                  18
 Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 29 of 347. PageID #: 39443



jurisdiction, and (2) the Court may, under 18 U.S.C. § 1965(b), exercise nationwide jurisdiction

over the named Defendants where the “ends of justice” require national service and Plaintiffs

demonstrate national contacts. Here, the “interests of justice,” including judicial economy,

avoiding conflicting decisions, rationales and results, uniformity or just outcomes require that

Plaintiffs be allowed to bring all members of the nationwide RICO enterprise before the court in a

single trial.

          62.    To the extent such a showing is necessary, venue is proper in this District (1) under

28 U.S.C. § 1391(b)(2), because a substantial part of the events and omissions giving rise to

Plaintiffs’ claims occurred in this judicial district, and (2) under 28 U.S.C. §§ 1391(b)(1) and

(c)(2), because all the Defendants are subject to personal jurisdiction in this state and in this judicial

district, such that Defendants are deemed to reside in this state and in this judicial district.

III.      PARTIES

       A. Plaintiffs

          63.    Plaintiff St. Vincent Charity Medical Center (“St. Vincent”) is an Ohio nonprofit

corporation, with its principal place of business in Cleveland, Ohio. “Rosary Hall” is a registered

trademark of St. Vincent.

          64.    Plaintiff Infirmary Health Hospitals, Inc. (“Infirmary Health) is a private non-profit

corporation organized under the laws of the State of Alabama, with its principal place of business

in Alabama.

          65.    Plaintiff Monroe County Healthcare Authority (“Monroe”), d/b/a Monroe County

Hospital, is a public corporation organized under the laws of the State of Alabama, with its

principal place of business in Alabama.




                                                   19
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 30 of 347. PageID #: 39444



        66.       Plaintiff Southwest Mississippi Regional Medical Center is a public non-profit

corporation organized under the laws of the State of Mississippi, with its principal place of business

in Mississippi.

     B. Defendants

                  1. Marketing Defendants

                             a. Purdue, Associated Companies and Associated Individuals

        67.       Defendant Purdue Pharma L.P. is a limited partnership organized under the laws of

Delaware with its principal place of business in Stamford, Connecticut.

        68.       Defendant Purdue Pharma Inc. is a New York corporation with its principal place

of business in Stamford, Connecticut, and is the general partner of Purdue Pharma, L.P.

        69.       Defendant the Purdue Frederick Company, Inc. is a New York corporation with its

principal place of business in Stamford, Connecticut. Defendants Purdue Pharma, L.P., Purdue

Pharma, Inc., and The Purdue Frederick Company, Inc. are collectively referred to as “Purdue.”

        70.       The following Defendants, all members of the Sackler family that beneficially owns

Purdue, have served on the Board of Purdue during the relevant times indicated in parenthesis:

              a. Richard Sackler (at all pertinent times until 201831), a resident of Florida;

              b. Beverly Sackler (all pertinent times until 2017), a resident of Connecticut;

              c. David Sackler (2012-18), a resident of New York;

              d. Ilene Sackler Lefcourt (all pertinent times), a resident of New York;

              e. Jonathan Sackler (all pertinent times), a resident of Connecticut;

              f. Kathe Sackler (all pertinent times), a resident of Connecticut;


31
  Defendant Beverly Sackler left the Board in 2017. Defendants Richard, David and Theresa
Sackler left the Board in 2018. Defendants Jonathan Sackler, Ilene Sackler Lefcourt, Kathe
Sackler, and Mortimer Sackler remain on the Board.


                                                   20
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 31 of 347. PageID #: 39445



             g. Mortimer D.A. Sackler (all pertinent times), a resident of New York32; and

             h. Theresa Sackler (all pertinent times until 2018), a resident of the United Kingdom.

The foregoing Defendants (collectively, the “Sackler Defendants”) controlled Purdue’s

misconduct. Each of them took a seat on the Board of Directors of Purdue Pharma Inc. Together,

the Sackler Defendants, at all pertinent times, constituted a majority of Board, which gave them

full power over Purdue. They directed and otherwise participated in Purdue’s deceptive sales and

marketing practices, sending hundreds of orders to executives and other employees.

       71.      Defendants John Stewart (CEO from 2007 to 2013), a resident of Florida, Mark

Timney (2014 to 2017), a resident of Connecticut, and Craig Landau (2017 to the present), a

resident of Connecticut, each directed Purdue’s deception as CEO of Purdue Pharma Inc. and

Purdue Pharma L.P. Defendant Russell Gasdia, a resident of Massachusetts, carried out the

misconduct as Vice President of Sales and Marketing at all pertinent times until June 2014. The

Defendants named in this paragraph are collectively referred to as the “Purdue Officer

Defendants.” The Sackler Defendants and the Purdue Officer Defendants are collectively referred

to as the “Purdue Individual Defendants.” Purdue and the Purdue Individual Defendants are

collectively referred to as the “Purdue Defendants.”

       72.      Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States,

including to Plaintiffs. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual

nationwide sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-




32
  References to Mortimer Sackler in this Complaint are to Mortimer David Alfons Sackler.
Mortimer Sackler’s father, the late Mortimer D. Sackler, was also involved in Purdue Pharma
during his lifetime.
                                                 21
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 32 of 347. PageID #: 39446



fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market

for analgesic drugs (painkillers).

       73.     In 2007, Purdue settled criminal and civil charges against it for misbranding

OxyContin and agreed to pay the United States $635 million – one of the largest settlements with

a drug company for marketing misconduct. In the same year, Purdue settled with 27 states for its

Consumer Protection Act violations regarding the Purdue’s extensive off-label marketing of

OxyContin and Purdue’s failure to adequately disclose abuse and diversion risks associated with

the drug. Substantially all of the Sackler Defendants (all of those except David Sackler) were

heavily involved in the conduct that led to the fines and criminal convictions in 2007. The

misconduct of Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler was

particularly unfair, deceptive, unreasonable, and unlawful because they already had been given a

second chance. From the 1990s until 2007, they directed a decade of misconduct, which led to

criminal convictions, a judgment of this Court, and commitments that Purdue would not deceive

doctors and patients again. That background confirms that their misconduct since 2007 was

knowing, purposeful, reckless, and intentional.

       74.     None of this stopped Purdue and the Purdue Individual Defendants. In fact, Purdue

continued to create the false perception that opioids were safe and effective for long-term use, even

after being caught using unbranded marketing methods to circumvent the system. In short, Purdue

paid the fine when caught and then continued business as usual, deceptively marketing and selling

billions of dollars of opioids each year.

       75.       While the Sackler Defendants relinquished their officer titles in or around 2003 to

try to shield themselves from future criminal and civil liability, they remained Purdue’s owners,

in control of its Board of Directors, and thus in firm control.



                                                  22
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 33 of 347. PageID #: 39447



       76.      At all relevant times, at least through the end of 2018, the Sackler Defendants

controlled Purdue’s deceptive sales campaign. They directed the company to hire hundreds more

sales representatives to visit doctors thousands more times. They insisted that sales representatives

repeatedly visit the most prolific prescribers. They directed representatives to encourage doctors

to prescribe more of the highest doses of opioids. They studied unlawful tactics to keep patients

on opioids longer and then ordered staff to use them. They asked for detailed reports about doctors

suspected of misconduct, how much money Purdue made from them, and how few of them Purdue

had reported to the authorities. They sometimes demanded more detail than anyone else in the

entire company, so staff had to create special reports just for them. Richard Sackler even went into

the field to promote opioids to doctors and supervise representatives face-to-face. In connection

with a single meeting in 2011, for example, sales and marketing staff scrambled to prepare

responses to questions from the Sackler Defendants, Defendant Mortimer Sackler asked about

launching a generic version of OxyContin to “capture more cost sensitive patients,” Defendant

Kathe Sackler recommended looking at the characteristics of patients who had switched to

OxyContin to see if Purdue could identify more patients to convert, and Defendant Jonathan

Sackler wanted to study changes in market share for opioids, focusing on dose strength.

       77.      The Sackler Defendants’ micromanagement was so intrusive that staff begged for

relief. Defendant Gasdia wrote to the CEO: “Anything you can do to reduce the direct contact of

Richard into the organization is appreciated.” To convince the Sackler Defendants to make him

CEO, Defendant Landau wrote a plan that he titled: “SACKLER PHARMA ENTERPRISE.” He

started by admitting that the Sackler Defendants in fact controlled the company like chief

executive officers. The family ran “the global Sackler pharmaceutical enterprise … with the

Board of Directors serving as the ‘de-facto’ CEO.”



                                                 23
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 34 of 347. PageID #: 39448



       78.     The Sackler Defendants concealed their extensive involvement at all costs. In 2000,

the Sackler Defendants were warned that a reporter was “sniffing about the OxyContin abuse

story.” The Sackler Defendants put the threat on the agenda for the next Board meeting and began

covering their tracks. They planned a response that “deflects attention away from the company

owners.” More recently, in November 2016, staff prepared statements to the press denying the

Sackler Defendants’ involvement in Purdue. Their draft claimed: “Sackler family members hold

no leadership roles in the companies owned by the family trust.” A staff member reviewing the

draft knew what was up and commented with apparent sarcasm: “Love the … statement.” Staff

eventually told the press: “Sackler family members hold no management positions.” Some

employees worried about the deception. When journalists asked follow-up questions about the

Sackler Defendants, communications staff deliberated about whether to repeat the “no

management positions” claim. They double-checked that Purdue’s top lawyers had ordered the

statement. Then they arranged for one of the Sackler Defendants’ foreign companies to issue it, so

U.S. employees would not be blamed: “The statement will come out of Singapore.”

       79.     Most of all, the Sacklers cared about money. Millions of dollars were not enough.

They wanted billions. They cared more about money than about patients, or their employees, or

the truth. In 1999, when employee Michael Friedman reported to Richard Sackler that Purdue was

making more than $20,000,000 per week, Richard replied immediately, at midnight, that the sales

were “not so great.” “After all, if we are to do 900M this year, we should be running at 75M/month.

So it looks like this month could be 80 or 90M. Blah, humbug. Yawn. Where was I?” Missives

of this nature from Richard Sackler to Purdue’s ostensible management were a routine, if not

daily, occurrence. There was no such thing as enough.




                                                24
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 35 of 347. PageID #: 39449



       80.     From the money that Purdue collected as a result of its wrongful conduct, they paid

themselves and their family billions of dollars. From the 2007 convictions (of certain Purdue

officers) until 2018, the Sackler Defendants voted dozens of times to pay out Purdue’s opioid

profits to their family - in total more than four billion dollars.




       81.     The Purdue Individual Defendants all actively participated in the common law torts

and federal and state statutory violations of Purdue and benefited therefrom. The tortious conduct

of the Purdue Individual Defendants was not, and could not have been through the exercise of due

diligence, known to the public until their conduct was detailed in recent court filings by the

Attorney General of Massachusetts.

                           b. Cephalon and Associated Companies

       82.     Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania.

                                                  25
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 36 of 347. PageID #: 39450



       83.     Defendant Teva Pharmaceutical Industries, Ltd. is an Israeli corporation with its

principal place of business in Petah Tikva, Israel. Teva Pharmaceuticals Ltd. acquired Cephalon

in October 2011, and Cephalon Inc. became a wholly owned subsidiary of Teva Pharmaceuticals

Ltd.

       84.     Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with its

principal place of business in North Wales, Pennsylvania, and is a wholly owned subsidiary of

Teva Pharmaceutical Industries, Ltd.

       85.     Teva USA and Cephalon, Inc. work together closely to market and sell Cephalon

products in the United States. Teva USA also sells generic opioids in the United States, including

generic opioids previously sold by Allergan plc, whose generics business Teva Pharmaceutical

Industries Ltd., Teva USA’s parent company based in Israel, acquired in August 2016. Teva USA

and Cephalon, Inc. are collectively referred to herein as “Teva.”

       86.     Teva USA and Cephalon, Inc. worked together to manufacture, promote, sell, and

distribute opioids such as Actiq and Fentora in the United States. Actiq has been approved by the

FDA only for the “management of breakthrough cancer pain in patients 16 years and older with

malignancies who are already receiving and who are tolerant to around-the-clock opioid therapy

for the underlying persistent cancer pain.”33 Fentora has been approved by the FDA only for the

“management of breakthrough pain in cancer patients 18 years of age and older who are already

receiving and who are tolerant to around-the-clock opioid therapy for their underlying persistent




33
   Highlights of Prescribing information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge,
CII (2009), ACTIQ PI/Med Guide,
https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf (last accessed
Aug. 1, 2018).


                                                26
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 37 of 347. PageID #: 39451



cancer pain.”34 In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug

and Cosmetic Act for its misleading promotion of Actiq and two other drugs, and agreed to pay a

$425 million fine.35

        87.     Teva USA, and Cephalon, Inc. (collectively Cephalon) work together closely to

market and sell Cephalon products in the United States. Since its acquisition of Cephalon in

October 2011, Teva USA has conducted all sales and marketing activities for Cephalon in the

United States, through its “specialty medicines” division. Teva USA holds out Actiq and Fentora

as Teva products to the public. The FDA-approved prescribing information and medication guide,

which is distributed with Cephalon opioids, discloses that the guide was submitted by Teva USA,

and directs physicians to contact Teva USA to report adverse events.

        88.     All of Cephalon’s promotional websites, including those for Actiq and Fentora,

display Teva Ltd.’s logo.36 Teva USA’s parent company, Teva Pharmaceuticals Industries, Ltd.

lists Cephalon’s and Teva USA’s sales as its own on its financial reports, and its year-end report

for 2012 – the year immediately following the Cephalon acquisition – attributed a 22% increase in

its specialty medicine sales to “the inclusion of a full year of Cephalon’s specialty sales,” including

inter alia sales of Fentora.37

        89.     Teva Pharmaceutical Industries, Ltd., Teva Pharmaceuticals USA, Inc., and

Cephalon, Inc. are referred to herein as “Cephalon.”


34
   Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII
(2011), https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf (last
accessed August 1, 2018).
35
   Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425
Million & Enter Plea to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.
36
   E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last accessed Aug. 1,
2018).
37
   Teva Ltd., Annual Report (Form 20-F), at 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.
                                                  27
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 38 of 347. PageID #: 39452



        90.    From 2000 forward, Cephalon has made thousands of payments to physicians

nationwide, including in Ohio, ostensibly for activities including participating on speakers’

bureaus, providing consulting services, assisting in post-marketing safety surveillance and other

services, many of whom were not oncologists and did not treat cancer pain, but in fact to

deceptively promote and maximize the use of opioids.

                          c. Janssen and Associated Companies

        91.    Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

        92.    Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of J&J.

        93.    Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen

Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.

        94.    Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,

Delaware and was a wholly owned subsidiary of J&J until July 2016. Noramco, Inc. is or had been

part of J&J’s opium processing. It makes active pharmaceutical ingredients (“APIs”) for opioid

painkillers.

        95.    Johnson & Johnson is the only company that owns over 10% of Janssen

Pharmaceuticals stock. J&J controls the sale and development of Janssen Pharmaceuticals drugs

and Janssen Pharmaceuticals profits inure to J&J’s benefit.

        96.    J&J, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. (collectively, “Janssen”) are or have been

in the business of manufacturing, selling, promoting, and/or distributing both brand name and

generic opioids throughout the United States.

        97.    Janssen manufactures, promotes, sells, and distributes drugs in the United States,
                                                28
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 39 of 347. PageID #: 39453



including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion

in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta

(tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in

sales in 2014.

         98.     Janssen made thousands of payments to physicians nationwide, including in Ohio,

ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids.

         99.     Janssen, like many other companies, has a corporate code of conduct, which sets

forth the organization’s mission, values and principles. Janssen’s employees are required to read,

understand and follow its Code of Conduct for Health Care Compliance. Johnson & Johnson

imposes this code of conduct on Janssen as a pharmaceutical subsidiary of J&J.38 Documents

posted on J&J’s and Janssen’s websites confirm J&J’s control of the development and marketing

of opioids by Janssen. Janssen’s website “Ethical Code for the Conduct of Research and

Development,” names only J&J and does not mention Janssen anywhere within the document. The

“Ethical Code for the Conduct of Research and Development” posted on the Janssen website is

J&J’s company-wide Ethical Code, which it requires all of its subsidiaries to follow.

         100.    The “Every Day Health Care Compliance Code of Conduct” posted on Janssen’s

website is a J&J company-wide document that describes Janssen as one of the “Pharmaceutical

Companies of Johnson & Johnson” and as one of the “Johnson & Johnson Pharmaceutical

Affiliates.” It governs how “[a]ll employees of Johnson & Johnson Pharmaceutical Affiliates,”

including those of Janssen, “market, sell, promote, research, develop, inform and advertise


38
     Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.


                                                29
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 40 of 347. PageID #: 39454



Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen officers, directors,

employees, sales associates must certify that they have “read, understood and will abide by” the

code. The code governs all of the forms of marketing at issue in this case. J&J made payments to

thousands of physicians nationwide, including in Ohio, ostensibly for activities including

participating on speakers’ bureaus, providing consulting services, assisting in post-marketing

safety surveillance and other services, but in fact to deceptively promote and maximize the use of

opioids.

                           d. Endo and Associated Companies

       101.     Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania.

       102.     Defendant Endo Pharmaceuticals Inc. is a wholly owned subsidiary of Endo Health

Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,

Pennsylvania.

       103.     Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (collectively, “Endo”)

are or have been in the business of manufacturing, selling, promoting, and/or distributing both

brand name and generic opioids throughout the United States.

       104.     Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, generic versions of oxycodone, oxymorphone,

hydromorphone and hydrocodone in the United States. Opioids made up roughly $403 million of

Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from

2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. On June 8, 2017, the

FDA requested that Endo remove Opana ER from the market because of a “serious outbreak” of

HIV and hepatitis C due to abuse of the drug after the reformulation of Opana from a nasal spray



                                               30
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 41 of 347. PageID #: 39455



to an injectable.39 In response to the FDA’s request, Endo removed Opana ER from the market in

July 2017, the first time the agency had ever moved to pull an opioid medication from sale.40 Endo

also manufactures and sells generic opioids such as oxycodone, oxymorphone, hydromorphone,

and hydrocodone products in the United States, by itself and through its subsidiary, Qualitest

Pharmaceuticals, Inc.

       105.    Endo made thousands of payments to physicians nationwide, including in Ohio,

ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids.

                           e. Insys Therapeutics, Inc.

       106.    Insys Therapeutics, Inc. is a Delaware corporation with its principal place of

business in Chandler, Arizona. Insys’s principal product and source of revenue is Subsys.

       107.    Insys made thousands of payments to physicians nationwide, including to doctors

in Ohio, ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids.

       108.    Subsys is a transmucosal immediate-release formulation (TIRF) of fentanyl,

contained in a single-dose spray device intended for oral, under the tongue administration. Subsys

was approved by the FDA solely for the treatment of breakthrough cancer pain.

       109.    In 2016, Insys made approximately $330 million in net revenue from Subsys.



39
   Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for
Risks Related to Abuse (June 8, 2017),
 https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
40
   Press Release, Endo International PLC, Endo Provides update on Opana ER (July 6, 2017),
http://investor.endo.com/news-releases/news-release-details/endo-provides-update-opanar-er.
                                                 31
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 42 of 347. PageID #: 39456



        110.   Insys promotes, sells, and distributes Subsys throughout the United States and

Ohio.

        111.   Insys’s founder and owner was recently arrested and charged, along with other

Insys executives, with multiple felonies in connection with an alleged conspiracy to bribe

practitioners to prescribe Subsys and defraud insurance companies.

                           f. Abbott Laboratories

        112.   Defendant Abbott Laboratories is an Illinois corporation with its principal place of

business in Abbott Park, Illinois. Defendant Abbott Laboratories, Inc. is a subsidiary of Abbott

Laboratories, whose principal place of business is also in Abbott Park, Illinois. Defendants Abbott

Laboratories and Abbott Laboratories, Inc. are referred to collectively as “Abbott.”

        113.   Abbott was primarily engaged in the promotion and distribution of opioids

nationally due to the co-promotional agreement with Defendant Purdue. Pursuant to that

agreement, between 1996 and 2006, Abbott actively promoted, marketed, and distributed Purdue’s

opioid products as set forth above.

        114.   Abbott, as part of the co-promotional agreement, helped turn OxyContin into the

largest selling opioid in the nation. Under the co-promotional agreement with Purdue, the more

Abbott generated in sales, the higher the reward. Specifically, Abbott received twenty-five to thirty

percent (25-30%) of all net sales for prescriptions written by doctors its sales force called on. This

agreement was in operation from 1996-2002, following which Abbott continued to receive a

residual payment of six percent (6%) of net sales up through at least 2006.

        115.   With Abbott’s help, sales of OxyContin went from a mere $49 million in its first

full year on the market to $1.2 billion in 2002. Over the life of the co-promotional agreement,

Purdue paid Abbott nearly half a billion dollars.



                                                 32
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 43 of 347. PageID #: 39457



       116.    Abbott and Purdue’s conspiring with Pharmacy Benefit Managers (PBMs) to drive

opioid use is well established. As described in an October 28, 2016, article from Psychology Today

entitled America’s Opioid Epidemic:

       Abbott and Purdue actively misled prescribers about the strength and safety of the
       painkiller [OxyContin]. To undermine the policy of requiring prior authorization,
       they offered lucrative rebates to middlemen such as Merck Medco [now Express
       Scripts] and other pharmacy benefits managers on condition that they eased
       availability of the drug and lowered co-pays. The records were part of a case
       brought by the state of West Virginia against both drug makers alleging
       inappropriate and illegal marketing of the drug as a cause of widespread
       addiction…. One reason the documents are so troubling is that, in public at least,
       the drug maker was carefully assuring authorities that it was working with state
       authorities to curb abuse of OxyContin. Behind the scene, however, as one Purdue
       official openly acknowledged, the drug maker was “working with Medco (PBM)
       [now Express Scripts] to try and make parameters [for prescribing] less stringent.41

                          g. Amneal Pharmaceuticals, LLC

       117.    Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware limited

liability company with its principal place of in New Jersey. At all relevant times, Amneal has sold

prescription drugs including opioids in Ohio and across the United States.

                          h. Depomed, Inc.

       118.    Defendant Depomed, Inc. (“Depomed”) is a California corporation with its

principal place of business in Newark, California. Depomed describes itself as a specialty

pharmaceutical company focused on pain and other central nervous system conditions. Depomed

develops, markets, and sells prescriptions drugs in Ohio and across the United States. Depomed

acquired the rights to Nucynta and Nucynta ER for $1.05 billion from Janssen pursuant to a

January 15, 2015, Asset Purchase Agreement. This agreement closed on April 2, 2015.




41
  American Society of Addiction Medicine, America’s Opioid Epidemic – Court released
documents show drug makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY, Oct. 28,
2016, https://www.psychologytoday.com/blog/side-effects/201610/america-s-opioid-epidemic.
                                                33
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 44 of 347. PageID #: 39458



                          i. Mallinckrodt Entities

       119.    Defendant Mallinckrodt plc is an Irish public limited company with its headquarters

in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was incorporated in January

2013 for the purpose of holding the pharmaceuticals business of Covidien plc, which was fully

transferred to Mallinckrodt plc in June of that year. Mallinckrodt plc also operates under the

registered business name Mallinckrodt Pharmaceuticals, with its U.S. headquarters in Hazelwood,

Missouri.

       120.    Defendant Mallinckrodt LLC (together with Mallinckrodt plc and SpecGx LLC,

“Mallinckrodt”) is a Delaware corporation with its headquarters in Hazelwood, Missouri.

       121.    Defendant SpecGx LLC is a Delaware limited liability company with its

headquarters in Clayton, Missouri and is a wholly owned subsidiary of Mallinckrodt plc.

       122.    Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs

throughout the United States, and to Plaintiffs. Mallinckrodt is the largest U.S. supplier of opioid

pain medications and among the top ten generic pharmaceutical manufacturers in the United

States, based on prescriptions.

       123.    Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and Roxicodone,

which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt Inc., a

subsidiary of Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo for

treatment of chronic pain in 2012. Mallinckrodt further expanded its branded opioid portfolio in

2012 by purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt

developed Xartemis XR, an extended-release combination of oxycodone and acetaminophen,

which the FDA approved in March 2014, and which Mallinckrodt has since discontinued.

Mallinckrodt promoted its branded opioid products with its own direct sales force.
                                                34
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 45 of 347. PageID #: 39459



       124.      While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it received

approximately 25% of the DEA’s entire annual quota for controlled substances that it

manufactures. Mallinckrodt also estimated, based on IMS Health42 data for the same period, that

its generics claimed an approximately 23% market share of DEA Schedules II and III opioid and

oral solid dose medications.43

       125.      Mallinckrodt operates a vertically integrated business in the United States: (1)

importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its facility

in Hobart, New York, and (3) marketing and selling its products to drug distributors, specialty

pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers that have

mail-order pharmacies, and hospital buying groups.

       126.      Among the drugs Mallinckrodt manufactures or has manufactured are the

following: Schedule II: Exalgo (Hydromorphone hydrochloride, extended release), Roxicodone

(Oxycodone hydrochloride), Xartemis XR (Oxycodone hydrochloride and acetaminophen),

Methadose (Methadone hydrochloride), generic morphine sulfate extended release, morphine

sulfate oral solution, fentanyl transdermal system, oral transmucosal fentanyl citrate, oxycodone

and acetaminophen, hydrocodone bitartrate and acetaminophen, hydromorphone hydrochloride,

Hydromorphone hydrochloride, extended release, oxymorphone hydrochloride, methadone

hydrochloride.     Schedule   III:   buprenorphine   and   naloxone.    Unscheduled:     naltrexone

hydrochloride.



42
   “IMS Health was a [provider of] information, services and technology for the healthcare
industry, including U.S. physician prescribing data.” It has changed its corporate form and is
now known as “IQVIA.”
43
   Mallinckrodt plc 2016 Form 10-K.


                                                35
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 46 of 347. PageID #: 39460



       127.    Mallinckrodt made thousands of payments to physicians nationwide, including in

Ohio, ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids

                           j. Actavis and Associated Companies

       128.    Defendant Allergan plc is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland.

       129.    Defendant Actavis plc acquired Defendant Allergan plc in March 2015; however,

the combined company changed its name to Allergan plc in January 2013.

       130.    Defendant Watson Pharmaceuticals, Inc. had acquired Defendant Actavis, Inc. in

October 2012, and the combined company changed its name to Actavis, Inc. as of January 2013,

and then changed the name to Actavis plc in October 2013.

       131.    Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal

place of business in Corona, California, and is a wholly owned subsidiary of Defendant Allergan

plc (f/k/a Actavis, Inc., f/k/a, Actavis PLS, f/k/a Watson Pharmaceuticals, Inc.).

       132.    Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc., f/k/a Watson Pharma, Inc.) is

a Delaware corporation with its principal place of business in New Jersey and was formerly known

as Watson Pharma, Inc.

       133.    Defendant Actavis LLC is a Delaware limited liability company with its principal

place of business in Parsippany, New Jersey.

       134.    Each of these Defendants is owned by Defendant Allergan plc, which uses them to

market and sell its drugs in the United States.

       135.    Defendant Allergan plc exercises control over these marketing and sales efforts and

profits from the sale of Allergan/Actavis products ultimately inure to its benefit. Allergan plc,
                                                  36
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 47 of 347. PageID #: 39461



Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc.,

Watson Pharma, Inc., and Watson Laboratories, Inc. (collectively, “Actavis”) are or have been in

the business of manufacturing, selling, promoting, and/or distributing both brand name and generic

opioids throughout the United States, including to Plaintiffs.

       136.    Actavis manufactures, promotes, sells, and distributes opioids, including the

branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

and Opana in the United States. Actavis acquired the rights to Kadian from King Pharmaceuticals,

Inc. on December 30, 2008, and began marketing Kadian in 2009.

       137.    Actavis made thousands of payments to physicians nationwide including in Ohio,

ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids.

       138.    Collectively, Purdue, Actavis, Amneal, Cephalon, Janssen, Depomed, Endo, Insys,

Abbot, and Mallinckrodt are referred to as “Marketing Defendants.”

               2. Distributor Defendants

       139.    The Distributor Defendants are defined below. At all relevant times, the Distributor

Defendants have distributed, supplied, sold, and placed into the stream of commerce prescription

opioids, without fulfilling the fundamental duty of wholesale drug distributors to detect and warn

of diversion of dangerous drugs for non-medical purposes. The Distributor Defendants, who are

engaged in “wholesale distribution,” universally failed to comply with state law regulating that

activity. Plaintiffs allege the unlawful conduct by the Distributor Defendants is a substantial cause

for the volume of prescription opioids plaguing Plaintiffs’ communities.

                           a. AmerisourceBergen Drug Corporation

       140.    Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a

                                                 37
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 48 of 347. PageID #: 39462



wholesaler of pharmaceutical drugs that distributes opioids throughout the country, including to

Ohio. AmerisourceBergen is a Delaware corporation with its principal place of business in

Chesterbrook, Pennsylvania.

       141.    AmerisourceBergen is the eleventh largest company by revenue in the United

States, with annual revenue of $147 billion in 2016. AmerisourceBergen’s principal place of

business is located in Chesterbrook, Pennsylvania, and it is incorporated in Delaware.

       142.    According to its 2016 Annual Report, AmerisourceBergen is “one of the largest

global pharmaceutical sourcing and distribution services companies, helping both healthcare

providers and pharmaceutical and biotech manufacturers improve patient access to products and

enhance patient care.”44

                           b. Anda, Inc.

       143.    Defendant Anda, Inc., (“Anda”) through its various DEA registrant subsidiaries and

affiliated entities, including but not limited to, Anda Pharmaceuticals, Inc., is the fourth largest

distributor of generic pharmaceuticals in the United States. Anda is a Florida corporation with its

principal place of business in Weston, Florida. In October 2016, Defendant Teva acquired Anda

from Allergan plc (i.e. Defendant Actavis), for $500 million in cash. At all times relevant to this

Complaint, Anda distributed prescription opioids throughout the United States, including in the

communities served by Plaintiffs.

                           c. Cardinal

       144.    Defendant Cardinal Health, Inc. (“Cardinal”) is an Ohio Corporation with its

principal place of business in Dublin, Ohio. In 2016, Cardinal generated revenues of $121.5 billion.



44
   AmerisourceBergen, 2016 Summary Annual Report,
http://investor.amerisourcebergen.com/static-files/37daf1ed-4d41-4547-bb87-86d501087dbb
(last accessed Aug. 1, 2018).
                                                38
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 49 of 347. PageID #: 39463



         145.   Cardinal is a global distributor of pharmaceutical drugs and medical products. It is

one of the largest distributors of opioids in the United States. It has annual resources of over $120

billion. Additionally, in December 2013, Cardinal formed a ten-year agreement with CVS

Caremark to form the largest generic drug sourcing operation in the United States. Cardinal has,

at all relevant times, had distribution centers throughout the United States, including Ohio, and has

distributed opioids nationwide.

                           d. H. D. Smith, LLC

         146.   Defendant H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co. (“H. D.

Smith”) through its various DEA registered subsidiaries and affiliated entities, is a wholesaler of

pharmaceutical drugs that distributes opioids throughout the United States, including Ohio and the

communities served by Plaintiffs. H. D. Smith is a privately held independent pharmaceuticals

distributor of wholesale brand, generic and specialty pharmaceuticals and is a Delaware

corporation with its principal place of business in Illinois. H. D. Smith, LLC’s sole member is H.

D. Smith Holdings, LLC, and its sole member is H. D. Smith Holding Company, a Delaware

corporation with its principal place of business in Illinois. H. D. Smith is the largest independent

wholesaler in the United States. In January 2018, Defendant AmerisourceBergen acquired H. D.

Smith.

                           e. Henry Schein Entities

         147.   Defendant Henry Schein, Inc. (Henry Schein) describes its business as providing a

products and services to integrated health systems, designed specifically for and focused

exclusively on, the non-acute care space. Henry Schein is incorporated in Delaware, with its

principal place of business located in Melville, New York.




                                                 39
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 50 of 347. PageID #: 39464



           148.   Henry Schein distributes, among other things, branded and generic pharmaceuticals

to customers that include dental practitioners, dental laboratories, animal health practices and

clinics, and office-based medical practitioners, ambulatory surgery centers, and other institutions.

           149.   At all relevant times, Henry Schein was in the business of distributing, and

redistributing, pharmaceutical products to consumers within Ohio.

           150.   In 2015, Henry Schein reported that its sales reached a record $10.4 billion and that

it had grown at a compound annual rate of approximately 16 percent since becoming a public

company in 1995. Overall, it is the world’s largest provider of health care products and services to

office-based dental, animal health, and medical practitioners.

                             f. Miami-Luken

           151.   Defendant Miami-Luken, Inc. (“Miami-Luken”) is an Ohio corporation with its

headquarters and principal place of business in Springboro, Ohio. At all times relevant to this

Complaint, Miami-Luken distributed prescription opioids throughout the United States, including

in Ohio.

                             g. McKesson Corporation

           152.   McKesson Corporation (“McKesson”) is a Delaware corporation with its principal

place of business located in San Francisco, California.

           153.   McKesson is the largest pharmaceutical distributor in North America. McKesson

delivers approximately one-third of all pharmaceuticals used in North America, including to

Plaintiffs.

           154.   For fiscal year ended March 31, 2017, McKesson generated revenues of $198.5

billion.

           155.   In its 2017 Annual Report, McKesson states that it “partner[s] with pharmaceutical

manufacturers, providers, pharmacies, governments and other organizations in healthcare to help

                                                   40
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 51 of 347. PageID #: 39465



provide the right medicines, medical products and healthcare services to the right patients at the

right time, safely and cost-effectively.”45

       156.    According to the 2017 Annual Report, McKesson’s “pharmaceutical distribution

business operates and serves thousands of customer locations through a network of 27 distribution

centers, as well as a primary redistribution center, two strategic redistribution centers and two

repackaging facilities, serving all 50 states and Puerto Rico.”

       157.    McKesson is fifth on the list of Fortune 500 companies, ranking immediately after

Apple and ExxonMobil, with annual revenue of $191 billion in 2016. McKesson is a wholesaler

of pharmaceutical drugs that distributes opioids throughout the country.

       158.    In January 2017, McKesson paid a record $150 million to resolve an investigation

by the U.S. Department of Justice (“DOJ”) for failing to report suspicious orders of certain drugs,

including opioids. In addition to the monetary penalty, the DOJ required McKesson to suspend

sales of controlled substances from distribution centers in Ohio, Florida, Michigan and Colorado.

The DOJ described these “staged suspensions” as “among the most severe sanctions ever agreed

to by a [Drug Enforcement Administration] registered distributor.”

       159.    McKesson is the largest pharmaceutical distributor in the United States.

       160.    McKesson has more than 40,000 customers nationally.

       161.    Collectively, McKesson, AmerisourceBergen, and Cardinal account for 85% of the

drug shipments in the United States. These companies together collect about $400 billion in annual

revenue.

       162.    Cardinal, Anda, McKesson, H. D. Smith, Henry Schein, AmerisourceBergen and



45
   McKesson, Annual Report,
http://investor.mckesson.com/sites/mckesson.investorhq.businesswire.com/files/report/file/2017_
McKesson_Annual_Report_0.pdf (last accessed April 12, 2018).
                                                 41
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 52 of 347. PageID #: 39466



Miami-Luken are collectively referred to as the “Distributor Defendants.”

               3. National Retail Pharmacies

                             a. CVS Health Corporation

       163.    Defendant CVS Health Corporation (“CVS”) is a Delaware corporation with its

principal place of business in Rhode Island. At all times relevant to this Complaint, CVS

distributed prescription opioids throughout the United States, including in Ohio.

                             b. The Kroger Co.

       164.    Defendant the Kroger Co. (“Kroger”) is an Ohio corporation with headquarters in

Cincinnati, OH. Kroger operates 2,268 pharmacies in the United States, including in Ohio. At all

times relevant to this Complaint, Kroger distributed prescription opioids throughout the United

States, including in Ohio.

                             c. Rite-Aid of Maryland, Inc.

       165.    Defendant Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer

Support Center, Inc. (“Rite Aid”), is a Maryland corporation with its principal office located in

Camp Hill, Pennsylvania. At all times relevant to this Complaint, Rite Aid distributed prescription

opioids throughout the United States, including in Ohio.

                             d. Walgreens Boots Alliance, Inc.

       166.    Defendant Walgreens Boots Alliance, Inc., also known as Walgreen Co.

(“Walgreens”) is a Delaware corporation with its principal place of business in Illinois. At all times

relevant to this Complaint, Walgreens distributed prescription opioids throughout the United

States, including in Ohio.

                             e. Wal-Mart Inc.

       167.    Defendant Wal-Mart Inc., formerly known as Wal-Mart Stores, Inc. (“Wal-Mart”),

is a Delaware corporation with its principal place of business in Arkansas. At all times relevant to

                                                 42
 Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 53 of 347. PageID #: 39467



this Complaint, Wal-Mart distributed prescription opioids throughout the United States, including

in Ohio.

         168.   Collectively, Defendants CVS, Kroger, Rite Aid, Walgreens, and Wal-Mart are

referred to as “National Retail Pharmacies.” Additionally, the Distributor Defendants and the

National Retail Pharmacies are collectively referred to as the “Supply Chain Defendants.”

         169.   Defendants include the above referenced entities as well as their predecessors,

successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged

in the manufacture, promotion, distribution, and sale and/or dispensing of opioids.

                4. Defendants’ Agents and Affiliated Persons

         170.   All of the actions described in this Complaint are part of, and in furtherance of, the

unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’

officers, agents, employees, or other representatives while actively engaged in the management of

Defendants’ affairs within the course and scope of their duties and employment, and/or with

Defendants’ actual, apparent, and/or ostensible authority.

         171.   The true names and capacities, whether individual, corporate, associate, or

otherwise of certain vendors, distributors and/or their alter egos, sued herein as DOES 1 through

100 inclusive, are presently unknown to Plaintiffs, who therefore sue these Defendants by fictitious

names. Plaintiffs will seek leave of this Court to amend this Complaint to show their true names

and capacities when they become ascertained. Each of the Doe Defendants has taken part in and

participated with, and/or aided and abetted, some or all of the other Defendants in some or all of

the matters referred to herein, and therefore are liable for the same.

IV.      FACTUAL BACKGROUND

      A. The History Of Opioids



                                                 43
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 54 of 347. PageID #: 39468



         172.    The synthetic opioids manufactured and distributed by Defendants are related to

the opium poppy, which has been used to relieve pain for centuries.

         173.    The opium poppy was a well-known symbol of the Roman Civilization, which

signified both sleep and death. The Romans used opium not only as a medicine but also as a

poison.46

         174.    During the Civil War, opioids, then known as “tinctures of laudanum,” gained

popularity among doctors and pharmacists for their ability to reduce anxiety and relieve pain on

the battlefield. They were also used in a wide variety of commercial products ranging from pain

elixirs to cough suppressants to beverages.

         175.    Since 1970, opioids have been regulated under the Controlled Substances Act

(“CSA”). Controlled substances are categorized in five schedules, ranked in order of their potential

for abuse, with Schedule I the highest. The CSA and state laws impose a hierarchy of restrictions

on prescribing and dispensing drugs based on their medicinal value, likelihood of addiction or

abuse, and safety. Opioids generally have been categorized as Schedule II or Schedule III drugs.

Schedule II drugs have a high potential for abuse, have a currently accepted medical use, and may

lead to severe psychological or physical dependence; Schedule III drugs are deemed to have a

lower potential for abuse, but their abuse may lead to moderate or low physical dependence or

high psychological dependence. 21 U.S.C. § 812.

         176.    The effects of opioids vary by duration. Long-acting opioids, such as Purdue’s

OxyContin and MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and

Actavis’s Kadian, are designed to be taken once or twice daily and are purported to provide

continuous opioid therapy for, in general, 12 hours. Short-acting opioids, such as Cephalon’s Actiq



46
     Martin Booth, Opium: A History, at 20 (Simon & Schuster Ltd. 1996).
                                                44
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 55 of 347. PageID #: 39469



and Fentora, are designed to be taken in addition to long-acting opioids to address “episodic pain”

(also referred to as “breakthrough pain”) and provide fast-acting, supplemental opioid therapy

lasting approximately 4 to 6 hours. Still other short-term opioids, such as Insys’s Subsys, are

designed to be taken in addition to long-acting opioids to specifically address breakthrough cancer

pain, excruciating pain suffered by some patients with end-stage cancer. The Marketing

Defendants promoted the idea that pain should be treated by taking long-acting opioids

continuously and supplementing them by also taking short-acting, rapid-onset opioids for episodic

or “breakthrough” pain.

       177.    Patients develop tolerance to the analgesic effect of opioids relatively quickly. As

tolerance increases, a patient typically requires progressively higher doses in order to obtain the

same perceived level of pain reduction. The same is true of the euphoric effects of opioids—the

“high.” However, opioids depress respiration, and at very high doses can and often do arrest

respiration altogether. At higher doses, the effects of withdrawal are more severe. Long-term

opioid use can also cause hyperalgesia, a heightened sensitivity to pain.

       178.    Discontinuing opioids after more than just a few weeks of therapy will cause most

patients to experience withdrawal symptoms. These withdrawal symptoms include: severe anxiety,

nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium, pain, and

other serious symptoms, which may persist for months after a complete withdrawal from opioids,

depending on how long the opioids were used.

       179.    Opioids provide effective treatment for short-term, post-surgical and trauma-

related pain, and for palliative end-of-life care. They are approved by the FDA for use in the

management of moderate to severe pain where use of an opioid analgesic is appropriate for more

than a few days. Defendants, however, have manufactured, promoted, marketed, and distributed



                                                45
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 56 of 347. PageID #: 39470



opioids for the management of chronic pain by misleading consumers and medical providers, such

as hospitals, through misrepresentations or omissions regarding the appropriate uses, risks, and

safety of opioids.

        180.   As one doctor put it, the widespread, long-term use of opioids “was an experiment

on the population of the United States. It wasn’t randomized, it wasn’t controlled, and no data was

collected until they started gathering death statistics.”

     B. The Opioid Epidemic

        181.   Prescription opioids have become widely prescribed. In 2010, enough prescription

opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

hydrocodone every 4 hours for 1 month.47

        182.   Despite the enormous number of prescriptions, recent studies have concluded that

treatment with opioids is not superior to treatment with non-opioid medications for improving

pain-related function.48 Even for patients presenting to the emergency room with acute extremity

pain, there is no significant or clinically important difference in pain reduction at 2 hours among

single-dose treatment with ibuprofen and acetaminophen or with three different opioid and

acetaminophen combination analgesics.49




47
   Katherine M. Keyes, et al., Understanding the Rural-Urban Differences in Nonmedical
Prescription Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52-e59 (2014),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3935688/.
48
   Erin E. Krebs, M.D., et al., Effect of Opioid vs Nonopioid Medications on Pain-Related
Function in Patients with Chronic Back Pain or Hip or Knee Osteoarthritis Pain, 319 JAMA
872-882 (2018), doi: 10.1001/jama.2018.0899, https://jamanetwork.com/journals/jama/article-
abstract/2673971?redirect=true.
49
   Andrew K. Chang, M.D., et al., Effect of a Single Dose of Oral Opioid and Nonopioid
Analgesics on Acute Extremity Pain in the Emergency Department, 318 JAMA 1661-1667
(2017), DOI: 10.1001/jama.2017.16190, https://jamanetwork.com/journals/jama/article-
abstract/2661581?widget=personalizedcontent&previousarticle=2673971&redirect=true.
                                                  46
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 57 of 347. PageID #: 39471



       183.      In 2011, the U.S. Department of Health and Human Resources, Centers for Disease

Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The News

Release noted:

                 a. The death toll from overdoses of prescription painkillers has more than
                    tripled in the past decade.

                 b. More than 40 people die every day from overdoses involving narcotic
                    pain relievers like hydrocodone (Vicodin), methadone, oxycodone
                    (OxyContin), and oxymorphone (Opana).

                 c. Overdoses involving prescription painkillers are at epidemic levels and
                    now kill more Americans than heroin and cocaine combined.

                 d. The increased use of prescription painkillers for nonmedical reasons,
                    along with growing sales, has contributed to a large number of
                    overdoses and deaths. In 2010, 1 in every 20 people in the United States
                    age 12 and older—a total of 12 million people—reported using
                    prescription painkillers non-medically according to the National
                    Survey on Drug Use and Health. Based on the data from the Drug
                    Enforcement Administration, sales of these drugs to pharmacies and
                    health care providers have increased by more than 300 percent since
                    1999.

                 e. Prescription drug abuse is a silent epidemic that is stealing thousands
                    of lives and tearing apart communities and families across America.

                 f. Almost 5,500 people start to misuse prescription painkillers every
                    day.50

       184.      The CDC has also identified addiction to prescription pain medication as the

strongest risk factor for heroin addiction. People who are addicted to prescription opioid painkillers

– which, at the molecular level and in their effect, closely resemble heroin - are forty times more




50
   See Press Release, Centers for Disease Control and Prevention, Prescription Painkiller
Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.


                                                 47
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 58 of 347. PageID #: 39472



likely to be addicted to heroin.51 According to a recent study, among young urban heroin users,

86% used opioid pain relievers prior to using heroin.52

       185.    The synthetic opioid fentanyl has been a driving force behind the nation’s opioid

epidemic, killing tens of thousands of Americans in overdoses. The drug is so powerful that it is

now being used to execute prisoners on death row.53

       186.    In a November 2016 report, the DEA declared opioid prescription drugs, heroin,

and fentanyl as the most significant drug-related threats to the United States.54

       187.    The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

during 1999–2014. Among the 47,055 drug overdose deaths that occurred in 2014 in the United

States, 28,647 (60.9%) involved an opioid.55

       188.    The rate of death from opioid overdose has quadrupled during the past 15 years in

the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

department have increased by a factor of six in the past 15 years.56


51
   See Centers for Disease Control and Prevention, Today’s Heroin Epidemic,
https://www.cdc.gov/vitalsigns/heroin/index.html (last accessed Aug. 1, 2018).
52
   Nat’l Inst. on Drug Abuse, Prescription Opioids and Heroin (Jan. 2018),
https://d14rmgtrwzf5a.cloudfront.net/sites/default/files/19774-prescription-opioids-and-
heroin.pdf.
53
   Smith, Mitch. Fentanyl Used to Execute Nebraska Inmate, in First for U.S., (Aug. 14, 2018),
https://www.nytimes.com/2018/08/14/us/carey-dean-moore-nebraska-execution-fentanyl.html.
54
   Rudd, et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
Wkly. Rep. 2016; 65; 1445-1452, doi: http://dx.doi.org/10.15585/mmwr.mm655051e1, available
at https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
55
   See Rudd, et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
Wkly. Rep. 2016; 65; 1445-1452, DOI: http://dx.doi.org/10.15585/mmwr.mm655051e1,
available at https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
56
   See Nora D. Volkow, M.D. & A. Thomas McLellan, M.D., Opioid Abuse in Chronic Pain –
Misconceptions and Mitigation Strategies, 374 N Engl J Med 1253-1263 (2016), DOI:
10.1056/NEJMra1507771, http://www.nejm.org/doi/full/10.1056/NEJMra1507771, (hereinafter
“Volkow & McLellan”).


                                                 48
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 59 of 347. PageID #: 39473



        189.   The National Institute on Drug Abuse identifies misuse and addiction to opioids as

“a serious national crisis that affects public health as well as social and economic welfare.”57 The

economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs of

healthcare, lost productivity, addiction treatment, and criminal justice expenditures.58

        190.   In 2017, the President of the United States officially declared an opioid and heroin

epidemic.59

     C. Congressional Response to the Opioid Crisis

        191.   Congressional interest in the opioid crisis has been intense. Multiple committees in

both the House and Senate have conducted dozens of hearings exploring the issue from almost

every angle, including effects on the health care system, people and their communities, law

enforcement, workplaces, schools, and the Native American community. Congressional efforts

culminated in the passage of the “Substance Use-Disorder Prevention that Promotes Opioid

Recovery and Treatment for Patients and Communities Act,” or the “SUPPORT for Patients and

Communities Act.” This Bill passed the House by a vote of 396-14 on June 22, 2018, passed the

Senate by a vote of 99-1 on September 17, 2018, and was signed into law by the President on

October 24, 2018. Among other provisions, the Bill made it easier to intercept drugs being shipped

into the country, authorized new funding for more comprehensive treatment, sped up research on

non-addictive painkillers, and provided for broader coverage for substance abuse under Medicare




57
   Id.
58
   Id. (citing at note 2, Florence CS, et al., The Economic Burden of Prescription Opioid
Overdose, Abuse, and Dependence in the United States, 2013 (Oct. 2016), 54 Med. Care 901-906
(2016), DOI: 10.1097/MLR.0000000000000625, available at
https://www.ncbi.nlm.nih.gov/pubmed/27623005.
59
   See Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016) (proclaiming “Prescription
Opioid and Heroin Epidemic Awareness Week”), available at
https://www.gpo.gov/fdsys/pkg/FR-2016-09-22/pdf/2016-22960.pdf.
                                                 49
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 60 of 347. PageID #: 39474



and Medicaid regulations that have occasionally stood in the way of treatment. Congressional

interest in the issue is ongoing.

V.     THE MARKETING DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
       MARKETING OF OPIOIDS

       192.    The opioid epidemic did not happen by accident.

       193.    Before the 1990s, generally accepted standards of medical practice dictated that

opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

as patients developed tolerance to opioids over time and the serious risk of addiction and other

side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors

generally did not prescribe opioids for chronic pain.

       194.    Each Marketing Defendant has conducted, and continues to conduct, a marketing

scheme designed to persuade doctors and patients that opioids can and should be used for chronic

pain, resulting in opioid treatment for a far broader group of patients who are much more likely to

become addicted and suffer other adverse effects from the long-term use of opioids. In connection

with this scheme, each Marketing Defendant spent, and continues to spend, millions of dollars on

promotional activities and materials that falsely deny, trivialize, or materially understate the risks

of opioids while overstating the benefits of using them for chronic pain.

       195.    The Marketing Defendants have disseminated these common messages to reverse

the generally accepted medical understanding of opioids and risks of opioid use. They

disseminated these messages directly, through their sales representatives, in speaker groups led by

physicians that the Marketing Defendants recruited for their support of their marketing messages,

and through unbranded marketing and industry-funded Front Groups.


                                                 50
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 61 of 347. PageID #: 39475



       196.    The Marketing Defendants’ efforts have been wildly successful. Opioids are now

the most prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for drug

companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue annually

since 2009.60 In an open letter to the nation’s physicians in August 2016, the then U.S. Surgeon

General expressly connected this “urgent health crisis” to “heavy marketing of opioids to doctors

... [m]any of [whom] were even taught – incorrectly – that opioids are not addictive when

prescribed for legitimate pain.”61 This epidemic has resulted in a flood of prescription opioids

available for illicit use or sale (the supply), and a population of patients physically and

psychologically dependent on them (the demand). And when those patients can no longer afford

or obtain opioids from licensed dispensaries, they often turn to the street to buy prescription opioids

or even non-prescription opioids, like heroin.

       197.    The Marketing Defendants intentionally continued their conduct, as alleged herein,

with knowledge that such conduct was creating the opioid nuisance and causing the harms and

damages alleged herein.

       198.    As alleged throughout this Complaint, Defendants’ conduct created a public health

crisis and a public nuisance.

       199.    The public nuisance—i.e., the opioid epidemic—created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm can be abated by,

inter alia, (a) educating prescribers (especially primary care physicians and the most prolific

prescribers of opioids) and patients regarding the true risks and benefits of opioids, including the

risk of addiction, in order to prevent the next cycle of addiction; (b) providing addiction treatment


60
   See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, FORTUNE (Nov. 9, 2011),
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow,
Drugmakers Hooked on $10bn Opioid Habit, FINANCIAL TIMES (Aug. 10, 2016).
61
   Letter from Vivek H. Murthy, M.D., U.S. Surgeon General.
                                                  51
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 62 of 347. PageID #: 39476



to patients who are already addicted to opioids; and (c) making naloxone widely available so that

overdoses are less frequently fatal.

        200.    Defendants have the ability to act to abate the public nuisance, and the law

recognizes that they must do so. It is the manufacturer of a drug that has primary responsibility to

ensure the safety, efficacy, and appropriateness of a drug’s labeling, marketing, and promotion.

All companies in the supply chain of a controlled substance are primarily responsible for ensuring

that such drugs are only distributed and dispensed to appropriate patients and not diverted. These

responsibilities, to ensure that their products and practices meet both federal and state consumer

protection laws and regulations, exist independent of any FDA or DEA regulation. As registered

manufacturers and distributors of controlled substances, Defendants are placed in a position of

special trust and responsibility, and are uniquely positioned, based on their knowledge of

prescribers and orders, to act as a first line of defense.

    A. The Marketing Defendants’ False and Deceptive Statements About Opioids

        201.    The Marketing Defendants’ misrepresentations fall into the following ten

categories:

          1.    The risk of addiction from chronic opioid therapy is low;

          2.    To the extent there is a risk of addiction, it can be easily identified and
                managed;

          3.    Signs of addictive behavior are “pseudoaddiction,” requiring more opioids;

          4.    Blaming addicts as “abusers” of opioids;

          5.    Opioid withdrawal can be avoided by tapering;

          6.    Opioid doses can be increased without limit or greater risks;

          7.    Long-term opioid use improves functioning;

          8.    Alternative forms of pain relief pose greater risks than opioids;


                                                   52
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 63 of 347. PageID #: 39477



         9.    A version of OxyContin marketed by Purdue was effective in providing 12-
               hour pain relief; and

         10.   New formulations of certain opioids successfully deter abuse.

       202.    Each of these propositions was false. The Marketing Defendants knew this, but they

nonetheless set out to convince physicians, patients, and the public at large of the truth of each of

these propositions in order to expand the market for their opioids.

       203.    The categories of misrepresentations are offered to organize the numerous

statements the Marketing Defendants made and to explain their role in the overall marketing effort,

not as a checklist for assessing each Marketing Defendant’s liability. While each Marketing

Defendant deceptively promoted their opioids specifically, and, together with other Marketing

Defendants, opioids generally, not every Marketing Defendant propagated (or needed to

propagate) each misrepresentation. Each Marketing Defendant’s conduct, and each

misrepresentation, contributed to an overall narrative that aimed to—and did—mislead doctors,

patients, and payors about the risks and benefits of opioids. While this Complaint endeavors to

document examples of each Marketing Defendant’s misrepresentations and the manner in which

they were disseminated, they are just that—examples. The Complaint is not, especially prior to

discovery, an exhaustive catalog of the nature and manner of each deceptive statement by each

Marketing Defendant.

               1. Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
                  Low

       204.    Central    to   the   Marketing    Defendants’    promotional     scheme     was   the

misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

marketing efforts, the Marketing Defendants advanced the idea that the risk of addiction is low

when opioids are taken as prescribed by “legitimate” pain patients. That, in turn, directly led to the



                                                 53
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 64 of 347. PageID #: 39478



expected and intended result that doctors prescribed more opioids to more patients—thereby

enriching the Marketing Defendants and substantially contributing to the opioid epidemic.

       205.    Each of the Marketing Defendants claimed that the potential for addiction from its

opioids was relatively small or non-existent, even though there was no scientific evidence to

support those claims. None of them have acknowledged, retracted, or corrected their false

statements.

       206.    In fact, studies have shown that a substantial percentage of long-term users of

opioids experience addiction. Addiction can result from the use of any opioid, “even at

recommended dose,”62 and the risk substantially increases with more than three months of use.63

As the CDC Guideline states, “[o]pioid pain medication use presents serious risks, including

overdose and opioid use disorder” (a diagnostic term for addiction).64

                          a. Purdue and Abbott’s Misrepresentations Regarding Addiction
                             Risk

       207.    When it launched OxyContin, Purdue knew it would need data to overcome decades

of wariness regarding opioid use. It needed some sort of research to back up its messaging. But,

Purdue had not conducted any studies about abuse potential or addiction risk as part of its

application for FDA approval for OxyContin. Purdue (and, later, the other Defendants) found this

“research” in the form of a one-paragraph letter to the editor published in the New England Journal

of Medicine (“NEJM”) in 1980.




62
   FDA announces safety labeling changes and post market study requirements for extended-
release and long-acting opioid analgesics, FDA (Sept. 10, 2013); see also FDA announces
enhanced warnings for immediate-release opioid pain medications related to risks of misuse,
abuse, addiction, overdose and death, FDA (Mar. 22, 2016).
63
   CDC Guideline at 21.
64
   Id. at 2.


                                                54
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 65 of 347. PageID #: 39479



       208.    This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of addiction

“rare” for patients treated with opioids.65 They had analyzed a database of hospitalized patients

who were given opioids in a controlled setting to ease suffering from acute pain. Porter and Jick

considered a patient not addicted if there was no sign of addiction noted in patients’ records.




       209.    As Dr. Jick explained to a journalist years later, he submitted the statistics to NEJM

as a letter because the data were not robust enough to be published as a study.66

       210.    Purdue nonetheless began repeatedly citing this letter in promotional and

educational materials as evidence of the low risk of addiction, while failing to disclose that its

source was a letter to the editor, not a peer-reviewed paper.67 Citation of the letter, which was

largely ignored for more than a decade, significantly increased after the introduction of OxyContin.


65
   Jane Porter & Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics, 302(2)
N Engl J Med. 123 (Jan. 10, 1980),
http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.
66
   Meier, Pain Killer, at 174.
67
   J. Porter & H. Jick, Addiction Rare in Patients Treated with Narcotics, 302(2) New. Eng. J.
Med. 123 (1980).
                                                55
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 66 of 347. PageID #: 39480



While first Purdue and then other Marketing Defendants used it to assert that their opioids were

not addictive, “that’s not in any shape or form what we suggested in our letter,” according to Dr.

Jick.

        211.    Purdue specifically used the Porter and Jick letter in its 1998 promotional video “I

got my life back,” in which Dr. Alan Spanos states “In fact, the rate of addiction amongst pain

patients who are treated by doctors is much less than 1%.”68 Purdue trained its sales representatives

to tell prescribers that less than 1% of patients who took OxyContin became addicted. (In 1999, a

Purdue-funded study of patients who used OxyContin for headaches found that the addiction rate

was 13%.)69

        212.    Other Defendants relied on and disseminated the same false and deceptive

messaging. The enormous impact of Defendants’ misleading amplification of this letter was well

documented in another letter published in the NEJM on June 1, 2017, describing the way the one-

paragraph 1980 letter had been irresponsibly cited and, in some cases, “grossly misrepresented.”

In particular, the authors of this letter explained:

        [W]e found that a five-sentence letter published in the Journal in 1980 was heavily
        and uncritically cited as evidence that addiction was rare with long-term opioid
        therapy. We believe that this citation pattern contributed to the North American
        opioid crisis by helping to shape a narrative that allayed prescribers’ concerns about
        the risk of addiction associated with long-term opioid therapy.70




68
   Our Amazing World, Purdue Pharma OxyContin Commercial,
https://www.youtube.com/watch?v=Er78Dj5hyeI, (last accessed Aug. 1, 2018) (emphasis
added).
69
   Keefe, Empire of Pain.
70
   Leung, et al., A 1980 Letter on the Risk of Opioid Addiction, 376 N Engl. J Med 2194-95
(June 1, 2017), http://www.nejm.org/doi/full/10.1056/NEJMc1700150#t=article.


                                                   56
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 67 of 347. PageID #: 39481



       213.    “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the

University of Toronto, who led the analysis. “It was the key bit of literature that helped the

opiate manufacturers convince front-line doctors that addiction is not a concern.”71

       214.    Alongside its use of the Porter and Jick letter, Purdue also crafted its own materials

and spread its deceptive message through numerous additional channels. In its 1996 press release

announcing the release of OxyContin, for example, Purdue declared, “The fear of addiction is

exaggerated.”72

       215.    Abbott sales staff were instructed about the euphoria patients were receiving on the

shorter-acting painkiller Vicodin, they should tell the physician that “OxyContin has fewer such

effects.” Abbott’s “King of Pain” taught his staff of “Royal Crusaders” that OxyContin would

“minimize[e] the risk of dependence” and “lower[] euphoria,” when, in fact, he had little

knowledge of pharmacology and no basis for these statements.

       216.    At a hearing before the House of Representatives’ Subcommittee on Oversight and

Investigations of the Committee on Energy and Commerce in August 2001, Purdue emphasized

“legitimate” treatment, dismissing cases of overdose and death as something that would not befall

“legitimate” patients: “Virtually all of these reports involve people who are abusing the

medication, not patients with legitimate medical needs under the treatment of a healthcare

professional.”73


71
   Painful words: How a 1980 letter fueled the opioid epidemic, STAT (May 31,
2017), https://www.statnews.com/2017/05/31/opioid-epidemic-nejm-letter/.
72
   Press Release, OxyContin, New Hope for Millions of Americans Suffering from Persistent
Pain: Long-Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996),
http://documents.latimes.com/oxycontin-press-release-1996/.
73
   Oxycontin: Its Use and Abuse: Hearing Before the H. Subcomm. on Oversight and
Investigations of the Comm. on Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001)
(statement of Michael Friedman, Executive Vice President, Chief Operating Officer, Purdue
Pharma, L.P.), https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
107hhrg75754.htm.
                                                  57
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 68 of 347. PageID #: 39482



       217.    Purdue spun this baseless “legitimate use” distinction out even further in a patient

brochure about OxyContin, called A Guide to Your New Pain Medicine and How to Become a

Partner Against Pain. In response to the question “Aren’t opioid pain medications like OxyContin

Tablets ‘addicting’?” Purdue claimed that there was no need to worry about addiction if taking

opioids for legitimate, “medical” purposes: “Drug addiction means using a drug to get “high”

rather than to relieve pain. You are taking opioid pain medication for medical purposes. The

medical purposes are clear and the effects are beneficial, not harmful.”

       218.    Sales representatives marketed OxyContin as a product “to start with and to stay

with.”74 Sales representatives also received training in overcoming doctors’ concerns about

addiction with talking points they knew to be untrue about the drug’s abuse potential. One of

Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that “[a]s

you prepare to fire your ‘message,’ you need to know where to aim and what you want to hit!”75

According to the memo, the target is physician resistance based on concern about addiction: “The

physician wants pain relief for these patients without addicting them to an opioid.”76

       219.    Purdue, through its unbranded website Partners Against Pain,77 stated the

following: “Current Myth: Opioid addiction (psychological dependence) is an important clinical




74
   Keefe, Empire of Pain.
75
   Pain Killer, at 102.
76
   Id.
77
   Partners Against Pain consists of both a website, styled as an “advocacy community” for
better pain care, and a set of medical education resources distributed to prescribers by sales
representatives. It has existed since at least the early 2000s and has been a vehicle for Purdue to
downplay the risks of addiction from long-term opioid use. One early pamphlet, for example,
answered concerns about OxyContin’s addictiveness by claiming: “Drug addiction means
using a drug to get ‘high’ rather than to relieve pain. You are taking opioid pain medication for
medical purposes. The medical purposes are clear and the effects are beneficial, not harmful.”


                                                 58
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 69 of 347. PageID #: 39483



problem in patients with moderate to severe pain treated with opioids. Fact: Fears about

psychological dependence are exaggerated when treating appropriate pain patients with opioids.”

       220.    Former sales representative Steven May, who worked for Purdue from 1999 to

2005, explained to a journalist how he and his coworkers were trained to overcome doctors’

objections to prescribing opioids. The most common objection he heard about prescribing

OxyContin was that “it’s just too addictive.”78 May and his coworkers were trained to “refocus”

doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not become

addicted. In addition, they were trained to say that the 12-hour dosing made the extended-release

opioids less “habit-forming” than painkillers that need to be taken every four hours.

       221.    According to interviews with prescribers and former Purdue sales representatives,

Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier

misrepresentations, leaving many doctors with the false impression that pain patients will only

rarely become addicted to opioids.

       222.    With regard to addiction, Purdue’s label for OxyContin has not sufficiently

disclosed the true risks to, and experience of, its patients. Until 2014, the OxyContin label stated

in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is increased

in patients with a personal or family history of substance abuse.”

       223.    However, the FDA made clear to Purdue as early as 2001 that the disclosures in its

OxyContin label were insufficient.

       224.    In 2001, Purdue revised the indication and warnings for OxyContin.

       225.    In the end, Purdue narrowed the recommended use of OxyContin to situations



78
  David Remnick, How OxyContin Was Sold to the Masses (Steven May interview with Patrick
Radden Keefe), The New Yorker (Oct. 27, 2017), https://www.newyorker.com/podcast/the-
new- yorker-radio-hour/how-oxycontin-was-sold-to-the-masses.
                                                59
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 70 of 347. PageID #: 39484



when “a continuous, around-the-clock analgesic is needed for an extended period of time” and

added a warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a

“potentially fatal dose.” However, Purdue did not, until 2014, change the label to indicate that

OxyContin should not be the first therapy, or even the first opioid, used, and did not disclose the

incidence or risk of overdose and death even when OxyContin was not abused. Purdue

announced the label changes in a letter to health care providers.

       226.     The Purdue Defendants’ awareness of the addictive properties of their opioid

products is best exemplified by their cynical attempts to profit from addiction treatment. In 2007,

Defendant Richard Sackler filed an application for a patent for a purported treatment for opioid

addiction. In September 2014, Defendant Kathe Sackler dialed in to a confidential call about

Project Tango -- a secret plan for Purdue to expand into the business of selling drugs to treat

opioid addiction. In their internal documents, Kathe and staff wrote down what Purdue publicly

denied for decades: that addictive opioids and opioid addiction are “naturally linked.” They

determined that Purdue should expand across “the pain and addiction spectrum,” to become “an

end-to-end pain provider.” Purdue illustrated the end-to-end business model with a picture of a

dark hole labeled “Pain treatment” that a patient could fall into — and “Opioid addiction treatment”

waiting at the bottom. Kathe Sackler and the Project Tango team reviewed their findings that the

“market” of people addicted to opioids, measured coldly in billions of dollars, had doubled from

2009 to 2014:




                                                 60
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 71 of 347. PageID #: 39485




                        Purdue’s measure of the opioid addiction “market”

       227.     Kathe and the staff found that the catastrophe provided an excellent compound

annual growth rate (“CAGR”): “Opioid addiction (other than heroin) has grown by ~20% CAGR

from 2000 to 2010.” Kathe Sackler and the staff revealed in their internal documents that Purdue’s

tactic of blaming addiction on untrustworthy patients was a lie. Instead, the truth is that opioid

addiction can happen to anyone who is prescribed opioids:




                     Purdue’s “Project Tango” patient and clinical rationale




                                               61
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 72 of 347. PageID #: 39486



Kathe and the staff concluded that millions of people who became addicted to opioids were the

Sackler Defendants’ next business opportunity. Staff wrote: “It is an attractive market. Large unmet

need     for vulnerable, underserved and stigmatized patient population suffering from substance

abuse,     dependence and addiction.” The team identified eight ways that Purdue’s experience

getting patients on opioids could now be used to sell treatment for opioid addiction.

         228.   In June 2017, the Sackler Defendants met to discuss a revised version of Project

Tango - another try at profiting from the opioid crisis. This time, they considered a scheme to sell

the overdose antidote NARCAN. The need for NARCAN to reverse overdoses was rising so fast

that the Sacklers calculated it could provide a growing source of revenue, tripling from 2016 to

2018.

                           b. Endo’s Misrepresentations Regarding Addiction Risk

         229.   Endo also falsely represented that addiction is rare in patients who are prescribed

opioids.

         230.   Until April 2012, Endo’s website for Opana, www.opana.com, stated that “[m]ost

healthcare providers who treat patients with pain agree that patients treated with prolonged opioid

medicines usually do not become addicted.”

         231.   In consideration of a reasonable opportunity for further investigation and discovery,

Plaintiffs allege that Endo improperly instructed its sales representatives to diminish and distort

the risk of addiction associated with Opana ER.

         232.   One of the Front Groups with which Endo worked most closely was the American

Pain Foundation (“APF”), described more fully below.

         233.   APF conveyed through its National Initiative on Pain Control (“NIPC”) and its

website www.Painknowledge.com, which claimed that “[p]eople who take opioids as prescribed

usually do not become addicted.”

                                                 62
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 73 of 347. PageID #: 39487



         234.   Another Endo website, www.PainAction.com, stated: “Did you know? Most

chronic pain patients do not become addicted to the opioid medications that are prescribed for

them.”

         235.   A brochure available on www.Painknowledge.com titled “Pain: Opioid Facts,” an

Endo- sponsored NIPC, stated that “people who have no history of drug abuse, including tobacco,

and use their opioid medication as directed will probably not become addicted.” In numerous

patient education pamphlets, Endo repeated this deceptive message.

         236.   In a patient education pamphlet titled “Understanding Your Pain: Taking Oral

Opioid Analgesics,” Endo answers the hypothetical patient question— “What should I know about

opioids and addiction?”—by focusing on explaining what addiction is (“a chronic brain disease”)

and is not (“Taking opioids for pain relief”). It goes on to explain that “[a]ddicts take opioids for

other reasons, such as unbearable emotional problems. Taking opioids as prescribed for pain relief

is not addiction.” This publication is still available online and was edited by KOL Dr. Russell

Portenoy.79

         237.   In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded by

Endo and posted on www.Painknowledge.com, omitted addiction from the “common risks” of

opioids, as shown below:




79
   Margo McCaffery, RN MS, FAAN and Chris Pasero, RN, MS FAAN, Understanding Your
Pain, Taking Oral Opioid Analgesics, available at
http://www.thblack.com/links/rsd/understand_pain_opioid_analgesics.pdf (last accessed October
26, 2018).
                                                 63
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 74 of 347. PageID #: 39488




                             c. Janssen’s Misrepresentations Regarding Addiction Risk

       238.    Janssen likewise misrepresented the addiction risk of opioids on its websites and

print materials. One website, Let’s Talk Pain, states, among other things, that “the stigma of drug

addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

addiction.”

       239.    The Let’s Talk Pain website also perpetuated the concept of pseudoaddiction,

associating patient behaviors such as “drug seeking,” “clock watching,” and “even illicit drug use

or deception” with undertreated pain which can be resolved with “effective pain management.”

       240.    A Janssen unbranded website, www.PrescribeResponsibly.com, states that

concerns about opioid addiction are “overestimated” and that “true addiction occurs only in a small

percentage of patients.”80

       241.    Janssen reviewed, edited, approved, and distributed a patient education guide

entitled Finding Relief: Pain Management for Older Adults, which, as seen below, described as



80
  Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe
Responsibly, http://www.prescriberesponsibly.com/articles/opioid-pain-management (last
modified July 2, 2015).
                                                64
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 75 of 347. PageID #: 39489



“myth” that opioids are addictive, and asserted as fact that “[m]any studies show that opioids are

rarely addictive when used properly for the management of chronic pain” (emphasis in original).

Until recently, this guide was still available online.




       242.    Janssen’s website for Duragesic included a section addressing “Your Right to Pain

Relief” and a hypothetical patient’s fear that “I’m afraid I’ll become a drug addict.” The website’s

response: “Addiction is relatively rare when patients take opioids appropriately.”

                           d. Cephalon’s Misrepresentations Regarding Addiction Risk

       243.    Cephalon sponsored and facilitated the development of a guidebook, Opioid

Medications and REMS: A Patient’s Guide, which included claims that “patients without a history

of abuse or a family history of abuse do not commonly become addicted to opioids.” Similarly,

Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain (2007), which

taught that addiction is rare and limited to extreme cases of unauthorized dose escalations,

obtaining opioids from multiple sources, or theft.

       244.    For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:

       [C]hronic pain is often undertreated, particularly in the non-cancer patient
       population. … The continued stigmatization of opioids and their prescription,

                                                  65
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 76 of 347. PageID #: 39490



       coupled with often unfounded and self-imposed physician fear of dealing with the
       highly regulated distribution system for opioid analgesics, remains a barrier to
       effective pain management and must be addressed. Clinicians intimately involved
       with the treatment of patients with chronic pain recognize that the majority of
       suffering patients lack interest in substance abuse. In fact, patient fears of
       developing substance abuse behaviors such as addiction often lead to under
       treatment of pain. The concern about patients with chronic pain becoming addicted
       to opioids during long-term opioid therapy may stem from confusion between
       physical dependence (tolerance) and psychological dependence (addiction) that
       manifests as drug abuse.81

                          e. Mallinckrodt’s Misrepresentations Regarding Addiction Risk

       245.    As described below, Mallinckrodt promoted its branded opioids Exalgo and

Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of

addiction. Mallinckrodt did so through its website and sales force, as well as through unbranded

communications distributed through the “C.A.R.E.S. Alliance” it created and led.

       246.    Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting

Responsibly to Ensure Safety) Alliance, which it describes as “a coalition of national patient

safety, provider and drug diversion organizations that are focused on reducing opioid pain

medication abuse and increasing responsible prescribing habits.” The “C.A.R.E.S. Alliance” itself

is a service mark of Mallinckrodt LLC (and was previously a service mark of Mallinckrodt, Inc.)

copyrighted and registered as a trademark by Covidien, its former parent company. Materials

distributed by the C.A.R.E.S. Alliance, however, include unbranded publications that do not

disclose a link to Mallinckrodt.

       247.    By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book

titled Defeat Chronic Pain Now! This book is still available online.82 The false claims and


81
   Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain,
Medscape, http://www.medscape.org/viewarticle/449803, (last accessed July 27, 2017).
82
   Available at,
https://books.google.com/books?id=VcSQGYKXWdYC&printsec=frontcover&source=gbs_Vie
wAPI#v=snippet&q=only%20rarely%20does%20opioid%20medication&f=false
                                               66
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 77 of 347. PageID #: 39491



misrepresentations in this book include the following statements:

        a.     “Only rarely does opioid medication cause a true addiction when prescribed
               appropriately to a chronic pain patient who does not have a prior history of
               addiction.”

        b.     “It is currently recommended that every chronic pain patient suffering from
               moderate to severe pain be viewed as a potential candidate for opioid
               therapy.”

        c.     “When chronic pain patients take opioids to treat their pain, they rarely
               develop a true addiction and drug craving.”

        d.     “Only a minority of chronic pain patients who are taking long-term opioids
               develop tolerance.”

        e.     “The bottom line: Only rarely does opioid medication cause a true
               addiction when prescribed appropriately to a chronic pain patient who does
               not have a prior history of addiction.”

        f.     “Here are the facts. It is very uncommon for a person with chronic pain to
               become ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any
               addiction and (2) he only takes the medication to treat pain.”

        g.     “Studies have shown that many chronic pain patients can experience
               significant pain relief with tolerable side effects from opioid narcotic
               medication when taken daily and no addiction.”

       248.    In a 2013 Mallinckrodt Pharmaceuticals Policy Statement Regarding the

Treatment of Pain and Control of Opioid Abuse, which is still available online, Mallinckrodt stated

that, “[s]adly, even today, pain frequently remains undiagnosed and either untreated or

undertreated” and cites to a report that concludes that “the majority of people with pain use their

prescription drugs properly, are not a source of misuse, and should not be stigmatized or denied

access because of the misdeeds or carelessness of others.”

       249.    Marketing Defendants’ suggestions that the opioid epidemic is the result of bad

patients who manipulate doctors to obtain opioids illicitly helped further their marketing scheme

is at odds with the facts. While there are certainly patients who unlawfully obtain opioids, they are

a small minority. For example, patients who “doctor-shop”—i.e., visit multiple prescribers to
                                                 67
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 78 of 347. PageID #: 39492



obtain opioid prescriptions—are responsible for roughly 2% of opioid prescriptions. The epidemic

of opioid addiction and abuse is overwhelmingly a problem of false marketing (and unconstrained

distribution) of the drugs, not problem patients.

               2. Falsehood #2: To the Extent There is a Risk of Addiction, It Can Be
                  Easily Identified and Managed

        250.   While continuing to maintain that most patients can safely take opioids long-term

for chronic pain without becoming addicted, the Marketing Defendants assert that to the extent

that some patients are at risk of opioid addiction, doctors can effectively identify and manage that

risk by using screening tools or questionnaires. In materials they produced, sponsored, or

controlled, Defendants instructed patients and prescribers that screening tools can identify patients

predisposed to addiction, thus making doctors feel more comfortable prescribing opioids to their

patients and patients more comfortable starting opioid therapy for chronic pain. These tools, they

say, identify those with higher addiction risks (stemming from personal or family histories of

substance use, mental illness, trauma, or abuse) so that doctors can then more closely monitor those

patients.

        251.   Purdue shared its Partners Against Pain “Pain Management Kit,” which contains

several screening tools and catalogues of Purdue materials.

        252.   Janssen, on its website www.PrescribeResponsibly.com, states that the risk of

opioid addiction “can usually be managed” through tools such as opioid agreements between

patients and doctors.83 The website, which directly provides screening tools to prescribers for risk




83
   Howard A. Heit, MD, FACP, FASAM & Douglas L. Gourlay, MD, MSc, FRCPC, FASAM,
What a Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/before-prescribing-opioids#pseudoaddiction,
(last modified July 2, 2015).


                                                    68
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 79 of 347. PageID #: 39493



assessments,84 includes a “[f]our question screener” to purportedly help physicians identify and

address possible opioid misuse.85

       253.    Purdue and Cephalon sponsored the APF’s Treatment Options: A Guide for People

Living with Pain (2007), which also falsely reassured patients that opioid agreements between

doctors and patients can “ensure that you take the opioid as prescribed” and counseled patients

that opioids “give [pain patients] a quality of life we deserve.”

       254.    Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, entitled Managing

Patient’s Opioid Use: Balancing the Need and Risk. This publication misleadingly taught

prescribers that screening tools, urine tests, and patient agreements have the effect of preventing

“overuse of prescriptions” and “overdose deaths.”

       255.    Purdue sponsored a 2011 CME program titled Managing Patient’s Opioid Use:

Balancing the Need and Risk. This presentation deceptively instructed prescribers that screening

tools, patient agreements, and urine tests prevented “overuse of prescriptions” and “overdose

deaths.”

       256.    Purdue also funded a 2012 CME program called Chronic Pain Management and

Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, even high-risk patients showing signs of addiction could be treated with opioids.

       257.    Endo paid for a 2007 supplement available for continuing education credit in the

Journal of Family Practice written by a doctor who became a member of Endo’s speaker’s bureau

in 2010. This publication, entitled Pain Management Dilemmas in Primary Care: Use of Opioids,



84
   Risk Assessment Resources, http://www.prescriberesponsibly.com/risk-assessment-resources
(last accessed Feb. 15, 2019).
85
   Id.
                                                 69
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 80 of 347. PageID #: 39494



(i) recommended screening patients using tools like (a) the Opioid Risk Tool (ORT) created by Dr.

Webster and linked to Janssen or (b) the Screener and Opioid Assessment for Patients with Pain,

and (ii) taught that patients at high risk of addiction could safely receive chronic opioid therapy

using a “maximally structured approach” involving toxicology screens and pill counts. The ORT

was linked to Endo-supported websites, as well.

       258.    There are three fundamental flaws in the Marketing Defendants’ representations

that doctors can consistently identify and manage the risk of addiction. First, there is no reliable

scientific evidence that doctors can depend on the screening tools currently available to materially

limit the risk of addiction. Second, there is no reliable scientific evidence that high-risk patients

identified through screening can take opioids long-term without triggering addiction, even with

enhanced monitoring. Third, there is no reliable scientific evidence that patients who are not

identified through such screening can take opioids long-term without significant danger of

addiction.

               3. Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction”
                  Requiring More Opioids

       259.    The Marketing Defendants instructed patients and prescribers that signs of

addiction are actually indications of untreated pain, such that the appropriate response is to

prescribe even more opioids. Dr. David Haddox, who later became a Senior Medical Director for

Purdue, published a study in 1989 coining the term “pseudoaddiction,” which he characterized as

“the iatrogenic syndrome of abnormal behavior developing as a direct consequence of inadequate

pain management.”86 In other words, people on prescription opioids who exhibited classic signs of

addiction— for example, asking for more and higher doses of opioids, self-escalating their doses,


86
  David E. Weissman & J. David Haddox, Opioid pseudoaddiction—an iatrogenic syndrome,
36(3) Pain 363-66 (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565.
(“Iatrogenic” describes a condition induced by medical treatment.)
                                                 70
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 81 of 347. PageID #: 39495



or claiming to have lost prescriptions in order to get more opioids—were not addicted, but rather

simply suffering from under-treatment of their pain.

       260.    In the materials and outreach they produced, sponsored, or controlled, the

Marketing Defendants made each of these misrepresentations and omissions, and have never

acknowledged, retracted, or corrected them.

       261.    Cephalon, Endo, and Purdue sponsored the Federation of State Medical Boards’

(“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Scott Fishman and discussed in

more detail below, which taught that behaviors such as “requesting drugs by name,” “demanding

or manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, which are

signs of genuine addiction, are all really signs of “pseudoaddiction.”

       262.    Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid

Prescribing on its unbranded website, www.PartnersAgainstPain.com, in 2005, and circulated this

pamphlet through at least 2007 and on its website through at least 2013. The pamphlet listed

conduct including “illicit drug use and deception” that it claimed was not evidence of true addiction

but “pseudoaddiction” caused by untreated pain:

       “A term which has been used to describe patient behaviors that may occur when
       pain is undertreated. Patients with unrelieved pain may become focused on
       obtaining medications, may ‘clock watch,” and may otherwise seem inappropriately
       “drug-seeking.’ Even such behaviors as illicit drug use and deception can occur in
       the patient’s efforts to obtain relief. Pseudoaddiction can be distinguished from
       true addiction in that the behaviors resolve when the pain is effectively treated.

Purdue again urged doctors to prescribe higher doses, stating that opioids “are frequently

underdosed - or even withheld due to a widespread lack of information … about their use among

healthcare professionals.

       263.    According to documents provided by a former Purdue detailer, sales representatives

were trained and tested on the meaning of pseudoaddiction, from which it can be inferred that sales

                                                 71
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 82 of 347. PageID #: 39496



representatives were directed to, and did, describe pseudoaddiction to prescribers. Purdue’s Pain

Management Kit is another example of publication used by Purdue’s sales force that endorses

pseudoaddiction by claiming, “pain-relief seeking behavior can be mistaken for drug-seeking

behavior.” In consideration of a reasonable opportunity for further investigation and discovery,

Plaintiffs allege that the kit was in use from roughly 2011 through at least June 2016.

       264.    A Purdue presentation for doctors titled Medication Therapy Management recited

what had been the consensus view for decades: “Many medical students are taught that if opioids

are prescribed in high doses or for a prolonged time, the patient will become an addict.” Purdue

then assured doctors that this traditional concern about addiction was wrong — that patients

instead suffer from “pseudoaddiction” because “opioids are frequently prescribed in doses that are

inadequate.” Doctors on Purdue’s payroll admitted in writing that pseudoaddiction was used to

describe “behaviors that are clearly characterized as drug abuse” and put Purdue at risk of

“ignoring” addiction and “sanctioning abuse.” Purdue, nevertheless, urged doctors to respond to

signs of addiction by prescribing higher doses of Purdue’s drugs.

       265.    Purdue publications touting the concept of “pseudoaddiction” were regularly

provided to the Purdue Individual Defendants by Purdue staff. Staff also regularly reported on the

distribution of such materials to the Purdue Individual Defendants.

       266.    Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid Therapy:

Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction and listed

“[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction, and addiction”

as an element to be considered in awarding grants to CME providers.

       267.    Endo itself has repudiated the concept of pseudoaddiction. In finding that “[t]he

pseudoaddiction concept has never been empirically validated and in fact has been abandoned by



                                                72
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 83 of 347. PageID #: 39497



some of its proponents,” the New York Attorney General, in a 2016 settlement with Endo, reported

that “Endo’s Vice President for Pharmacovigilance and Risk Management testified to [the NY

AG] that he was not aware of any research validating the ‘pseudoaddiction’ concept” and

acknowledged the difficulty in distinguishing “between addiction and ‘pseudoaddiction.’”87 Endo

thereafter agreed not to “use the term ‘pseudoaddiction’ in any training or marketing” in New

York.

        268.   The FAQs section of www.pain-topics.org, a now-defunct website to which

Mallinckrodt provided funding, also contained misleading information about pseudoaddiction.

Specifically, the website advised providers to “keep in mind” that signs of potential drug diversion,

rather than signaling “actual” addiction, “may represent pseudoaddiction,” which the website

described as behavior that occurs in patients when pain is “undertreated” and includes patients

becoming “very focused on obtaining opioid medications and may be erroneously perceived as

‘drug seeking.’”

        269.   Janssen sponsored, funded, and edited a website called Let’s Talk Pain, which in

2009 stated “pseudoaddiction . . . refers to patient behaviors that may occur when pain is

undertreated. … Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management.” This website was accessible online until at least May

2012. Janssen also currently runs a website, www.Prescriberesponsibly.com, which claims that

concerns about opioid addiction are “overestimated,” and describes pseudoaddiction as “a

syndrome that causes patients to seek additional medications due to inadequate pharmacotherapy




87
  Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. &
Endo Pharmaceuticals Inc., Assurance No.:15-228, Assurance of Discontinuance Under
Executive Law Section 63. Subdivision 15 at 7.


                                                 73
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 84 of 347. PageID #: 39498



being prescribed. Typically, when the pain is treated appropriately the inappropriate behavior

ceases.”88

       270.    The CDC Guidelines nowhere recommend attempting to provide more opioids to

patients exhibiting symptoms of addiction. Dr. Lynn Webster, a KOL discussed below, admitted

that pseudoaddiction “is already something we are debunking as a concept” and became “too much

of an excuse to give patients more medication. It led us down a path that caused harm.”

               4. Falsehood #4: Blaming Addicted Patients as “Untrustworthy” “Abusers”

       271.    A recurring strategy employed by the Purdue Defendants, over a period of decades,

was to blame any negative consequences from opioid use on moral failings of a minority of users,

who would be labeled as “abusers” or “untrustworthy” people.

       272.    In 2001, Defendant Richard Sackler wrote down his solution to the overwhelming

evidence of overdose and death: blame and stigmatize people who become addicted to opioids.

Sackler wrote in a confidential email: “we have to hammer on the abusers in every way possible.

They are the culprits and the problem. They are reckless criminals.” The Sackler Defendants

chose to stigmatize people who were hurt by opioids, calling them “junkies” and “criminals.”

       273.    In December 2011, Defendant John Stewart gave a speech titled Providing Relief,

Preventing Abuse in Connecticut, which deceptively blamed the addiction, overdose, and death on

“abuse.” A Purdue pamphlet entitled “Responsible Opioid Prescribing” told doctors that only “a

small minority of people seeking treatment may not be reliable or trustworthy” and not suitable

for addictive opioid drugs.




88
   Howard Heit, MD, FACP, FASAM, & Douglas Gourlay, MD, MSc, FRCPC, FASAM, What a
Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/before-prescribing-opioids, (last accessed July 16,
2018).
                                               74
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 85 of 347. PageID #: 39499



        274.    Purdue managers praised sales representatives for pitching doctors on the idea that

prescribing to “trustworthy” patients was safe. A sales rep reported that one doctor: “let me know

that she will Rx OxyContin when the pts [patients] has chronic pain and are trustworthy.” The rep

added that he would “Follow up with Dr and ask what pts does she consider ‘trust worthy?’” A

Purdue district manager responded: “Great follow up question on what patients does he consider

trustworthy.”

        275.    Defendant Richard Sackler, in a 2007 patent application he filed for a purported

treatment for opioid addiction, referred to addicts as “junkies.” In the application, he asks for a

monopoly on the treatment of addicts. He received the patent in January 2018.

                5. Falsehood #5: Opioid Withdrawal Can Be Avoided by Tapering

        276.    In an effort to underplay the risk and impact of addiction, the Marketing Defendants

falsely claimed that, while patients become physically dependent on opioids, physical dependence

is not the same as addiction and can be easily addressed, if and when pain relief is no longer

desired, by gradually tapering a patient’s dose to avoid the adverse effects of withdrawal.

Defendants failed to disclose the extremely difficult and painful effects that patients can experience

when they are removed from opioids—adverse effects that also make it less likely that patients

will be able to stop using the drugs. Defendants also failed to disclose how difficult it is for patients

to stop using opioids after they have used them for a prolonged period.

        277.    A non-credit educational program sponsored by Endo, Persistent Pain in the Older

Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop using

opioids, could be avoided by simply tapering a patient’s opioid dose over ten days.

        278.    However, this claim is at odds with the experience of patients addicted to opioids.

Most patients who have been taking opioids regularly will, upon stopping treatment, experience

withdrawal, characterized by intense physical and psychological effects, including anxiety, nausea,
                                                   75
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 86 of 347. PageID #: 39500



headaches, and delirium, among others. This painful and arduous struggle to terminate use can

leave many patients unwilling or unable to give up opioids and heightens the risk of addiction.

       279.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which taught that “Symptoms of physical dependence can often be ameliorated by

gradually decreasing the dose of medication during discontinuation,” but the guide did not disclose

the significant hardships that often accompany cessation of use.

       280.    To this day, the Marketing Defendants have not corrected or retracted their

misrepresentations regarding tapering as a solution to opioid withdrawal.

               6. Falsehood #6: Opioid Doses Can Be Increased Without Limit or Greater
                  Risk

       281.    In materials they produced, sponsored, or controlled, Marketing Defendants

instructed prescribers that they could safely increase a patient’s dose to achieve pain relief. Each

of the Marketing Defendants’ claims was deceptive in that they omitted warnings of increased

adverse effects that occur at higher doses that were confirmed by scientific evidence.

       282.    These misrepresentations were integral to the Marketing Defendants’ promotion of

prescription opioids. As discussed above, patients develop a tolerance to opioids’ analgesic effects,

so that achieving long-term pain relief requires constantly increasing the dose. Patients who take

larger doses, and who escalate to larger doses faster, are much more likely to remain on opioids

for a longer period of time, resulting in increased revenue.

       283.    In addition, sales representatives aggressively pushed doctors to prescribe stronger

doses of opioids. For example, one Purdue sales representative wrote about how his regional

manager would drill the sales team on their upselling tactics:

       It went something like this. “Doctor, what is the highest dose of OxyContin you
       have ever prescribed?” “20mg Q12h.” “Doctor, if the patient tells you their pain
       score is still high you can increase the dose 100% to 40mg Q12h, will you do that?”
       “Okay.” “Doctor, what if that patient then came back and said their pain score was
                                                 76
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 87 of 347. PageID #: 39501



       still high, did you know that you could increase the OxyContin dose to 80mg Q12h,
       would you do that?” “I don’t know, maybe.” “Doctor, but you do agree that you
       would at least Rx the 40mg dose, right?” “Yes.”

The next week the representative would see that same doctor and go through the same discussion

with the goal of selling higher and higher doses of OxyContin. Stronger doses were more expensive

and increased the likelihood of addiction.

       284.    These misrepresentations were particularly dangerous. Opioid doses at or above 50

MME (morphine milligram equivalents)/day double the risk of overdose compared to 20

MME/day, and 50 MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg

every twelve hours is ten times that.

       285.    In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,

however, Purdue does not address the increased risk of respiratory depression and death from

increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-2

days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually be

increased by 25% to 50%”; and if “significant adverse reactions occur, treat them aggressively

until they are under control, then resume upward titration.”89

       286.    Purdue, for years, used a marketing theme dubbed "Individualize the Dose,” which

was a euphemism for “Increase the Dose,” as a means of propounding the false notion that

increasing doses of pain killers was in patients’ best interests. Staff regularly reported to the

Sackler Defendants that sales representatives were continuing the Individualize The Dose

campaign.




89
   Purdue Pharma, L.P., OxyContin Risk Evaluation and Mitigation Strategy, Purdue Pharma
L.P.,
https://web.archive.org/web/2/https://www.fda.gov/downloads/Drugs/DrugSafet%20y/Postmarke
tDrugSafetyInformationforPatientsandProviders/UCM220990.pdf, (last modified Nov. 2010).
                                                77
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 88 of 347. PageID #: 39502



        287.    Endo sponsored a website, www.Painknowledge.com, which claimed that opioids

may be increased until “you are on the right dose of medication for your pain,” at which point

further dose increases would not be required.

        288.    Endo also published on its website a patient education pamphlet entitled

Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, “If I take the

opioid now, will it work later when I really need it?” The response is, “The dose can be increased

. . . You won’t ‘run out’ of pain relief.”

        289.    Marketing Defendants were aware of the greater dangers high dose opioids posed.

In 2013, the FDA acknowledged “that the available data do suggest a relationship between

increasing opioid dose and risk of certain adverse events” and that studies “appear to credibly

suggest a positive association between high-dose opioid use and the risk of overdose and/or

overdose mortality.” A study of the Veterans Health Administration from 2004 to 2008 found the

rate of overdose deaths is directly related to maximum daily dose.

                7. Falsehood #7: Long-term Opioid Use Improves Functioning

        290.    Despite the lack of evidence of improved function and the existence of evidence to

the contrary, the Marketing Defendants consistently promoted opioids for patients’ function and

quality of life because they viewed these claims as a critical part of their marketing strategies. In

recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits of treatment

was necessary to overcome its risks.

        291.    Janssen, for example, promoted Duragesic as improving patients’ functioning and

work productivity through an ad campaign that included the following statements: “[w]ork,

uninterrupted,” “[l]ife, uninterrupted,” “[g]ame, uninterrupted,” “[c]hronic pain relief that supports

functionality,” and “[i]mprove[s] . . . physical and social functioning.”



                                                 78
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 89 of 347. PageID #: 39503



       292.     Purdue noted the need to compete with this messaging, despite the lack of data

supporting improvement in quality of life with OxyContin treatment:

       Janssen has been stressing decreased side effects, especially constipation, as well
       as patient quality of life, as supported by patient rating compared to sustained
       release morphine…We do not have such data to support OxyContin promotion. . ..
       In addition, Janssen has been using the “life uninterrupted” message in promotion
       of Duragesic for non-cancer pain, stressing that Duragesic “helps patients think less
       about their pain.” This is a competitive advantage based on our inability to make
       any quality of life claims.90

       293.     Despite its acknowledgment that “[w]e do not have such data to support OxyContin

promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American Medical

Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily fly-

fishing alongside his grandson, implying that OxyContin would help users’ function. This ad

earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your

November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking

OxyContin.”91

       294.     Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which claimed that “multiple clinical studies” have shown that opioids are effective

in improving daily function, psychological health, and health-related quality of life for chronic

pain patients. But the article cited as support for this in fact stated the contrary, noting the absence

of long-term studies and concluding, “[f]or functional outcomes, the other analgesics were

significantly more effective than were opioids.”

       295.     A series of medical journal advertisements for OxyContin in 2012 presented “Pain

Vignettes”—case studies featuring patients with pain conditions persisting over several months—



90
  Pain Killer, 281.
91
  Chris Adams, FDA Orders Purdue Pharma To Pull Its OxyContin Ads, WALL STREET
JOURNAL (Jan. 23, 2003), https://www.wsj.com/articles/SB1043259665976915824.
                                                  79
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 90 of 347. PageID #: 39504



that implied functional improvement. For example, one advertisement described a “writer with

osteoarthritis of the hands” and implied that OxyContin would help him work more effectively.

       296.    Similarly, since at least May of 2011, Endo has distributed and made available on

its website, www.opana.com, a pamphlet promoting Opana ER with photographs depicting

patients with physically demanding jobs like those of a construction worker or chef, misleadingly

implying that the drug would provide long-term pain relief and functional improvement.

       297.    As noted above, Janssen sponsored and edited a patient education guide entitled

Finding Relief: Pain Management for Older Adults (2009), which states as “a fact” that “opioids

may make it easier for people to live normally.” This guide features a man playing golf on the

cover and lists examples of expected functional improvement from opioids, like sleeping through

the night, returning to work, recreation, sex, walking, and climbing stairs. It assures patients that,

“[u]sed properly, opioid medications can make it possible for people with chronic pain to ‘return

to normal.’” Similarly, Responsible Opioid Prescribing (2007), sponsored and distributed by Teva,

Endo, and Purdue, taught that relief of pain by opioids, by itself, improved patients’ function. The

book remains for sale online.

       298.    In addition, Janssen’s Let’s Talk Pain website featured a video interview, which

was edited by Janssen personnel, claiming that opioids were what allowed a patient to “continue

to function,” falsely implying that her experience would be representative.

       299.    Endo’s NIPC website, www.Painknowledge.com, claimed that with opioids, “your

level of function should improve; you may find you are now able to participate in activities of

daily living, such as work and hobbies, that you were not able to enjoy when your pain was worse.”

In addition to “improved function,” the website touted improved quality of life as a benefit of

opioid therapy. The grant request that Endo approved for this project specifically indicated NIPC’s



                                                 80
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 91 of 347. PageID #: 39505



intent to make claims of functional improvement.

       300.    Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

Pain in the Older Patient, which claimed that chronic opioid therapy has been “shown to reduce

pain and improve depressive symptoms and cognitive functioning.” The CME was disseminated

via webcast.

       301.    Mallinckrodt’s website, in a section on responsible use of opioids, claims that “[t]he

effective pain management offered by our medicines helps enable patients to stay in the workplace,

enjoy interactions with family and friends, and remain an active member of society.”92

       302.    The Marketing Defendants’ claims that long-term use of opioids improves patient

function and quality of life are unsupported by clinical evidence. There are no controlled studies

of the use of opioids beyond 16 weeks, and there is no evidence that opioids improve patients’

pain and function long term. The FDA, for years, has made clear through warning letters to

manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves

patients’ function and quality of life.93 Based upon a review of the existing scientific evidence, the




92
   Mallinckrodt Pharmaceuticals, Responsible Use,
 http://www.mallinckrodt.com/corporate-responsibility/responsible-use, (last accessed July
16, 2018).
93
   The FDA has warned other drug makers that claims of improved function and quality of life
were misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver.,
& Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims
that Actavis’ opioid, Kadian, had an “overall positive impact on a patient’s work, physical and
mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas
Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an
improvement in their overall function, social function, and ability to perform daily activities . . .
has not been demonstrated by substantial evidence or substantial clinical experience.”). The
FDA’s warning letters were available to Defendants on the FDA website.


                                                  81
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 92 of 347. PageID #: 39506



CDC Guideline concluded that “there is no good evidence that opioids improve pain or function

with long-term use.”94

       303.    Consistent with the CDC’s findings, substantial evidence exists demonstrating that

opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health. For

example, a 2006 study-of-studies found that opioids as a class did not demonstrate improvement

in functional outcomes over other non-addicting treatments. The few longer-term studies of opioid

use had “consistently poor results,” and “several studies have showed that Opioids for chronic pain

may actually worsen pain and functioning . . .”95 along with general health, mental health, and

social function. Over time, even high doses of potent opioids often fail to control pain, and patients

exposed to such doses are unable to function normally.

       304.    On the contrary, the available evidence indicates opioids may worsen patients’

health and pain. Increased duration of opioid use is strongly associated with increased prevalence

of mental health disorders (depression, anxiety, post-traumatic stress disorder, and substance

abuse), increased psychological distress, and greater health care utilization. The CDC Guideline

concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid

use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and

significant.”96 According to the CDC, “for the vast majority of patients, the known, serious, and

too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic

pain].”97


94
   CDC Guideline at 20.
95
   Thomas Frieden and Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
Prescribing Guideline, at 1503, 374New Eng. J. Med., 4/21/16, at 1503. (April 21, 2016).
96
   CDC Guideline at 2, 18.
97
   Thomas Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
Prescribing Guideline, at 1503, 374 New Eng. J. Med. 1501-1504 (Apr. 21, 2016), doi:
10.1056/NEJMp1515917, http://www.nejm.org/doi/full/10.1056/NEJMp1515917.


                                                 82
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 93 of 347. PageID #: 39507



       305.    As one pain specialist observed, “opioids may work acceptably well for a while,

but over the long term, function generally declines, as does general health, mental health, and

social functioning. Over time, even high doses of potent opioids often fail to control pain, and

these patients are unable to function normally.”98 In fact, research such as a 2008 study in the

journal Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that

made them more likely to be disabled and unable to work.99 Another study demonstrated that

injured workers who received a prescription opioid for more than seven days during the first six

weeks after the injury were 2.2 times more likely to remain on work disability a year later than

workers with similar injuries who received no opioids at all.100 Yet, Marketing Defendants have

not acknowledged, retracted, or corrected their false statements.

               8. Falsehood #8: Alternative Forms of Pain Relief Pose Greater Risks Than
                  Opioids

       306.    In materials they produced, sponsored, or controlled, the Marketing Defendants

omitted known risks of chronic opioid therapy and emphasized or exaggerated risks of competing

products so that prescribers and patients would favor opioids over other therapies such as over-

the-counter acetaminophen or over-the-counter or prescription non-steroidal anti-inflammatory

drugs (“NSAIDs”).




98
   Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall
2009), available at http://www.nbcms.org/en-us/about-us/sonoma-county-medical-
association/magazine/sonoma-medicine-are-we-making-pain-patients-
worse.aspx?pageid=144&tabid=747.
99
   Jeffrey Dersh, et al., Prescription opioid dependence is associated with poorer outcomes
in disabling spinal disorders, 33(20) Spine 2219-27 (Sept. 15, 2008).
100
    Franklin, GM, et al., Early opioid prescription and subsequent disability among workers with
back injuries: the Disability Risk Identification Study Cohort, 33 Spine 199, 201-202 (Jan. 15,
2008) doi: 10.1097/BRS.0b013e318160455c, https://www.ncbi.nlm.nih.gov/pubmed/18197107.


                                                83
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 94 of 347. PageID #: 39508



       307.    For example, in addition to failing to disclose the risks of addiction, overdose, and

death in promotional materials, the Marketing Defendants routinely ignored the risks of

hyperalgesia, a “known serious risk associated with chronic opioid analgesic therapy in which the

patient becomes more sensitive to certain painful stimuli over time,”101 hormonal dysfunction,102

decline in immune function; mental clouding, confusion, and dizziness, increased falls and

fractures in the elderly,103 neonatal abstinence syndrome (when an infant exposed to opioids

prenatally suffers withdrawal after birth), and potentially fatal interactions with alcohol or with

benzodiazepines, which are used to treat anxiety and may be co-prescribed with opioids,

particularly to veterans suffering from pain.104

       308.    The APF’s Treatment Options: A Guide for People Living with Pain, sponsored by

Purdue and Cephalon, warned that risks of NSAIDs increase if “taken for more than a period of

months,” with no corresponding warning about opioids. The publication falsely attributed 10,000

to 20,000 deaths annually to NSAID overdose, when the figure is actually closer to 3,200.105




101
    Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny,
M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
(Sept. 10, 2013).
102
    H.W. Daniell, Hypogonadism in men consuming sustained-action oral opioids, 3(5) J.
Pain 377-84 (2001), https://www.ncbi.nlm.nih.gov/pubmed/14622741.
103
    See Bernhard M. Kuschel, et al., The risk of fall injury in relation to commonly prescribed
medications among older people – a Swedish case-control study, 25 Eur. J. Pub. H. 527-32
(July 31, 2014), doi: 10.1093/eurpub/cku120,
https://www.ncbi.nlm.nih.gov/pubmed/25085470.
104
    Karen H. Seal, et al., Association of Mental Health Disorders With Prescription Opioids and
High- Risk Opioids in US Veterans of Iraq and Afghanistan, 307(9) J. Am. Med. Ass’n 940-47,
(March 7, 2012) doi:10.1001/jama.2012.234,
https://jamanetwork.com/journals/jama/fullarticle/1105046.
105
    Robert E. Tarone, et al., Nonselective Nonaspirin Nonsteroidal Anti-Inflammatory Drugs
and Gastrointestinal Bleeding: Relative and Absolute Risk Estimates from Recent
Epidemiologic Studies, 11 Am. J. of Therapeutics 17-25 (2004),
https://www.ncbi.nlm.nih.gov/pubmed/14704592.
                                                   84
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 95 of 347. PageID #: 39509



       309.    Janssen sponsored Finding Relief: Pain Management for Older Adults (2009) that

listed dose limitations as “disadvantages” of other pain medicines but omitted any discussion of

risks from increased doses of opioids. Finding Relief described the advantages and disadvantages

of NSAIDs on one page, and the “myths/facts” of opioids on the facing page. The disadvantages

of NSAIDs are described as involving “stomach upset or bleeding,” “kidney or liver damage if

taken at high doses or for a long time,” “adverse reactions in people with asthma,” and “can

increase the risk of heart attack and stroke.” The only adverse effects of opioids listed are “upset

stomach or sleepiness,” which the brochure claims will go away, and constipation.

       310.    Endo’s NIPC website, www.Painknowledge.org, contained a flyer called “Pain:

Opioid Therapy.” This publication listed opioids’ adverse effects but with significant omissions,

including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,

dependence, addiction, and death.

       311.    In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

Medicine News, titled “Case Challenges in Pain Management: Opioid Therapy for Chronic

Pain.”106 The article asserted:

       Opioids represent a highly effective but controversial and often misunderstood
       class of analgesic medications for controlling both chronic and acute pain. The
       phenomenon of tolerance to opioids – the gradual waning of relief at a given dose
       – and fears of abuse, diversion, and misuse of these medications by patients have
       led many clinicians to be wary of prescribing these drugs, and/or to restrict dosages
       to levels that may be insufficient to provide meaningful relief.107

       312.    To help allay these concerns, Endo emphasized the risks of NSAIDs as an

alternative to opioids. The article included a case study that focused on the danger of extended use



106
    Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain,
Pain Med. News, http://www.painmedicinenews.com/download/ BtoB_Opana_WM.pdf, (link no
longer available).
107
    Id.
                                                85
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 96 of 347. PageID #: 39510



of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal bleed

believed to have resulted from his protracted NSAID use. In contrast, the article did not provide

the same detail concerning the serious side effects associated with opioids.

       313.       Additionally, Purdue, acting with Endo, sponsored Overview of Management

Options, a CME issued by the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains

available for CME credit. The CME taught that NSAIDs and other drugs, but not opioids, are

unsafe at high doses.

       314.       As a result of the Marketing Defendants’ deceptive promotion of opioids over safer

and more effective drugs, opioid prescriptions increased even as the percentage of patients visiting

a doctor for pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010

found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and

acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID

prescribing.108

                  9. Falsehood #9: OxyContin Provides Twelve Hours of Pain Relief

       315.       Purdue also dangerously misled doctors and patients about OxyContin’s duration

and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of

pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it

provided the basis for both Purdue’s patent and its market niche, allowing it to both protect and

differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that



108
    M. Daubresse, et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the
United States, 2000-2010, 51(10) Med. Care, 870-878 (2013). “For back pain alone, the
percentage of patients prescribed opioids increased from 19% to 29% between 1999 and 2010,
even as the use of NSAIDs or acetaminophen declined from 39.9% to 24.5% of these visits;
and referrals to physical therapy remained steady.” See also, J. Mafi, et al., Worsening Trends
in the Management and Treatment of Back Pain, 173(17) J. of the Am Med. Ass’n Internal
Med. 1573, 1573 (2013).
                                                  86
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 97 of 347. PageID #: 39511



OxyContin had a more even, stable release mechanism that avoided peaks and valleys and

therefore the rush that fostered addiction and attracted abusers.

        316.      Purdue promotes OxyContin as an extended-release opioid, but the oxycodone does

not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

oxycodone into the body upon administration, and the release gradually tapers, as illustrated in the

following chart, which was apparently adapted from Purdue’s own sales materials.




        317.      The reduced release of the drug over time means that the OxyContin no longer

provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

the twelve hours for which Purdue promotes it—a fact that Purdue has known at all times relevant

to this action.

        318.      OxyContin tablets provide an initial absorption of approximately 40% of the active

medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful opioid

triggers a powerful psychological response. OxyContin thus behaves more like an immediate

release opioid, which Purdue itself once claimed was more addicting in its original 1995 FDA-

                                                  87
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 98 of 347. PageID #: 39512



approved drug label. Second, the initial burst of oxycodone means that there is less of the drug at

the end of the dosing period, which results in the drug not lasting for a full twelve hours and

precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose” failure. (The

FDA found in 2008 that a “substantial number” of chronic pain patients will experience end-of-

dose failure with OxyContin.)

       319.    End-of-dose failure renders OxyContin even more dangerous because patients

begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a

cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a

neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

OxyContin’s 12-hour dosing “the perfect recipe for addiction.”109 Many patients will exacerbate

this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another

opioid, increasing the overall quantity of opioids they are taking.

       320.    It was Purdue’s decision to submit OxyContin for approval with 12-hour dosing.

While the OxyContin label indicates that “[t]here are no well-controlled clinical studies evaluating

the safety and efficacy with dosing more frequently than every 12 hours,” that is because Purdue

has conducted no such studies.

       321.    Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

full twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

Plasma Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on

the previous page. However, this version of the chart deceptively minimized the rate of end-of-

dose failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y-




109
  Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS
ANGELES TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.
                                                 88
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 99 of 347. PageID #: 39513



axis. That chart, shown below, depicts the same information as the chart above, but does so in a

way that makes the absorption rate appear more consistent:




       322.    Purdue’s 12-hour messaging was key to its competitive advantage over short-

acting opioids that required patients to wake in the middle of the night to take their pills. Purdue

advertisements also emphasized “Q12h” dosing. These include an advertisement in the February

2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two

pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team

stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-

release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h

dosing was emphasized as the most important benefit.”110

       323.    Purdue executives therefore maintained the messaging of twelve-hour dosing even

when many reports surfaced that OxyContin did not last twelve hours. Instead of acknowledging


110
   Purdue Meeting Memo, OxyContin launch, LOS ANGELES TIMES (May 5, 2016),
http://documents.latimes.com/oxycontin-launch-1995/.
                                                89
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 100 of 347. PageID #: 39514



a need for more frequent dosing, Purdue instructed its representatives to push higher-strength pills,

even though higher dosing carries its own risks, as noted above. Higher dosing also means that

patients will experience higher highs and lower lows, increasing their craving for their next pill.

Nationwide, based on an analysis by the LOS ANGELES TIMES, more than 52% of patients taking

OxyContin longer than three months are on doses greater than 60 milligrams per day—which

converts to the 90 MED (morphine equivalent dose) that the CDC Guideline urges prescribers to

“avoid” or “carefully justify.”111

       324.    The information that OxyContin did not provide pain relief for a full twelve hours

was known to Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s

knowledge of some pain specialists’ tendency to prescribe OxyContin three times per day instead

of two is apparent from MEDWATCH Adverse Event reports for OxyContin.

       325.    Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to

position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a

contrast to OxyContin. Opana ER advisory board meetings featured pain specialists citing lack of

12-hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER

referring to “real” 12-hour dosing.

       326.    For example, in a 1996 sales strategy memo from a Purdue regional manager, the

manager emphasized that representatives should “convinc[e] the physician that there is no need”

for prescribing OxyContin in shorter intervals than the recommended 12-hour interval, and instead

the solution is prescribing higher doses.”112 One sales manager instructed her team that anything




111
   CDC Guideline at 16.
112
   Southern Region Memo to Mr. B. Gergely, Sales manager on 12-hour dosing, LOS ANGELES
TIMES (May 5, 2016), http://documents.latimes.com/sales-manager-on12-hour-dosing-1996/


                                                 90
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 101 of 347. PageID #: 39515



shorter than 12-hour dosing “needs to be nipped in the bud. NOW!!”113

       327.    Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

prescribers were misinformed about the advantages of OxyContin in a manner that preserved

Purdue’s competitive advantage and profits, at the expense of patients, who were placed at greater

risk of overdose, addiction, and other adverse effects.

               10. Falsehood #10: New Formulations of Certain Opioids Successfully Deter
                   Abuse

       328.    Rather than take the widespread abuse of and addiction to opioids as reason to cease

their untruthful marketing efforts, Marketing Defendants Purdue and Endo seized them as an

opportunity to compete. These companies developed and oversold “abuse-deterrent formulations”

(“ADF”) opioids as a solution to opioid abuse and as a reason that doctors could continue to safely

prescribe their opioids, as well as an advantage of these expensive branded drugs over other

opioids. These Defendants’ false and misleading marketing of the benefits of their ADF opioids

preserved and expanded their sales and falsely reassured prescribers thereby prolonging the opioid

epidemic. Other Marketing Defendants, including Actavis and Mallinckrodt, also promoted their

branded opioids as formulated to be less addictive or less subject to abuse than other opioids.

       329.    The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of the

CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

opioids] actually reduce rates of addiction, overdoses, or death.”



113
  Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS
ANGELES TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.
                                                91
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 102 of 347. PageID #: 39516



                             a. Purdue’s Deceptive Marketing of Reformulated OxyContin
                                and Hysingla ER

       330.    Reformulated ADF OxyContin was approved by the FDA in April 2010. It was not

until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference to

the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

the beginning, the FDA made clear the limited claims that could be made about ADF, noting that

no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of abuse.

       331.    Purdue introduced reformulated ADF OxyContin shortly before generic versions

of OxyContin were to become available. By so doing, Purdue anticipated and countered a threat

to its market share and the price it could charge for OxyContin. Purdue nonetheless touted its

introduction of ADF opioids as evidence of its good corporate citizenship and commitment to

address the opioid crisis.

       332.    Internal documents reveal that the Purdue Defendants knew, and in fact discussed,

the fact that the “crush-proof” ADF reformulation would not prevent the vast majority of opioid

abuse, which comes from swallowing pills, and that they introduced the product solely for

purposes of extending their patent. In 2008, Defendant John Stewart, then CEO, wrote to

Defendant Richard Sackler that reformulating OxyContin “will not stop patients from the simple

act of taking too many pills.”

       333.    Despite its self-proclaimed good intention, Purdue merely continued its generally

deceptive tactics with respect to ADF. Purdue sales representatives regularly overstated and

misstated the evidence for and impact of the abuse-deterrent features of these opioids. Specifically,

Purdue sales representatives:

           a. claimed that Purdue’s ADF opioids prevent tampering and that its ADFs
              could not be crushed or snorted;
                                                 92
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 103 of 347. PageID #: 39517




           b. claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;

           c. asserted or suggested that its ADF opioids are non-addictive or less
              addictive;

           d. asserted or suggested that Purdue’s ADF opioids are safer than other
              opioids, could not be abused or tampered with, and were not sought out for
              diversion; and

           e. failed to disclose that Purdue’s ADF opioids do not impact oral abuse or
              misuse.

       334.    If pressed, Purdue acknowledged that perhaps some “extreme” patients might still

abuse the drug but claimed the ADF features protect the majority of patients. These

misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s

own information, and publicly available data.

       335.    Purdue knew or should have known that reformulated OxyContin is not more

tamper-resistant than the original OxyContin and is still regularly tampered with.

       336.    In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant

properties will have no effect on abuse by the oral route (the most common mode of abuse).” In

the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in its

label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to OxyContin

were associated with oral consumption, and that only 2% of deaths were associated with recent

injection and only 0.2% with snorting the drug.

       337.    The FDA’s Director of the Division of Epidemiology stated in September 2015 that

no data that she had seen suggested the reformulation of OxyContin “actually made a reduction in

abuse,” between continued oral abuse, shifts to injection of other drugs (including heroin), and

defeat of the ADF mechanism. Even Purdue’s own funded research shows that half of OxyContin

abusers continued to abuse the drug orally after the reformulation rather than shift to other drugs.

                                                  93
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 104 of 347. PageID #: 39518



       338.    A 2013 article presented by Purdue employees, based on review of data from poison

control centers, concluded that ADF OxyContin can reduce abuse, but ignored important negative

findings. The article revealed that abuse merely shifted to other drugs and that, when the actual

incidence of harmful exposures was calculated, there were more harmful exposures to opioids after

the reformulation of OxyContin. In short, the article deceptively emphasized the advantages and

ignored the disadvantages of ADF OxyContin.

       339.    Websites and message boards used by drug abusers, such as www.bluelight.org and

www.reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER, including

through grinding, microwaving then freezing, or drinking soda or fruit juice in which a tablet is

dissolved. Purdue has been aware of these methods of abuse for more than a decade.

       340.    One-third of the patients in a 2015 study defeated the ADF mechanism and were

able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users

simply shifted to other opioids such as heroin.

       341.    In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

was to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

reformulated OxyContin” and whether those studies “have demonstrated that the reformulated

product has a meaningful impact on abuse.”114 In consideration of a reasonable opportunity for

further investigation and discovery, Plaintiffs allege that Purdue never presented the data to the



114
  Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory
Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
Meeting, May 25, 2015, 80 FR 30686.
                                                  94
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 105 of 347. PageID #: 39519



FDA because the data would not have supported claims that OxyContin’s ADF properties reduced

abuse or misuse.

       342.    Despite its own evidence of abuse, and the lack of evidence regarding the benefit

of Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health

Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF

opioids are being abused in large numbers. Purdue’s recent advertisements in national newspapers

also continues to claim its ADF opioids as evidence of its efforts to reduce opioid abuse, continuing

to mislead prescribers, patients, payors, and the public about the efficacy of its actions.

                           b. Endo’s Deceptive Marketing of Reformulated Opana ER

       343.    Opana ER was particularly likely to be tampered with and abused. That is because

Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

when taken orally. Additionally, when swallowed whole, the extended-release mechanism remains

intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream relative to

injection; when it is taken intranasally, that rate increases to 43%. The larger gap between

bioavailability when consumed orally versus snorting or injection, the greater the incentive for

users to manipulate the drug’s means of administration.

       344.    In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant.

       345.    Even prior to its approval, the FDA advised Endo that it could not market the new

Opana ER as abuse-deterrent.

       346.    Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it was

less able to be crushed and snorted and that it was resistant to injection by syringe. Borrowing a
                                                 95
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 106 of 347. PageID #: 39520



page from Purdue’s playbook, Endo announced it would withdraw original Opana ER from the

market and sought a determination that its decision was made for safety reasons (its lack of abuse-

deterrence), which would prevent generic copies of original Opana ER.

       347.    Endo then sued the FDA, seeking to force expedited consideration of its citizen

petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the FDA

did not block generic competition, $125 million, the amount Endo spent on developing the

reformulated drug to “promote the public welfare”, would be lost.115 The FDA responded that:

“Endo’s true interest in expedited FDA consideration stems from business concerns rather than

protection of the public health.”116

       348.    Despite Endo’s purported concern with public safety, not only did Endo continue

to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

became available, it declined to recall original Opana ER despite its dangers. In fact, Endo claimed

in September 2012 to be “proud” that “almost all remaining inventory” of the original Opana ER

had “been utilized.”117

       349.    In its citizen petition, Endo asserted that redesigned Opana ER had “safety

advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue that


115
    Plaintiff’s Opposition to Defendants’ and Intervenor’s Motions to Dismiss and Plaintiff’s
Reply in Support of Motion for Preliminary Injunction (“Endo Br.”), Endo Pharmaceuticals
Inc. v. U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 23 at 20 (D.D.C.
Dec.14, 2012).
116
    Defendants’ Response to the Court’s November 30, 2012 Order, Endo Pharmaceuticals Inc.
v. U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec. 3,
2012).
117
    Id.; Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl.) Endo Pharmaceuticals Inc. v.
U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 18-4 (D.D.C. Dec. 9, 2012).


                                                96
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 107 of 347. PageID #: 39521



it developed Opana ER for patient safety reasons and that the new formulation would help, for

example, “where children unintentionally chew the tablets prior to an accidental ingestion.”118

       350.    However, in a 2013 decision rejecting the petition, the FDA found that “study data

show that the reformulated version's extended-release features can be compromised when

subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated Opana

ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the FDA

warned that preliminary data—including in Endo’s own studies—suggested that a higher

percentage of reformulated Opana ER abuse is via injection than was the case with the original

formulation.

       351.    In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

reformulation, injection of Opana ER has increased by more than 500%. Endo’s own data,

presented in 2014, found that between October 2012 and March 2014, 64% of abusers of Opana

ER did so by injection, compared with 36% for the old formulation.119 The transition into injection

of Opana ER made the drug even less safe than the original formulation. Injection carries risks of

HIV, hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting disorder

thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

       352.    Publicly, Endo sought to minimize the problem. On a 2013 call with investors,

when asked about an outbreak of TTP in Ohio from injecting Opana ER, Endo sought to limit its

import by assigning it to “a very, very distinct area of the country.”

       353.    Despite its knowledge that Opana ER was widely abused and injected, Endo



118
   CP, FDA Docket 2012-8-0895, at 2.
119
   Theresa Cassidy, et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse
Pattern of Extended-Release Oxymorphone and Abuse-Deterrent Opioid Formulations,
Inflexxion (Sept. 7, 2014), https://www.inflexxion.com/changing-abuse-ecology-extended-
release-oxymorphone/.
                                                 97
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 108 of 347. PageID #: 39522



marketed the drug as tamper-resistant and abuse-deterrent. In consideration of a reasonable

opportunity for further investigation and discovery, Plaintiffs allege that based on the company’s

detailing elsewhere, Endo sales representatives informed doctors that Opana ER was abuse-

deterrent, could not be tampered with, and was safe. In addition, sales representatives did not

disclose evidence that Opana was easier to abuse intravenously and, if pressed by prescribers,

claimed that while outlier patients might find a way to abuse the drug, most would be protected.

       354.    A review of national surveys of prescribers regarding their “take-aways” from

pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the

advantages of Opana ER, according to participating doctors, was its “low abuse potential.” For

example, a June 14, 2012 Endo press release announced, “the completion of the company’s

transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

       355.    The press release further stated that: “We firmly believe that the new formulation

of Opana ER, coupled with our long-term commitment to awareness and education around

appropriate use of opioids will benefit patients, physicians and payers.” The press release described

the old formulation of Opana as subject to abuse and misuse, but failed to disclose the absence of

evidence that reformulated Opana was any better. In September 2012, another Endo press release

stressed that reformulated Opana ER employed “INTAC Technology” and continued to describe

the drug as “designed to be crush-resistant.”

       356.     Similarly, journal advertisements that appeared in April 2013 stated Opana ER was

“designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in part on

an Endo press release, described Opana ER as “crush-resistant.” This article was posted on the

Pain Medicine News website, which was accessible to patients and prescribers.



                                                 98
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 109 of 347. PageID #: 39523



       357.    In 2015, the Indiana Department of Public Health determined that an HIV outbreak

in Southeastern Indiana was linked to injection of Opana,120 the first documented HIV outbreak in

the United States associated with injection of a prescription painkiller. After the outbreak, the FDA

required “that Endo Pharmaceuticals remove [Opana ER] from the market.” The agency sought

removal “based on its concern that the benefits of the drug may no longer outweigh its risks.”121

       358.    In March 2017, because Opana ER could be “readily prepared for injection” and

was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana

be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017.122 Endo

announced on July 6, 2017 that it would agree to stop marketing and selling Opana ER.123

However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

that it “has taken significant steps over the years to combat misuse and abuse.”

                           c. Other Marketing Defendants’ Misrepresentations Regarding
                              Abuse Deterrence

       359.    Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and

Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For

example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO


120
    Press Release, State of Ind. Health Dep’t, HIV Outbreak in Southeastern Indiana, (Feb. 25,
2015),
http://www.in.gov/activecalendar/EventList.aspx?fromdate=1/1/2015&todate=12/31/2015&displ
ay=Month&type=public&eventidn=210259&view=EventDetails&information_id=211489.
121
    Jen Christensen, FDA wants Opioid Painkiller Pulled off Market, CNN (June 8, 2017),
https://www.cnn.com/2017/06/08/health/fda-opioid-opana-er-bn/index.html; Press Release, U.S.
Food & Drug Admin., FDA Requests Removal of Opana ER for Risks Related to Abuse (June 8,
2017), https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
122
    Press Release, FDA, FDA requests removal of Opana ER for risks related to abuse, (June 8,
2017), available at
 https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm
123
    Press Release, Endo International plc, Endo Provides Update on Opana ER,
(July 6, 2017), available at https://www.prnewswire.com/news-releases/endo-
provides-update-on-opana-er-300484191.html.


                                                 99
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 110 of 347. PageID #: 39524



may make it difficult to extract the active ingredient using common forms of physical and chemical

tampering, including chewing, crushing and dissolving.”124 One member of the FDA’s Controlled

Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse potential

comparable to oxycodone” and further stated that “we predict that Exalgo will have high levels of

abuse and diversion.”

       360.    With respect to Xartemis XR, Mallinckrodt’s promotional materials stated that

“XARTEMIS XR has technology that requires abusers to exert additional effort to extract the

active ingredient from the large quantity of inactive and deterrent ingredients.”125 In anticipation

of Xartemis XR’s approval, Mallinckrodt added 150-200 sales representatives to promote it, and

CEO Mark Trudeau said the drug could generate “hundreds of millions in revenue.”126

       361.    While Marketing Defendants promote patented technology as the solution to opioid

abuse and addiction, none of their “technology” addresses the most common form of abuse—oral

ingestion—and their statements regarding abuse-deterrent formulations give the misleading

impression that these reformulated opioids can be prescribed safely.

       362.    In sum, each of the nine categories of misrepresentations discussed above regarding

the use of opioids to treat chronic pain was either not supported by or was contrary to the scientific

evidence. In addition, the Defendants’ misrepresentations and omissions as set in this Complaint

are misleading and contrary to the Marketing Defendants’ products’ labels.




124
    Mallinckrodt Press Release, Medtronic, FDA Approves Mallinckrodt’s EXALGO®
(hydromorphone HCl) Extended-Release Tablets 32 mg (CII) for Opioid-Tolerant Patients with
Moderate-to-Severe Chronic Pain (Aug. 27, 2012), available at
http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004159.
125
    Mallinckrodt, Responsible Use of Opioid Pain Medications (Mar. 7, 2014).
126
    Samantha Liss, Mallinckrodt banks on new painkillers for sales, ST. LOUIS BUSINESS
JOURNAL (Dec. 30, 2013), http://argentcapital.com/mallinckrodt-banks-on-new-painkillers-for-
sales/
                                                 100
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 111 of 347. PageID #: 39525



    B. The Marketing Defendants Disseminated Their Misleading Messages About Opioids
       Through Multiple Direct and Indirect Channels

        363.   The Marketing Defendants spread their false and deceptive statements by

marketing their branded opioids directly to doctors and patients throughout the United States. The

Marketing Defendants also deployed seemingly unbiased and independent third parties that they

controlled to spread their false and deceptive statements about the risks and benefits of opioids for

the treatment of chronic pain throughout the country, including those communities served by

Plaintiffs.

        364.   Across the pharmaceutical industry, “core message” development is funded and

overseen on a national basis by the drug manufacturers’ corporate headquarters. This

comprehensive approach ensures that the Marketing Defendants’ messages are accurately and

consistently delivered across marketing channels – including detailing visits, speaker events, and

advertising – and in each sales territory. The Marketing Defendants consider this high level of

coordination and uniformity crucial to successfully marketing their drugs.

        365.   The Marketing Defendants ensure marketing consistency nationwide through

national and regional sales representative training; national training of local medical liaisons (the

company employees who respond to physician inquiries); centralized speaker training; single sets

of visual aids, speaker slide decks, and sales training materials; and nationally coordinated

advertising. The Marketing Defendants’ sales representatives and physician speakers were

required to stick to prescribed talking points, sales messages, and slide decks, and supervisors rode

along with them periodically to both check on their performance and compliance.

        366.   The Marketing Defendants utilized various channels to carry out their marketing

scheme of targeting the medical community and patients with deceptive information about opioids:

(1) direct, targeted communications with prescribers by sales representatives or “detailers;” (2)


                                                101
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 112 of 347. PageID #: 39526



“Front Groups” with the appearance of independence from the Marketing Defendants; (3) so-

called “key opinion leaders” (“KOLs”), that is, doctors who were paid by the Marketing

Defendants to promote their pro-opioid message; (4) CME programs controlled and/or funded by

the Marketing Defendants; (5) branded advertising; (6) unbranded advertising; (7) publications;

and (8) speakers bureaus and programs.

               1. The Marketing Defendants Used “Detailers” To Directly Disseminate
                  Their Misrepresentations to Prescribers

       367.    The Marketing Defendants’ sales representatives executed carefully crafted

marketing tactics, developed at the highest rungs of their corporate ladders, to reach targeted

doctors and hospitals with centrally orchestrated messages. The Marketing Defendants’ sales

representatives also distributed third-party marketing material to their target audience that was

deceptive. The Marketing Defendants’ direct contact with prescribers was, by far, their most

important means of disseminating the false narrative and increasing opioid prescriptions, and,

accordingly, their sales.

       368.    Each Marketing Defendant promoted opioids through sales representatives (also

called “detailers”) and, in consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that small group speaker programs were designed to reach out to

individual prescribers. By establishing close relationships with doctors, the Marketing Defendants

were able to disseminate their misrepresentations in targeted, one-on-one settings that allowed

them to promote their opioids and to allay individual prescribers’ concerns about prescribing

opioids for chronic pain.

       369.    In accordance with common industry practice, the Marketing Defendants purchased

and closely analyzed prescription sales data from IMS Health (now IQVIA), a healthcare data

collection, management, and analytics corporation. This data allowed them to precisely track the


                                               102
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 113 of 347. PageID #: 39527



rates of initial and renewal prescribing by individual doctors, which allowed them to target and

tailor their appeals. Sales representatives visited hundreds of thousands of doctors and

disseminated the misinformation and materials described above.

       370.   Marketing Defendants devoted and continue to devote massive resources to direct

sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on detailing

branded opioids to doctors. This amount is twice as much as Marketing Defendants spent on

detailing in 2000. The amount includes $108 million spent by Purdue, $34 million by Janssen, $13

million by Teva, and $10 million by Endo.

       371.   Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to

more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding

with the launch of Fentora, of more than $27 million in 2007, as shown below:




       372.   Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than $38


                                              103
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 114 of 347. PageID #: 39528



million for the year in 2007) and more than $8 million coinciding with the launch of a reformulated

version in 2012 (and nearly $34 million for the year), as shown below:




       373.    Janssen’s quarterly spending dramatically rose from less than $5 million in 2000 to

more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly spending

at $142 million for 2011), as shown below:




                                               104
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 115 of 347. PageID #: 39529




       374.    Abbott, which was tasked with marketing Purdue’s products to hospitals, heavily

incentivized its staff to push OxyContin, offering $20,000 cash prizes and luxury vacations to top

performers. Abbott’s almost religious zeal to sell the drug is evident in the wide use of terminology

from the Middle Ages Crusades: Sales reps were called “royal crusaders” and “knights” in internal

documents, and they were supervised by the “Royal Court of OxyContin” – executives referred to

in memos as the “Wizard of OxyContin,” “Supreme Sovereign of Pain Management,” and the

“Empress of Analgesia.” The head of pain care sales, Jerry Eichorn, was the “King of Pain,” and

Signed memos simply as “King.”




                                                105
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 116 of 347. PageID #: 39530




       375.    At Purdue, aggressive and frequent visits to prescribers was always its most

important marketing technique. The Sackler Defendants set targets for each representative to visit

over 7 prescribers per day, and closely monitored actual data. Some doctors were visited multiple

times per week. The pressure on sales representatives, and on prescribers, was relentless, and was

dictated by the Sackler Defendants.

       376.    Each of these in-person sales visits cost Purdue money — on average more than

$200 per visit. But Purdue made that money back many times over, because it convinced doctors

to prescribe its addictive drugs. When Purdue identified a doctor as a profitable target, Purdue

visited the doctor frequently: often weekly, sometimes almost every day. Purdue salespeople asked

doctors to list specific patients they were scheduled to see and pressed the doctors to commit to

put the patients on Purdue opioids. By the time a patient walked into a clinic, the doctor, in

Purdue’s words, had already “guaranteed” that he would prescribe Purdue’s drugs.

       377.    Purdue judged its sales representatives by how many opioids they got doctors to

prescribe. Sales representatives who generated the most prescriptions won bonuses and prizes.


                                               106
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 117 of 347. PageID #: 39531



These incentives included a “Toppers Club sales contest” for sales representatives to win bonuses,

based on how much a representative increased OxyContin use in her territory and how much the

representative increased the broader prescribing of opioids — the same “availability of product”

and “prescribing practices” factors that worsen the risk of diversion and abuse.

         378.   Purdue continued to incentivize its representatives to sell opioids even after some

competitors had ended that practice. Representatives who failed to get enough patients on opioids

were placed on probation, put on performance improvement plans, and they would be threatened

with loss of their jobs if they did not generate more opioid sales. Those unable to generate more

sales were fired. In 2015 alone, Purdue replaced 14% of its sales representatives and 20% of its

District Managers for failing to create enough opioid sales.

         379.   Sales representatives focused on prolific (and potentially prolific) prescribers,

described internally at Purdue as “core,” “super core,” and “high potential” prescribers at times,

even though the Marketing Defendants were all well aware of the heightened risk of improper

prescriptions and diversion through these prescribers. Defendant Richard Sackler once chastised

Defendant Gasdia for Purdue’s managers permitting sales representatives to target “non-high

potential prescribers,” asking “[h]ow can our managers have allowed this to happen?” Richard

Sackler personally insisted that sales representatives push the doctors who prescribed the most

drugs.

         380.   To make sure doctors        prescribed more opioids, Purdue tracked doctors’

prescriptions, visited their offices, bought them meals, and asked them to put specific patients on

Purdue drugs. Purdue selected doctors for target lists based on its estimates of which doctors could

be influenced to increase opioid prescriptions the most. Purdue managers told representatives to

visit most often the doctors who were most likely to change their prescribing to benefit Purdue.



                                                107
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 118 of 347. PageID #: 39532



Purdue Sales representatives visited Purdue’s targets an average of more than 200 times per year

each. Those visits cost Purdue more than $40,000 for each doctor. Purdue did not spend $40,000

per doctor so sales representatives could watch doctors write prescriptions that they were already

going to write anyway. Instead, Purdue paid to lobby these doctors because Purdue knew its

representatives would convince them to put more patients on opioids, at higher doses, for longer

periods. Those extra prescriptions paid back Purdue’s investment many times over.

       381.    As of the fourth quarter of 2013, Purdue employed 632 sales representatives and,

during that quarter they visited prescribers 176,227 times – an annualized rate of over 700,000

visits. Purdue’s budget for Sales and Promotion for 2013 was $312,563,000. In 2013, Purdue

spent over $9 million on meals alone for its prescribers.

       382.    The sales visits of its staff were so important to the Sackler Defendants, Defendant

Richard Sackler himself went into the field in 2013 to promote opioids to doctors alongside a sales

representative. Defendant Gasdia and Purdue’s Chief Compliance Officer were well aware that

this was “a potential compliance risk.” To make sure the Sacklers’ involvement in marketing

stayed secret, staff instructed: “Richard needs to be mum and be anonymous.” When he returned,

Richard Sackler argued to the Vice President of Sales that a legally required warning about

Purdue’s opioids wasn’t needed. He asserted that the warning “implies a danger of untoward

reactions and hazards that simply aren’t there.” Richard insisted there should be “less threatening”

ways to describe Purdue opioids.

       383.    Purdue intensified its marketing efforts in subsequent years, in an effort to

counteract decreasing sales (sales of OxyContin peaked in 2010, and decreased somewhat in

subsequent years). For 2018, the Sacklers approved a target for sales representatives to visit




                                                108
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 119 of 347. PageID #: 39533



prescribers 1,050,000 times — almost double the number of sales visits they had ordered during

the peak of OxyContin sales in 2010.

       384.    For its opioid Actiq, Cephalon also engaged in direct marketing in direct

contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

patients and by oncologists and pain management doctors experienced in treating cancer pain.

               2. Hospitals Were Directly Targeted by the Marketing Defendants

       385.    From the beginning, hospitals were directly targeted by the Marketing Defendants.

Internal documents from the 1995 “OxyContin Launch” orchestrated by Purdue and Abbott (1)

identified “hospital pharmacists” as among their “audience,” (2) identified “hospitals” among their

“institutional targets,” (3) identified an objective of “[f]ormulary acceptance in 75% of hospitals

for first twelve months,” and (4) identified an objective of developing a “successful distribution

program” to “hospitals.”

       386.    In 1996, Defendant Purdue made a deal with pharmaceutical giant Abbott

Laboratories, under which Abbott’s sales force would promote Purdue’s lead opioid, OxyContin,

in hospitals.127 Abbott’s co-promotion of OxyContin was, in the words of Abbott’s counsel, by

terms of its contract, dedicated to “hospitals, surgical centers and hospital-based surgeons.”

Promoting the use of OxyContin for “postoperative pain” and “support[ing] the Abbott agreement”

were paramount objectives identified in Purdue internal documents. In a July 1997 internal memo,

Purdue’s then vice-president told seven members of the Sackler family that Purdue had “been

pressuring Abbott to increase their activity toward surgeons,” and that Abbott had responded with



127
   “Abbott and Purdue consciously targeted hospitals. [Purdue] representatives will work with
their Abbott counterparts to make calls on all Pharmacy and Therapeutic (P&T) communities.”
“[S]ales force will provide the appropriate clinical data necessary to continue to add OxyContin
Tablets to hospital formularies.” 2002 Purdue Budget Plan, https://khn.org/news/purdue-and-the-
oxycontin-files/ (last visited Aug. 20, 2018) (emphasis added).
                                               109
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 120 of 347. PageID #: 39534



a “new emphasis on OxyContin and their dedication of significant resources to this task.”

          387.   “Abbott and Purdue consciously targeted hospitals. [Purdue] representatives will

work with their Abbott counterparts to make calls on all Pharmacy and Therapeutic (P&T)

communities.” “[S]ales force will provide the appropriate clinical data necessary to continue to

add OxyContin Tablets to hospital formularies.”128

          388.   Initial plans called for marketing to “[a]ll 1,200 cancer centers,” “[a]ll 1,200 major

teaching institutions,” and “[a]ll 2,500 community hospitals with >= 100 beds.” The hospital

marketing plan further entailed the following actions:


         The Purdue Frederick sales force should call on all hospital P&T committees to gain
          hospital formulary acceptance during the first three months of launch. This effort would
          entail contacting directors of pharmacies in an effort to gain formulary acceptance of
          OxyContin.

         Educate MD’s/RN’s/RPH’s regarding the advantages of OxyContin over other Step 2
          opioids for cancer patients. The promotional effort should focus on the ease of use and the
          reduced administration time. If available, clinical outcomes studies, showing improved
          quality of life and cost effectiveness, should be used to convince the house staff to use
          OxyContin as their opioid of choice.

         Educational lectures should be held through the Speakers’ Bureau program during grand
          rounds, tumor boards, etc. The Purdue Frederick Speakers’ Bureau should educate the
          house staff about the benefits of OxyContin, while presenting clinical study data.

         Educational symposia should be conducted through the use of satellite teleconferencing to
          various cancer centers and major teaching institutions across the country, offering CME
          credits to MD’s/RN’s/RPH’s and focus on the implementation of the AHCPR Clinical
          Practice Guideline for the Management of Cancer Pain and the results of clinical trials with
          OxyContin.

         Target the top 100 MS CONTIN/Duragesic hospitals and offer them a special pain
          management day where our OxyContin clinical investigators will train the staff on the use
          of OxyContin.




128
  2002 Purdue Budget Plan, https://khn.org/news/purdue-and-the-oxycontin-files/ (last visited
Aug. 20, 2018) (emphasis added).
                                                  110
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 121 of 347. PageID #: 39535



       389.    A 1997 Abbott document indicated that prescriptions written by “Abbott MD’s”

comprised 25% of all OxyContin prescriptions. In addition, Purdue budget records reveal details

of the payments to Abbott for its OxyContin work, which were termed “commissions.” From 1996

through 2002, Abbott was paid $374 million in commissions, according to those documents. Total

sales of the drug during that time were nearly $5 billion. From 2003-06, OxyContin sales were

nearly $6 billion. From 1996-2005, inclusive, Abbott’s “commissions” exceeded $500 million.

               3. The Marketing Defendants Deceptively Directed Front Groups to
                  Promote Opioid Use

       390.    Patient advocacy groups and professional associations also became vehicles to

reach prescribers, patients, and policymakers. Marketing Defendants exerted influence and

effective control over the messaging by these groups by providing major funding directly to them,

as well as through KOLs who served on their boards. These “Front Groups” put out patient

education materials, treatment guidelines and CMEs that supported the use of opioids for chronic

pain, overstated the benefits of opioids, and understated their risks.129 Defendants funded these

Front Groups in order to ensure supportive messages from these seemingly neutral and credible

third parties, and their funding did, in fact, ensure such supportive messages—often at the expense

of the Front Groups own constituencies.

       391.    “Patient advocacy organizations and professional societies like the Front Groups

‘play a significant role in shaping health policy debates, setting national guidelines for patient

treatment, raising disease awareness, and educating the public.’”130 “Even small organizations—



129
    U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’
Office, Fueling an Epidemic, Report Two: Exposing the Financial Ties Between Opioid
Manufacturers and Third Party Advocacy Groups (Feb. 12, 2018),
https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at p. 3.
130
    Id. at p. 2.


                                               111
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 122 of 347. PageID #: 39536



with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

influence in specific disease areas.’ Larger organizations with extensive funding and outreach

capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’”131

Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

Opioid Manufacturers and Third Party Advocacy Groups,132 which arose out of a 2017 Senate

investigation and, drawing on disclosures from Purdue, Janssen, Insys, and other opioid

manufacturers, “provides the first comprehensive snapshot of the financial connections between

opioid manufacturers and advocacy groups and professional societies operating in the area of

Office opioids policy,”133 found that the Marketing Defendants made millions of dollars’ worth of

contributions to various Front Groups.134

        392.    The Marketing Defendants also “made substantial payments to individual group

executives, staff members, board members, and advisory board members” affiliated with the Front

Groups subject to the Senate Committee’s study.135

        393.    As the Senate’s Fueling an Epidemic Report found, the Front Groups “amplified or

issued messages that reinforce industry efforts to promote opioid prescription and use, including

guidelines and policies minimizing the risk of addiction and promoting opioids for chronic

pain.”136 They also “lobbied to change laws directed at curbing opioid use, strongly criticized

landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold physicians

and industry executives responsible for over prescription and misbranding.”137



131
    Id.
132
    Id. at p. 1.
133
    Id.
134
    Id. at p. 3.
135
    Id. at p. 10.
136
    Id. at 12-15.
137
    Id. at 12.
                                                112
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 123 of 347. PageID #: 39537



        394.   The Marketing Defendants took an active role in guiding, reviewing, and approving

many of the false and misleading statements issued by the Front Groups, ensuring that Defendants

were consistently in control of their content. By funding, directing, editing, approving, and

distributing these materials, Defendants exercised control over and adopted their false and

deceptive messages and acted in concert with the Front Groups and through the Front groups, with

each working with the other to deceptively promote the use of opioids for the treatment of chronic

pain.

                          a. American Pain Foundation

        395.   The most prominent of the Front Groups was the American Pain Foundation

(“APF”). While APF held itself out as an independent patient advocacy organization, in reality it

received 90% of its funding in 2010 from the drug and medical-device industry, including from

Defendants Purdue, Endo, Janssen and Cephalon. APF received more than $10 million in funding

from opioid manufacturers from 2007 until it closed its doors in May 2012. By 2011, APF was

entirely dependent on incoming grants from Defendants Purdue, Cephalon, Endo, and others to

avoid using its line of credit. Endo was APF’s largest donor and provided more than half of its $10

million in funding from 2007 to 2012.

        396.   For example, APF published a guide sponsored by Cephalon and Purdue titled

Treatment Options: A Guide for People Living with Pain and distributed 17,200 copies of this

guide in one year alone, according to its 2007 annual report. This guide contains multiple

misrepresentations regarding opioid use which are discussed supra.

        397.   APF also developed the National Initiative on Pain Control (“NIPC”), which ran a

facially unaffiliated website, www.painknowledge.org. NIPC promoted itself as an education

initiative led by its expert leadership team, including purported experts in the pain management

field. NIPC published unaccredited prescriber education programs (accredited programs are
                                               113
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 124 of 347. PageID #: 39538



reviewed by a third party and must meet certain requirements of independence from

pharmaceutical companies), including a series of “dinner dialogues.” But it was Endo that

substantially controlled NIPC, by funding NIPC projects, developing, specifying, and reviewing

its content, and distributing NIPC materials. Endo’s control of NIPC was such that Endo listed it

as one of its “professional education initiative[s]” in a plan Endo submitted to the FDA. Yet,

Endo’s involvement in NIPC was nowhere disclosed on the website pages describing NIPC or on

www.painknowledge.org. Endo estimated it would reach 60,000 prescribers through NIPC.

       398.    APF was often called upon to provide “patient representatives” for the Marketing

Defendants’ promotional activities, including for Purdue’s “Partners Against Pain” and Janssen’s

“Let’s Talk Pain.” Although APF presented itself as a patient advocacy organization, it functioned

largely as an advocate for the interests of the Marketing Defendants, not patients. As Purdue told

APF in 2001, the basis of a grant to the organization was Purdue’s desire to strategically align its

investments in nonprofit organizations that shared its business interests.

       399.    In practice, APF operated in close collaboration with Defendants, submitting grant

proposals seeking to fund activities and publications suggested by Defendants and assisting in

marketing projects for Defendants.

       400.    This alignment of interests was expressed most forcefully in the fact that Purdue

hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered into

a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave Purdue

substantial rights to control APF’s work related to a specific promotional project. Moreover, based

on the assignment of particular Purdue “contacts” for each project and APF’s periodic reporting

on their progress, the agreement enabled Purdue to be regularly aware of the misrepresentations

APF was disseminating regarding the use of opioids to treat chronic pain in connection with that



                                                114
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 125 of 347. PageID #: 39539



project. The agreement gave Purdue—but not APF—the right to end the project (and, thus, APF’s

funding) for any reason.

       401.    APF’s Board of Directors was largely comprised of doctors who were on the

Marketing Defendants’ payrolls, either as consultants or as speakers for medical events. The close

relationship between APF and the Marketing Defendants demonstrates APF’s lack of

independence in its finances, management, and mission, and APF’s willingness to allow Marketing

Defendants to control its activities and messages supports an inference that each Defendant that

worked with it was able to exercise editorial control over its publications—even when Defendants’

messages contradicted APF’s internal conclusions.

       402.    In May 2012, the U.S. Senate Finance Committee began looking into APF to

determine the links, financial and otherwise, between the organization and the manufacturers of

opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

exist, effective immediately.” Without support from Marketing Defendants, to whom APF could

no longer be helpful, APF was no longer financially viable.

                           b. American Academy of Pain Medicine and the American Pain
                              Society

       403.    The American Academy of Pain Medicine (“AAPM”) and the American Pain

Society (“APS”) are professional medical societies, each of which received substantial funding

from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that endorsed

opioids to treat chronic pain and claimed that the risk that patients would become addicted to

opioids was low.138 The Chair of the committee that issued the statement, Dr. J. David Haddox,


138
    The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
http://www.stgeorgeutah.com/wp-content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdf
(last accessed Aug. 1, 2018).
                                               115
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 126 of 347. PageID #: 39540



was at the time a paid speaker for Purdue. The sole consultant to the committee was Dr. Russell

Portenoy, who was also a spokesperson for Purdue. The consensus statement, which also formed

the foundation of the 1998 Guidelines, was published on the AAPM’s website.

         404.   AAPM’s corporate council includes Purdue, Depomed, Teva and other

pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman

(“Fishman”) (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”)

(2013), all of whose connections to the opioid manufacturers are well-documented as set forth

below.

         405.   Fishman, who also served as a KOL for Marketing Defendants, stated that he would

place the organization “at the forefront” of teaching that “the risks of addiction are . . . small and

can be managed.”139

         406.   AAPM has received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

year (on top of other funding) to participate. The benefits included allowing members to present

educational programs at off-site dinner symposia in connection with AAPM’s marquee event – its

annual meeting held in Palm Springs, California, or other resort locations.

         407.   More specifically, Purdue paid $725,584.95 from 2012-2017 to AAPM.140 Janssen

paid $83,975 from 2012-2017 to AAPM.141 Insys paid $57,750 from 2012-2017 to AAPM.142 Endo

funded AAPM CMEs. Teva is on AAPM’s corporate relations council.



139
    Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and
Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005), available
at http://www.medscape.org/viewarticle/500829.
140
    Id.
141
    Fueling an Epidemic Part Two.
142
    Id.


                                                 116
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 127 of 347. PageID #: 39541



       408.   As to APS, Purdue paid $542,259.52 from 2012-2017.143 Janssen paid $88,500

from 2012-2017.144 Insys paid $22,965 from 2012-2017.145

       409.   AAPM describes its annual meeting as an “exclusive venue” for offering

Continuing Medical Education programs to doctors. Membership in the corporate relations council

also allows drug company executives and marketing staff to meet with AAPM executive

committee members in small settings. Defendants Endo, Purdue, and Cephalon were members of

the council and presented deceptive programs to doctors who attended this annual event. The

conferences sponsored by AAPM heavily emphasized CME sessions on opioids – 37 out of

roughly 40 at one conference alone.

       410.   AAPM’s staff understood that they and their industry funders were engaged in a

common task. Defendants were able to influence AAPM through both their significant and regular

funding and the leadership of pro-opioid KOLs within the organization.

       411.   In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids

for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that

the risk of a patients’ addiction to opioids was low. Dr. David Haddox, who co-authored the

AAPM/APS statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole

consultant. The consensus statement remained on AAPM’s website until 2011.

       412.   AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”). AAPM,

with the assistance, prompting, involvement, and funding of Defendants, issued the treatment

guidelines discussed herein, and continued to recommend the use of opioids to treat chronic pain.


143
    Fueling an Epidemic Report Part Two, Exposing the Financial Ties Between Opioid
Manufacturers and Third Party Advocacy Groups, U.S. Senate Homeland Security &
Governmental Affairs Committee, https://www.hsdl.org/?abstract&did=808171 (last accessed
August 1, 2018) (hereinafter referred to as “Fueling an Epidemic Part Two”)
144
    Id.
145
    Id.
                                              117
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 128 of 347. PageID #: 39542



Fourteen of the 21 panel members who drafted the 2009 Guidelines, including KOL Dr. Fine,

received support from Defendants Janssen, Cephalon, Endo, and Purdue. Of these individuals, six

received support from Purdue, eight from Teva, nine from Janssen, and nine from Endo.

       413.    Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them

as “skewed” by drug companies and “biased in many important respects,” including the high

presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

a low risk of addiction.

       414.    The 2009 Guidelines have been a particularly effective channel of deception. They

have influenced not only treating physicians, but also the scientific literature on opioids; they were

reprinted in the Journal of Pain, have been cited hundreds of times in academic literature, were

disseminated during the relevant time period, and were and are available online. Treatment

guidelines are especially influential with primary care physicians and family doctors to whom

Marketing Defendants promoted opioids and whose lack of specialized training in pain

management and opioids makes them more reliant on, and less able to evaluate, these guidelines.

       415.    For that reason, the CDC has recognized that treatment guidelines can “change

prescribing practices.”146

       416.    The 2009 Guidelines are relied upon by doctors, especially general practitioners

and family doctors who have no specific training in treating chronic pain.

       417.    The Marketing Defendants widely cited and promoted the 2009 Guidelines without

disclosing the lack of evidence to support their conclusions, their involvement in the development



146
   Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for
Chronic Pain, (March 15, 2016), https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm,
(hereinafter “2016 CDC Guideline”).
                                                 118
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 129 of 347. PageID #: 39543



of the Guidelines, or their financial backing of the authors of these Guidelines. For example, a

speaker presentation prepared by Endo in 2009 titled The Role of Opana ER in the Management

of Moderate to Severe Chronic Pain relies on the AAPM/APS 2009 Guidelines while omitting

their disclaimer regarding the lack of evidence for recommending the use of opioids for chronic

pain.

                          c. FSMB

        418.   The Federation of State Medical Boards (“FSMB”) is a trade organization

representing the various state medical boards in the United States. The state boards that comprise

the FSMB membership have the power to license doctors, investigate complaints, and discipline

physicians.

        419.   The FSMB finances opioid- and pain-specific programs through grants from

Defendants.

        420.   Since 1998, the FSMB has been developing treatment guidelines for the use of

opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

pharmaceutical companies.” The 1998 Guidelines—that the pharmaceutical companies helped

author—taught not that opioids could be appropriate in only limited cases after other treatments

had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

prescription option.

        421.   A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

online and were available to and intended to reach physicians nationwide, including in Perry

County.



                                               119
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 130 of 347. PageID #: 39544



       422.     FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by

drug manufacturers, including Purdue, Endo and Cephalon. Purdue paid $100,000 for the printing

and distribution of FSMB’s Guidelines.147

       423.     The publication also received support from the American Pain Foundation (APF)

and the American Academy of Pain Medicine (AAPM). The publication was written by Dr.

Fishman, and Dr. Fine served on the Board of Advisors. In all, 163,131 copies of Responsible

Opioid Prescribing were distributed by state medical boards.148 The FSMB website describes the

book as “the leading continuing medical education (CME) activity for prescribers of opioid

medications.” This publication asserted that opioid therapy to relieve pain and improve function

is a legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins;

that pain is under-treated, and that patients should not be denied opioid medications except in light

of clear evidence that such medications are harmful to the patient.149

       424.     The Marketing Defendants relied on the 1998 Guidelines to convey the alarming

message that “under-treatment of pain” would result in official discipline, but no discipline would

result if opioids were prescribed as part of an ongoing patient relationship and prescription

decisions were documented. FSMB turned doctors’ fear of discipline on its head: doctors, who

used to believe that they would be disciplined if their patients became addicted to opioids, were

taught instead that they would be punished if they failed to prescribe opioids to their patients with

chronic pain.



147
    John Fauber, Follow the Money: Pain, Policy, and Profit, MILWAUKEE JOURNAL
SENTINEL/MEDPAGE TODAY (Feb. 19, 2012),
https://www.medpagetoday.com/neurology/painmanagement/31256.
148
    Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
149
    Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford
Life Sciences 2007).
                                                120
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 131 of 347. PageID #: 39545



       425.    Dr. Fishman said that he did not receive any payments from FSMB or any royalties

from the publisher because he wanted to avoid the perception of a potential conflict of interest in

his authorship of the book or for the ongoing efforts of FSMB. This is because prior to 2011, he

had been scrutinized for his involvement with the front groups/manufacturers and accepting

payments.150

       426.    The Manufacturing Defendants made additional contributions to the FSMB to

further their misleading advertising. For example, Purdue paid FSMB $822,400.06 over 8 years.151

Cephalon paid FSMB $180,000 over a 3-year period, 2007-2008 and 2011.152 Endo paid FSMB

$371,620 over a 5-year period.153 Mallinckrodt paid FSMB $100,000 in 2011.154

                          d. The Alliance for Patient Access

       427.    Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described

patient advocacy and health professional organization that styles itself as “a national network of

physicians dedicated to ensuring patient access to approved therapies and appropriate clinical

care.”155 It is run by Woodberry Associates LLC, a lobbying firm that was also established in




150
    Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
151
    Letter from Humayun J. Chaudhry, President and CEO, FSMB, to the Hon. Max Baucus and
Hon. Charles Grassley, U.S. Senate (June 8, 2012),
https://www.documentcloud.org/documents/3109089-FSMB-Response-Letter-to-US-
Senate.html.
152
    Id.
153
    Id.
154
    Id.
155
    The Alliance for Patient Access, About AfPA, http://allianceforpatientaccess.org/about-
afpa/#membership (last accessed August 1, 2018). References herein to APA include two
affiliated groups: the Global Alliance for Patient Access and the Institute for Patient Access.


                                               121
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 132 of 347. PageID #: 39546



2006.156 As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.” The

list includes J&J, Endo, Mallinckrodt, Purdue, and Cephalon.

       428.    APA’s board members have also directly received substantial funding from

pharmaceutical companies.157 For instance, board vice president Dr. Srinivas Nalamachu

(“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that treat

opioids’ side effects, including from defendants Endo, Insys, Purdue and Cephalon. Nalamachu’s

clinic was raided by FBI agents in connection with an investigation of Insys and its payment of

kickbacks to physicians who prescribed Subsys.158 Other board members include Dr. Robert A.

Yapundich from North Carolina, who received $215,000 from 2013 through 2015 from

pharmaceutical companies, including payments by defendants Cephalon and Mallinckrodt; Dr.

Jack D. Schim from California, who received more than $240,000 between 2013 and 2015 from

pharmaceutical companies, including defendants Endo, Mallinckrodt and Cephalon; Dr. Howard

Hoffberg from Maryland, who received $153,000 between 2013 and 2015 from pharmaceutical

companies, including defendants Endo, Purdue, Insys, Mallinckrodt and Cephalon; and Dr. Robin

K. Dore from California, who received $700,000 between 2013 and 2015 from pharmaceutical

companies.



156
    Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians
to push Big Pharma’s agenda, HEALTH NEWS REVIEW (Oct. 2, 2017),
https://www.healthnewsreview.org/2017/10/non-profit-alliance-patient-access-uses-journalists-
politicians-push-big-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient Access”).
157
    All information concerning pharmaceutical company payments to doctors in this paragraph
is from ProPublica’s Dollars for Docs database, available at
https://projects.propublica.org/docdollars/.
158
    Andy Marso, FBI seizes records of Overland Park pain doctor tied to Insys, KANSAS CITY
STAR (July 19, 2017), http://www.kansascity.com/news/business/health-
care/article162569383.html.


                                               122
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 133 of 347. PageID #: 39547



       429.    Among its activities, APA issued a “white paper” titled “Prescription Pain

Medication: Preserving Patient Access While Curbing Abuse.”159 Among other things, the white

paper criticizes prescription monitoring programs, purporting to express concern that they are

burdensome, not user friendly, and of questionable efficacy:

       Prescription monitoring programs that are difficult to use and cumbersome can
       place substantial burdens on physicians and their staff, ultimately leading many to
       stop prescribing pain medications altogether. This forces patients to seek pain relief
       medications elsewhere, which may be much less convenient and familiar and may
       even be dangerous or illegal.

                                                ***

       In some states, physicians who fail to consult prescription monitoring databases
       before prescribing pain medications for their patients are subject to fines; those who
       repeatedly fail to consult the databases face loss of their professional licensure.
       Such penalties seem excessive and may inadvertently target older physicians in
       rural areas who may not be facile with computers and may not have the requisite
       office staff. Moreover, threatening and fining physicians in an attempt to induce
       compliance with prescription monitoring programs represents a system based on
       punishment as opposed to incentives. . .

       We cannot merely assume that these programs will reduce prescription pain
       medication use and abuse.160

       430.    The white paper also purports to express concern about policies that have been

enacted in response to the prevalence of pill mills:

       Although well intentioned, many of the policies designed to address this problem
       have made it difficult for legitimate pain management centers to operate. For
       instance, in some states, [pain management centers] must be owned by physicians
       or professional corporations, must have a Board certified medical director, may
       need to pay for annual inspections, and are subject to increased record keeping and
       reporting requirements. . .. [I]t is not even certain that the regulations are helping
       prevent abuses.161



159
    Institute for Patient Access, Prescription Pain Medication: Preserving Patient Access While
Curbing Abuse, (Oct. 2013), http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-
cdn.com/wp-content/uploads/2013/01/PT_White-Paper_Finala.pdf.
160
    Id. at 4-5 (footnote omitted).
161
    Id. at 5-6.
                                                123
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 134 of 347. PageID #: 39548



       431.    In addition, in an echo of earlier industry efforts to push back against what they

termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking

pain medication:

       Both pain patients and physicians can face negative perceptions and outright
       stigma. When patients with chronic pain can’t get their prescriptions for pain
       medication filled at a pharmacy, they may feel like they are doing something wrong
       – or even criminal. ... Physicians can face similar stigma from peers. Physicians in
       non-pain specialty areas often look down on those who specialize in pain
       management – a situation fueled by the numerous regulations and fines that
       surround prescription pain medications.162

       432.    In conclusion, the white paper states that “[p]rescription pain medications, and

specifically opioids, can provide substantial relief for people who are recovering from surgery,

afflicted by chronic painful diseases, or experiencing pain associated with other conditions that

does not adequately respond to over-the-counter drugs.”163

       433.    The APA also issues “Patient Access Champion” financial awards to members of

Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation

from unnamed donors. While the awards are ostensibly given for protecting patients’ access to

Medicare and are thus touted by their recipients as demonstrating a commitment to protecting the

rights of senior citizens and the middle class, they were generally given to members of Congress

who supported the APA’s agenda.164

       434.    The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing the

“suspicious orders” provision of the Comprehensive Drug Abuse Prevention and Control Act of




162
    Id. at 6.
163
    Id. at 7.
164
    Jaklevic, Non-profit Alliance for Patient Access, at 149.


                                                124
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 135 of 347. PageID #: 39549



1970, 21 U.S.C. § 801 et seq. (“CSA” or “Controlled Substances Act”).165 The AAPM is also a

signatory to this letter. An internal DOJ memo stated that the proposed bill “‘could actually result

in increased diversion, abuse, and public health and safety consequences’”166 and, according to

DEA chief administrative law judge John J. Mulrooney (“Mulrooney”), the law would make it “all

but logically impossible” to prosecute manufacturers and distributors, like Defendants here, in the

courts.167 The law passed both Houses of Congress and was signed into law in 2016.

                          e. The U.S. Pain Foundation

       435.    The U.S. Pain Foundation (“USPF”) was another Front Group with systematic

connections and interpersonal relationships with the Marketing Defendants. The USPF was one of

the largest recipients of contributions from the Marketing Defendants, collecting nearly $3 million

in payments between 2012 and 2015 alone.168 The USPF was also a critical component of the

Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S. Pain

Foundation advertised its ties to the Marketing Defendants, listing opioid manufacturers like

Pfizer, Teva, Depomed, Endo, Purdue, McNeil (i.e. Janssen), and Mallinckrodt as “Platinum,”

“Gold,” and “Basic” corporate members.169 Industry Front Groups like the American Academy of




165
    Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha
Blackburn, Peter Welch, and Judy Chu (Jan. 26, 2015).
166
    Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS
NEWS (last updated Oct. 17, 2017) https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-
fueled-by-drug-industry-and-congress/ (hereinafter, “Whitaker, Opioid Crisis Fueled by Drug
Industry”).
167
    John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion
Law: Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev.
(forthcoming Feb. 2018), https://www.documentcloud.org/documents/4108121-Marquette-Law-
Review-Mulrooney-Legel.html.
168
    Fueling an Epidemic, at p. 4.
169
    Id. at 12; U.S. Pain Foundation, Transparency, https://uspainfoundation.org/transparency/.
(last accessed on August 1, 2018).


                                                125
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 136 of 347. PageID #: 39550



Pain Management, the American Academy of Pain Medicine, the American Pain Society, and

PhRMA are also members of varying levels in the USPF.

       436.     More specifically, Purdue paid $359,300 from 2012-2017;170 Janssen paid $41,500

from 2012-2017;171 and Insys paid $2,500,000 from 2012-2017 to the USPF.172

                          f. American Geriatrics Society

       437.     The AGS was another Front Group with systematic connections and interpersonal

relationships with the Marketing Defendants. The AGS was a large recipient of contributions from

the Marketing Defendants, including Endo, Purdue and Janssen. AGS contracted with Purdue,

Endo, and Janssen to disseminate guidelines regarding the use of opioids for chronic pain in 2002

(The Management of Persistent Pain in Older Persons, hereinafter “2002 AGS Guidelines”) and

2009 (Pharmacological Management of Persistent Pain in Older Persons,173 hereinafter “2009

AGS Guidelines”). According to news reports, AGS has received at least $344,000 in funding

from opioid manufacturers since 2009.174 AGS’s complicity in the common purpose with the

Marketing Defendants is evidenced by the fact that AGS internal discussions in August 2009

reveal that it did not want to receive up front funding from drug companies, which would suggest

drug company influence, but would instead accept commercial support to disseminate pro-opioid

publications.


169
    Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
Soc’y 1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August 1,
2018).
170
    Id.
171
    Id.
172
    Id.
173
    Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
Soc’y 1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August 1,
2018).
174
    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
J. SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.


                                              126
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 137 of 347. PageID #: 39551



       438.    More specifically, Purdue paid $11,785 from 2012-2017175 and provided $40,000

in “corporate roundtable dues” to AGS’s Health in Aging Foundation, a 501(c)(3) organization

affiliated with the group between 2012 and 2015.176

       439.    The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

severe pain . . . should be considered for opioid therapy.” The panel made “strong

recommendations” in this regard despite “low quality of evidence” and concluded that the risk of

addiction is manageable for patients, even with a prior history of drug abuse.177 These Guidelines

further recommended that “the risks [of addiction] are exceedingly low in older patients with no

current or past history of substance abuse.” These recommendations are not supported by any study

or other reliable scientific evidence. Nevertheless, they have been cited over 500 times in Google

Scholar (which allows users to search scholarly publications that would be have been relied on by

researchers and prescribers) since their 2009 publication and as recently as this year.

       440.    One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations and

committee members.

       441.    Dr. Bruce Farrell was an AGS task force chairman for the 2009 Guidelines, but was

also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain, which

was funded by Purdue.178


175
    Fueling an Epidemic Part Two.
176
    Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to
Sen. Claire McCaskill (Oct. 11, 2017).
177
    2009 AGS Guidelines, at 1342.
178
    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
J. SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.
                                                127
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 138 of 347. PageID #: 39552



          442.   Representatives of the Marketing Defendants, often at informal meetings at

conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS then

submitted grant proposals seeking to fund these activities and publications, knowing that drug

companies would support projects conceived as a result of these communications.

          443.   Members of AGS Board of Directors were doctors who were on the Marketing

Defendants’ payrolls, either as consultants or as speakers for medical events. As described below,

many of the KOLs also served in leadership positions within the AGS.

                           g. American Chronic Pain Association

          444.   The Manufacturer Defendants also made substantial payments to the American

Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education

for people suffering with chronic pain.

          445.   Contributions to the ACPA from the Manufacturing Defendants include $312,470

from Purdue and $50,000 from Janssen from 2012-2017.179 Between 2013 and 2016, 10 members

of ACPA’s Advisory Board received more than $140,000 from opioid manufacturers, including

Endo.

                 4. The Marketing Defendants Deceptively Paid Key Opinion Leaders to
                    Promote Opioid Use

          446.   To falsely promote their opioids, the Marketing Defendants paid and cultivated a

select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

supportive messages. As set forth below, pro-opioid doctors have been at the hub of the Marketing

Defendants’ well-funded, pervasive marketing scheme since its inception and were used to create

the grave misperception that science and legitimate medical professionals favored the wider and

broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn Webster, Dr. Perry


179
      Fueling an Epidemic Part Two.
                                               128
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 139 of 347. PageID #: 39553



Fine, and Dr. Scott Fishman.

       447.    Although these KOLs were funded by the Marketing Defendants, the KOLs were

used extensively to present the appearance that unbiased and reliable medical research supporting

the broad use of opioid therapy for chronic pain had been conducted and was being reported on by

independent medical professionals.

       448.    As the Marketing Defendants’ false marketing scheme picked up steam, these pro-

opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and gave

speeches and CMEs supportive of opioid therapy for chronic pain. They served on committees that

developed treatment guidelines that strongly encouraged the use of opioids to treat chronic pain

and they were placed on boards of pro-opioid advocacy groups and professional societies that

developed, selected, and presented CMEs.

       449.    Through use of their KOLs and strategic placement of these KOLs throughout

every critical distribution channel of information within the medical community, the Marketing

Defendants were able to exert control of each of these modalities through which doctors receive

their information.

       450.    In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs received

money, prestige, recognition, research funding, and avenues to publish. For example, Dr. Webster

has received funding from Endo, Purdue, and Cephalon. Dr. Fine has received funding from

Janssen, Cephalon, Endo, and Purdue.

       451.    The Marketing Defendants carefully vetted their KOLs to ensure that they were

likely to remain on-message and supportive of the Marketing Defendants’ agenda. The Marketing

Defendants also kept close tabs on the content of the materials published by these KOLs. Of course,

the Marketing Defendants also kept these KOLs well funded, enabling them to push the Marketing



                                               129
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 140 of 347. PageID #: 39554



Defendants’ deceptive message out to the medical community.

       452.    Once the Marketing Defendants identified and funded KOLs and those KOLs began

to publish “scientific” papers supporting the Marketing Defendants’ false position that opioids

were safe and effective for treatment of chronic pain, the Marketing Defendants poured significant

funds and resources into a marketing machine that widely cited and promoted their KOLs and

studies or articles by their KOLs to drive prescriptions of opioids for chronic pain. The Marketing

Defendants cited to, distributed, and marketed these studies and articles by their KOLs as if they

were independent medical literature so that it would be well-received by the medical community.

By contrast, the Marketing Defendants did not support, acknowledge, or disseminate the truly

independent publications of doctors critical of the use of chronic opioid therapy.

       453.    In their promotion of the use of opioids to treat chronic pain, the Marketing

Defendants’ KOLs knew that their statements were false and misleading, or they recklessly

disregarded the truth in doing so, but they continued to publish their misstatements to benefit

themselves and the Marketing Defendants.

                          a. Dr. Russell Portenoy

       454.    In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

substantial gains in employment or social function could be attributed to the institution of opioid

therapy.”180

       455.    Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

dangers of long-term use of opioids:


180
  Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain:
Report of 38 cases, 25(2) Pain 171 (1986), https://www.ncbi.nlm.nih.gov/pubmed/2873550.
                                               130
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 141 of 347. PageID #: 39555



        The traditional approach to chronic non-malignant pain does not accept the long-
        term administration of opioid drugs. This perspective has been justified by the
        perceived likelihood of tolerance, which would attenuate any beneficial effects over
        time, and the potential for side effects, worsening disability, and addiction.
        According to conventional thinking, the initial response to an opioid drug may
        appear favorable, with partial analgesia and salutary mood changes, but adverse
        effects inevitably occur thereafter. It is assumed that the motivation to improve
        function will cease as mental clouding occurs and the belief takes hold that the drug
        can, by itself, return the patient to a normal life. Serious management problems are
        anticipated, including difficulty in discontinuing a problematic therapy and the
        development of drug seeking behavior induced by the desire to maintain analgesic
        effects, avoid withdrawal, and perpetuate reinforcing psychic effects. There is an
        implicit assumption that little separates these outcomes from the highly aberrant
        behaviors associated with addiction.181

(emphasis added). According to Dr. Portenoy, the foregoing problems could constitute

“compelling reasons to reject long-term opioid administration as a therapeutic strategy in all but

the most desperate cases of chronic nonmalignant pain.”182

        456.    Despite having taken this position on long-term opioid treatment, Dr. Portenoy

ended up becoming a spokesperson for Purdue and other Marketing Defendants, promoting the

use of prescription opioids and minimizing their risks. A respected leader in the field of pain

treatment, Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians for

Responsible Opioid Prescribing, described him “lecturing around the country as a religious-like

figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him speak.

It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets addicted;

it’s been studied.’”183




181
    Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1
Progress in Pain Res. & Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis
added).
182
    Id.
183
    Dreamland at 314.


                                                131
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 142 of 347. PageID #: 39556



        457.    As one organizer of CME seminars who worked with Portenoy and Purdue pointed

out, “had Portenoy not had Purdue’s money behind him, he would have published some papers,

made some speeches, and his influence would have been minor. With Purdue’s millions behind

him, his message, which dovetailed with their marketing plans, was hugely magnified.”184

        458.    Dr. Portenoy was also a critical component of the Marketing Defendants’ control

over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He

was also the President of the APS.

        459.    In recent years, some of the Marketing Defendants’ KOLs have conceded that many

of their past claims in support of opioid use lacked evidence or support in the scientific literature.185

Dr. Portenoy has now admitted that he minimized the risks of opioids,186 and that he “gave

innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.”187 He mused,

“Did I teach about pain management, specifically about opioid therapy, in a way that reflects

misinformation? Well, against the standards of 2012, I guess I did . . .”188

        460.    In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

real evidence behind:

        I gave so many lectures to primary care audiences in which the Porter and Jick
184
    Id. at 136.
185
    See, e.g., John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18,
2012), http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-
networking-dp3p2rn-139609053.html/ (reporting that a key Endo KOL acknowledged that
opioid marketing went too far).
186
    Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov. 8,
2013), https://www.newyorker.com/business/currency/who-is-responsible-for-the-pain-pill-
epidemic (hereinafter “Gounder, Who Is Responsible”).
187
    Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL
STREET JOURNAL (Dec. 17, 2012),
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
188
    Id.


                                                  132
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 143 of 347. PageID #: 39557



       article was just one piece of data that I would then cite, and I would cite six, seven,
       maybe ten different avenues of thought or avenues of evidence, none of which
       represented real evidence, and yet what I was trying to do was to create a narrative
       so that the primary care audience would look at this information in [total] and feel
       more comfortable about opioids in a way they hadn’t before. In essence this was
       education to destigmatize [opioids], and because the primary goal was to
       destigmatize, we often left evidence behind.189

       461.    Several years earlier, when interviewed by journalist Barry Meier for his 2003

book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to have

always to live with that one.”190

                           b. Dr. Lynn Webster

       462.    Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was President

in 2013 and is a current board member of AAPM, a Front Group that ardently supports chronic

opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published Endo’s

special advertising supplements touting Opana ER. Dr. Webster was the author of numerous CMEs

sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was receiving

significant funding from Defendants (including nearly $2 million from Cephalon).

       463.    Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-

minute screening tool relying on patient self-reports that purportedly allows doctors to manage the

risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort

patients likely to become addicted is an important tool in giving doctors confidence to prescribe

opioids long-term, and for this reason, references to screening appear in various industry-supported


189
    Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic,
BUSINESS INSIDER (May 26, 2016), http://www.businessinsider.com/porter-and-jick-letter-
launched-the-opioid-epidemic-2016-5; Andrew Kolodny, Opioids for Chronic Pain: Addiction is
NOT Rare, YOUTUBE (Oct. 30, 2011),
https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
190
    Pain Killer, at 277.
                                                133
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 144 of 347. PageID #: 39558



guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on, or are linked to,

websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via webinar, a

program sponsored by Purdue titled, Managing Patient’s Opioid Use: Balancing the Need and the

Risk. Dr. Webster recommended use of risk screening tools, urine testing, and patient agreements

to prevent “overuse of prescriptions” and “overdose deaths.” This webinar was available to and

was intended to reach doctors at hospitals such as Plaintiffs.

       464.    Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree

Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from

overdoses. In keeping with the Marketing Defendants’ promotional messages, Dr. Webster

apparently believed the solution to patients’ tolerance or addictive behaviors was more opioids: he

prescribed staggering quantities of pills.

       465.    At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent

buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The

presentation’s agenda description states: “Most patients with chronic pain experience episodes of

breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The

presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal tablets

in the chronic pain setting and promises to show the “[i]nterim results of this study suggest that

[fentanyl buccal] is safe and well-tolerated in patients with chronic pain and [breakthrough pain].”

This CME effectively amounted to off-label promotion of Cephalon’s opioids, even though they

were approved only for cancer pain.

       466.    Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid Treatment

for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through December



                                                134
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 145 of 347. PageID #: 39559



15, 2008. The CME taught that non-opioid analgesics and combination opioids containing non-

opioids such as aspirin and acetaminophen are less effective at treating breakthrough pain because

of dose limitations on the non-opioid component.

                           c. Dr. Perry Fine

       467.    Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He

has authored articles and testified in court cases and before state and federal committees, and he,

too, has argued against legislation restricting high-dose opioid prescription for non-cancer patients.

He has served on Purdue’s advisory board, provided medical legal consulting for Janssen, and

participated in CME activities for Endo, along with serving in these capacities for several other

drug companies. He co-chaired the APS-AAPM Opioid Guideline Panel, served as treasurer of the

AAPM from 2007 to 2010 and as president of that group from 2011 to 2013, and was also on the

board of directors of APF.191

       468.    Multiple videos feature Fine delivering educational talks about prescription

opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

Smith before her death for pain did not make her an addict.

       469.    Dr. Fine has also acknowledged having failed to disclose numerous conflicts of

interest. For example, Dr. Fine failed to fully disclose payments received as required by his

employer, the University of Utah—telling the university that he had received under $5,000 in 2010

from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s website

states that the company paid him $32,017 that year for consulting, promotional talks, meals and




191
   Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid
Abuse and Diversion, 306 (13) JAMA 1445 (Sept. 20, 2011),
https://jamanetwork.com/journals/jama/article-abstract/1104464?redirect=true.


                                                 135
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 146 of 347. PageID #: 39560



travel.192

        470.   Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia in which

they downplayed the risks of opioid treatment such as respiratory depression and addiction:

        At clinically appropriate doses . . . respiratory rate typically does not decline.
        Tolerance to the respiratory effects usually develops quickly, and doses can be
        steadily increased without risk.

        Overall, the literature provides evidence that the outcomes of drug abuse and
        addiction are rare among patients who receive opioids for a short period (i.e., for
        acute pain) and among those with no history of abuse who receive long-term
        therapy for medical indications.193

        471.   In November 2010, Dr. Fine and others published an article presenting the results

of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

Pain: An 18-Month Study.”194 In that article, Dr. Fine explained that the 18-month “open-label”

study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for non-

cancer pain.”195 The article acknowledged that: (a) “[t]here has been a steady increase in the use

of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the

“widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

and consensus-based recommendations for the optimal use of opioids in the management of


192
    Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug
Industry, ProPublica (Dec. 23, 2011), https://www.propublica.org/article/two-leaders-in-pain-
treatment-have-long-ties-to-drug-industry.
193
    Perry G. Fine, MD & Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20 and
34, McGraw-Hill Companies (2004),
 http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
194
    Perry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the
Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month
Study, 40(5) J. Pain & Symptom Management 747-60 (Nov. 2010).
195
    Id.


                                                136
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 147 of 347. PageID #: 39561



chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms of

opioid therapy for chronic pain.”196

       472.    The article concluded: “[T]he safety and tolerability profile of FBT in this study

was generally typical of a potent opioid. The [adverse events] observed were, in most cases,

predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

events was “small.”197

       473.    Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only for

cancer patients, but also for non-cancer patients, and suggests it may take four or five switches

over a person’s “lifetime” to manage pain.198 He states the “goal is to improve effectiveness which

is different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a balance

of therapeutic good and adverse events over the course of years.”199 The entire program assumes

that opioids are appropriate treatment over a “protracted period of time” and even over a patient’s

entire “lifetime.” He even suggests that opioids can be used to treat sleep apnea. He further states

that the associated risks of addiction and abuse can be managed by doctors and evaluated with

“tools,” but leaves that for “a whole other lecture.”200

                           d. Dr. Scott Fishman

       474.    Dr. Scott Fishman is a physician whose ties to the opioid drug industry are

multitudinous. He has served as an APF board member and as president of the AAPM and has


196
    Id.
197
    Id.
198
    Perry A. Fine, M.D., Safe and Effective Opioid Rotation, YOUTUBE (Nov. 8, 2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.
199
    Id.
200
    Id.
                                                 137
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 148 of 347. PageID #: 39562



participated yearly in numerous CME activities for which he received “market rate honoraria.” As

discussed below, he has authored publications, including the seminal guides on opioid prescribing,

which were funded by the Marketing Defendants. He has also worked to oppose legislation

requiring doctors and others to consult pain specialists before prescribing high doses of opioids to

non-cancer patients. He has himself acknowledged his failure to disclose all potential conflicts of

interest in a letter in the Journal of the American Medical Association titled “Incomplete Financial

Disclosures in a Letter on Reducing Opioid Abuse and Diversion.”201

        475.   Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic pain

titled “Responsible Opioid Prescribing,” in 2007, which promoted the notion that long-term opioid

treatment was a viable and safe option for treating chronic pain.

        476.   In 2012, Dr. Fishman updated the guide and continued emphasizing the

“catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:

        Given the magnitude of the problems related to opioid analgesics, it can be tempting
        to resort to draconian solutions: clinicians may simply stop prescribing opioids, or
        legislation intended to improve pharmacovigilance may inadvertently curtail
        patient access to care. As we work to reduce diversion and misuse of prescription
        opioids, it’s critical to remember that the problem of unrelieved pain remains as
        urgent as ever.202

        477.   The updated guide still assures that “[o]pioid therapy to relieve pain and improve

function is legitimate medical practice for acute and chronic pain of both cancer and non-cancer

origins.”203


201
    Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse
and Diversion, 306(13) JAMA 1445 (2011); Tracy Weber & Charles Ornstein, Two Leaders in
Pain Treatment Have Long Ties to Drug Industry, ProPublica (Dec. 23, 2011),
https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-industry
(hereinafter “Weber, Two Leaders in Pain”).
202
    Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
(Waterford Life Sciences 2012).
203
    Id.


                                                138
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 149 of 347. PageID #: 39563



       478.    In another guide by Dr. Fishman, he continues to downplay the risk of addiction:

“I believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a

‘chemical coper’ and an addict.”204 The guide also continues to present symptoms of addiction as

symptoms of “pseudoaddiction.”

               5. The Marketing Defendants Also Spread Their Misleading Messages to
                  Reputable Organizations

       479.    The Manufacturing Defendants also manipulated reputable organizations like the

Joint Commission on Accreditation of Healthcare Organizations (the “Joint Commission”) in order

to further advance their unlawful marketing of opioids. The Joint Commission certifies over 21,000

health care organizations and is the nation’s oldest and largest standards-setting and accrediting

body in health care.205

       480.    In 2000, Purdue sponsored a book through the Joint Commission which claimed

“there is no evidence that addiction is a significant issue when persons are given opioids for pain

control.”206 It also called doctors’ concerns about addiction side effects “inaccurate and

exaggerated.”207 Dr. David W. Baker, the Joint Commission’s executive vice president for health

care quality evaluation, has acknowledged that “[t]he Joint Commission was one of the dozens of

individual authors and organizations that developed educational materials for pain management

that propagated this erroneous information.”208



204
    Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management
Through Better Communication 45 (Oxford University Press 2012).
205
    Joint Commission, FAQ Page, available at
https://www.jointcommission.org/about/jointcommissionfaqs.aspx?CategoryId=10#2274 (last
accessed August 1, 2018).
206
    Sonia Moghe, Opioid history: From ‘wonder drug’ to abuse epidemic, CNN (Oct. 13, 2016),
https://www.cnn.com/2016/05/12/health/opioid-addiction-history/.
207
    Id.
208
    Id.


                                                  139
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 150 of 347. PageID #: 39564



       481.    In 2001, due to the influence of the Marketing Defendants, the Joint Commission,

along with the National Pharmaceutical Council (founded in 1953 and supported by the nation’s

major research-based biopharmaceutical companies209) “introduced standards for [hospitals] to

improve their care for patients with pain.” The new standards for hospitals put patient pain front

and center as the “fifth vital sign.” This monograph, entitled Pain: Current Understanding of

Assessment, Management and Treatments required assessment of pain in all patients.

       482.    The Joint Commission’s first pain management standards placed responsibility for

pain control on health care organizations (hospitals), and emphasized the need for hospitals to do

systematic assessments and use quantitative measures of pain which was consistent with the

position of the Front Group APS.

       483.    As a result of the Marketing Defendants’ efforts to manipulate the standard of care,

many hospitals, including Plaintiffs, risked loss of their Joint Commission accreditation if they did

not incorporate the “fifth vital sign” standard and put pain at the forefront of their treatment. For

example, the emergency department at Oconomowoc Memorial Hospital in Wisconsin achieved

10 consecutive years of patient satisfaction in the 99th percentile, a feat no other emergency

hospital in the United States has been able to accomplish.210 However, during its routine Joint

Commission survey, The Joint Commission found that the hospital was not adequately

documenting follow up questions after prescribing pain medications to patients.211 As a result, the

hospital was given only one quarter to bring their compliance up to 90%.212 They could not, and

as a result their Joint Commission accreditation was at risk for the entire hospital.213 Loss of


209
    Currently funded by Johnson & Johnson, Purdue and Teva, among others.
210
    Westlake testimony, at 6.
211
    Id.
212
    Id.
213
    Id.


                                                140
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 151 of 347. PageID #: 39565



accreditation by The Joint Commission can result in the loss of a huge amount of hospital resources

to become reaccredited, despite having a patient satisfaction rating of 99% for the same period.214

            484.   Since 2001, The Joint Commission standards relating to pain assessment and

management have been revised to lessen emphasis on pain. However, the damage caused by the

Marketing Defendants’ marketing campaigns could not be undone. Dr. Baker explains that “the

concept that iatrogenic addiction was rare and that long acting opioids were less addictive had been

greatly reinforced and widely repeated, and studies refuting these claims were not published until

several years later.”

                   6. The Marketing Defendants Disseminated Their Misrepresentations
                      Through Continuing Medical Education Programs

            485.   Now that the Marketing Defendants had both a group of physician promoters and

had built a false body of “literature,” Defendants needed to make sure their false marketing

message was widely distributed.

            486.   One way the Marketing Defendants aggressively distributed their false message

was through countless CME programs.

            487.   Doctors are required to attend a certain number and, often, type of CME programs

each year as a condition of their licensure. These programs are generally delivered in person, often

in connection with professional organizations’ conferences, online, or through written

publications. Doctors rely on CMEs not only to satisfy licensing requirements, but also to get

information on new developments in medicine or to deepen their knowledge in specific areas of

practice. Because CMEs typically are taught by KOLs who are highly respected in their fields, and

are thought to reflect these physicians’ medical expertise, they can be especially influential with

doctors.


214
      Id.
                                                 141
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 152 of 347. PageID #: 39566



           488.   The countless doctors and other health care professionals who participate in

accredited CMEs constitute an enormously important audience for opioid reeducation. As one

target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

expertise and specialized training in pain management made them particularly dependent upon

CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.

           489.   The Marketing Defendants sponsored CMEs that were delivered thousands of

times, promoting chronic opioid therapy and supporting and disseminating the deceptive and

biased messages described in this Complaint. These CMEs, while often generically titled to relate

to the treatment of chronic pain, focused on opioids to the exclusion of alternative treatments,

inflated the benefits of opioids, and frequently omitted or downplayed their risks and adverse

effects.

           490.   Cephalon sponsored numerous CME programs, which were made widely available

through organizations like Medscape, LLC (“Medscape”) and which disseminated false and

misleading information to physicians across the country.

           491.   Another Cephalon-sponsored CME presentation titled Breakthrough Pain:

Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and

was given by a self-professed pain management doctor who “previously operated back, complex

pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a non-

time-dependent continuum that requires a balanced analgesia approach using “targeted pharmaco

therapeutics to affect multiple points in the pain-signaling pathway.”215 The doctor lists fentanyl

as one of the most effective opioids available for treating breakthrough pain, describing its use as



215
   Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
http://www.medscape.org/viewarticle/461612 (last accessed August 1, 2018).


                                                142
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 153 of 347. PageID #: 39567



an expected and normal part of the pain management process.216 Nowhere in the CME is cancer

or cancer-related pain even mentioned, despite FDA restrictions that fentanyl use be limited to

cancer-related pain.

       492.    Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent

and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or non-

cancer-related has limited utility” and recommended Actiq and Fentora for patients with chronic

pain. The CME is still available online.

       493.    Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The

FSMB website described it as the “leading continuing medical education (CME) activity for

prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible

Opioid Prescribing with a special introductory letter from Dr. Scott Fishman.

       494.    In all, more than 163,000 copies of Responsible Opioid Prescribing were

distributed nationally.

       495.    The American Medical Association (“AMA”) recognized the impropriety that

pharmaceutical company-funded CMEs create, stating that support from drug companies with a

financial interest in the content being promoted “creates conditions in which external interests

could influence the availability and/or content” of the programs and urged that “[w]hen possible,

CME[s] should be provided without such support or the participation of individuals who have

financial interests in the education subject matter.”217




216
   Id.
217
   Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov.
2011).


                                                 143
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 154 of 347. PageID #: 39568



        496.   Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

during the relevant time period and were misled by them.

        497.   By sponsoring CME programs put on by Front Groups like APF, AAPM, and

others, the Marketing Defendants expected and understood that instructors would deliver messages

favorable to them, as these organizations were dependent on the Marketing Defendants for other

projects. The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give

talks that supported chronic opioid therapy. Marketing Defendant-driven content in these CMEs

had a direct and immediate effect on prescribers’ views on opioids. Producers of CMEs and the

Marketing Defendants both measure the effects of CMEs on prescribers’ views on opioids and

their absorption of specific messages, confirming the strategic marketing purpose in supporting

them.

               7. The Marketing Defendants Used “Branded” Advertising to Promote
                  Their Products to Doctors and Consumers

        498.   The Marketing Defendants engaged in widespread advertising campaigns touting

the benefits of their branded drugs. The Marketing Defendants published print advertisements in

a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of

Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal of

the American Medical Association. The Marketing Defendants collectively spent more than $14

million on medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and $1.1 million by Endo.

        499.   The Marketing Defendants also targeted consumers in their advertising. They knew

that physicians are more likely to prescribe a drug if a patient specifically requests it.218 They also


218
   In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a
prescription for it, compared with 1% of those making no specific request. J.B. McKinlay et al.,


                                                 144
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 155 of 347. PageID #: 39569



knew that this willingness to acquiesce to such patient requests holds true even for opioids and for

conditions for which they are not approved.219 Endo’s research, for example, found that such

communications resulted in greater patient “brand loyalty,” with longer durations of Opana ER

therapy and fewer discontinuations. The Marketing Defendants thus increasingly took their opioid

sales campaigns directly to consumers, including through patient-focused “education and support”

materials in the form of pamphlets, videos, or other publications that patients could view in their

physician’s office.

               8. The Marketing Defendants Used “Unbranded” Advertising to Promote
                  Opioid Use for Chronic Pain Without FDA Review

       500.    The Marketing Defendants also aggressively promoted opioids through “unbranded

advertising” to generally tout the benefits of opioids without specifically naming a particular

brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease

awareness”—encouraging consumers to “talk to your doctor” about a certain health condition

without promoting a specific product and, therefore, without providing balanced disclosures about

the product’s limits and risks. In contrast, a pharmaceutical company’s “branded” advertisement

that identifies a specific medication and its indication (i.e., the condition which the drug is

approved to treat) must also include possible side effects and contraindications—what the FDA

Guidance on pharmaceutical advertising refers to as “fair balance.” Branded advertising is also

subject to FDA review for consistency with the drug’s FDA-approved label. Through unbranded

materials, the Marketing Defendants expanded the overall acceptance of and demand for chronic

opioid therapy without the restrictions imposed by regulations on branded advertising.




Effects of Patient Medication Requests on Physician Prescribing Behavior, 52(2) Med. Care 294
(2014).
219
    Id.
                                                145
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 156 of 347. PageID #: 39570



       501.    Many of the Marketing Defendants utilized unbranded websites to promote opioid

use without promoting a specific branded drug, such as Purdue’s pain-management website,

www.inthefaceofpain.com. The website contained testimonials from several dozen “advocates,”

including health care providers, urging more pain treatment. The website presented the advocates

as neutral and unbiased, but an investigation by the New York Attorney General later revealed that

Purdue paid the advocates hundreds of thousands of dollars.

               9. The Marketing Defendants Funded, Edited and Distributed Publications
                  That Supported Their Misrepresentations

       502.    The Marketing Defendants created a body of false, misleading, and unsupported

medical and popular literature about opioids that (a) understated the risks and overstated the

benefits of long-term use; (b) appeared to be the result of independent, objective research; and (c)

was calculated to shape the perceptions of prescribers, patients, and payors. This literature served

marketing goals, rather than scientific standards, and was intended to persuade doctors and

consumers that the benefits of long-term opioid use outweighed the risks.

       503.    To accomplish their goal, the Marketing Defendants—sometimes through third-

party consultants and/or Front Groups—commissioned, edited, and arranged for the placement of

favorable articles in academic journals.

       504.    The Marketing Defendants’ plans for these materials did not originate in the

departments with the organizations that were responsible for research, development, or any other

area that would have specialized knowledge about the drugs and their effects on patients; rather,

they originated in the Marketing Defendants’ marketing departments.

       505.    The Marketing Defendants made sure that favorable articles were disseminated and

cited widely in the medical literature, even when the Marketing Defendants knew that the articles

distorted the significance or meaning of the underlying study, as with the Porter & Jick letter. The


                                                146
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 157 of 347. PageID #: 39571



Marketing Defendants also frequently relied on unpublished data or posters, neither of which are

subject to peer review, but were presented as valid scientific evidence.

       506.    The Marketing Defendants published or commissioned deceptive review articles,

letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or

suppressing negative information that contradicted their claims or raised concerns about chronic

opioid therapy.

       507.    For example, in 2007 Cephalon sponsored the publication of an article titled

“Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain:

Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,”220

published in the nationally circulated Journal of Pain Medicine, to support its effort to expand the

use of its branded fentanyl products. The article’s authors (including Dr. Lynn Webster, discussed

above) stated that the “OTFC [fentanyl] has been shown to relieve BTP [breakthrough pain] more

rapidly than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he purpose

of [the] study was to provide a qualitative evaluation of the effect of BTP on the [quality of life]

of non-cancer pain patients.” The number-one-diagnosed cause of chronic pain in the patients

studied was back pain (44%), followed by musculoskeletal pain (12%) and head pain (7%). The

article cites Portenoy and recommends fentanyl for non-cancer BTP patients:

       In summary, BTP appears to be a clinically important condition in patients with
       chronic non-cancer pain and is associated with an adverse impact on QoL. This
       qualitative study on the negative impact of BTP and the potential benefits of BTP-
       specific therapy suggests several domains that may be helpful in developing BTP-
       specific, QoL assessment tools.221




220
    Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With
Chronic, Non-cancer Pain: Patient Perceptions and Effect of Treatment With Oral
Transmucosal Fentanyl Citrate (OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).
221
    Id.
                                                147
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 158 of 347. PageID #: 39572



               10. The Marketing Defendants Used Speakers’ Bureaus and Programs to
                   Spread Their Deceptive Messages.

       508.    In addition to making sales calls, the Marketing Defendants’ detailers also

identified doctors to serve, for payment, on their speakers’ bureaus and to attend programs with

speakers with meals paid for by the Marketing Defendants. These speaker programs and associated

speaker trainings served three purposes: they provided 1) an incentive to doctors to prescribe, or

increase their prescriptions of, a particular drug; 2) an opportunity for doctors to be selected to

attend forum at which the drug companies could further market to the speaker himself or herself;

and 3) an opportunity for the doctors to market to their peers. The Marketing Defendants graded

their speakers, and future opportunities were based on speaking performance, post-program sales,

and product usage. Purdue, Janssen, Endo, Cephalon, and Mallinckrodt each made thousands of

payments to physicians nationwide, for activities including participating on speakers’ bureaus,

providing consulting services, and other services.

       509.    As detailed below, Insys paid prescribers for fake speakers’ programs in exchange

for prescribing its product, Subsys. Insys’s schemes resulted in countless speakers’ programs at

which the designated speaker did not speak, and, on many occasions, speaker programs at which

the only attendees at the events were the speaker and an Insys sales representative. It was a pay-

to-prescribe program. Insys used speakers’ programs as a front to pay for prescriptions, and paid

to push opioids onto patients who did not need them.

   C. The Marketing Defendants’ Goal Was for More Patients to Take More Opioids at
      Higher Doses for Longer Periods of Time

               1. Increasing the Patient Population

                          a. The Marketing Defendants Focused on Vulnerable Populations

       510.    The Marketing Defendants specifically targeted their marketing at two particularly

vulnerable populations—the elderly and veterans – who tend to suffer from chronic pain.

                                               148
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 159 of 347. PageID #: 39573



                                      i.   Elderly Patients

       511.    Internal Purdue documents demonstrate that the Purdue Individual Defendants

focused on elderly patients because they are frequent pain sufferers, and, of equal importance, are

likely to be covered by Medicare. Purdue internal documents reflected that if it targeted “Patients

over the age of 65 … more Medicare Part D coverage is achieved.”

       512.    Elderly patients frequently suffer from osteoarthritis, but opioids are not approved

to treat the condition. Purdue conducted a single study on osteoarthritis for its Butrans opioid, and

it failed. Purdue admitted in internal documents that its opioids “are not indicated for a specific

disease” and “it is very important that you never suggest to your HCP [health care professional]

that OxyContin is indicated for the treatment of a specific disease state such as Rheumatoid

Arthritis or Osteoarthritis.”    Nevertheless, to meet its business goals, Purdue trained its

representatives to mislead doctors by promoting opioids for osteoarthritis without disclosing

Purdue’s failed trial. Purdue even measured how often it targeted osteoarthritis patients. A Purdue

marketing presentation concluded that its sales reps were “identifying appropriate patients”

because osteoarthritis was specifically mentioned during 35% of sales visits. Purdue also directed

sales reps to use marketing materials that highlight patients with osteoarthritis, even though Purdue

drugs were never indicated for that disease and Purdue’s Butrans trial had failed. At one point, the

Purdue Board wanted to know if sales reps could sell more by remaining silent about the failed

trial: “What can be said in response to a prescriber who asks directly or indirectly, ‘can this product

be prescribed for my patient with OA?’ In responding are we required to specifically mention the

failed trials in OA?”

       513.    The Marketing Defendants targeted these vulnerable patients even though the risks

of long-term opioid use were significantly greater for them. For example, the 2016 CDC Guideline



                                                 149
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 160 of 347. PageID #: 39574



observes that existing evidence confirms that elderly patients taking opioids suffer from elevated

fall and fracture risks, reduced renal function and medication clearance, and a smaller window

between safe and unsafe dosages.222 Elderly patients taking opioids have also been found to have

a greater risk for hospitalizations and increased vulnerability to adverse drug effects and

interactions, such as respiratory depression. The 2016 CDC Guideline concludes that there must

be “additional caution and increased monitoring” to minimize the risks of opioid use in elderly

patients.223

                                    ii.    Veterans

         514.   According to a study published in the 2013 Journal of American Medicine, veterans

returning from Iraq and Afghanistan who were prescribed opioids have a higher incidence of

adverse clinical outcomes, such as overdoses and self-inflicted and accidental injuries. A 2008

survey showed that prescription drug misuse among military personnel doubled from 2002 to

2005, and then nearly tripled again over the next three years. Veterans are twice as likely as non-

veterans to die from an opioid overdose.

         515.   Yet the Marketing Defendants deliberately targeted veterans with deceptive

marketing. For example, a 2009 publication sponsored by Purdue, Endo, and Janssen, and

distributed by APF with grants from Janssen and Endo, was written as a personal narrative of one

veteran but was in fact another vehicle for opioid promotion. Called Exit Wounds, the publication

describes opioids as “underused” and the “gold standard of pain medications” while failing to

disclose significant risks of opioid use, including the risks of fatal interactions with

benzodiazepines. According to a VA Office of Inspector General Report, 92.6% of veterans who




222
      2016 CDC Guideline.
223
      Id. at 27.
                                               150
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 161 of 347. PageID #: 39575



were prescribed opioid drugs were also prescribed benzodiazepines, despite the increased danger

of respiratory depression from combining the two drugs.

       516.    Opioid prescriptions have dramatically increased for veterans and the elderly. Since

2007, prescriptions for the elderly have grown at twice the rate of prescriptions for adults between

the ages of 40 and 59. And in 2009, military doctors wrote 3.8 million prescriptions for narcotic

pain pills—four times as many as they did in 2001.

                           b. The Marketing Defendants Focused on Having Opioids
                              Perceived as a “First Line” of Medication for “Opioid-Naïve”
                              Patients, Rather Than as a Last Resort for Cancer Patients
                              and the Terminally Ill

       517.    From the very beginning, Purdue and Abbott intended to position OxyContin as

useful for more than just cancer pain. Internal documents from the 1995 “OxyContin Launch”

indicate they also intended it for a “secondary market … for non-malignant pain (musculoskeletal,

injury and trauma)” and that it must be “reinforced that we do not want to niche OxyContin just

for cancer pain.”

       518.    In 1996, Purdue envisioned OxyContin being prescribed for a long laundry list of

conditions, and literally generated a “wish list” of clinical studies to support its prescription in a

variety of contexts, including: (1) postoperative pain, with specific objectives of supporting the

“Abbott agreement” to market to hospitals, removing “the prohibition of giving the product during

the 12-24 hour immediate postop period,” and removing “the qualification limiting the indication

to pain for more than a few days,” (2) “nonmalignant pain” (including low back pain,

osteoarthritis), (3) HIV/AIDS treatment.

       519.    Purdue, particularly after its overall OxyContin sales began to slow after 2010,

instructed its sales representatives to focus on expanding the patient base, by promoting its drugs




                                                 151
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 162 of 347. PageID #: 39576



specifically for patients who had not previously taken opioids, who it described as “opioid-naïve”

or simply “naïve” patients:

       • “Your opportunity here is with the naive community, let’s use the naive trial to make
       your case.”

       • “You created an epiphany with the doctor today (potentially) by reviewing the opiate
       naive patient profile. What made him more pat to write for this patient, being an amiable
       doctor, is the fact that he would not have to talk patients out of their short acting
       [opioids].”

       • “This was an example of what a good call looks like … [Dr.] was particularly
       interested in the RM case study of Marjorie, which generated a robust discussion of
       opioid naive patients …”

       520.    Purdue also promoted its drugs for opioid-naive patients using the deceptive term

“first line opioid.” “First line” is a medical term for the preferred first step in treating a patient.

Opioids are not an appropriate first line therapy. Nevertheless, Purdue’s internal documents and

testimony from sales representatives shows that Purdue repeatedly promoted OxyContin as “first

line” — “the first thing they would take to treat pain.”

       521.    A particularly insidious aspect of Purdue’s focus on “naïve” patients, and on

keeping patients on opioids longer, was its savings card program. The cards provided a discount

on a patient’s first five prescriptions. In 2012, Purdue’s internal 10-year plan highlighted its

discovery that opioid savings cards kept patients on opioids longer: “more patients remain on

OxyContin after 90 days. The savings card program was incredibly lucrative -- the return on

investment for Purdue was 4.28, so that every $1,000,000 Purdue gave away in savings came back

to Purdue as $4,280,000 in revenue because patients stayed on dangerous opioids longer.

Discounts could have cut Purdue’s revenue if patients took opioids for a short time. But Purdue’s

internal 10-year plan highlighted its discovery that opioid savings cards kept patients on opioids

longer: “more patients remain on OxyContin after 90 days.”



                                                 152
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 163 of 347. PageID #: 39577



       522.    Purdue sales representatives did not disclose to doctors that opioid naïve patients

faced greater risks of overdose and death. Purdue focused on less sophisticated prescribers, such

as its “core” prolific prescribers, and certain nurses and physician assistants who might be more

vulnerable to persuasion by its sales representatives.

               2. Increasing Dosages and Increasing Them Quickly to Keep Patients on
                  Longer

       523.    In order to promote long-term sales, the Marketing Defendants promoted the

prescription of higher dosages of opioids. There were several dimensions to this. First, the

Marketing Defendants charged more for the higher dosages. More importantly, patients who took

higher dosages would stay on opioids longer.

       524.    At Purdue, staff, from sales representatives to senior management including the

Purdue Individual Defendants, regularly and candidly discussed internally the imperative of

increasing prescribed dosages. Accordingly, Purdue’s second most important sales tactic (after

frequent sales representative visits, the most important strategy employed by Purdue) was to cause

prescribers to prescribe higher doses. This was manifested in Purdue’s Individualize the Dose

campaign, and was communicated to prescribers in sales representatives’ visits. Sales

representatives were relentlessly pressured to increase the average doses prescribed by the

prescribers in their territories. An aspect of this strategy was to encourage faster upward titration,

that is moving quickly from smaller to larger doses. The lowest dosage of Purdue’s Butrans

product, for example, was described to prescribers as an “introductory” dose that would

presumptively be increased for most if not all patients.

       525.    Purdue secretly determined that pushing patients to higher doses would keep them

on opioids longer. Purdue developed tactics specifically to keep patients hooked on opioids longer,

which it called by the euphemism: “Improving the Length of Therapy” — sometimes abbreviated


                                                 153
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 164 of 347. PageID #: 39578



as “LOT” or “LoT.” Purdue taught its employees that there is “a direct relationship” between

getting patients on higher doses and keeping them on Purdue’s opioids longer.

         526.   The Marketing Defendants’ focus on increasing dosages, and increasing the

duration of opioid usage, had devastating consequences for patients. Patients exposed to higher

dosages, and for longer periods of time, are many times more likely to become addicted, and to

overdose.

      D. The Marketing Defendants’ Scheme Succeeded, Creating a Public Health Epidemic

                1. The Marketing Defendants Dramatically Expanded Opioid Prescribing
                   and Use

         527.   The Marketing Defendants necessarily expected a return on the enormous

investment they made in their deceptive marketing scheme, and they worked to measure and

expand their success. Their own documents show that they knew they were influencing prescribers

and increasing prescriptions. Studies also show that in doing so, they fueled an epidemic of

addiction and abuse.

         528.   Cephalon recognized the return of its efforts to market Actiq and Fentora off-label

for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had increased

by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and “ongoing changes

to [its] marketing approach including hiring additional sales representatives and targeting our

marketing efforts to pain specialists.”224 Actiq became Cephalon’s second best-selling drug. By

the end of 2006, Actiq’s sales had exceeded $500 million.225 Only 1% of the 187,076 prescriptions

for Actiq filled at retail pharmacies during the first six months of 2006 were prescribed by



224
    Cephalon, Inc. Annual Report (Form 10-K) at 28 (Mar. 31, 2003),
https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm.
225
    Carreyrou, Narcotic Lollipop.


                                                154
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 165 of 347. PageID #: 39579



oncologists. One measure suggested that “more than 80 percent of patients who use[d] the drug

don’t have cancer.”226

       529.    Each of the Marketing Defendants tracked the impact of their marketing efforts to

measure their impact in changing doctors’ perceptions and prescribing of their drugs. They

purchased prescribing and survey data that allowed them to closely monitor these trends, and they

did actively monitor them. For instance, they monitored doctors’ prescribing before and after

detailing visits and before and after speaker programs. Defendants continued and, in many cases,

expanded and refined their aggressive and deceptive marketing for one reason: it worked. As

described in this Complaint, both in specific instances (e.g., the low abuse potential of various

Defendants’ opioids), and more generally, Defendants’ marketing changed prescribers’

willingness to prescribe opioids, led them to prescribe more of their opioids, and persuaded them

not to stop prescribing opioids or to switch to “safer” opioids, such as ADF.

       530.    This success would have come as no surprise. Drug company marketing materially

impacts doctors’ prescribing behavior.227 The effects of sales calls on prescribers’ behavior is well

documented in the literature. One study examined four practices, including visits by sales

representatives, medical journal advertisements, direct-to-consumer advertising, and pricing, and

found that sales representatives have the strongest effect on drug utilization. An additional study



226
   Id.
227
    See, e.g., P. Manchanda & P. Chintagunta, Responsiveness of Physician Prescription
Behavior to Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004)
(detailing has a positive impact on prescriptions written); I. Larkin, Restrictions on
Pharmaceutical Detailing Reduced Off-Label Prescribing of Antidepressants and Antipsychotics
in Children, 33(6) Health Affairs 1014 (2014) (finding academic medical centers that restricted
direct promotion by pharmaceutical sales representatives resulted in a 34% decline in on-label
use of promoted drugs); see also A. Van Zee, The Promotion and Marketing of OxyContin:
Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub. Health 221 (2009) (correlating
an increase of OxyContin prescriptions from 670,000 annually in 1997 to 6.2 million in 2002 to a
doubling of Purdue’s sales force and trebling of annual sales calls).
                                                155
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 166 of 347. PageID #: 39580



found that doctor meetings with sales representatives are related to changes in both prescribing

practices and requests by physicians to add the drugs to hospitals’ formularies.

       531.      Marketing Defendants spent millions of dollars to market their drugs to prescribers

and patients and meticulously tracked their return on that investment. In one recent survey

published by the AMA, even though nine in ten general practitioners reported prescription drug

abuse to be a moderate to large problem in their communities, 88% of the respondents said they

were confident in their prescribing skills, and nearly half were comfortable using opioids for

chronic non-cancer pain.228 These results are directly due to the Marketing Defendants’ fraudulent

marketing campaign focused on several misrepresentations.

       532.      Thus, both independent studies and Defendants’ own tracking confirm that

Defendants’ marketing scheme dramatically increased their sales.

                 2. The Marketing Defendants’ Deception in Expanding Their Market
                    Created and Fueled the Opioid Epidemic.

       533.      Independent research demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”229 It has been

estimated that 60% of the opioids that are abused come, directly or indirectly, through physicians’

prescriptions.



228
    CS Hwang et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians,
175 JAMA Intern. Med. 302 (2014), doi: 10.1001/jamainternmed.2014.6520,
https://www.ncbi.nlm.nih.gov/pubmed/25485657.
229
    Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
Analgesics in Rural, Suburban, and Urban Locations in the United States, 16
Pharmacoepidemiology and Drug Safety, 827-40 (2007), doi: 10.1002/pds.1452,
https://www.cdhs.udel.edu/content-sub-
site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Abu
se%20of%20Opioid%20Analgesics.pdf.


                                                 156
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 167 of 347. PageID #: 39581



          534.     There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications.”230

          535.     In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

      E. Each of the Marketing Defendants Made Materially Deceptive Statements and
         Concealed Material Facts

          536.     As alleged herein, the Marketing Defendants made and/or disseminated deceptive

statements regarding material facts and further concealed material facts in the course of

manufacturing, marketing, and selling prescription opioids. The Marketing Defendants’ actions

were intentional and/or unlawful. Such statements include, but are not limited to, those set out

below and alleged throughout this Complaint.

          537.     As a part of their deceptive marketing scheme, the Marketing Defendants identified

and targeted susceptible prescribers and vulnerable patient populations in the United States. For

example, the Marketing Defendants focused their deceptive marketing on primary care doctors,

who were more likely to treat chronic pain patients and prescribe them drugs, but were less likely

to be educated about treating pain and the risks and benefits of opioids and therefore more likely

to accept the Marketing Defendants’ misrepresentations.




230
      See Califf, et al.
                                                  157
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 168 of 347. PageID #: 39582



               1. Purdue

       538.    Defendant Purdue made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

              a. Creating, sponsoring, and assisting in the distribution of patient education
                 materials distributed to consumers that contained deceptive statements;

              b. Creating and disseminating advertisements that contained deceptive
                 statements concerning the ability of opioids to improve function long-
                 term and concerning the evidence supporting the efficacy of opioids long-
                 term for the treatment of chronic non-cancer pain;

              c. Disseminating misleading statements concealing the true risk of
                 addiction and promoting the deceptive concept of pseudoaddiction
                 through Purdue’s own unbranded publications and on internet sites
                 Purdue operated that were marketed to and accessible by consumers;

              d. Distributing brochures to doctors, patients, and law enforcement officials
                 that included deceptive statements concerning the indicators of possible
                 opioid abuse;

              e. Sponsoring, directly distributing, and assisting in the distribution of
                 publications that promoted the deceptive concept of pseudoaddiction,
                 even for high-risk patients;

              f. Endorsing, directly distributing, and assisting in the distribution of
                 publications that presented an unbalanced treatment of the long-term and
                 dose-dependent risks of opioids versus NSAIDs;

              g. Providing significant financial support to pro-opioid KOL doctors who
                 made deceptive statements concerning the use of opioids to treat chronic
                 non-cancer pain;

              h. Providing needed financial support to pro-opioid pain organizations that
                 made deceptive statements, including in patient education materials,
                 concerning the use of opioids to treat chronic non-cancer pain;

              i. Assisting in the distribution of guidelines that contained deceptive
                 statements concerning the use of opioids to treat chronic non-cancer pain
                 and misrepresented the risks of opioid addiction;

              j. Endorsing and assisting in the distribution of CMEs containing deceptive
                 statements concerning the use of opioids to treat chronic non-cancer pain;
                                                158
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 169 of 347. PageID #: 39583




              k. Developing and disseminating scientific studies that misleadingly
                 concluded opioids are safe and effective for the long-term treatment of
                 chronic non-cancer pain and that opioids improve quality of life, while
                 concealing contrary data;

              l. Assisting in the dissemination of literature written by pro-opioid KOLs
                 that contained deceptive statements concerning the use of opioids to treat
                 chronic non-cancer pain;

              m. Creating, endorsing, and supporting the distribution of patient and
                 prescriber education materials that misrepresented the data regarding the
                 safety and efficacy of opioids for the long-term treatment of chronic non-
                 cancer pain, including known rates of abuse and addiction and the lack
                 of validation for long-term efficacy;

              n. Targeting veterans by sponsoring and disseminating patient education
                 marketing materials that contained deceptive statements concerning the
                 use of opioids to treat chronic non-cancer pain;

              o. Targeting the elderly by assisting in the distribution of guidelines that
                 contained deceptive statements concerning the use of opioids to treat
                 chronic non-cancer pain and misrepresented the risks of opioid addiction
                 in this population;

              p. Exclusively disseminating misleading statements in education materials
                 to hospital doctors and staff while purportedly educating them on new
                 pain standards;

              q. Making deceptive statements concerning the use of opioids to treat
                 chronic non-cancer pain to prescribers through in-person detailing; and

              r. Withholding from law enforcement the names of prescribers Purdue
                 believed to be facilitating the diversion of its opioid, while
                 simultaneously marketing opioids to these doctors by disseminating
                 patient and prescriber education materials and advertisements and CMEs
                 they knew would reach these same prescribers.

       539.    More specifically, Defendant Purdue made and/or disseminated deceptive

statements, and promoted a culture that mislead doctors and patients into believing opioids were

safe for chronic care, including, but not limited to, the following:

               a.      In 1998, Purdue distributed 15,000 copies of an OxyContin video to
                       physicians without submitting it to the FDA for review, an oversight

                                                159
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 170 of 347. PageID #: 39584



                     later acknowledged by Purdue. In 2001, Purdue submitted to the
                     FDA a second version of the video, which the FDA did not review
                     until October 2002—after the General Accounting Office inquired
                     about its content. After its review, the FDA concluded that the video
                     minimized the risks from OxyContin and made unsubstantiated
                     claims regarding its benefits to patients.231

              b.     According to training materials, Purdue instructed sales
                     representatives to assure doctors—repeatedly and without
                     evidence—that “fewer than one per cent” of patients who took
                     OxyContin became addicted. (In 1999, a Purdue-funded study of
                     patients who used OxyContin for headaches found that the addiction
                     rate was thirteen per cent.)232

              c.     Andrew Kolodny, the co-director of the Opioid Policy Research
                     Collaborative, at Brandeis University, has worked with hundreds of
                     patients addicted to opioids. He has stated that, though many fatal
                     overdoses have resulted from opioids other than OxyContin, the
                     crisis was initially precipitated by a shift in the culture of
                     prescribing—a shift carefully engineered by Purdue. “If you look at
                     the prescribing trends for all the different opioids, it’s in 1996 that
                     prescribing really takes off,” Kolodny said. “It’s not a coincidence.
                     That was the year Purdue launched a multifaceted campaign that
                     misinformed the medical community about the risks.”233

              d.     “Purdue had a speakers’ bureau, and it paid several thousand
                     clinicians to attend medical conferences and deliver presentations
                     about the merits of the drug. Doctors were offered all-expenses-paid
                     trips to pain-management seminars in places like Boca Raton. Such
                     spending was worth the investment: doctors who attended these
                     seminars in 1996 wrote OxyContin prescriptions more than twice as
                     often as those who didn’t. The company advertised in medical
                     journals, sponsored Web sites about chronic pain, and distributed a
                     dizzying variety of OxyContin swag: fishing hats, plush toys,
                     luggage tags. Purdue also produced promotional videos featuring
                     satisfied patients—like a construction worker who talked about how
                     OxyContin had eased his chronic back pain, allowing him to return
                     to work. The videos, which also included testimonials from pain
                     specialists, were sent to tens of thousands of doctors. The marketing
                     of OxyContin relied on an empirical circularity: the company
231
    Patrick R. Keefe, The Family that Built an Empire of Pain, THE NEW YORKER (Oct. 30,
2017), https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-
pain.
232
    Id.
233
    Id.


                                              160
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 171 of 347. PageID #: 39585



                      convinced doctors of the drug’s safety with literature that had been
                      produced by doctors who were paid, or funded, by the company.”234

                e.    Purdue encouraged sales representatives to increase sales of
                      OxyContin through a lucrative bonus system, which resulted in a
                      large number of visits to physicians with high rates of opioid
                      prescriptions. In 2001, Purdue paid $40 million in bonuses to its
                      sales representatives.235

                f.    Purdue claimed that the risk of addiction from OxyContin was
                      extremely small and trained its sales representatives to carry the
                      message that the risk of addiction was “less than one percent,” while
                      knowing that there was no empirical support for that statement.

                g.    By 2003, the Drug Enforcement Administration had found that
                      Purdue’s “aggressive methods” had “very much exacerbated
                      OxyContin’s widespread abuse.” Rogelio Guevara, a senior official
                      at the D.E.A., concluded that Purdue had “deliberately minimized”
                      the risks associated with the drug.236

        540.    “From 1996 to 2001, Purdue conducted more than 40 national pain-management

and speaker training conferences at resorts in Florida, Arizona, and California. More than 5000

physicians, pharmacists, and nurses attended these all-expenses-paid symposia, where they were

recruited and trained for Purdue’s national speaker bureau. It is well documented that this type of

pharmaceutical company symposium influences physicians’ prescribing even though the

physicians who attend such symposia believe that such enticements do not alter their prescribing

patterns.”237




234
    Id.
235
    The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.
236
    The Family that Built an Empire of Pain,
https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain
237
    Art Van Zee, MD, The Promotion and Marketing of OxyContin: Commercial Triumph, Public
Health Tragedy, 99 Am. Journal of Public Health 2 (Feb. 2009),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.


                                               161
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 172 of 347. PageID #: 39586



       541.   As noted above, Purdue utilized Front Groups to help disseminate and defend its

false messages. Between January 2012 and March 2017, Purdue made the following contributions:

 Academy of Integrative Pain Management        $1,091,024.86

 American Academy of Pain Management           $725,584.95

 ACS Cancer Action Network                     $168,500.00238

 American Chronic Pain Association             $312,470.00

 American Geriatrics Society                   $11,785.00239

 American Pain Foundation                      $25,000

 American Pain Society                         $542,259.52

 American Society of Pain Educators            $30,000

 American Society of Pain Management           $242,535.00

 Nursing

 The Center for Practical Bioethics            $145,095.00

 U.S. Pain Foundation                          $359,300.00

 Washington Legal Foundation                   $500,000.00

 TOTAL                                         $4,153,554.33




238
    Payments from Purdue to the American Cancer Society Cancer Action Network include
payments to the American Cancer Society that could potentially have applied to the Cancer
Action Network. Production from Purdue Pharma to the Senate Homeland Security and
Governmental Affairs Committee (Nov. 13, 2017).
239
    The AGS reported that Purdue also provided $40,000 in “corporate roundtable dues” to its
AGS Health in Aging Foundation, a 501(c)(3) organization affiliated with the group, between
2012 and 2015. Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics
Society, to Sen. Claire McCaskill (Oct. 11, 2017).
                                             162
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 173 of 347. PageID #: 39587



               2. Endo

       542.    Defendant Endo made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

               a.     Creating, sponsoring, and assisting in the distribution of patient
                      education materials that contained deceptive statements;

               b.     Creating and disseminating advertisements that contained deceptive
                      statements concerning the ability of opioids to improve function
                      long-term and concerning the evidence supporting the efficacy of
                      opioids long-term for the treatment of chronic non-cancer pain;

               c.     Creating and disseminating paid advertisement supplements in
                      academic journals promoting chronic opioid therapy as safe and
                      effective for long term use for high risk patients;

               d.     Creating and disseminating advertisements that falsely and
                      inaccurately conveyed the impression that Endo’s opioids would
                      provide a reduction in oral, intranasal, or intravenous abuse;

               e.     Disseminating misleading statements concealing the true risk of
                      addiction and promoting the misleading concept of pseudoaddiction
                      through Endo’s own unbranded publications and on internet sites
                      Endo sponsored or operated;

               f.     Endorsing, directly distributing, and assisting in the distribution of
                      publications that presented an unbalanced treatment of the long-term
                      and dose-dependent risks of opioids versus NSAIDs;

               g.     Providing significant financial support to pro-opioid KOLs, who
                      made deceptive statements concerning the use of opioids to treat
                      chronic non-cancer pain;

               h.     Providing needed financial support to pro-opioid pain organizations
                      – including over $5 million to the organization responsible for many
                      of the most egregious misrepresentations – that made deceptive
                      statements, including in patient education materials, concerning the
                      use of opioids to treat chronic non-cancer pain;

               i.     Targeting the elderly by assisting in the distribution of guidelines
                      that contained deceptive statements concerning the use of opioids to
                      treat chronic non-cancer pain and misrepresented the risks of opioid
                      addiction in this population;
                                               163
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 174 of 347. PageID #: 39588




               j.     Endorsing and assisting in the distribution of CMEs containing
                      deceptive statements concerning the use of opioids to treat chronic
                      non-cancer pain;

               k.     Developing and disseminating scientific studies that deceptively
                      concluded opioids are safe and effective for the long-term treatment
                      of chronic non-cancer pain and that opioids improve quality of life,
                      while concealing contrary data;

               l.     Directly distributing and assisting in the dissemination of literature
                      written by pro- opioid KOLs that contained deceptive statements
                      concerning the use of opioids to treat chronic non-cancer pain,
                      including the concept of pseudoaddiction;

               m.     Creating, endorsing, and supporting the distribution of patient and
                      prescriber education materials that misrepresented the data
                      regarding the safety and efficacy of opioids for the long-term
                      treatment of chronic non-cancer pain, including known rates of
                      abuse and addiction and the lack of validation for long-term
                      efficacy; and

               n.     Making deceptive statements concerning the use of opioids to treat
                      chronic non-cancer pain to prescribers through in-person detailing.

               3. Janssen

       543.    Defendant Janssen made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

               a.     Creating, sponsoring, and assisting in the distribution of patient
                      education materials that contained deceptive statements;

               b.     Directly disseminating deceptive statements through internet sites
                      over which Janssen exercised final editorial control and approval
                      stating that opioids are safe and effective for the long-term treatment
                      of chronic non-cancer pain and that opioids improve quality of life,
                      while concealing contrary data;

               c.     Disseminating deceptive statements concealing the true risk of
                      addiction and promoting the deceptive concept of pseudoaddiction
                      through internet sites over which Janssen exercised final editorial
                      control and approval;


                                               164
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 175 of 347. PageID #: 39589



            d.    Promoting opioids for the treatment of conditions for which Janssen
                  knew, due to the scientific studies it conducted, that opioids were
                  not efficacious and concealing this information;

            e.    Sponsoring, directly distributing, and assisting in the dissemination
                  of patient education publications over which Janssen exercised final
                  editorial control and approval, which presented an unbalanced
                  treatment of the long-term and dose dependent risks of opioids
                  versus NSAIDs;

            f.    Providing significant financial support to pro-opioid KOLs, who
                  made deceptive statements concerning the use of opioids to treat
                  chronic non-cancer pain;

            g.    Providing necessary financial support to pro-opioid pain
                  organizations that made deceptive statements, including in patient
                  education materials, concerning the use of opioids to treat chronic
                  non-cancer pain;

            h.    Targeting the elderly by assisting in the distribution of guidelines
                  that contained deceptive statements concerning the use of opioids to
                  treat chronic non-cancer pain and misrepresented the risks of opioid
                  addiction in this population;

            i.    Targeting the elderly by sponsoring, directly distributing, and
                  assisting in the dissemination of patient education publications
                  targeting this population that contained deceptive statements about
                  the risks of addiction and the adverse effects of opioids, and made
                  false statements that opioids are safe and effective for the long-term
                  treatment of chronic non-cancer pain and improve quality of life,
                  while concealing contrary data;

            j.    Endorsing and assisting in the distribution of CMEs containing
                  deceptive statements concerning the use of opioids to treat chronic
                  non-cancer pain;

            k.    Directly distributing and assisting in the dissemination of literature
                  written by pro-opioid KOLs that contained deceptive statements
                  concerning the use of opioids to treat chronic non-cancer pain,
                  including the concept of pseudoaddiction;

            l.    Creating, endorsing, and supporting the distribution of patient and
                  prescriber education materials that misrepresented the data
                  regarding the safety and efficacy of opioids for the long-term
                  treatment of chronic non-cancer pain, including known rates of



                                           165
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 176 of 347. PageID #: 39590



                      abuse and addiction and the lack of validation for long-term
                      efficacy;

              m.      Targeting veterans by sponsoring and disseminating patient
                      education marketing materials that contained deceptive statements
                      concerning the use of opioids to treat chronic non-cancer pain; and

              n.      Making deceptive statements concerning the use of opioids to treat
                      chronic non-cancer pain to prescribers through in-person detailing.

              4. Depomed

       544.   Defendant Depomed has, since at least October 2011, made and/or disseminated

untrue, false and deceptive statements, and concealed material facts in such a way to make their

statements deceptive with respect to Lazanda and (with the acquisition from Janssen in January

2015) of Nucynta and Nucynta ER, including, but not limited to:

           a. Promoting the usage of Lazanda with patients not suffering from cancer;

           b. Endorsing, supporting, and pressuring its sales representative to target pain
              management physicians, particularly those who historically wrote large
              numbers of Lazanda-like drugs;

           c. Discouragement of sales representatives from targeting physicians treating
              cancer patients in contradiction to the FDA approved warning indicating
              that Lazanda is only indicated “for the management of breakthrough pain in
              cancer patients 18 years of age and older who are already receiving and who
              are tolerant to opioid therapy for their underlying persistent cancer pain;”

           d. Training of sales representatives on how to deal with pushback from
              physicians;

           e. Promotion of Nucynta and Nucynta ER for all manner of pain management
              while downplaying the drug’s addictive nature;

           f. Promoting its drugs as a safer alternative than other opioids;

           g. Telling investors that Depomed is safe. August Moretti, Depomed’s Senior
              Vice President and Chief Financial Officer, stated that “[a]lthough not in
              the label, there’s a very low abuse profile and side effect rate.”




                                               166
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 177 of 347. PageID #: 39591



               5. Cephalon

       545.    Defendant Cephalon made and/or disseminated untrue, false and deceptive

statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

               a.      Creating, sponsoring, and assisting in the distribution of patient
                       education materials that contained deceptive statements;

               b.      Sponsoring and assisting in the distribution of publications that
                       promoted the deceptive concept of pseudoaddiction, even for high-
                       risk patients;

               c.      Providing significant financial support to pro-opioid KOL doctors
                       who made deceptive statements concerning the use of opioids to
                       treat chronic non-cancer pain and breakthrough chronic non-cancer
                       pain;

               d.      Developing and disseminating scientific studies that deceptively
                       concluded opioids are safe and effective for the long-term treatment
                       of chronic non-cancer pain in conjunction with Cephalon’s potent
                       rapid-onset opioids;

               e.      Providing needed financial support to pro-opioid pain organizations
                       that made deceptive statements, including in patient education
                       materials, concerning the use of opioids to treat chronic non-cancer
                       pain;

               f.      Endorsing and assisting in the distribution of CMEs containing
                       deceptive statements concerning the use of opioids to treat chronic
                       non-cancer pain;

               g.      Endorsing and assisting in the distribution of CMEs containing
                       deceptive statements concerning the use of Cephalon’s rapid-onset
                       opioids;

               h.      Directing its marketing of Cephalon’s rapid-onset opioids to a wide
                       range of doctors, including general practitioners, neurologists,
                       sports medicine specialists, and workers’ compensation programs,
                       serving chronic pain patients;

               i.      Making deceptive statements concerning the use of Cephalon’s
                       opioids to treat chronic non-cancer pain to prescribers through in-
                       person detailing and speakers’ bureau events, when such uses are
                       unapproved and unsafe; and
                                                167
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 178 of 347. PageID #: 39592




               j.     Making deceptive statements concerning the use of opioids to treat
                      chronic non-cancer pain to prescribers through in-person detailing
                      and speakers’ bureau events.

               6. Actavis

       546.    Defendant Actavis made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

               a.     Making deceptive statements concerning the use of opioids to treat
                      chronic non-cancer pain to prescribers through in-person detailing;

               b.     Creating and disseminating advertisements that contained deceptive
                      statements that opioids are safe and effective for the long-term
                      treatment of chronic non-cancer pain and that opioids improve
                      quality of life;

               c.     Creating and disseminating advertisements that concealed the risk
                      of addiction in the long-term treatment of chronic, non-cancer pain;
                      and

               d.     Developing and disseminating scientific studies that deceptively
                      concluded opioids are safe and effective for the long-term treatment
                      of chronic non-cancer pain and that opioids improve quality of life
                      while concealing contrary data.

       547.    A Kadian prescriber guide deceptively represents that Kadian is more difficult to

abuse and less addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that

Actavis has not done any studies on the topic and that the guide is “only intended to assist you in

forming your own conclusion.” However, the guide includes the following statements: 1) “unique

pharmaceutical formulation of KADIAN may offer some protection from extraction of morphine

sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be abused by

health care providers and illicit users” because of “Slow onset of action,” “Lower peak plasma

morphine levels than equivalent doses of other formulations of morphine,” “Long duration of

action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at steady state.”
                                               168
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 179 of 347. PageID #: 39593



The guide is copyrighted by Actavis in 2007, before Actavis officially purchased Kadian from

Alpharma.

                7. Mallinckrodt

       548.     Defendant Mallinckrodt made and/or disseminated deceptive statements, and

concealed material facts in such a way to make their statements deceptive, including, but not

limited to, the following:

             a. Creating and promoting publications that misrepresented and trivialized the risks
                of addiction;

             b. Creating and promoting publications that overstated the benefits of opioids for
                chronic pain; and

             c. Making deceptive statements about pseudoaddiction.

                8. Insys

       549.     Defendant Insys made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Making deceptive statements concerning the appropriateness of the use of
                Subsys to treat neck and back and other chronic pain conditions without
                disclosing the lack of approval and lack of evidence for such uses;

             b. Implementing a kickback scheme wherein providers were incentivized to
                prescribe Subsys in exchange for payment as speakers in fake speakers’
                programs; and

             c. Obtaining authorization for approval of payor reimbursement for Subsys
                through a deceptive prior authorization program that falsified patient
                medical histories, falsely claimed that patients had cancer, and provided
                misleading information to insurers and payors regarding patients’ diagnoses
                and medical conditions.

       550.     Insys’s opioid, Subsys, was approved by the FDA in 2012 for the “management of

breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain.” Under FDA rules,

                                                169
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 180 of 347. PageID #: 39594



Insys could only market Subsys for this use. Subsys consists of the highly addictive narcotic,

fentanyl, administered via a sublingual (under the tongue) spray, which provides rapid-onset pain

relief. It is in the class of drugs described as Transmucosal Immediate-Release Fentanyl (“TIRF”).

       551.    To reduce the risk of abuse, misuse, and diversion, the FDA instituted a REMS

(Risk Evaluation and Medication Strategy) for Subsys and other TIRF products, such as

Cephalon’s Actiq and Fentora. The purpose of the REMS was to educate “prescribers, pharmacists,

and patients on the potential for misuse, abuse, addiction, and overdose” for this type of drug and

to “ensure safe use and access to these drugs for patients who need them.”240 Prescribers must

enroll in the TIRF REMS before writing a prescription for Subsys.

       552.    Since its launch, Subsys has been an extremely expensive medication, and has

increased its prices every year. Depending on a patient’s dosage and frequency of use, a month’s

supply of Subsys could cost in the thousands of dollars.

       553.    Due to its high cost, in most instances prescribers must submit Subsys prescriptions

to insurance companies or health benefit payors for prior authorization to determine whether they

will pay for the drug prior to the patient attempting to fill the prescription. According to the U.S.

Senate Homeland Security and Governmental Affairs Committee Minority Staff Report (“Staff

Report”), the prior authorization process includes “confirmation that the patient had an active

cancer diagnosis, was being treated by an opioid (and, thus, was opioid tolerant), and was being

prescribed Subsys to treat breakthrough pain that the other opioid could not eliminate. If any one

of these factors was not present, the prior authorization would be denied . . . .”241



240
    Press Release, FDA, FDA Approves Shared System REMS for TIRF Products, (Dec. 29,
2011).
241
    U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’
Office, Staff Report, Fueling an Epidemic, Insys Therapeutics and the Systemic Manipulation of
Prior Authorization (Sept. 6, 2017), https://www.hsdl.org/?view&did=803959.
                                                 170
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 181 of 347. PageID #: 39595



       554.    These prior authorization requirements proved to be daunting. Subsys received

reimbursement approval in only approximately 30% of submitted claims. In order to increase

approvals, Insys created a prior authorization unit, called the Insys Reimbursement Center

(“IRC”), to obtain approval for Subsys reimbursements. This unit employed a number of

fraudulent and misleading tactics to secure reimbursements, including falsifying medical histories

of patients, falsely claiming that patients had cancer, and providing misleading information to

insurers and payors regarding patients’ diagnoses and medical conditions.

       555.    Subsys has proved to be extremely profitable for Insys. Insys made approximately

$330 million in net revenue from Subsys last year. Between 2013 and 2016, the value of Insys

stock rose 296%.

       556.    Since its launch in 2012, Insys aggressively worked to grow its profits through

fraudulent, illegal, and misleading tactics, including its reimbursement-related fraud. Through its

sales representatives and other marketing efforts, Insys deceptively promoted Subsys as safe and

appropriate for uses such as neck and back pain, without disclosing the lack of approval or

evidence for such uses, and misrepresented the appropriateness of Subsys for treatment of those

conditions. It implemented a kickback scheme wherein it paid prescribers for fake speaker

programs in exchange for prescribing Subsys. All of these fraudulent and misleading schemes had

the effect of pushing Insys’s dangerous opioid onto patients who did not need it.

       557.    Insys incentivized its sales force to engage in illegal and fraudulent conduct. Many

of the Insys sales representatives were new to the pharmaceutical industry and their base salaries

were low compared to industry standard. The compensation structure was heavily weighted toward

commissions and rewarded representatives more for selling higher (and more expensive) doses of




                                               171
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 182 of 347. PageID #: 39596



Subsys, a “highly unusual” practice because most companies consider dosing a patient-specific

decision that should be made by a doctor.242

       558.    The Insys “speakers program” was perhaps its most widespread and damaging

scheme. A former Insys salesman, Ray Furchak, alleged in a qui tam action that the sole purpose

of the speakers program was “in the words of his then supervisor Alec Burlakoff, ‘to get money in

the doctor’s pocket.’” Furchak went on to explain that “[t]he catch . . . was that doctors who

increased the level of Subsys prescriptions, and at higher dosages (such as 400 or 800 micrograms

instead of 200 micrograms), would receive the invitations to the program—and the checks.”243 It

was a pay-to-prescribe program.

       559.    Insys’s sham speaker program and other fraudulent and illegal tactics have been

outlined in great detail in indictments and guilty pleas of Insys executives, employees, and

prescribers across the country, as well as in a number of lawsuits against the company itself.

       560.    In May of 2015, two Alabama pain specialists were arrested and charged with

illegal prescription drug distribution, among other charges. The doctors were the top prescribers

of Subsys, though neither were oncologists. According to prosecutors, the doctors received illegal

kickbacks from Insys for prescribing Subsys. Both doctors had prescribed Subsys to treat neck,

back, and joint pain. In February of 2016, a former Insys sales manager pled guilty to conspiracy

to commit health care fraud, including engaging in a kickback scheme in order to induce one of

these doctors to prescribe Subsys. The plea agreement states that nearly all of the Subsys

prescriptions written by the doctor were off-label to non-cancer patients. In May of 2017, one of

the doctors was sentenced to 20 years in prison.


242
    Id.
243
    Roddy Boyd, Insys Therapeutics and the New “Killing It”, Southern Investigative Reporting
Foundation, THE INVESTIGATOR (April 24, 2015), http://sirf-online.org/2015/04/24/the-new-
killing-it/.
                                               172
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 183 of 347. PageID #: 39597



       561.    In June of 2015, a nurse practitioner in Connecticut, described as the state’s highest

Medicare prescriber of narcotics, pled guilty to receiving $83,000 in kickbacks from Insys for

prescribing Subsys. Most of her patients were prescribed the drug for chronic pain. Insys paid the

nurse as a speaker for more than 70 dinner programs at approximately $1,000 per event; however,

she did not give any presentations. In her guilty plea, the nurse admitted receiving the speaker fees

in exchange for writing prescriptions for Subsys.

       562.    In August of 2015, Insys settled a complaint brought by the Oregon Attorney

General. In its complaint, the Oregon Department of Justice cited Insys for, among other things,

misrepresenting to doctors that Subsys could be used to treat migraine, neck pain, back pain, and

other uses for which Subsys is neither safe nor effective, and using speaking fees as kickbacks to

incentivize doctors to prescribe Subsys.

       563.    In August of 2016, the State of Illinois sued Insys for similar deceptive and illegal

practices. The Complaint alleged that Insys marketed Subsys to high-volume prescribers of opioid

drugs instead of to oncologists whose patients experienced the breakthrough cancer pain for which

the drug is indicated. The Illinois Complaint also details how Insys used its speaker program to

pay high volume prescribers to prescribe Subsys. The speaker events took place at upscale

restaurants in the Chicago area, and Illinois speakers received an “honorarium” ranging from $700

to $5,100, and they were allowed to order as much food and alcohol as they wanted. At most of

the events, the “speaker” being paid by Insys did not speak, and, on many occasions, the only

attendees at the events were the speaker and an Insys sales representative.

       564.    In December of 2016, six Insys executives and managers were indicted and then,

in October 2017, Insys’s founder and owner was arrested and charged with multiple felonies in

connection with an alleged conspiracy to bribe practitioners to prescribe Subsys and defraud



                                                173
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 184 of 347. PageID #: 39598



insurance companies. A U.S. Department of Justice press release explained that, among other

things: “Insys executives improperly influenced health care providers to prescribe a powerful

opioid for patients who did not need it, and without complying with FDA requirements, thus

putting patients at risk and contributing to the current opioid crisis.”244 The DEA Special Agent in

Charge further explained that: “Pharmaceutical companies whose products include controlled

medications that can lead to addiction and overdose have a special obligation to operate in a

trustworthy, transparent manner, because their customers’ health and safety and, indeed, very lives

depend on it.”245

VI.    DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
       DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS
       AND TO IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS
       ORDERS

       565.    The Marketing Defendants created a vastly and dangerously larger market for

opioids. All of the Defendants compounded this harm by facilitating the supply of far more opioids

that could have been justified to serve that market. The failure of the Defendants to maintain

effective controls, and to investigate, report, and take steps to halt orders that they knew or should

have known were suspicious breached both their statutory and common law duties.

       566.    Marketing Defendants’ scheme was resoundingly successful. Chronic opioid

therapy—the prescribing of opioids long-term to treat chronic pain—has become a commonplace,

and often first-line, treatment. Marketing Defendants’ deceptive marketing caused prescribing not

only of their opioids, but also of opioids as a class, to skyrocket. According to the CDC opioid

prescriptions, as measured by number of prescriptions and morphine milligram equivalent


244
    Press Release, DOJ, U.S. Attorney’s Office, Dist. of Mass., Founder and Owner of
Pharmaceutical Company Insys Arrested and Charged with Racketeering (Oct. 26, 2017),
available at https://www.justice.gov/usao-ma/pr/founder-and-owner-pharmaceutical-company-
insys-arrested-and-charged-racketeering.
245
    Id.
                                                 174
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 185 of 347. PageID #: 39599



(“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day, more than 650,000

opioid prescriptions were dispensed in the U.S. While previously a small minority of opioid sales,

today between 80% and 90% of opioids (measured by weight) used are for chronic pain.

Approximately 20% of the population between the ages of 30 and 44, and nearly 30% of the

population over 45, have used opioids.

         567.   In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”246 Patients receiving

opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”247

      A. All Defendants Have, and Breached, Duties to Guard Against, and Report, Unlawful
         Diversion and to Report and Prevent Suspicious Orders

         568.   Multiple sources impose duties on Defendants with respect to the supply of opioids,

including the common law duty to exercise reasonable care.

         569.   Each Defendant was required to register with the DEA, pursuant to the CSA. See

21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100. Each Defendant is a “registrant” of Schedule II

controlled substances with a duty to comply with all security requirements imposed under that

statutory scheme. Each Defendant has an affirmative duty under federal law to act as a gatekeeper

guarding against the diversion of the highly addictive, dangerous opioid drugs. Federal law

requires that “requirements” of Schedule II drugs, including opioids, must maintain “effective




246
    CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A., et al.,
“Increases in drug and opioid overdose deaths—United States, 2000–2014.” American Journal of
Transplantation 16.4 (2016): 1323-1327.
247
    Id.
                                                175
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 186 of 347. PageID #: 39600



control against diversion of particular controlled substances into other than legitimate medical,

scientific, and industrial channels.” 21 U.S.C. §§ 823(b)(1).

       570.    Each Defendant was also required to register with state boards of pharmacy, or the

equivalent, and certify (with the states) compliance with state and federal law. The Defendants

also had legal duties under state common law, statutes and regulations to maintain adequate

records, and prevent diversion, and to monitor, report, and prevent suspicious orders of

prescription opioids. Defendants violated state laws prohibiting false advertising or other false

statements relating to drugs. This includes the common law of fraud, statutes designed to generally

prohibit unfair and deceptive acts in commerce, as well as statutes specifically prohibiting

deceptive practice relating to drugs.

       571.    Under federal law, too, distributors, opioid manufacturers are required to “design

and operate a system to disclose . . . suspicious orders of controlled substances” and to maintain

“effective controls against diversion.” 21 C.F.R. § 1301.74; 21 USCA § 823(a)(1). Federal

requirements impose a non-delegable duty upon registrants to design and operate a system to

disclose to the registrant suspicious orders of controlled substances. The registrant shall inform the

Field Division Office of the Administration in his area of suspicious orders when discovered by

the registrant. Suspicious orders include orders of unusual size, orders deviating substantially from

a normal pattern, and orders of unusual frequency.” 21 C.F.R. § 1301.74(b). “Suspicious orders”

include orders of an unusual size, orders of unusual frequency or orders deviating substantially

from a normal pattern. See 21 C.F.R. § 1301.74(b). These criteria are disjunctive and are not all

inclusive. For example, if an order deviates substantially from a normal pattern, the size of the

order does not matter and the order should be reported as suspicious. Likewise, a registrant need

not wait for a normal pattern to develop over time before determining whether a particular order



                                                 176
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 187 of 347. PageID #: 39601



is suspicious. The size of an order alone, regardless of whether it deviates from a normal pattern,

is enough to trigger the responsibility to report the order as suspicious. The determination of

whether an order is suspicious depends not only on the ordering patterns of the particular customer

but also on the patterns of the entirety of the customer base and the patterns throughout the relevant

segment of the industry.

         572.   In addition to reporting all suspicious orders, the Distributor Defendants must also

stop shipment on any order which is flagged as suspicious and only ship orders which were flagged

as potentially suspicious if, after conducting due diligence, the recipient can determine that the

order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg.

36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug

Enforcement Administration, 861 F. 3d 206 (D.C. 2017). Regardless, all flagged orders must be

reported. Id.

         573.   These prescription drugs are regulated for the purpose of providing a “closed”

system intended to reduce the widespread diversion of these drugs out of legitimate channels into

the illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control.248

         574.   “Different entities supervise the discrete links in the chain that separate a consumer

from a controlled substance. Statutes and regulations define each participant’s role and




248
      See 1970 U.S.C.C.A.N. 4566, 4571-72.


                                                 177
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 188 of 347. PageID #: 39602



responsibilities.”249

        575.    The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for nonmedical purposes and subsequent plague of opioid addiction, with

costs and damages necessarily inflicted on and incurred by Plaintiffs and others.

        576.    The foreseeable harm resulting from the diversion of prescription opioids for

nonmedical purposes is abuse, addiction, morbidity and mortality, along with the costs imposed

upon Plaintiffs and others associated with the treatment of these conditions and related health

consequences caused by opioid abuse.

        577.    Finding it impossible to legally achieve their ever-increasing sales ambitions,

Defendants engaged in the common purpose of increasing the supply of opioids and fraudulently

increasing the quotas that governed the manufacture and distribution of their prescription opioids.

        578.    Wholesale distributors such as the Distributor Defendants had close financial

relationships with both Marketing Defendants and customers, for whom they provide a broad range

of value-added services that render them uniquely positioned to obtain information and control

against diversion. These services often otherwise would not be provided by manufacturers to their

dispensing customers and would be difficult and costly for the dispenser to reproduce. For



249
    Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug
Stores as Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t
Admin. (No. 15-1335) (D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22 (hereinafter “Brief for
HDMA and NACDS”). The Healthcare Distribution Mgmt. Ass’n (HDMA or HMA)—now
known as the Healthcare Distribution Alliance (HDA) —is a national, not-for-profit trade
association that represents the nation’s primary, full-service healthcare distributors whose
membership includes, among others: AmerisourceBergen Drug Corporation and Cardinal Health,
Inc. See generally HDA, About, https://www.healthcaredistribution.org/about (last accessed Aug.
1, 2018). The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit
trade association that represents traditional drug stores and supermarkets and mass merchants
with pharmacies whose membership includes, among others: Walgreen Company, CVS Health,
Rite Aid Corporation and Walmart. See generally NACDS, Mission,
https://www.nacds.org/%20about/mission/ (last accessed Aug. 1, 2018).
                                               178
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 189 of 347. PageID #: 39603



example, “[w]holesalers have sophisticated ordering systems that allow customers to

electronically order and confirm their purchases, as well as to confirm the availability and prices

of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12 Supp. 2d 34, 41 (D.D.C.

1998). Through their generic source programs, wholesalers are also able “to combine the purchase

volumes of customers and negotiate the cost of goods with manufacturers.” Wholesalers typically

also offer marketing programs, patient services, and other software to assist their dispensing

customers.

       579.    Distributor Defendants had financial incentives from the Marketing Defendants to

distribute higher volumes and thus to refrain from reporting or declining to fill suspicious orders.

Wholesale drug distributors acquire pharmaceuticals, including opioids, from manufacturers at an

established wholesale acquisition cost. Discounts and rebates from this cost may be offered by

manufacturers based on market share and volume. As a result, higher volumes may decrease the

cost per pill to distributors. Decreased cost per pill in turn, allows wholesale distributors to offer

more competitive prices, or alternatively, pocket the difference as additional profit. Either way,

the increased sales volumes result in increased profits.

       580.    The Marketing Defendants engaged in the practice of paying rebates and/or

chargebacks to the Distributor Defendants for sales of prescription opioids as a way to help them

boost sales and better target their marketing efforts. The Washington Post has described the

practice as industry-wide, and the Healthcare Distribution Alliance (“HDA”) includes a “Contracts

and Chargebacks Working Group,” suggesting a standard practice. Further, in a recent settlement

with the DEA, Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers

(distributors).” The transaction information contains data relating to the direct customer sales of



                                                 179
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 190 of 347. PageID #: 39604



controlled substances to “downstream registrants”, meaning pharmacies or other dispensaries,

such as hospitals. Marketing Defendants buy data from pharmacies as well. This exchange of

information, upon information and belief, would have opened channels providing for the exchange

of information revealing suspicious orders as well.

       581.    A dramatic example of the use of prescription information provided by IMS Health

was described in Congressional testimony:

          Mr. Greenwood: Well, why do you want that [IMS Health] information then?

          Mr. Friedman: Well, we use that information to understand what is happening in
          terms of the development of use of our product in any area.

          Mr. Greenwood. And so the use of it--and I assume that part of it--a large part
          of it you want is to see how successful your marketing techniques are so that you
          can expend money in a particular region or among a particular group of
          physicians-- you look to see if your marketing practices are increased in sales.
          And, if not, you go back to the drawing board with your marketers and say, how
          come we spent “X” number of dollars, according to these physicians, and sales
          haven't responded. You do that kind of thing. Right?

          Mr. Friedman: Sure.250

       582.    The contractual relationships among the Defendants also include vault security

programs. Defendants are required to maintain certain security protocols and storage facilities for

the manufacture and distribution of their opiates. The Defendants negotiated agreements whereby

the Marketing Defendants installed security vaults for the Distributor Defendants in exchange for

agreements to maintain minimum sales performance thresholds. These agreements were used by




250
   Oxycontin: Its Use and Abuse: Hearing Before the Subcommittee on Oversight and
Investigations of the Committee on Energy and Commerce House of Representatives, 107th
Cong. 54 (2001) (statements of James C. Greenwood, Member, Committee on Energy and
Commerce and Michael Friedman, Executive Vice President and COO of Purdue Pharma, L.P.),
available at https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
107hhrg75754.htm.
                                               180
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 191 of 347. PageID #: 39605



the Defendants as a tool to violate their reporting and diversion duties in order to reach the required

sales requirements.

               1. Defendants’ Use of Trade and Other Organizations

       583.    In addition, Defendants worked together to achieve their common purpose through

trade or other organizations, such as the Pain Care Forum (“PCF”) and the HDA.

                           a. Pain Care Forum

       584.    PCF has been described as a coalition of drug makers, trade groups, and dozens of

non-profit organizations supported by industry funding, including the Front Groups described in

this Complaint. The PCF recently became a national news story when it was discovered that

lobbyists for members of the PCF quietly shaped federal and state policies regarding the use of

prescription opioids for more than a decade.

       585.    The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national response

to the ongoing wave of prescription opioid abuse.”251 Specifically, PCF members spent over $740

million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

opioid-related measures.252

       586.    The Defendants who stood to profit from expanded prescription opioid use are

members of and/or participants in the PCF.253            In 2012, membership and participating



251
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
Center for Public Integrity (Sept. 19, 2017, 12:01 a.m.),
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-
policy-amid-drug-epidemic. (emphasis added).
252
    Id.
253
    PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-
Schedule-amp.pdf.


                                                 181
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 192 of 347. PageID #: 39606



organizations included Endo, Purdue, Actavis and Cephalon. Each of the Marketing Defendants

worked together through the PCF. But the Marketing Defendants were not alone. The Distributor

Defendants actively participated, and continue to participate, in the PCF through, at a minimum,

their trade organization, the HDA.254 The Distributor Defendants participated directly in the PCF

as well.

                           b. HDA

       587.    Additionally, the HDA led to the formation of interpersonal relationships and an

organization among the Defendants. Although the entire HDA membership directory is private,

the HDA website confirms that each of the Distributor Defendants and the Marketing Defendants,

including Actavis, Endo, Purdue, Mallinckrodt and Cephalon, were members of the HDA.255

Additionally, the HDA and each of the Distributor Defendants, eagerly sought the active

membership and participation of the Marketing Defendants by advocating for the many benefits

of members, including “strengthening . . . alliances.”256

       588.    Beyond strengthening alliances, the benefits of HDA membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s

members-only Business and Leadership Conference,” “networking with HDA wholesale

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

“participate on HDA committees, task forces and working groups with peers and trading partners,”


254
    Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the
Chief Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc. and the Group
President, Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen
Corporation. Executive Committee, Healthcare Distribution Alliance (last accessed on Aug. 1,
2018), https://www.healthcaredistribution.org/about/executive-committee%20.
255
    Manufacturer Membership, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/about/membership/manufacturer (last accessed Aug. 1,
2018).
256
    Id.


                                                182
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 193 of 347. PageID #: 39607



and “make connections.”257 The HDA and the Supply Chain Defendants used membership in the

HDA as an opportunity to create interpersonal and ongoing organizational relationships and

“alliances” between the Marketing and Supply Chain Defendants.

            589.   The application for manufacturer membership in the HDA further indicates the

level of connection among the Defendants and the level of insight that they had into each other’s

businesses.258 For example, the manufacturer membership application must be signed by a “senior

company executive,” and it requests that the manufacturer applicant identify a key contact and any

additional contacts from within its company.

            590.   The HDA application also requests that the manufacturer identify its current

distribution information, including the facility name and contact information. Manufacturer

members were also asked to identify their “most recent year end net sales” through wholesale

distributors, including the Distributor Defendants AmerisourceBergen, Anda, Cardinal, and Henry

Schein and their subsidiaries.

            591.   The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Marketing and Distributor Defendants with the opportunity to work closely

together, confidentially, to develop and further the common purpose and interests of the enterprise.

            592.   The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Marketing Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing




257
      Id.
258
      Id.


                                                 183
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 194 of 347. PageID #: 39608



industry issues.”259   The conferences also gave the Marketing and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.”260 The HDA and its conferences were significant opportunities

for the Marketing and Distributor Defendants to interact at a high-level of leadership. The

Marketing Defendants embraced this opportunity by attending and sponsoring these events.261

       593.    After becoming members of the HDA, Defendants were eligible to participate on

councils, committees, task forces and working groups, including:

               a.      Industry Relations Council: “This council, composed of distributor
                       and manufacturer members, provides leadership on pharmaceutical
                       distribution and supply chain issues.”

               b.      Business Technology Committee: “This committee provides
                       guidance to HDA and its members through the development of
                       collaborative e-commerce business solutions. The committee’s
                       major areas of focus within pharmaceutical distribution include
                       information systems, operational integration and the impact of e-
                       commerce.” Participation in this committee includes distributor and
                       manufacturer members.

               c.      Logistics Operation Committee: “This committee initiates projects
                       designed to help members enhance the productivity, efficiency and
                       customer satisfaction within the healthcare supply chain. Its major
                       areas of focus include process automation, information systems,
                       operational integration, resource management and quality
                       improvement.” Participation in this committee includes distributor
                       and manufacturer members.

               d.      Manufacturer Government Affairs Advisory Committee: “This
                       committee provides a forum for briefing HDA’s manufacturer
                       members on federal and state legislative and regulatory activity

259
    Business and Leadership Conference – Information for Manufacturers, Healthcare
Distribution Alliance, https://www.healthcaredistribution.org/events/2015-business-
and- leadership-conference/blc-for-manufacturers (last accessed Aug. 1, 2018, and no
longer available).
260
    Id.
261
    2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/events/2015-distribution-management-conference.
(last accessed Aug. 1, 2018).
                                               184
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 195 of 347. PageID #: 39609



                      affecting the pharmaceutical distribution channel. Topics discussed
                      include such issues as prescription drug traceability, distributor
                      licensing, FDA and DEA regulation of distribution, importation and
                      Medicaid/Medicare reimbursement.” Participation in this
                      committee includes manufacturer members.

               e.     Contracts and Chargebacks Working Group: “This working group
                      explores how the contract administration process can be streamlined
                      through process improvements or technical efficiencies. It also
                      creates and exchanges industry knowledge of interest to contract and
                      chargeback professionals.” Participation in this group includes
                      manufacturer and distributor members.

       594.    The Distributor Defendants and Marketing Defendants also participated, through

the HDA, in Webinars and other meetings designed to exchange detailed information regarding

their prescription opioid sales, including purchase orders, acknowledgements, ship notices, and

invoices.262 For example, on April 27, 2011, the HDA offered a Webinar to “accurately and

effectively exchange business transactions between distributors and manufacturers…” The

Marketing Defendants used this information to gather high-level data regarding overall distribution

and to direct the Distributor Defendants on how to most effectively sell prescription opioids.

       595.    Taken together, the interaction and length of the relationships between and among

the Marketing and Distributor Defendants reflect a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Marketing and Distributor Defendants were not

two separate groups operating in isolation or two groups forced to work together in a closed

system. Defendants operated together as a united entity, working together on multiple fronts, to

engage in the unlawful sale of prescription opioids.

       596.    The HDA and the Pain Care Forum are but two examples of the overlapping

relationships and concerted joint efforts to accomplish common goals and demonstrates that the


262
   Webinars, Healthcare Distribution Alliance, (last accessed on Sept. 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.
                                               185
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 196 of 347. PageID #: 39610



leaders of each of the Defendants were in communication and cooperation.

       597.    Publications and guidelines issued by the HDA confirm that the Defendants utilized

their membership in the HDA to form agreements. Specifically, in the fall of 2008, the HDA

published the Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing

Diversion of Controlled Substances (the “Industry Compliance Guidelines”) regarding diversion.

As the HDA explained in an amicus brief, the Industry Compliance Guidelines were the result of

“[a] committee of HDMA members contribut[ing] to the development of this publication”

beginning in late 2007.

       598.    This statement by the HDA and the Industry Compliance Guidelines support the

allegation that Defendants utilized the HDA to form agreements about their approach to their

duties under the CSA. As John M. Gray, President/CEO of the HDA stated to the Energy and

Commerce Subcommittee on Health in April 2014, it is “difficult to find the right balance between

proactive anti-diversion efforts while not inadvertently limiting access to appropriately prescribed

and dispensed medications.” Here, it is apparent that all of the Defendants found the same balance

– an overwhelming pattern and practice of failing to identify, report or halt suspicious orders, and

failure to prevent diversion.

       599.    The Defendants’ scheme had a decision-making structure driven by the Marketing

Defendants and corroborated by the Distributor Defendants. The Marketing Defendants worked

together to control the state and federal government’s response to the manufacture and distribution

of prescription opioids by increasing production quotas through a systematic refusal to maintain

effective controls against diversion and identify suspicious orders and report them to the DEA.

       600.    The Defendants worked together to control the flow of information and to influence

state and federal governments to pass legislation that supported the use of opioids and limited the



                                                186
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 197 of 347. PageID #: 39611



authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Marketing and Distributor Defendants did this through their participation in the PCF and HDA.

       601.    The Defendants also worked together to ensure that the Aggregate Production

Quotas, Individual Quotas, and Procurement Quotas allowed by the DEA remained artificially

high. In so doing, they ensured that suspicious orders were not reported to the DEA, and, further,

in so doing, they ensured that the DEA had no basis for either refusing to increase production

quotas or decreasing production quotas due to diversion.

       602.    The Defendants also had reciprocal obligations under the CSA to report suspicious

orders of other parties if they became aware of them. Defendants were thus collectively responsible

for each other’s compliance with reporting obligations.

       603.    Defendants thus knew that their own conduct could be reported by other distributors

or manufacturers and that their failure to report suspicious orders they filled could be brought to

the DEA’s attention. As a result, Defendants had an incentive to communicate with each other

about the reporting of suspicious orders to ensure consistency in their dealings with DEA.

       604.    The desired consistency was achieved. As described below, none of the Defendants

reported suspicious orders and the flow of opioids continued unimpeded.

               2. Defendants Were Aware of and Have Acknowledged Their Obligations to
                  Prevent Diversion and to Report and Take Steps to Halt Suspicious
                  Orders

       605.    The reason for the reporting rules is to create a “closed” system intended to control

the supply and reduce the diversion of these drugs out of legitimate channels into the illicit market,

while at the same time providing the legitimate drug industry with a unified approach to narcotic

and dangerous drug control. Both because distributors handle such large volumes of controlled

substances, and because they are uniquely positioned, based on their knowledge of their customers

and orders, as the first line of defense in the movement of legal pharmaceutical controlled
                                                 187
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 198 of 347. PageID #: 39612



substances from legitimate channels into the illicit market, distributors’ obligation to maintain

effective controls to prevent diversion of controlled substances is critical. Should a distributor

deviate from these checks and balances, the closed system of distribution, designed to prevent

diversion, collapses.263

       606.    Defendants were well aware they had an important role to play in this system, and

also knew or should have known that their failure to comply with their obligations would have

serious consequences.

               3. Defendants Kept Careful Track of Prescribing Data and Knew About
                  Suspicious Orders and Prescribers

       607.    The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s Confidential Automation of Reports and

Consolidated Orders System (ARCOS) database. The data necessary to identify with specificity

the transactions that were suspicious is in possession of the Distributor and Marketing Defendants

but has not been disclosed to the public.

       608.    Publicly available information confirms that Distributor and Marketing Defendants

funneled far more opioids into communities across the United States than could have been

expected to serve legitimate medical use and ignored other red flags of suspicious orders. This

information, along with the information known only to Distributor and Marketing Defendants,

would have alerted them to potentially suspicious orders of opioids.

       609.    This information includes the following facts:

               a.       distributors and manufacturers have access to detailed transaction-
                        level data on the sale and distribution of opioids, which can be
                        broken down by zip code, prescriber, and pharmacy and includes the
                        volume of opioids, dose, and the distribution of other controlled and
                        non-controlled substances;

263
   See Rannazzisi Decl. ¶ 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW
(D.D.C. Feb. 10, 2012), ECF No. 14-2.
                                                188
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 199 of 347. PageID #: 39613




              b.      manufacturers make use of that data to target their marketing and,
                      for that purpose, regularly monitor the activity of doctors and
                      pharmacies;

              c.      manufacturers and distributors regularly visit pharmacies and
                      doctors to promote and provide their products and services, which
                      allows them to observe red flags of diversion;

              d.      Distributor Defendants together account for approximately 90% of
                      all revenues from prescription drug distribution in the United States,
                      and each plays such a large part in the distribution of opioids that its
                      own volume provides a ready vehicle for measuring the overall flow
                      of opioids into a pharmacy or geographic area; and

              e.      Marketing Defendants purchased chargeback data (in return for
                      discounts to Distributor Defendants) that allowed them to monitor
                      the combined flow of opioids into a pharmacy or geographic area.

       610.   The conclusion that Defendants were on notice of the problems of abuse and

diversion follows inescapably from the fact that they flooded communities with opioids in

quantities that they knew or should have known exceeded any legitimate market for opioids-even

the wider market for chronic pain.

       611.   At all relevant times, the Defendants were in possession of national, regional, state,

and local prescriber-and patient-level data that allowed them to track prescribing patterns over

time. They obtained this information from data companies, including but not limited to: IMS

Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics, NDS

Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline, Wolters

Kluwer, and/or PRA Health Science, and all of their predecessors or successors in interest (the

“Data Vendors”).

       612.   The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007, was

intended to help the Defendants identify suspicious orders or customers who were likely to divert


                                               189
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 200 of 347. PageID #: 39614



prescription opioids.264 The “know your customer” questionnaires informed the Defendants of the

number of pills that the pharmacies sold, how many non-controlled substances were sold compared

to controlled substances, whether the pharmacy purchased opioids from other distributors, and the

types of medical providers in the area, including pain clinics, general practitioners, hospice

facilities, cancer treatment facilities, and others. These questionnaires put the recipients on notice

of suspicious orders.

       613.    Defendants purchased nationwide, regional, state, and local prescriber- and patient-

level data from the Data Vendors that allowed them to track prescribing trends, identify suspicious

orders, identify patients who were doctor shopping, identify pill mills, etc. The Data Vendors’

information purchased by the Defendants allowed them to view, analyze, compute, and track their

competitors’ sales, and to compare and analyze market share information.265

       614.    IMS Health, for example, provided Defendants with reports detailing prescriber

behavior and the number of prescriptions written between competing products.266

       615.    Similarly, Wolters Kluwer, an entity that eventually owned data mining companies

that were created by Cardinal (ArcLight), provided the Defendants with charts analyzing the




264
    Suggested Questions a Distributor should ask prior to shipping controlled substances, DEA,
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard
Widup, Jr., Kathleen H. Dooley, Esq. Pharmaceutical Product Diversion: Beyond the PDMA,
Purdue Pharma and McGuireWoods LLC, https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.
265
    A Verispan representative testified that the Supply Chain Defendants use the prescribing
information to “drive market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb.
22, 2011).
266
    Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a
Mountain of Data into a Few Information-rich Molehills,
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf,
Figure 2 at p. 3 (last accessed Aug. 1, 2018).


                                                 190
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 201 of 347. PageID #: 39615



weekly prescribing patterns of multiple physicians, organized by territory, regarding competing

drugs and analyzed the market share of those drugs.267

        616.    This information allowed the Defendants to track and identify instances of

overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’

information could be used to track, identify, report and halt suspicious orders of controlled

substances.268 Defendants were, therefore, collectively aware of the suspicious orders that flowed

from their facilities.

        617.    Defendants refused to identify, investigate, and report suspicious orders to the DEA

when they became aware of the same despite their actual knowledge of drug diversion rings. As

described in detail below, Defendants refused to identify suspicious orders and diverted drugs

despite the DEA issuing final decisions against the Distributor Defendants in 178 registrant actions

between 2008 and 2012269 and 117 recommended decisions in registrant actions from The Office

of Administrative Law Judges. These numbers include 76 actions involving orders to show cause

and 41 actions involving immediate suspension orders, all for failure to report suspicious orders.270

        618.    Sales representatives were also aware that the prescription opioids they were

promoting were being diverted, often with lethal consequences. As a sales representative wrote on

a public forum:

        Actions have consequences - so some patient gets Rx’d the 80mg OxyContin when
        they probably could have done okay on the 20mg (but their doctor got “sold” on
267
    Sorrell v. IMS Health Inc., 2011 WL 705207, at *467-471 (Feb. 22, 2011).
268
    In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a
firm that sells narcotic analgesics was able to use prescriber-identifiable information to identify
physicians that seemed to be prescribing an inordinately high number of prescriptions for their
product.” Id; see also Joint Appendix in Sorrell v. IMS Health, 2011 WL 687134, at *204 (Feb.
22, 2011).
269
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.
270
    Id.
                                                191
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 202 of 347. PageID #: 39616



       the 80mg) and their teen son/daughter/child’s teen friend finds the pill bottle and
       takes out a few 80’s... next they’re at a pill party with other teens and some kid
       picks out a green pill from the bowl... they go to sleep and don’t wake up (because
       they don’t understand respiratory depression). Stupid decision for a teen to
       make...yes... but do they really deserve to die?

       619.    Moreover, Defendants’ sales incentives rewarded sales representatives who

happened to have pill mills within their territories, enticing those representatives to look the other

way even when their in-person visits to such clinics should have raised numerous red flags. In one

example, a pain clinic in South Carolina was diverting massive quantities of OxyContin. People

traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s diversion

unit raided the clinic, and prosecutors eventually filed criminal charges against the doctors. But

Purdue’s sales representative for that territory, Eric Wilson, continued to promote OxyContin sales

at the clinic. He reportedly told another local physician that this clinic accounted for 40% of the

OxyContin sales in his territory. At that time, Wilson was Purdue’s top-ranked sales

representative.271 In response to news stories about this clinic, Purdue issued a statement, declaring

that “if a doctor is intent on prescribing our medication inappropriately, such activity would

continue regardless of whether we contacted the doctor or not.”272

       2.      In another example, a Purdue sales manager informed her supervisors in 2009 about

a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic with her

sales representative, “it was packed with a line out the door, with people who looked like gang

members,” and that she felt “very certain that this an organized drug ring[.]”273 She wrote, “This

is clearly diversion. Shouldn’t the DEA be contacted about this?” But her supervisor at Purdue


271
    Pain Killer, at 298-300.
272
    Id.
273
    Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of
criminals and addicts. What the drug maker knew, LOS ANGELES TIMES (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/.


                                                 192
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 203 of 347. PageID #: 39617



responded that while they were “considering all angles,” it was “really up to [the wholesaler] to

make the report.”274 This pill mill was not only distributing opioids locally - over a million pills

were transported to the City of Everett, Washington, a city of around 100,000 people. Couriers

drove up I-5 through California and Oregon, or flew from Los Angeles to Seattle. The Everett-

based dealer who received the pills from southern California wore a diamond necklace in the shape

of the West Coast states with a trail of green gemstones—the color of 80-milligram OxyContin—

connecting Los Angeles and Washington state. Purdue waited until after the clinic was shut down

in 2010 to inform the authorities.

            620.   At Purdue, the Purdue Individual Defendants were well aware of the importance of

prolific prescribers, which they and their staff referred to internally, at times, as “core,” “super

core,” “high value” and “high potential” prescribers. In fact, it was an explicit, and significant,

sales strategy to pay particular attention to actual and potential prolific prescribers, which the

Purdue Individual Defendants understood to account for approximately 10% of overall revenues.

            621.   The Purdue Individual Defendants were also aware that Purdue regularly received

“Reports of Concern” about abuse and diversion of opioids, as well as reports of other adverse

events, and also calls to Purdue’s compliance “hotline.” In July 2007, staff told the Sackler

Defendants that more than 5,000 cases of adverse events had been reported to Purdue in just the

first three months of 2007. Staff also told the Sackler Defendants that Purdue received 572 Reports

of Concern about abuse and diversion of Purdue opioids during Q2 2007 — including several

reports in Massachusetts. Staff reported to the Sackler Defendants that they completed only 21

field inquiries in response. Staff also told the Sackler Defendants that they received more than 100

calls to Purdue’s compliance hotline during the quarter, which was a “significant increase,” but



274
      Id.
                                                 193
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 204 of 347. PageID #: 39618



Purdue did not report any of the hotline calls or Reports of Concern to the FDA, DEA, Department

of Justice, or state authorities.

        622.     The Purdue Defendants’ self-interested failure to report abuse and diversion would

continue,      quarter after quarter, even though the 2007 Judgment required Purdue to report

“potential abuse or diversion to appropriate medical, regulatory or law enforcement authorities.”

Instead of reporting dangerous prescribers, or even directing sales reps to stop visiting them, the

Sacklers chose to keep pushing opioids to whoever prescribed the most.100

        623.     Purdue also tracked prescribers from whom there was a substantial possibility of

opioids having been diverted, or, at a minimum, grossly over-prescribed. It described these

prescribers as, collectively, “Region Zero,” and even generated a map, given to members of the

Board, correlating these prescribers with poison control calls and pharmacy thefts.




                                                194
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 205 of 347. PageID #: 39619




                               Map presented to the Purdue Board in 2011

Once prescribers were categorized as part of “Region Zero,” Purdue would eventually stop

promoting to them, but it would not stop selling to them, and it would not report them to authorities.

This would have been costly. Staff told Defendant John Stewart and the Board that the company

was receiving a steadily rising volume of hotline calls and other compliance matters, in this time

frame, reaching an all-time high during October, November, and December 2010

       624.    Purdue made a calculated economic decision not to report suspicious prescribers

and orders. Indeed, an internal Purdue study showed that the financial penalties imposed on drug

companies for illegal marketing were “relatively small” when “compared to the perpetrating

companies’ profits.” When the U.S. Centers for Disease Control issued a national warning against

the highest and most dangerous doses of opioids, Purdue studied prescription data to calculate how

                                                 195
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 206 of 347. PageID #: 39620



much profit it would lose if doctors followed the CDC’s advice, and it elected not to.

       625.    Defendants’ obligation to report suspicious prescribing ran head on into their

marketing strategy. Defendants did identify doctors who were their most prolific prescribers.

However, this was done not to report them, but to market to them. It would make little sense to

focus on marketing to doctors who may be engaged in improper prescribing only to report them to

law enforcement.

       626.    Defendants purchased data from IMS Health (now IQVIA) or other proprietary

sources to identify doctors to target for marketing and to monitor their own and competitors’ sales.

Marketing visits were focused on increasing, sustaining, or converting the prescriptions of the

biggest prescribers, particularly through aggressive, high frequency detailing visits.

       627.    This focus on marketing to the highest prescribers demonstrates that manufacturers

were keenly aware of the doctors who were writing large quantities of opioids. But instead of

investigating or reporting those doctors, Defendants were singularly focused on maintaining,

capturing, or increasing their sales.

       628.    Whenever examples of opioid diversion and abuse have drawn media attention,

Purdue and other Marketing Defendants have consistently blamed “bad actors.” For example, in

2001, during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed

questions about how it was that Purdue could utilize IMS Health data to assess their marketing

efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named

Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The picture that is painted

in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon this

community, who caused untold suffering. And he fooled us all. He fooled law enforcement. He




                                                196
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 207 of 347. PageID #: 39621



fooled the DEA. He fooled local law enforcement. He fooled us.”275

          629.    But given the closeness with which they monitored prescribing patterns through

IMS Health data, the Defendants either knew or chose not to know of the obvious drug diversions.

In fact, a local pharmacist had noticed the volume of prescriptions coming from Paolino’s clinic

and alerted authorities. Purdue had the prescribing data from the clinic and alerted no one. Indeed,

a Purdue executive referred to Purdue’s tracking system and database as a “gold mine” and

acknowledged that Purdue could identify highly suspicious volumes of prescriptions.

          630.    As discussed below, Endo knew that Opana ER was being widely abused. Yet, the

New York Attorney General revealed, based on information obtained in an investigation into Endo,

that Endo sales representatives were not aware that they had a duty to report suspicious activity

and were not trained on the company’s policies or duties to report suspicious activity, and Endo

paid bonuses to sales representatives for detailing prescribers who were subsequently arrested for

illegal prescribing.

          631.    Sales representatives making in-person visits to such clinics were likewise not

fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives

alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain

clinics to dispense staggering quantities of potent opioids and feigning surprise when the most

egregious examples eventually made the nightly news.

                  4. Defendants Failed to Report Suspicious Orders or Otherwise Act to
                     Prevent Diversion

          632.    As discussed above, Defendants failed to report suspicious orders, prevent

diversion, or otherwise control the supply of opioids flowing into communities across America.

Despite the notice described above, Defendants continued to pump massive quantities of opioids


275
      Pain Killer, at 179.
                                                197
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 208 of 347. PageID #: 39622



into communities in disregard of their legal duties to control the supply, prevent diversion, and

report and take steps to halt suspicious orders.

       633.    Governmental agencies and regulators have confirmed (and in some cases

Defendants have admitted) that Defendants did not meet their obligations and have uncovered

especially blatant wrongdoing.

       634.    For example, in 2017, the Department of Justice fined Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. The government alleged that “Mallinckrodt failed to design and

implement an effective system to detect and report ‘suspicious orders’ for controlled substances -

orders that are unusual in their frequency, size, or other patterns . . . [and] Mallinckrodt supplied

distributors, and the distributors then supplied various U.S. pharmacies and pain clinics, an

increasingly excessive quantity of oxycodone pills without notifying DEA of these suspicious

orders.”

       635.    On December 23, 2016, Cardinal agreed to pay the United States $44 million to

resolve allegations that it violated the CSA in Maryland, Florida, and New York by failing to report

suspicious orders of controlled substances, including oxycodone, to the DEA. In the settlement

agreement, Cardinal admitted, accepted, and acknowledged that it had violated the CSA between

January 1, 2009 and May 14, 2012 by failing to:

               a.      “timely identify suspicious orders of controlled substances and
                       inform the DEA of those orders, as required by 21 C.F.R.
                       §1301.74(b)”;

               b.      “maintain effective controls against diversion of particular
                       controlled substances into other than legitimate medical, scientific,
                       and industrial channels, as required by 21 C.F.R. §1301.74,
                       including the failure to make records and reports required by the
                       CSA or DEA’s regulations for which a penalty may be imposed
                       under 21 U.S.C. §842(a)(5)”; and

                                                   198
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 209 of 347. PageID #: 39623




                c.       “execute, fill, cancel, correct, file with the DEA, and otherwise
                         handle DEA ‘Form 222’ order forms and their electronic equivalent
                         for Schedule II controlled substances, as required by 21 U.S.C. §828
                         and 21 C.F.R. Part 1305.”

         636.   In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal, as well

as several smaller wholesalers, for numerous causes of action, including violations of the CSA,

consumer credit and protection and antitrust laws, and the creation of a public nuisance. Unsealed

court records from that case demonstrate that AmerisourceBergen, along with Cardinal, shipped

423 million pain pills to West Virginia between 2007 and 2012. AmerisourceBergen itself shipped

80.3 million hydrocodone pills and 38.4 million oxycodone pills during that time period. These

quantities demonstrate that the Defendants failed to control the supply chain or to report and take

steps to halt suspicious orders. In 2016, AmerisourceBergen agreed to settle the West Virginia

lawsuit for $16 million to the state; Cardinal settled for $20 million.

         637.   Henry Schein, too, is a repeat offender. Since the company’s inception, it has been

subjected to repeated disciplinary actions across the United States for its sale and/or distribution

of dangerous drugs to persons or facilities not licensed or otherwise authorized to possess such

drugs.

         638.   In 2014, Henry Schein Animal Health was investigated by the State of Ohio Board

of Pharmacy due to its sale/distribution of wholesale dangerous drugs to an entity not holding a

valid Ohio license. It reached a settlement with the Ohio Board of Pharmacy related to this

investigation in 2015.

         639.   Records from a disciplinary proceeding against a Wisconsin-licensed medical

practitioner reveal that from May 2005 through September 2006, Henry Schein continued to

deliver opioids to the provider, despite the fact that his license had been suspended for

inappropriate prescribing of opioids.
                                                 199
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 210 of 347. PageID #: 39624



          640.   Thus, Defendants have admitted to disregarding their duties. They have admitted

that they pumped massive quantities of opioids into communities around the country despite their

obligations to control the supply, prevent diversions, and report and take steps to halt suspicious

orders.

                 5. Defendants Delayed a Response to the Opioid Crisis by Pretending to
                    Cooperate with Law Enforcement

          641.   When a manufacturer or distributor does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action - or may not know to take action at all.

          642.   After being caught failing to comply with particular obligations at particular

facilities, Distributor Defendants made broad promises to change their ways and insisted that they

sought to be good corporate citizens.

          643.   More generally, the Distributor Defendants publicly portrayed themselves as

committed to working with law enforcement, opioid manufacturers, and others to prevent

diversion of these dangerous drugs. For example, Defendant Cardinal claims that: “We challenge

ourselves to best utilize our assets, expertise and influence to make our communities stronger and

our world more sustainable, while governing our activities as a good corporate citizen in

compliance with all regulatory requirements and with a belief that doing ‘the right thing’ serves

everyone.” Defendant Cardinal likewise claims to “lead [its] industry in anti-diversion strategies

to help prevent opioids from being diverted for misuse or abuse.” Along the same lines, it claims

to “maintain a sophisticated, state-of-the-art program to identify, block and report to regulators

those orders of prescription-controlled medications that do not meet [its] strict criteria.” Defendant


                                                 200
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 211 of 347. PageID #: 39625



Cardinal also promotes funding it provides for “Generation Rx,” which funds grants related to

prescription drug misuse. A Cardinal executive recently claimed that Cardinal uses “advanced

analytics” to monitor its supply chain; Cardinal assured the public it was being “as effective and

efficient as possible in constantly monitoring, identifying, and eliminating any outside criminal

activity.”

         644.    Along the same lines, Defendant AmerisourceBergen has taken the public position

that it is “work[ing] diligently to combat diversion and [is] working closely with regulatory

agencies and other partners in pharmaceutical and healthcare delivery to help find solutions that

will support appropriate access while limiting misuse of controlled substances.” A company

spokeswoman also provided assurance that: “At AmerisourceBergen, we are committed to the safe

and efficient delivery of controlled substances to meet the medical needs of patients.”

         645.    Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Supply Chain Defendants, through their trade associations, HDMA and

NACDS, filed an amicus brief in Masters Pharmaceuticals, which made the following

statements:276

                 a.     “HDMA and NACDS members not only have statutory and
                        regulatory responsibilities to guard against diversion of controlled
                        prescription drugs, but undertake such efforts as responsible
                        members of society.”

                 b.     “Distributors take seriously their duty to report suspicious orders,
                        utilizing both computer algorithms and human review to detect
                        suspicious orders based on the generalized information that is
                        available to them in the ordering process.”

         646.    Through the above statements made on their behalf by their trade associations, and

other similar statements assuring their continued compliance with their legal obligations, the



276
      Brief for HDMA and NACDS, 2016 WL 1321983, at *3-4, *25.
                                                 201
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 212 of 347. PageID #: 39626



Supply Chain Defendants not only acknowledged that they understood their obligations under the

law, but they further asserted that their conduct was in compliance with those obligations.

       647.    Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid

misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is required

by law. We address diversion and abuse through a multidimensional approach that includes

educational efforts, monitoring for suspicious orders of controlled substances . . .”

       648.    Other Marketing Defendants also misrepresented their compliance with their legal

duties and their cooperation with law enforcement. Purdue serves as a hallmark example of such

wrongful conduct. Purdue deceptively and unfairly failed to report to authorities illicit or

suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its “constructive

role in the fight against opioid abuse,” including its commitment to ADF opioids and its “strong

record of coordination with law enforcement.277

       649.    At the heart of Purdue’s public outreach is the claim that it works hand-in-glove

with law enforcement and government agencies to combat opioid abuse and diversion. Purdue has

consistently trumpeted this partnership since at least 2008, and the message of close cooperation

is in virtually all of Purdue’s recent pronouncements in response to the opioid epidemic.

       650.    Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely

aware of the public health risks these powerful medications create . . .. That’s why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid




277
   Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label (May 5, 2016),
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-
oxycontins-fda-approved-label/; Purdue, Setting The Record Straight On Our Anti-Diversion
Programs (July 11, 2016), http://www.purduepharma.com/news-media/get-the-facts/setting-
the-record-straight-on-our-anti-diversion-programs/.


                                                 202
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 213 of 347. PageID #: 39627



abuse and misuse . . . .”278 Purdue’s statement on “Opioids Corporate Responsibility” likewise

states that “[f]or many years, Purdue has committed substantial resources to combat opioid abuse

by partnering with . . . communities, law enforcement, and government.”279 And, responding to

criticism of Purdue’s failure to report suspicious prescribing to government regulatory and

enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close

coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

diversion.”280

       651.      These public pronouncements create the false impression that Purdue is proactively

working with law enforcement and government authorities nationwide to root out drug diversion,

including the illicit prescribing that can lead to diversion. It aims to distance Purdue from its past

conduct in deceptively marketing opioids and make its current marketing seem more trustworthy

and truthful.

       652.      Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribers, and the public that the Defendants rigorously

carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.




278
    Purdue website, Opioids With Abuse-Deterrent Properties,
http://www.purduepharma.com/healthcare-professionals/responsible-use-of-
opioids/opioids-with-abuse-deterrent-properties/ (last accessed Aug. 1, 2018).
279
    Id.
280
    Purdue, Setting The Record Straight On Our Anti-Diversion Programs (July 11, 2016),
available at http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-
straighton-our-anti-diversion-programs/. Contrary to its public statements, Purdue seems to have
worked behind the scenes to push back against law enforcement.
                                                 203
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 214 of 347. PageID #: 39628



   B. The Marketing Defendants’ Unlawful Failure To Prevent Diversion And Monitor,
      Report, And Prevent Suspicious Orders

       653.    The same legal duties to prevent diversion, and to monitor, report, and prevent

suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants

were also legally required of the Marketing Defendants. Like the Distributor Defendants, the

Marketing Defendants were required to register with state agencies and the DEA to manufacture

and distribute Schedule II controlled substances, like prescription opioids. See 21 U.S.C. § 823(a).

       654.    Additionally, as “registrants” under Section 823, the Marketing Defendants were

also required to monitor, report, and prevent suspicious orders of controlled substances:

       The registrant shall design and operate a system to disclose to the registrant
       suspicious orders of controlled substances. The registrant shall inform the Field
       Division Office of the Administration in his area of suspicious orders when
       discovered by the registrant. Suspicious orders include orders of unusual size,
       orders deviating substantially from a normal pattern, and orders of unusual
       frequency. 21 C.F.R. § 1301.74; see also 21 C.F.R. § 1301.02 (“Any term used in
       this part shall have the definition set forth in section 102 of the Act (21 U.S.C. 802)
       or part 1300 of this chapter.”); 21 C.F.R. § 1300.01 (“Registrant means any person
       who is registered pursuant to either section 303 or section 1008 of the Act (21
       U.S.C. 823 or 958).”

       655.    Defendants violated both state law and the federal Controlled Substances Act in

failing to report suspicious orders of opioid pain medications. Defendants violated state law in

failing to maintain effective controls against the diversion of opioids into other than legitimate

medical channels. Defendants also violated state law in failing to operate a system to stop orders

which is flagged or should have been flagged as suspicious.

       656.    Like the Distributor Defendants, the Marketing Defendants breached these duties.

       657.    The Marketing Defendants had access to and possession of the information

necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The

Marketing Defendants engaged in the practice of paying “chargebacks” to opioid distributors. A

chargeback is a payment made by a manufacturer to a distributor after the distributor sells the
                                                204
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 215 of 347. PageID #: 39629



manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

and the pharmacy to which it sold the product. Thus, the Marketing Defendants knew – just as the

Distributor Defendants knew – the volume, frequency, and pattern of opioid orders being placed

and filled. The Marketing Defendants built receipt of this information into the payment structure

for the opioids provided to the opioid distributors.

       658.    The Department of Justice has recently confirmed the suspicious order obligations

clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements.281

       659.    In the press release accompanying the settlement, the Department of Justice stated:

“[Mallinckrodt] did not meet its obligations to detect and notify DEA of suspicious orders of

controlled substances such as oxycodone, the abuse of which is part of the current opioid epidemic.

These suspicious order monitoring requirements exist to prevent excessive sales of controlled

substances, like oxycodone.” . . . “Mallinckrodt’s actions and omissions formed a link in the chain

of supply that resulted in millions of oxycodone pills being sold on the street. . .. Manufacturers

and distributors have a crucial responsibility to ensure that controlled substances do not get into

the wrong hands. . . .”282

       660.    Among the allegations resolved by the settlement, the government alleged



281
    See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million
Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
pay-record-35-million-settlement-failure-report-suspicious-orders.
282
    Id.
                                                205
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 216 of 347. PageID #: 39630



“Mallinckrodt failed to design and implement an effective system to detect and report ‘suspicious

orders’ for controlled substances – orders that are unusual in their frequency, size, or other patterns

. . . [and] Mallinckrodt supplied distributors, and the distributors then supplied various U.S.

pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills without

notifying DEA of these suspicious orders.”283

       661.    The Memorandum of Agreement entered into by Mallinckrodt (“2017 Mallinckrodt

MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to maintain

effective controls against diversion, including a requirement that it review and monitor these sales

and report suspicious orders to DEA.”284 Mallinckrodt further stated that it “recognizes the

importance of the prevention of diversion of the controlled substances they manufacture” and

agreed that it would “design and operate a system that meets the requirements of 21 C.F.R. §

1301.74(b) . . . [such that it would] utilize all available transaction information to identify

suspicious orders of any Mallinckrodt product.” Mallinckrodt specifically agreed “to notify DEA

of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

substances that Mallinckrodt discovers.”

       662.    The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

               a.      With respect to its distribution of oxycodone and hydrocodone
                       products, Mallinckrodt’s alleged failure to distribute these
                       controlled substances in a manner authorized by its registration and
                       Mallinckrodt’s alleged failure to operate an effective suspicious
                       order monitoring system and to report suspicious orders to the DEA
                       when discovered as required by and in violation of 21 C.F.R. §


283
   Id.
284
   Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug
Enf’t Admin., and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
https://www.justice.gov/usao-edmi/press-release/file/986026/download (“2017 Mallinckrodt
MOA”).
                                                 206
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 217 of 347. PageID #: 39631



                           1301.74(b). The above includes, but is not limited to Mallinckrodt’s
                           alleged failure to: conduct adequate due diligence of its customers;

                    b.     Detect and report to the DEA orders of unusual size and frequency;

                    c.     Detect and report to the DEA orders deviating substantially from
                           normal patterns including, but not limited to, those identified in
                           letters from the DEA Deputy Assistant Administrator, Office of
                           Diversion Control, to registrants dated September 27, 2006 and
                           December 27, 2007:

                           i.     orders that resulted in a disproportionate amount of a
                                  substance which is most often abused going to a
                                  particular geographic region where there was known
                                  diversion,

                           ii.    orders that purchased a disproportionate amount of
                                  substance which is most often abused compared to
                                  other products, and

                           iii.   orders from downstream customers to distributors
                                  who were purchasing from multiple different
                                  distributors, of which Mallinckrodt was aware;

                    d.     Use “chargeback” information from its distributors to
                           evaluate suspicious orders. Chargebacks include
                           downstream purchasing information tied to certain
                           discounts, providing Mallinckrodt with data on buying
                           patterns for Mallinckrodt products; and

                    e.     Take sufficient action to prevent recurrence of diversion by
                           downstream customers after receiving concrete information
                           of diversion of Mallinckrodt product by those downstream
                           customers.285

          663.      Mallinckrodt agreed that its “system to monitor and detect suspicious orders did

not meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

Control, to registrants dated September 27, 2006 and December 27, 2007.” Mallinckrodt further

agreed that it “recognizes the importance of the prevention of diversion of the controlled

substances they manufacture” and would “design and operate a system that meets the requirements


285
      Id. at 2-3.
                                                   207
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 218 of 347. PageID #: 39632



of 21 C.F.R. 1301.74(b) . . . [such that it would] utilize all available transaction information to

identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt agrees to notify

DEA of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

substances that Mallinckrodt discovers.”286

          664.      Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers

(distributors). The transaction information contains data relating to the direct customer sales of

controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it

would “report to the DEA when Mallinckrodt concludes that the chargeback data or other

information indicates that a downstream registrant poses a risk of diversion.”287

          665.      The same duties imposed by federal law on Mallinckrodt were imposed upon all

Marketing Defendants.

          666.      The same business practices utilized by Mallinckrodt regarding “charge backs” and

receipt and review of data from opioid distributors regarding orders of opioids were utilized

industry-wide among opioid manufacturers and distributors, including the other Marketing and

Distributor Defendants.

          667.      Through, inter alia, the charge back data, the Marketing Defendants could monitor

suspicious orders of opioids.

          668.      The Marketing Defendants failed to monitor, report, and halt suspicious orders of

opioids as required by federal and state law.

          669.      The Marketing Defendants’ failures to monitor, report, and halt suspicious orders

of opioids were intentional and unlawful.


286
      Id. at 3-4.
287
      Id. at 5.
                                                   208
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 219 of 347. PageID #: 39633



         670.   The Marketing Defendants have misrepresented their compliance with federal and

state law.

         671.   The wrongful actions and omissions of the Marketing Defendants that caused the

diversion of opioids and which were a substantial contributing factor to and/or proximate cause of

the opioid crisis are alleged in greater detail in Plaintiffs’ allegations of Defendants’ unlawful acts

below.

         672.   The Marketing Defendants’ actions and omissions in failing to effectively prevent

diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

diversion of opioids throughout the United States.

   C. The Distributor Defendants’ Unlawful Distribution of Opioids

         673.   The Distributor Defendants owe a duty under, inter alia, state common law and

statutory law to monitor, detect, investigate, refuse to fill, and report suspicious orders of

prescription opioids as well as those orders which the Distributor Defendants knew or should have

known were likely to be diverted. The Distributor Defendants also owe a duty under federal law

(21 U.S.C. § 823, 21 CFR § 1301.74) to monitor, detect, investigate, refuse to fill, and report

suspicious orders of prescription opioids as well as those orders which the Distributor Defendants

knew or should have known were likely to be diverted.

         674.   The foreseeable harm from a breach of these duties was the medical, social, and

financial consequences rippling through society, arising from the abuse of diverted opioids for

nonmedical purposes.

         675.   Each Distributor Defendant repeatedly and purposefully breached its duties under

state law. Such breaches are a direct and proximate causes of the widespread diversion of

prescription opioids for nonmedical purposes, with the resultant medical and financial damages.



                                                 209
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 220 of 347. PageID #: 39634



        676.    For over a decade, all the Defendants aggressively sought to bolster their revenue,

increase profit, and grow their share of the prescription painkiller market by unlawfully and

surreptitiously increasing the volume of opioids they sold. However, Defendants are not permitted

to engage in a limitless expansion of their sales through the unlawful sales of regulated painkillers.

Rather, as described below, Defendants are subject to various duties to report the quantity of

Schedule II controlled substances in order to monitor such substances and prevent oversupply and

diversion into the illicit market.

        677.    The unlawful diversion of prescription opioids is a direct and proximate cause of

the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality, with social and

financial costs borne by, among others, individuals, families and hospitals.

        678.    The Distributor Defendants intentionally continued their conduct, as alleged

herein, with knowledge that such conduct was creating the opioid epidemic and causing the

damages alleged herein.

                1. The Distributor Defendants Breached Their Duties

        679.    Opioids are a controlled substance. These “Schedule II” drugs are controlled

substances with a “high potential for abuse.” 21 U.S.C. §§ 812(b), 812(2)(A)-(C).

        680.    Each Distributor Defendant was required to register with the DEA, pursuant to

the federal Controlled Substance Act. See 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100. Each

Distributor Defendant is a “registrant” as a wholesale distributor in the chain of distribution of

Schedule II controlled substances with a duty to comply with all security requirements imposed

under that statutory scheme.

        681.    Each Distributor Defendant has an affirmative duty under federal law to act as a

gatekeeper guarding against the diversion of the highly addictive, dangerous opioid drugs.

Federal law requires that Distributors of Schedule II drugs, including opioids, must maintain
                                                 210
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 221 of 347. PageID #: 39635



“effective control against diversion of particular controlled substances into other than legitimate

medical, scientific, and industrial channels.” 21 U.S.C. §§ 823(b)(1).

       682.    Federal regulations impose a non-delegable duty upon wholesale drug distributors

to “design and operate a system to disclose to the registrant suspicious orders of controlled

substances. The registrant [distributor] shall inform the Field Division Office of the

Administration in his area of suspicious orders when discovered by the registrant. Suspicious

orders include orders of unusual size, orders deviating substantially from a normal pattern, and

orders of unusual frequency.” 21 C.F.R. § 1301.74(b).

       683.    “Suspicious orders” include orders of an unusual size, orders of unusual frequency

or orders deviating substantially from a normal pattern. See 21 CFR § 1301.74(b). These criteria

are disjunctive and are not all inclusive. For example, if an order deviates substantially from a

normal pattern, the size of the order does not matter and the order should be reported as

suspicious. Likewise, a wholesale distributor need not wait for a normal pattern to develop over

time before determining whether a particular order is suspicious. The size of an order alone,

regardless of whether it deviates from a normal pattern, is enough to trigger the wholesale

distributor’s responsibility to report the order as suspicious. The determination of whether an

order is suspicious depends not only on the ordering patterns of the particular customer but also

on the patterns of the entirety of the wholesale distributor’s customer base and the patterns

throughout the relevant segment of the wholesale distributor industry.

       684.    In addition to reporting all suspicious orders, distributors must also stop shipment

on any order which is flagged as suspicious and only ship orders which were flagged as

potentially suspicious if, after conducting due diligence, the distributor can determine that the

order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg.



                                                211
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 222 of 347. PageID #: 39636



36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug

Enforcement Administration, No. 15-11355 (D.C. Cir. June 30, 2017). Regardless, all flagged

orders must be reported. Id.

       685.    These prescription drugs are regulated for the purpose of providing a “closed”

system intended to reduce the widespread diversion of these drugs out of legitimate channels into

the illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control.288

       686.    Because distributors are the first major line of defense in the movement of legal

pharmaceutical controlled substances from legitimate channels into the illicit market, it is

incumbent on them to maintain effective controls to prevent diversion of controlled substances.

       687.    The sheer volume of prescription opioids distributed to pharmacies in various areas,

and/or to pharmacies from which the Distributor Defendants knew the opioids were likely to be

diverted, was excessive for the medical need of the community and facially suspicious. Some red

flags are so obvious that no one who engages in the legitimate distribution of controlled substances

can reasonably claim ignorance of them.289

       688.    As the DEA advised the Distributor Defendants in a letter dated September 27,

2006, wholesale distributors are “one of the key components of the distribution chain. If the closed

system is to function properly … distributors must be vigilant in deciding whether a prospective

customer can be trusted to deliver controlled substances only for lawful purposes. This




288
   See 1970 U.S.C.C.A.N. 4566, 4571-72.
289
   Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing
Holiday CVS, L.L.C., d/b/a CVS/Pharmacy, Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322
(2012)).


                                                212
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 223 of 347. PageID #: 39637



responsibility is critical, as … the illegal distribution of controlled substances has a substantial and

detrimental effect on the health and general welfare of the American people.”290

        689.    The Distributor Defendants have admitted that they are responsible for reporting

suspicious orders.291

        690.    The DEA’s September 27, 2006 letter also warned the Distributor Defendants that

it would use its authority to revoke and suspend registrations when appropriate. The letter

expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory

responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted

into other than legitimate medical, scientific, and industrial channels.”292 The letter also instructs

that “distributors must be vigilant in deciding whether a prospective customer can be trusted to

deliver controlled substances only for lawful purposes.”293 The DEA warns that “even just one

distributor that uses its DEA registration to facilitate diversion can cause enormous harm.”

        691.    The DEA sent a second letter to each of the Distributor Defendants on December

27, 2007.294 This letter reminds the Distributor Defendants of their statutory and regulatory duties




290
    See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control,
Drug Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) (hereinafter
“Rannazzisi Letter”) (“This letter is being sent to every commercial entity in the United States
registered with the Drug Enf’t Admin. (DEA) to distribute controlled substances. The purpose of
this letter is to reiterate the responsibilities of controlled substance distributors in view of the
prescription drug abuse problem our nation currently faces.”), filed in Cardinal Health, Inc. v.
Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51.
291
    See Brief for HDMA and NACDS, 2016 WL 1321983, at *4 (“[R]egulations . . . in place for
more than 40 years require distributors to report suspicious orders of controlled substances to
DEA based on information readily available to them (e.g., a pharmacy’s placement of unusually
frequent or large orders).”).
292
    Rannazzisi Letter, at 2.
293
    Id. at 1.
294
    Id. at 2.


                                                  213
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 224 of 347. PageID #: 39638



to “maintain effective controls against diversion” and “design and operate a system to disclose to

the registrant suspicious orders of controlled substances.”295 The letter further explains:

       The regulation also requires that the registrant inform the local DEA
       Division Office of suspicious orders when discovered by the registrant.
       Filing a monthly report of completed transactions (e.g., “excessive purchase
       report” or “high unity purchases”) does not meet the regulatory requirement
       to report suspicious orders.

       The regulation specifically states that suspicious orders include orders of
       unusual size, orders deviating substantially from a normal pattern, and
       orders of an unusual frequency. These criteria are disjunctive and are not all
       inclusive.

       Lastly, registrants that routinely report suspicious orders, yet fill these
       orders without first determining that order is not being diverted into other
       than legitimate medical, scientific, and industrial channels, may be failing
       to maintain effective controls against diversion. Failure to maintain
       effective controls against diversion is inconsistent with the public interest
       as that term is used in 21 USC 823 and 824, and may result in the revocation
       of the registrant’s DEA Certificate of Registration.296

       692.    Finally, the DEA letter references the Revocation of Registration issued in

Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the

obligation to report suspicious orders and “some criteria to use when determining whether an order

is suspicious.”297

       693.    The Distributor Defendants admit that they “have not only statutory and regulatory

responsibilities to detect and prevent diversion of controlled prescription drugs, but undertake such

efforts as responsible members of society.”298



295
    See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control,
Drug. Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal
Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-8.
296
    Id.
297
    Id.
298
    See Amicus Curiae Brief of Healthcare Distribution Mgmt. Ass’n in Support of App. Cardinal
Health, Inc., Cardinal Health, Inc. v. U.S. Dep’t of Justice, No. 12- 5061 (D.C. Cir. May 9,
2012), 2012 WL 1637016, at *10 (hereinafter “Brief of HDMA in Support of Cardinal”).
                                                 214
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 225 of 347. PageID #: 39639



       694.    The Distributor Defendants knew they were required to monitor, detect, and halt

suspicious orders. Industry compliance guidelines established by the Healthcare Distribution

Management Association (now known as the HDA, a front group of the Defendants, discussed

below), the trade association of pharmaceutical distributors, explain that distributors are “[a]t the

center of a sophisticated supply chain” and therefore “are uniquely situated to perform due

diligence in order to help support the security of the controlled substances they deliver to their

customers.” The guidelines set forth recommended steps in the “due diligence” process, and note

in particular: If an order meets or exceeds a distributor’s threshold, as defined in the distributor’s

monitoring system, or is otherwise characterized by the distributor as an order of interest, the

distributor should not ship to the customer, in fulfillment of that order, any units of the specific

drug code product as to which the order met or exceeded a threshold or as to which the order was

otherwise characterized as an order of interest.299

       695.    The FTC has recognized the unique role of distributors. Since their inception,

Distributor Defendants have continued to integrate vertically by acquiring businesses that are

related to the distribution of pharmaceutical products and health care supplies. In addition to the

actual distribution of pharmaceuticals, as wholesalers, Distributor Defendants also offer their

pharmacy, or dispensing, customers a broad range of added services. For example, Distributor

Defendants offer their pharmacies sophisticated ordering systems and access to an inventory

management system and distribution facility that allows customers to reduce inventory carrying

costs. Distributor Defendants are also able to use the combined purchase volume of their customers

to negotiate the cost of goods with manufacturers and offer services that include software



299
   Healthcare Distribution Mgmt. Ass’n (HDMA) Industry Compliance Guidelines: Reporting
Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health,
Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App’x B).
                                                 215
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 226 of 347. PageID #: 39640



assistance and other database management support. See Fed. Trade Comm’n v. Cardinal Health,

Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998) (granting the FTC’s motion for preliminary injunction

and holding that the potential benefits to customers did not outweigh the potential anti-competitive

effect of a proposed merger between Cardinal, Inc. and Bergen Brunswig Corp.). As a result of

their acquisition of a diverse assortment of related businesses within the pharmaceutical industry,

as well as the assortment of additional services they offer, Distributor Defendants have a unique

insight into the ordering patterns and activities of their dispensing customers.

       696.    The DEA also repeatedly reminded the Defendants of their obligations to report

and decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on

the internet that arranged illicit sales of enormous volumes of opioids to drug dealers and

customers, the DEA began a major push to remind distributors of their obligations to prevent these

kinds of abuses and educate them on how to meet these obligations. Since 2007, the DEA has

hosted at least five conferences that provided registrants with updated information about diversion

trends and regulatory changes. Each of the Distributor Defendants attended at least one of these

conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and due diligence

responsibilities since 2006. During these briefings, the DEA pointed out the red flags wholesale

distributors should look for to identify potential diversion.

       697.    Each of the Distributor Defendants sold prescription opioids, including

hydrocodone and/or oxycodone, to retailers from which the Distributor Defendants knew

prescription opioids were likely to be diverted.

       698.    Each Distributor Defendant owes a duty to monitor, detect and refuse suspicious

orders of prescription opioids, to report suspicious orders of prescription opioids and to prevent

the diversion of prescription opioids into illicit markets.



                                                   216
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 227 of 347. PageID #: 39641



          699.   The Distributor Defendants failed to report “suspicious orders,” which the

Distributor Defendants knew were likely to be diverted, to the relevant governmental authorities.

          700.   The Distributor Defendants unlawfully filled suspicious orders of unusual size,

orders deviating substantially from a normal pattern, and/or orders of unusual frequency, and/or in

areas from which the Distributor Defendants knew opioids were likely to be diverted.

          701.   The Distributor Defendants breached their duty to monitor, detect, investigate,

refuse and report suspicious orders of prescription opiates, and/or in areas from which the

Distributor Defendants knew opioids were likely to be diverted.

          702.   The Distributor Defendants breached their duty to maintain effective controls

against diversion of prescription opiates into other than legitimate medical, scientific, and

industrial channels.

          703.   The Distributor Defendants breached their duty to “design and operate a system to

disclose to the registrant suspicious orders of controlled substances” and failed to inform the

authorities, including the DEA, of suspicious orders when discovered in violation of their duties

under state law.

          704.   The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders that might be diverted into channels other than legitimate medical,

scientific, and industrial channels.300

          705.   The laws at issue here concerning the sale and distribution of controlled substances

are also the public safety statutes and regulations of states in which Plaintiffs’ hospitals operate.

          706.   The Distributor Defendants’ violations of public safety statutes constitute prima

facie evidence of negligence under state law.



300
      See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).
                                                 217
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 228 of 347. PageID #: 39642



       707.    The unlawful conduct by the Distributor Defendants is purposeful and intentional.

The Distributor Defendants refuse to abide by the duties imposed by state law which are required

to legally acquire and maintain a license to distribute prescription opiates.

       708.    The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

they have acted with a conscious disregard for the rights and safety of other persons, and said

actions have a great probability of causing substantial harm.

       709.    The Distributor Defendants’ repeated shipments of suspicious orders, over an

extended period of time, in violation of public safety statutes, and without reporting the suspicious

orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or criminal

indifference to civil obligations affecting the rights of others and justifies an award of punitive

damages.

                           a. Cardinal

       710.    To date, Cardinal has paid a total of $98 million in fines and other amounts

involving multiple DEA and various state actions relating to its improper management and

distribution of opioids to pharmacies across the United States.

       711.    In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid

diversion taking place at seven warehouses around the United States (the “2008 Cardinal

Settlement Agreement”).301 These allegations included failing to report to the DEA thousands of




301
    Settlement and Release Agreement and Administrative Memorandum of Agreement (Sept.
30, 2008), a cached version is available at
https://webcache.googleusercontent.com/search?q=cache:O7Te0HbVfpIJ:https://www.dea.gov/d
ivisions/hq/2012/cardinal_agreement.pdf+&cd=2&hl=en&ct=clnk&gl=us; Press Release, U.S.
Att’y Office, Dist. of Colo., Cardinal Health Inc., Agrees to Pay $34 Million to Settle Claims that
it Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2, 2008),
https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.


                                                218
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 229 of 347. PageID #: 39643



suspicious orders of hydrocodone that Cardinal then distributed to pharmacies that filled

illegitimate prescriptions originating from rogue Internet pharmacy websites.302

       712.    In connection with the 2008 Cardinal Settlement Agreement, the DEA stated that

“[d]espite [its] repeated attempts to educate Cardinal on diversion awareness and prevention,

Cardinal engaged in a pattern of failing to report blatantly suspicious orders for controlled

substances filled by its distribution facilities located throughout the United States.”303 The DEA

concluded that “Cardinal’s conduct allowed the ‘diversion’ of millions of dosage units of

hydrocodone from legitimate to non-legitimate channels.”304

       713.    As part of the 2008 Cardinal Settlement Agreement, Cardinal agreed to “maintain

a compliance program designed to detect and prevent diversion of controlled substances as

required by the CSA and applicable DEA regulations.”305 However, in 2012, the DEA issued an

“immediate suspension order,” suspending Cardinal’s registration with respect to Cardinal’s drug

distribution facility in Lakeland, Florida. That order stated that “Despite the [2008 Cardinal

Settlement Agreement], the specific guidance provided to Cardinal by DEA, and despite the public

information readily available regarding the oxycodone epidemic, Cardinal has failed to maintain

effective controls against diversion of controlled substances into other than legitimate medical,

scientific, and industrial channels, in violation of [the CSA].”306 For example, from “2008-2009,

Cardinal’s sales to its top four retail pharmacies [in the State of Florida] increased approximately



302
    Id.
303
    U.S. Att’y Office, Dist. of Colo., Cardinal Health Inc. Agrees to Pay $34 Million to Settle
Claims that It Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct.
2, 2008), https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.
304
    Id.
305
    Cardinal Health, Inc. v. Eric Holder, Jr., Att’y Gen., D.D.C. Case No. 12-185, ECF No. 3-4,
at ¶ 2 (Feb. 3, 2012).
306
    Id. at ¶ 3.


                                                219
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 230 of 347. PageID #: 39644



803%. From 2009 to 2010, Cardinal’s sales to its top four retail pharmacies [in the State of Florida]

increased 162%.”307

       714.    In 2012, Cardinal reached another settlement with the DEA relating to its failure to

“conduct meaningful due diligence to ensure that the controlled substances were not diverted into

other than legitimate channels” resulting in systemic opioid diversion in its Florida distribution

center (the “2012 Cardinal Settlement Agreement”).308 Cardinal’s Florida center received a two-

year license suspension for supplying more than 12 million dosage units to only four area

pharmacies, nearly fifty times as much oxycodone as it shipped to the rest of Florida and an

increase of 241% in only two years.309 The DEA found that Cardinal’s own investigator warned

Cardinal against selling opioids to these pharmacies, but that Cardinal did nothing to notify the

DEA or cut off the supply of drugs to the suspect pharmacies.310 Instead, Cardinal’s opioid

shipments to the pharmacies increased.311

       715.    In the 2012 Cardinal Settlement Agreement, Cardinal agreed that it had (i) failed to

maintain effective controls against the diversion of controlled substances, including failing to

conduct meaningful due diligence to ensure that controlled substances were not diverted; (ii) failed

to detect and report suspicious orders of controlled substances as required by the CSA, on or before




307
    Id. at ¶ 4.
308
    Administrative Memorandum of Agreement (May 14, 2012),
https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018);
Press Release, Drug Enf’t Admin., DEA Suspends for Two Years Pharmaceutical Wholesale
Distributor’s Ability to Sell Controlled Substances from Lakeland, Florida Facility (May 15,
2012), https://www.dea.gov/pubs/pressrel/pr051512.html.
309
    Id.
310
    Id.
311
    Id.


                                                220
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 231 of 347. PageID #: 39645



May 14, 2012; and (iii) failed to adhere to the provisions of the 2008 Cardinal Settlement

Agreement.312

        716.    In December 2016, Cardinal again settled charges that it had violated the CSA by

failing to prevent diversion of oxycodone for illegal purposes, this time for $44 million (the “2016

Cardinal Settlement Agreement”).313 The settlement covered DEA allegations that Cardinal had

failed to report suspicious orders across Washington, Maryland, New York, and Florida.314 The

same Florida distribution center at the heart of the 2012 settlement was again implicated in this

case.315 The settlement also covered a Cardinal subsidiary, Kinray, LLC, which failed to report a

single suspicious order despite shipping oxycodone and hydrocodone to more than 20 New York-

area pharmacy locations that placed unusually high orders of controlled substances at an unusually

frequent rate.316

                           b. AmerisourceBergen

        717.    AmerisourceBergen has paid $16 million in settlements and had certain licenses

revoked as a result of allegations related to the diversion of prescription opioids.

        718.    In 2007, AmerisourceBergen lost its license to send controlled substances from a

distribution center amid allegations that it was not controlling shipments of prescription opioids to

Internet pharmacies.317 Over the course of one year, AmerisourceBergen had distributed 3.8


312
    Administrative Memorandum of Agreement (May 14, 2012),
https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018).
313
    U.S. Att’y Office, Dist. of Md., Cardinal Health Agrees to $44 Million Settlement for Alleged
Violations of Controlled Substances Act (Dec. 23, 2016) https://www.justice.gov/usao-
md/pr/cardinal-health-agrees-44-million-settlement-alleged-violations-controlled-substances-act.
314
    Id.
315
    Id.
316
    Id.
317
    Press Release, Drug Enf’t Admin., DEA Suspends Orlando Branch of Drug Company from
Distributing Controlled Substances (Apr. 24, 2007),
https://www.dea.gov/divisions/mia/2007/mia042407p.html.


                                                 221
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 232 of 347. PageID #: 39646



million dosage units of hydrocodone to “rogue pharmacies.”318 The DEA suspended

AmerisourceBergen's registration after determining that “the continued registration of this

company constitutes an imminent danger to public health and safety.”319

        719.    Again in 2012, AmerisourceBergen was implicated for failing to protect against

diversion of particular controlled substances into non-medically necessary channels.320

                2. The Distributor Defendants Have Sought to Avoid and Have
                   Misrepresented Their Compliance with Their Legal Duties

        720.    The Distributor Defendants have repeatedly misrepresented their compliance with

their legal duties under state law and have wrongfully and repeatedly disavowed those duties in an

effort to mislead regulators and the public regarding the Distributor Defendants’ compliance with

their legal duties.

        721.    Distributor Defendants have refused to recognize any duty beyond reporting

suspicious orders. In Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017),

the Healthcare Distribution Management Association, n/k/a HDA, a trade association run by the

Distributor Defendants, and the National Association of Chain Drug Stores (“NACDS”), an

association of the National Retail Pharmacies (and similar persons), submitted amicus briefs

regarding the legal duty of wholesale distributors. Denying – inaccurately – the legal duties that

the wholesale drug industry has been tragically recalcitrant in performing, they argued as follows:

                a.     The Associations complained that the “DEA has required
                       distributors not only to report suspicious orders, but to investigate
                       orders (e.g., by interrogating pharmacies and physicians) and take
                       action to halt suspicious orders before they are filled.”321


318
    Id.
319
    Id.
320
    Jeff Overley, AmerisourceBergen Subpoenaed by DEA Over Drug Diversion, Law360.com
(Aug. 9, 2012), available at https://www.law360.com/articles/368498/amerisourcebergen-
subpoenaed-by-dea-over-drug-diversion.
321
    Brief for HDMA and NACDS, 2016 WL 1321983, at *4–5.
                                               222
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 233 of 347. PageID #: 39647



               b.     The Associations argued that, “DEA now appears to have changed
                      its position to require that distributors not only report suspicious
                      orders, but investigate and halt suspicious orders. Such a change in
                      agency position must be accompanied by an acknowledgment of the
                      change and a reasoned explanation for it. In other words, an agency
                      must display awareness that it is changing position and show that
                      there are good reasons for the new policy. This is especially
                      important here, because imposing intrusive obligation on
                      distributors threatens to disrupt patient access to needed prescription
                      medications.”322

               c.     The Associations alleged (inaccurately) that nothing “requires
                      distributors to investigate the legitimacy of orders, or to halt
                      shipment of any orders deemed to be suspicious.”323

               d.     The Associations complained that the purported “practical
                      infeasibility of requiring distributors to investigate and halt
                      suspicious orders (as well as report them) underscores the
                      importance of ensuring that DEA has complied with the APA before
                      attempting to impose such duties.”324

               e.     The Associations alleged (inaccurately) that “DEA’s regulations []
                      sensibly impose [] a duty on distributors simply to report suspicious
                      orders, but left it to DEA and its agents to investigate and halt
                      suspicious orders.”325

               f.     Also inaccurately, the Associations argued that, “[i]mposing a duty
                      on distributors – which lack the patient information and the
                      necessary medical expertise – to investigate and halt orders may
                      force distributors to take a shot-in-the-dark approach to complying
                      with DEA’s demands.”326
       722.    The positions taken by the trade groups is emblematic of the position taken by the

Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of

the dangerous drugs.327


322
    Id. at *8 (citations and quotation marks omitted).
323
    Id. at *14.
324
    Id. at *22.
325
    Id. at *24–25
326
    Id. at 26.
327
    See Brief of HDMA in Support of Cardinal, 2012 WL 1637016, at *3 (arguing the wholesale
distributor industry “does not know the rules of the road because” they claim (inaccurately) that
the “DEA has not adequately explained them”).
                                               223
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 234 of 347. PageID #: 39648



       723.    The Court of Appeals for the District of Columbia Circuit recently issued its

opinion affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. In

Masters Pharmaceuticals, the Court upheld the revocation of Masters Pharmaceutical’s license

and determined that DEA regulations require that in addition to reporting suspicious orders,

distributors must “decline to ship the order, or conduct some ‘due diligence’ and—if it is able to

determine that the order is not likely to be diverted into illegal channels—ship the order.” Masters

Pharmaceutical was in violation of legal requirements because it failed to conduct necessary

investigations and filled suspicious orders. A distributor’s investigation must dispel all the red

flags giving rise to suspicious circumstance prior to shipping a suspicious order. The Circuit Court

also rejected the argument made by the HDMA and NACDS (quoted above), that, allegedly, the

DEA had created or imposed new duties.

       724.    Because of the Distributor Defendants’ refusals to abide by their legal obligations,

the DEA has repeatedly taken administrative action to attempt to force compliance. For example,

in May 2014, the United States Department of Justice, Office of the Inspector General, Evaluation

and Inspections Divisions, reported that the DEA issued final decisions in 178 registrant actions

between 2008 and 2012.328 As noted above, the Office of Administrative Law Judges issued a

recommended decision in a total of 117 registrant actions before the DEA issued its final decision,

including 76 actions involving orders to show cause and 41 actions involving immediate

suspension orders.329 These actions include the following:

               a.      On April 24, 2007, the DEA issued an Order to Show Cause and
                       Immediate Suspension Order against the AmerisourceBergen
                       Orlando, Florida distribution center (“Orlando Facility”) alleging
                       failure to maintain effective controls against diversion of controlled
328
    Evaluation and Inspections Div., Off. of the Inspector Gen., U.S. Dep’t of Justice, The Drug
Enforcement Administration’s Adjudication of Registrant Actions (May 2014),
https://oig.justice.gov/reports/2014/e1403.pdf.
329
    Id.
                                                224
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 235 of 347. PageID #: 39649



                     substances. On June 22, 2007, AmerisourceBergen entered into a
                     settlement that resulted in the suspension of its DEA registration;

              b.     On November 28, 2007, the DEA issued an Order to Show Cause
                     and Immediate Suspension Order against the Cardinal Auburn,
                     Washington Distribution Center (“Auburn Facility”) for failure to
                     maintain effective controls against diversion of hydrocodone;

              c.     On December 5, 2007, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal Lakeland, Florida
                     Distribution Center (“Lakeland Facility”) for failure to maintain
                     effective controls against diversion of hydrocodone;

              d.     On December 7, 2007, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal Swedesboro,
                     New Jersey Distribution Center (“Swedesboro Facility”) for failure
                     to maintain effective controls against diversion of hydrocodone;

              e.     On January 30, 2008, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal Stafford, Texas
                     Distribution Center (“Stafford Facility”) for failure to maintain
                     effective controls against diversion of hydrocodone;

              f.     On September 30, 2008, Cardinal entered into a Settlement and
                     Release Agreement and Administrative Memorandum of Agreement
                     with the DEA related to its Auburn Facility, Lakeland Facility,
                     Swedesboro Facility and Stafford Facility. The document also
                     referenced allegations by the DEA that Cardinal failed to maintain
                     effective controls against the diversion of controlled substances at
                     its distribution facilities located in McDonough, Georgia
                     (“McDonough Facility”), Valencia, California (“Valencia Facility”)
                     and Denver, Colorado (“Denver Facility”);

              g.     On February 2, 2012, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal Lakeland, Florida
                     Distribution Center (“Lakeland Facility”) for failure to maintain
                     effective controls against diversion of oxycodone; and

              h.     On December 23, 2016, Cardinal agreed to pay a $44 million fine to
                     the DEA to resolve the civil penalty portion of the administrative
                     action taken against its Lakeland, Florida Distribution Center.

       725.   Rather than abide by their non-delegable duties under public safety laws, the

Distributor Defendants, individually and collectively through trade groups in the industry,



                                             225
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 236 of 347. PageID #: 39650



pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s license

from “imminent harm” to “immediate harm” and provided the industry the right to “cure” any

violations of law before a suspension order can be issued.330

       726.    In addition to taking actions to limit regulatory prosecutions and suspensions, the

Distributor Defendants undertook to fraudulently convince the public that they were complying

with their legal obligations, including those imposed by licensing regulations. Through such

statements, the Distributor Defendants attempted to assure the public they were working to curb

the opioid epidemic.

       727.    For example, a Cardinal executive claimed that it uses “advanced analytics” to

monitor its supply chain and represented that it was being “as effective and efficient as possible in

constantly monitoring, identifying, and eliminating any outside criminal activity.”331 Given the



330
    See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the
Opioid Epidemic Grew Out of Control, WASHINGTON POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-
epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html?utm_term=.2f757833e3c4; Lenny Bernstein & Scott Higham,
Investigations: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid
Crisis, WASHINGTON POST (Mar. 6, 2017), https://www.washingtonpost.com/investigations/us-
senator-calls-for-investigation-of-dea-enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-
b1e9-a05d3c21f7cf_story.html?utm_term=.7007bf2b9455; Eric Eyre, DEA Agent: “We Had No
Leadership” in WV Amid Flood of Pain Pills, CHARLESTON GAZETTE-MAIL (Feb. 18, 2017),
https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-
flood/article_928e9bcd-e28e-58b1-8e3f-f08288f539fd.html.
331
    Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal
Users: “No One Was Doing Their Job,” WASHINGTON POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0_story.html?utm_term=.a5f051722a7a.
                                                226
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 237 of 347. PageID #: 39651



sales volumes and the company’s history of violations, this executive was either not telling the

truth, or, if Cardinal had such a system, it ignored the results.

         728.   By misleading the public about the effectiveness of their controlled substance

monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

arouse suspicion of the claims that the Plaintiffs now assert.

         729.   Meanwhile, the opioid epidemic rages unabated in the United States.

         730.   The epidemic still rages because the fines and suspensions imposed by the DEA do

not change the conduct of the industry. The distributors, including the Distributor Defendants, pay

fines as a cost of doing business in an industry that generates billions of dollars in annual revenue.

They hold multiple DEA registration numbers and when one facility is suspended, they simply

ship from another facility.

         731.   The wrongful actions and omissions of the Distributor Defendants which have

caused the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiffs’ allegations of

Defendants’ unlawful acts below.

         732.   The Distributor Defendants have abandoned their duties imposed under state law,

taken advantage of a lack of adequate law enforcement, and abused the privilege of distributing

controlled substances.

      D. The National Retail Pharmacies Were On Notice of and Contributed to Illegal
         Diversion of Prescription Opioids

         733.   National retail pharmacy chains earned enormous profits by flooding the country

with prescription opioids.332 They were keenly aware of the oversupply of prescription opioids



332
   Plaintiffs’ allegations of wrongdoing are pointing to the National Retail Pharmacies not the
pharmacy industry who in general serve a vital healthcare function in the US.
                                                 227
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 238 of 347. PageID #: 39652



through the extensive data and information they developed and maintained as both distributors

and dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

communities, they continued to participate in the oversupply and profit from it.

       734.    Each of the National Retail Pharmacies does substantial business throughout the

United States. This business includes the distribution and dispensing of prescription opioids.

       735.    Data shows the National Retail Pharmacies distributed and dispensed substantial

quantities of prescription opioids, including fentanyl, hydrocodone, and oxycodone in Ohio as in

other states. The National Retail Pharmacies failed to take meaningful action to stop this

diversion despite their knowledge of it, and contributed substantially to the diversion problem.

       736.    The National Retail Pharmacies developed and maintained extensive data on

opioids they distributed and dispensed. Through this data, National Retail Pharmacies had direct

knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

opioids in communities throughout the country, and in the states in which Plaintiffs operate. They

used the data to evaluate their own sales activities and workforce. On information and belief, the

National Retail Pharmacies also provided Defendants with data regarding, inter alia, individual

doctors in exchange for rebates or other forms of consideration. The National Retail Pharmacies’

data is a valuable resource that they could have used to help stop diversion, but failed to do so.

               1. The National Retail Pharmacies Have a Duty to Prevent Diversion

       737.    Each participant in the supply chain of opioid distribution, including the National

Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal

market by, among other things, monitoring and reporting suspicious activity.

       738.    The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are

required to “provide effective controls and procedures to guard against theft and diversion of
                                                228
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 239 of 347. PageID #: 39653



controlled substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states,

“[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon

the prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills

the prescription.” Because pharmacies themselves are registrants under the CSA, the duty to

prevent diversion lies with the pharmacy entity, not the individual pharmacist alone.

          739.   The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify suspicious

orders and other evidence of diversion.

          740.   Suspicious pharmacy orders include orders unusually large size, orders that are

disproportionately large in comparison to the population of a community served by the pharmacy,

orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

others.

          741.   Additional types of suspicious orders include: (1) prescriptions written by a doctor

who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

substances compared to other practitioners in the area; (2) prescriptions which should last for a

month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic

drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look “too good”

or where the prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses

that differ from usual medical usage; (6) prescriptions that do not comply with standard

abbreviations and/or contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions

containing different handwriting. Most of the time, these attributes are not difficult to detect and

should be easily recognizable by pharmacies.

          742.   Suspicious pharmacy orders are red flags for if not direct evidence of diversion.



                                                  229
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 240 of 347. PageID #: 39654



        743.    Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the National Retail Pharmacies themselves. That data allows them to observe

patterns or instances of dispensing that are potentially suspicious, of oversupply in particular

stores or geographic areas, or of prescribers or facilities that seem to engage in improper

prescribing.

        744.    According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

        745.    Despite their legal obligations as registrants under the CSA, the National Retail

Pharmacies allowed widespread diversion to occur—and they did so knowingly. They knew they

made money by filling prescriptions, not by not filling descriptions. They knew they made money

by making it easy for doctors to refer patients with drug prescriptions to them to fill, not by

making it difficult for doctors to refer patients to them to fill descriptions.

        746.    Performance metrics and prescription quotas adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. For instance, under CVS’s Metrics

System, for example, pharmacists are directed to meet high goals that make it difficult, if not

impossible, to comply with applicable laws and regulations. There is no measurement for

pharmacy accuracy or customer safety. Moreover, the bonuses for pharmacists are calculated, in

part, on how many prescriptions that pharmacist fills within a year. The result is both deeply

troubling and entirely predictable: opioids flowed out of National Retail Pharmacies and into

communities throughout the country. The policies remained in place even as the epidemic raged.

        747.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that this problem was compounded by the National Retail

Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on how to



                                                  230
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 241 of 347. PageID #: 39655



properly and adequately handle prescriptions for opioid painkillers, including what constitutes a

proper inquiry into whether a prescription is legitimate, whether a prescription is likely for a

condition for which the FDA has approved treatments with opioids, and what measures and/or

actions to take when a prescription is identified as phony, false, forged, or otherwise illegal, or

when suspicious circumstances are present, including when prescriptions are procured and pills

supplied for the purpose of illegal diversion and drug trafficking.

       748.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that the National Retail Pharmacies also failed to adequately use data

available to them to identify doctors who were writing suspicious numbers of prescriptions and/or

prescriptions of suspicious amounts of opioids, or to adequately use data available to them to do

statistical analysis to prevent the filling of prescriptions that were illegally diverted or otherwise

contributed to the opioid crisis.

       749.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that the National Retail Pharmacies failed to analyze: (a) the number

of opioid prescriptions filled by individual pharmacies relative to the population of the

pharmacy's community; (b) the increase in opioid sales relative to past years; (c) the number of

opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales

relative to the increase in annual sales of other drugs.

       750.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that the National Retail Pharmacies also failed to conduct adequate

internal or external audits of their opioid sales to identify patterns regarding prescriptions that

should not have been filled and to create policies accordingly, or if they conducted such audits,

they failed to take any meaningful action as a result.



                                                 231
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 242 of 347. PageID #: 39656



       751.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that the National Retail Pharmacies also failed to effectively respond

to concerns raised by their own employees regarding inadequate policies and procedures

regarding the filling of opioid prescriptions.

       752.    The National Retail Pharmacies were, or should have been, fully aware that the

quantity of opioids being distributed and dispensed by them was untenable, and in many areas

patently absurd; yet, they did not take meaningful action to investigate or to ensure that they were

complying with their duties and obligations under the law with regard to controlled substances.

               2. Multiple Enforcement Actions against the National Retail Pharmacies
                  Confirms their Compliance Failures

       753.    The National Retail Pharmacies have long been on notice of their failure to abide

by state and federal law and regulations governing the distribution and dispensing of prescription

opioids. Indeed, several of the National Retail Pharmacies have been repeatedly penalized for

their illegal prescription opioid practices. In consideration of a reasonable opportunity for further

investigation and discovery, Plaintiffs allege that based upon the widespread nature of these

violations, these enforcement actions are the product of, and confirm, national policies and

practices of the National Retail Pharmacies.

                           a. CVS

       754.    CVS is one of the largest companies in the world, with annual revenue of more

than $150 billion. According to news reports, it manages medications for nearly 90 million

customers at 9,700 retail locations. CVS could be a force for good in connection with the opioid

crisis, but like other Defendants, CVS sought profits over people.

       755.    CVS is a repeat offender; the company has paid fines totaling over $40 million as

the result of a series of investigations by the DEA and the DOJ. It nonetheless treated these fines


                                                 232
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 243 of 347. PageID #: 39657



as the cost of doing business and has allowed its pharmacies to continue dispensing opioids in

quantities significantly higher than any plausible medical need would require, and to continue

violating its recordkeeping and dispensing obligations under the CSA.

       756.      As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

failed to keep and maintain accurate records of Schedule II, III, IV, and V controlled

substances.333

       757.      This fine was preceded by numerous others throughout the county.

       758.      In February 2016, CVS paid $8 million to settle allegations made by the DEA and

the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties

under the CSA and filling prescriptions with no legitimate medical purpose.334

       759.      In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores

in Connecticut failed to maintain proper records in accordance with the CSA.335

       760.      In September 2016, CVS entered into a $795,000 settlement with the

Massachusetts Attorney General wherein CVS agreed to require pharmacy staff to access the




333
    Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle
Alleged Violations of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017),
https://www.justice.gov/usao-edca/pr/cvs-pharmacy-inc-pays-5m-settle-alleged-
violationscontrolled-substance-act.
334
    Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million
Settlement Agreement with CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t
of Just. (Feb. 12, 2016), https://www.justice.gov/usao-md/pr/united-states-reaches-8-
millionsettlement-agreement-cvs-unlawful-distribution-controlled.
335
    Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle
Controlled Substances Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016),
https://www.justice.gov/usao-ct/pr/cvs-pharmacy-pays-600000-settle-controlled-substances-
actallegations.


                                                233
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 244 of 347. PageID #: 39658



state’s prescription monitoring program website and review a patient’s prescription history

before dispensing certain opioid drugs.336

       761.    In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores violated the CSA by filling forged prescriptions for controlled substances—

mostly addictive painkillers—more than 500 times between 2011 and 2014.337

       762.    In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island

stores violated the CSA by filling invalid prescriptions and maintaining deficient records. The

United States alleged that CVS retail pharmacies in Rhode Island filled a number of forged

prescriptions with invalid DEA numbers, and filled multiple prescriptions written by psychiatric

nurse practitioners for hydrocodone, despite the fact that these practitioners were not legally

permitted to prescribe that drug. Additionally, the government alleged that CVS had

recordkeeping deficiencies.338

       763.    In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

prescription opioids, “based on prescriptions that had not been issued for legitimate medical



336
    Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in
agreement with state, Boston.com (Sept. 1, 2016),
https://www.boston.com/news/localnews/2016/09/01/cvs-will-pay-795000-strengthen-policies-
around-dispensing-opioids-inagreement-with-state.
337
    Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve
Allegations that Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016),
https://www.justice.gov/usao-ma/pr/cvs-pay-35-million-resolve-allegations-pharmacists-
filledfake-prescriptions.
338
    Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS
Health Corp. Resolved With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015),
https://www.justice.gov/usao-ri/pr/drug-diversion-claims-against-cvs-health-corp-resolved-
450000-civil-settlement.


                                              234
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 245 of 347. PageID #: 39659



purposes by a health care provider acting in the usual course of professional practice. CVS also

acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

that were issued based on legitimate medical need.”339

       764.    In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations it filled prescriptions written by a doctor whose controlled-substance registration had

expired.340

       765.    In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City

metropolitan area.341

       766.    Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers.342

                           b. Walgreens

       767.    Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens



339
    Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million
Settlement Agreement with CVS For Unlawful Distribution of Controlled Substances, U.S.
Dep’t of Just. (May 13, 2015), https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22-
million-settlement-agreement-cvs-unlawful-distribution.
340
    Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5,
2014), http://www.expressnews.com/business/local/article/H-E-BCVSfined-over-prescriptions-
5736554.php.
341
    Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times,
NewsOK (May 3, 2015), http://newsok.com/article/5415840.
342
    Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle
Civil Penalty Claims Involving Violations of Controlled Substances Act, U.S. Dep’t of Just.
(Apr. 3, 2013), https://www.justice.gov/usao-wdok/pr/cvs-pay-11-million-settle-civil-
penaltyclaims-
involving-violations-controlled.


                                                235
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 246 of 347. PageID #: 39660



operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted

basis in fiscal 2017.

        768.    Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing

violations of the CSA, including negligently allowing controlled substances such as oxycodone

and other prescription painkillers to be diverted for abuse and illegal black market sales.343

        769.    As part of the settlement, Walgreens admitted that it failed to uphold its

obligations as a DEA registrant regarding the above-described conduct.344

        770.    The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

        771.    Walgreens’ Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each

allegedly ordered more than one million dosage units of oxycodone in 2011—more than ten times

the average amount.345

        772.    They increased their orders over time, in some cases as much as 600% in the space

of just two years, including, for example, supplying a town of 3,000 with 285,800 orders of

oxycodone in a one-month period. Yet Walgreens corporate officers not only turned a blind eye,



343
    Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees to Pay a Record
Settlement pf $80 Million for Civil Penalties Under the Controlled Substances Act, U.S. Dep’t of
Just. (June 11, 2013), https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-
recordsettlement-80-million-civil-penalties-under-controlled.
344
    Id.
345
    Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens
Co. (Drug Enf’t Admin. Sept. 13, 2012).
                                                236
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 247 of 347. PageID #: 39661



but provided pharmacists with incentives through a bonus program that compensated them based

on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at Walgreens

suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that “if these

are legitimate indicators of inappropriate prescriptions perhaps we should consider not

documenting our own potential noncompliance,” underscoring Walgreens’ attitude that profit

outweighed compliance with the CSA or the health of communities.346

          773.   Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on number

of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

Center.347

          774.   The six retail pharmacies in Florida that received the suspicious drug shipments

from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or

should have known were not for legitimate medical use.348




346
    Id.
347
    Id.
348
    Id.


                                                237
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 248 of 347. PageID #: 39662



        775.     Walgreens has also settled with a number of state attorneys general, including

West Virginia ($575,000) and Massachusetts ($200,000).349

        776.     The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the

opioid use of some Medicaid patients who were considered high-risk.

        777.     In January 2017, an investigation by the Massachusetts Attorney General found

that some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use

sound professional judgment when dispensing opioids and other controlled substances—despite

the context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

follow certain procedures for dispensing opioids.350

                            c. Rite Aid

        778.     With approximately 4,600 stores in 31 states and the District of Columbia, Rite

Aid is the largest drugstore chain on the East Coast and the third-largest in the United States,

with annual revenue of more than $21 billion.

        779.     In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid

and nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations

of the CSA.351

        780.     The investigation revealed that from 2004 onwards, Rite Aid pharmacies across

the country had a pattern of non-compliance with the requirements of the CSA and federal


349
    Walgreens to pay $200,000 settlement for lapses with opioids, APhA (Jan. 25, 2017),
https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.
350
    Id.
351
    Press Release, Dep’t of Just., Rite Aid Corporation and Subsidiaries Agree to Pay $5 Million
in Civil Penalties to Resolve Violations in Eight States of the Controlled Substances Act, U.S.
Dep’t of Just. (Jan. 12, 2009), https://www.justice.gov/opa/pr/rite-aid-corporation-
andsubsidiaries-agree-pay-5-million-civil-penalties-resolve-violations.


                                                  238
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 249 of 347. PageID #: 39663



regulations that lead to the diversion of prescription opioids in and around the communities of

the Rite Aid pharmacies investigated. Rite Aid also failed to notify the DEA of losses of

controlled substances in violation of 21 USC 842(a)(5) and 21 C.F.R 1301.76(b).352

            781.   Numerous state and federal drug diversion prosecutions have occurred in which

prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

Complaint do not attempt to identify all these prosecutions, and the information above is merely

by way of example.

            782.   The litany of state and federal actions against the National Retail Pharmacies

demonstrate that they routinely, and as a matter of standard operation procedure, violated their

legal obligations under the CSA and other laws and regulations that govern the distribution and

dispensing of prescription opioids.

            783.   Throughout the country and in the states in which Plaintiffs operate, the National

Retail Pharmacies were or should have been aware of numerous red flags of potential suspicious

activity and diversion.

            784.   On information and belief, from the catbird seat of their retail pharmacy

operations, the National Retail Pharmacies knew or reasonably should have known about the

disproportionate flow of opioids throughout the stream of commerce nationwide, and the

operation of “pill mills” that generated opioid prescriptions that, by their quantity or nature, were

red flags for if not direct evidence of illicit supply and diversion. Additional information was

provided by news reports, and state and federal regulatory actions, including prosecutions of pill

mills in the area.




352
      Id.
                                                   239
 Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 250 of 347. PageID #: 39664



        785.    On information and belief, the National Retail Pharmacies knew or reasonably

 should have known about the devastating consequences of the oversupply and diversion of

 prescription opioids, including spiking opioid overdose rates in the community.

        786.    On information and belief, because of (among others sources of information)

 regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

 against others pertaining to prescription opioids obtained from their retail stores, complaints and

 information from employees and other agents, and the massive volume of opioid prescription

 drug sale data that they developed and monitored, the National Retail Pharmacies were well

 aware that their distribution and dispensing activities fell far short of legal requirements.

        787.    The National Retail Pharmacies’ actions and omissions in failing to effectively

 prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

 significantly to the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

VII.    DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL
        DUTIES CAUSED THE HARM AND SUBSTANTIAL DAMAGE ALLEGED
        HEREIN


        788.    As the Marketing Defendants’ efforts to expand the market for opioids increased

 so have the rates of prescription and sale of their products — and the rates of opioid-related

 substance abuse, hospitalization, and death among the people of the United States. The Distributor

 Defendants have continued to unlawfully ship these massive quantities of opioids.




                                                  240
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 251 of 347. PageID #: 39665



       789.    There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.”353

       790.    Opioid analgesics are widely diverted and improperly used, and the widespread use

of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions.354

       791.    The epidemic is “directly related to the increasingly widespread misuse of powerful

opioid pain medications.”355

       792.    The increased abuse of prescription painkillers along with growing sales has

contributed to a large number of overdoses and deaths.356

       793.    One doctor, for example in Ohio, was convicted of illegally distributing some

30,000 tablets of oxycodone, OxyContin, and Opana. In connection with sentencing, the U.S.

Attorney explained that its enforcement efforts reflected that “[o]ur region is awash in opioids that

have brought heartbreak and suffering to countless families.” Henry Schein delivered opioids

directly to the office of this doctor, whom the Northern District of Ohio court has described as

“selling 30,000 doses of poison into the community.”357 In a separate civil suit, the same prescriber

reached a consent judgment in a civil suit alleging that he was purchasing hydrocodone/APAP

tablets (hydrocodone and acetaminophen), from Henry Schein on as many as fourteen separate




353
    See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United
States, 372 N. Eng. J. Med. 241-248 (2015), DOI: 10.1056/NEJMsa1406143,
http://www.nejm.org/doi/full/10.1056/NEJMsa1406143.
354
    See Volkow & McLellan.
355
    See Califf et al..
356
    See Press Release, Centers for Disease Control and Prevention, U.S. Dep’t of Health and
Human Servs.
357
    Eric Heisig, Former Akron-Area Doctor Sentenced to 63 Months in Prison for Doling Out
Painkillers, Cleveland.com (Mar. 16, 2015), https://www.cleveland.com/court-
justice/index.ssf/2015/03/former_akron-area_doctor_sente.html.
                                                241
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 252 of 347. PageID #: 39666



dates within a one-year period, and, subsequently dispensed 11,500 hydrocodone tablets without

maintaining purchase and dispensing records as required by the CSA.

       794.    As shown above, the opioid epidemic has escalated with devastating effects:

substantial opiate-related substance abuse, hospitalization, and death that goes hand in hand with

Defendants’ increased distribution of opioids.

       795.    Because of the well-established relationship between the use of prescription opioids

and the use of non-prescription opioids, like heroin, the massive distribution of opioids by

Defendants has caused the opioid epidemic to include heroin addiction, abuse, and death.

       796.    Defendants repeatedly and purposefully breached their duties under federal and

state law, and such breaches are direct and proximate causes of, and/or substantial factors leading

to, the widespread diversion of prescription opioids for nonmedical purposes and the foreseeable,

inevitable financial burdens imposed on and incurred by hospitals and other health care providers.

       797.    The increased financial burdens on hospitals include, but are not limited to the

following:

                a.     Unreimbursed costs for providing healthcare and medical care, additional
                       therapeutic, and other treatments for patients suffering from opioid-related
                       addiction or disease, including overdoses and deaths;

                b.     Costs associated with patient counseling with respect to pain management,
                       necessitated by overprescribing to the general population and
                       dissemination of false and misleading information to prospective patients
                       and others; as hospitals and other providers question their patients’ self-
                       reporting, it necessitates further steps to be taken in all phases of treatment
                       and counseling;

                c.     Unreimbursed costs of opioids purchased by hospitals themselves, which
                       were direct targets of the Defendants’ marketing campaigns;

                d.     Unreimbursed costs of prescription drugs used to treat addiction;

                e.     Costs of training additional personnel in the proper treatment of drug
                       overdoses;

                                                 242
  Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 253 of 347. PageID #: 39667




                  f.      Costs associated with obtaining and training staff in the application of
                          naloxone—an opioid antagonist used to block the deadly effects of opioids
                          in the context of overdose;

                  g.      Additional unreimbursed costs for providing mental-health services,
                          treatment, counseling, rehabilitation services, and social services to victims
                          of the opioid epidemic and their families;

                  h.      Unreimbursed Costs for providing treatment of infants born with opioid-
                          related medical conditions, or born dependent on opioids due to drug use
                          by mother during pregnancy.

           798.   The unlawful diversion of prescription opioids is a direct and proximate cause of,

  and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,

  morbidity, and mortality in the United States. This diversion and the epidemic are direct causes of

  foreseeable harm to Plaintiffs.

           799.   Defendants’ unlawful conduct resulted in direct and foreseeable, past and

  continuing, economic damages for which Plaintiffs seek relief.

VIII.      CONSPIRACY ALLEGATIONS

           800.   The Defendants conspired to engage in the wrongful conduct complained of herein

  and intended to benefit both independently and jointly from their wrongful conduct.

        A. Conspiracy Among the Purdue Defendants

           801.   The Purdue Defendants agreed among themselves to cause Purdue and related

  business entities to (1) promote the use of opioids for the management of pain in order to mislead

  physicians, patients, health care providers such as hospitals, and health care payors through

  misrepresentations and omissions regarding the appropriate uses, risks, and safety of opioids in

  order to increase sales, revenue, and profit from their opioid products, and (2) increase the supply

  of opioids and fraudulently increase the quotas that governed the manufacture and supply of

  prescription opioids


                                                  243
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 254 of 347. PageID #: 39668



       802.    In committing these wrongful acts, the Purdue Defendants have pursued, or joined

in the pursuit of, a common course of conduct and have acted in concert with and conspired with

one another in furtherance of their common plan or design. In addition to the wrongful conduct

herein alleged as giving rise to primary liability, the Purdue Defendants further aided and abetted

and/or assisted each other in breaching their respective duties.

       803.    The Purdue Defendants entered into a conspiracy, common enterprise, and/or

common course of conduct. During all times relevant hereto, the Purdue Defendants, collectively

and individually, initiated a course of conduct that was designed to and did misrepresent the

properties of opioids, and facilitate the distribution of opioids. The Purdue Defendants did so in

order to maximize the profits Purdue would receive from opioid sales. In furtherance of this plan,

conspiracy, and course of conduct, the Purdue Defendants collectively and individually, took the

actions set forth herein.

       804.    Each of the Purdue Defendants aided and abetted and rendered substantial

assistance in the wrongs committed by their respective co-conspirators complained of herein. In

taking such actions to substantially assist the commission of the wrongdoing complained of herein,

each Purdue Defendant acted with knowledge of the primary wrongdoing, substantially assisted in

the accomplishment of that wrongdoing, and was aware of his or her overall contribution to and

furtherance of the wrongdoing.

   B. Conspiracy Among the Marketing Defendants

       805.    The Marketing Defendants agreed among themselves to set up, develop, and fund

an unbranded promotion and marketing network to promote the use of opioids for the management

of pain in order to mislead physicians, patients, health care providers such as hospitals, and health




                                                244
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 255 of 347. PageID #: 39669



care payors through misrepresentations and omissions regarding the appropriate uses, risks, and

safety of opioids in order to increase sales, revenue, and profit from their opioid products.

       806.    This interconnected and interrelated network relied on the Marketing Defendants’

collective use of unbranded marketing materials, such as KOLs, scientific literature, CMEs, patient

education materials, and Front Groups developed and funded collectively by the Marketing

Defendants and intended to mislead consumers and medical providers, such as hospitals, of the

appropriate uses, risks, and safety of opioids.

       807.    The Marketing Defendants’ collective marketing scheme to increase opioid

prescriptions, sales, revenues and profits centered around the development, dissemination, and

reinforcement of nine false propositions: (1) that addiction is rare among patients taking opioids

for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of addiction

exhibited by opioid patients are actually symptoms of an invented condition dubbed

“pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

       808.    The Marketing Defendants knew that none of these propositions are true.

       809.    Each Marketing Defendant worked individually and collectively to develop and

actively promulgate these nine false propositions in order to mislead physicians, patients, and

health care providers such as hospitals and healthcare payors regarding the appropriate uses, risks,

and safety of opioids.




                                                  245
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 256 of 347. PageID #: 39670



       810.    What is particularly remarkable about the Marketing Defendants’ effort is the

seamless method in which the Marketing Defendants joined forces to achieve their collective goal:

to persuade consumers and medical providers, such as hospitals, of the safety of opioids, and to

hide their actual risks and dangers. In doing so, the Marketing Defendants effectively built a new

– and extremely lucrative – opioid marketplace for their select group of industry players.

       811.    The Marketing Defendants’ unbranded promotion and marketing network was a

wildly successful marketing tool that achieved marketing goals that would have been impossible

to have been met by a single or even a handful of the network’s distinct corporate members.

       812.    For example, the network members pooled their vast marketing funds and dedicated

them to expansive and normally cost-prohibitive marketing ventures, such as the creation of Front

Groups. These collaborative networking tactics allowed each Marketing Defendant to diversify its

marketing efforts, all the while sharing any risk and exposure, financial and/or legal, with other

Marketing Defendants

       813.    The most unnerving tactic utilized by the Marketing Defendants’ network was their

unabashed mimicry of the scientific method of citing “references” in their materials. In the

scientific community, cited materials and references are rigorously vetted by objective unbiased

and disinterested experts in the field, and an unfounded theory or proposition would, or should,

never gain traction.

       814.    Marketing Defendants put their own twist on the scientific method: they worked

together to manufacture wide support for their unfounded theories and propositions involving

opioids. Due to their sheer numbers and resources, the Marketing Defendants were able to create

a false consensus through their materials and references.

       815.    An illustrative example of the Marketing Defendants’ utilization of this tactic is the



                                                246
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 257 of 347. PageID #: 39671



wide promulgation of the Porter & Jick Letter, which declared the incidence of addiction “rare”

for patients treated with opioids. The authors had analyzed a database of hospitalized patients who

were given opioids in a controlled setting to ease suffering from acute pain. These patients were

not given long-term opioid prescriptions or provided opioids to administer to themselves at home,

nor was it known how frequently or infrequently and in what doses the patients were given their

narcotics. Rather, it appears the patients were treated with opioids for short periods of time under

in-hospital doctor supervision.

       816.    Nonetheless, Marketing Defendants widely and repeatedly cited this letter as proof

of the low addiction risk in connection with taking opioids despite the letter’s obvious

shortcomings. Marketing Defendants’ egregious misrepresentations based on this letter included

claims that less than one percent of opioid users became addicted.

       817.    Marketing Defendants’ collective misuse of the Porter & Jick Letter helped the

opioid manufacturers convince patients and healthcare providers such as hospitals that opioids

were not a concern. The enormous impact of Marketing Defendants’ misleading amplification of

this letter was well documented in another letter published in the NEJM on June, 1, 2017,

describing the way the one-paragraph 1980 letter had been irresponsibly cited and, in some cases,

“grossly misrepresented.” In particular, the authors of this letter explained:

       [W]e found that a five-sentence letter published in the Journal in 1980 was heavily
       and uncritically cited as evidence that addiction was rare with long-term opioid
       therapy. We believe that this citation pattern contributed to the North American
       opioid crises by helping to shape a narrative that allayed prescribers’ concerns
       about the risk of addiction associated with long-term opioid therapy…

By knowingly misrepresenting the appropriate uses, risks, and safety of opioids, the Marketing

Defendants committed overt acts in furtherance of their conspiracy.




                                                247
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 258 of 347. PageID #: 39672



   C. Conspiracy Among the Marketing Defendants and the Supply Chain Defendants

       818.    In addition, and on an even broader level, all the Marketing Defendants and Supply

Chain Defendants took advantage of the industry structure, including end-running its internal

checks and balance, to their collective advantage. The Marketing Defendants and Supply Chain

Defendants agreed among themselves to increase the supply of opioids and fraudulently increase

the quotas that governed the manufacture and supply of prescription opioids. The Marketing

Defendants and Supply Chain Defendants did so to increase sales, revenue, and profit from their

opioid products.

       819.    The interaction and length of the relationships between and among the Marketing

Defendants and Supply Chain Defendants reflect a deep level of interaction and cooperation

between the Marketing Defendants and Supply Chain Defendants in a tightly knit industry. The

Marketing and Supply Chain Defendants were not two separate groups operating in isolation or

two groups forced to work together in a closed system. The Marketing Defendants and Supply

Chain Defendants operated together as a united entity, working together on multiple fronts, to

engage in the unlawful sale of prescription opioids.

       820.    The Marketing Defendants and Supply Chain Defendants collaborated to expand

the opioid market in an interconnected and interrelated network in the following ways, as set forth

more fully below including, for example, membership in the Healthcare Distribution Alliance.

       821.    The Marketing Defendants and Supply Chain Defendants utilized their membership

in the HDA and other forms of collaboration to form agreements about their approach to their

duties under the CSA to report suspicious orders. The Marketing Defendants and Supply Chain

Defendants overwhelmingly agreed on the same approach – to fail to identify, report, or halt

suspicious opioid orders, and fail to prevent diversion. The Marketing Defendants and Supply

Chain Defendants’ agreement to restrict reporting provided an added layer of insulation from DEA
                                               248
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 259 of 347. PageID #: 39673



scrutiny for the entire industry as the Marketing Defendants and Supply Chain Defendants were

thus collectively responsible for each other’s compliance with their reporting obligations. The

Marketing Defendants and Supply Chain Defendants were aware, both individually and

collectively, of the suspicious orders that flowed directly from the Marketing Defendants and

Supply Chain Defendants’ facilities.

       822.    The Marketing Defendants and Supply Chain Defendants knew that their own

conduct could be reported by other Defendants and that their failure to report suspicious orders

they filled could be brought to the DEA’s attention. As a result, the Marketing Defendants and

Supply Chain Defendants had an incentive to communicate with each other about the reporting or

suspicious orders to ensure consistency in their dealings with DEA.

       823.    The Marketing Defendants and Supply Chain Defendants also worked together to

ensure that the opioid quotas allowed by the DEA remained artificially high and ensured that

suspicious orders were not reported to the DEA in order to ensure that the DEA had no basis for

refusing to increase or decrease production quotas due to diversion.

       824.    The desired consistency and collective end goal were achieved. The Marketing

Defendants and Supply Chain Defendants achieved blockbuster profits through higher opioid sales

by orchestrating the unimpeded flow of opioids.

IX.    ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES

       825.    As set forth above, Defendants acted deliberately to increase sales of, and profits

from, opioid drugs. The Marketing Defendants knew there was no support for their claims that

addiction was rare, that addiction risk could be effectively managed, that signs of addiction were

merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses pose no significant

additional risks, that long-term use of opioids improves function, or that time-release or abuse-



                                               249
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 260 of 347. PageID #: 39674



deterrent formulations would prevent addiction or abuse. Nonetheless, they knowingly promoted

these falsehoods in order to increase the market for their addictive drugs.

        826.     All of the Defendants, moreover, knew that large and suspicious quantities of

opioids were being poured into communities throughout the United States. Despite this knowledge,

Defendants took no steps to report suspicious orders, control the supply of opioids, or otherwise

prevent diversion. Indeed, as described above, Defendants acted in concert together to maintain

high levels of quotas for their products and to ensure that suspicious orders would not be reported

to regulators.

        827.     Defendants’ conduct was so willful and deliberate that it continued in the face of

numerous enforcement actions, fines, and other warnings from state and local governments and

regulatory agencies. Defendants paid their fines, made promises to do better, and continued on

with their marketing and supply schemes. This ongoing course of conduct knowingly, deliberately,

and repeatedly threatened and accomplished harm and risk of harm to public health and safety,

and large-scale economic loss to communities, governments, families, communities, hospitals and

health care providers across the country.

        828.     As all of the governmental actions against the Marketing Defendants and against

all the Defendants show, Defendants knew that their actions were unlawful, and yet deliberately

refused to change their practices because compliance with their legal obligations would have

decreased their sales and their profits.

    A. The Marketing Defendants Persisted in Their Fraudulent Scheme Despite Repeated
       Admonitions, Warnings, and Even Prosecutions

        829.     So determined were the Marketing Defendants to sell more opioids that they simply

ignored multiple admonitions, warnings, and prosecutions, as described more fully below.




                                                250
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 261 of 347. PageID #: 39675



               1. FDA Warnings to Janssen Failed to Deter Janssen’s Misleading
                  Promotion of Duragesic

       830.    On February 15, 2000, the FDA sent Janssen a letter concerning the dissemination

of “homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the

Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

explained that the “homemade” promotional pieces were “false or misleading because they contain

misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

claims, and lack fair balance.” The March 30, 2000 letter detailed numerous ways in which

Janssen’s marketing was misleading.

       831.    The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

“false or misleading claims about the abuse potential and other risks of the drug, and . . .

unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

2004 letter detailed a series of unsubstantiated, false or misleading claims.

       832.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

health advisory warning doctors of deaths resulting from the use of Duragesic and its generic

competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been “examining

the circumstances of product use to determine if the reported adverse events may be related to

inappropriate use of the patch” and noted the possibility “that patients and physicians might be

unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid analgesic

approved only for chronic pain in opioid-tolerant patients that could not be treated by other drugs.




                                                251
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 262 of 347. PageID #: 39676



               2. Governmental Action, Including Large Monetary Fines, Failed to Stop
                  Cephalon From Falsely Marketing Actiq For Off-label Uses

       833.    On September 29, 2008, Cephalon finalized and entered into a corporate integrity

agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in civil

and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

Provigil). According to a DOJ press release, Cephalon had trained sales representatives to

disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the three drugs and funded CMEs to

promote off-label uses.

       834.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and the

massive settlement, Cephalon has continued its deceptive marketing strategy.

               3. FDA Warnings Did Not Prevent Cephalon from Continuing False and
                  Off-Label Marketing of Fentora

       835.    On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” Indeed, the FDA specifically

denied Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment

of non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

       836.    Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009, the

FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

Warning Letter described a Fentora Internet advertisement as misleading because it purported to

broaden “the indication for Fentora by implying that any patient with cancer who requires

treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It further

                                                 252
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 263 of 347. PageID #: 39677



criticized Cephalon’s other direct Fentora advertisements because they did not disclose the risks

associated with the drug.

       837.    Despite this warning, Cephalon continued to use the same sales tactics to push

Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for

FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).” Despite

the repeated warnings of the dangers associated with the use of the drugs beyond their limited

indication, as detailed above, the first sentence of the insert states: “It is well recognized that the

judicious use of opioids can facilitate effective and safe management of chronic pain.”

               4. A Guilty Plea and a Large Fine did not Deter Purdue, and its Partner
                  Abbott, from Continuing the Fraudulent Marketing of OxyContin

       838.    In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay nearly $635 million in fines and fees. In

its plea, Purdue admitted that its promotion of OxyContin was misleading and inaccurate,

misrepresented the risk of addiction, and was unsupported by science. At the time, this was one of

the largest settlements with a drug company for marketing misconduct.358 Additionally, Michael

Friedman, the company’s president, pled guilty to a misbranding charge and agreed to pay $19

million in fines; Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8

million in fines; and Paul D. Goldenheim, its former medical director, pled guilty as well and

agreed to pay $7.5 million in fines.

       839.    Nevertheless, even after the settlement, Purdue continued to pay doctors on



358
   Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, N.Y. TIMES (May 10,
2007), http://www.nytimes.com/2007/05/10/business/11drug-web.html.
                                                 253
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 264 of 347. PageID #: 39678



speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and to fund

seemingly neutral organizations to disseminate the message that opioids were non-addictive as well

as other misrepresentations. At least until early 2018, Purdue continued deceptively marketing the

benefits of opioids for chronic pain while diminishing the associated dangers of addiction. After

Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight any legislative actions

that might encroach on its business. Between 2006 and 2015, Purdue and other painkiller producers,

along with their associated nonprofits, spent nearly $900 million dollars on lobbying and political

contributions - eight times what the gun lobby spent during that period.

       840.    Since at least 2002, Purdue has maintained a database of health care providers

suspected of inappropriately prescribing OxyContin or other opioids. Physicians could be added

to this database based on observed indicators of illicit prescribing such as excessive numbers of

patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength pills

(80 mg OxyContin pills or “80s,” as they were known on the street, were a prime target for

diversion). Purdue claims that health care providers added to the database no longer were detailed,

and that sales representatives received no compensation tied to these providers’ prescriptions.

       841.    Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy level—

meaning Purdue continued to generate sales revenue from their prescriptions—and failed to report

these providers to state medical boards or law enforcement. Purdue’s former senior compliance

officer acknowledged in an interview with the Los Angeles Times that in five years of investigating

suspicious pharmacies, the company never stopped the supply of its opioids to a pharmacy, even

where Purdue employees personally witnessed the diversion of its drugs.

       842.    The same was true of prescribers. For example, as discussed above, despite

Purdue’s knowledge of illicit prescribing from one Los Angeles clinic which its district manager



                                                 254
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 265 of 347. PageID #: 39679



called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law

enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin

tablets.

           843.   Indeed, the New York Attorney General found that Purdue placed 103 New York

health care providers on its “No-Call” List between January 1, 2008 and March 7, 2015, and that

Purdue’s sales representatives had detailed approximately two-thirds of these providers, some

quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year

period.

                  5. Endo Continued to Aggressively Promote Opana After Becoming Aware
                     of Its Widespread Abuse

           844.   The New York Attorney General found that Endo knew, as early as 2011, that

Opana ER was being abused in New York, but certain sales representatives who detailed New

York health care providers testified that they did not know about any policy or duty to report

problematic conduct. The New York Attorney General further determined that Endo detailed

health care providers who were subsequently arrested or convicted for illegal prescribing of

opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for Opana

ER (although the subsequent criminal charges at issue did not involve Opana ER).

           845.   Even after the Indiana Department of Public Health determined that an HIV

outbreak in Southeastern Indiana was linked to injection of the prescription painkiller Opana and

requested removal from the market, in 2015, “based on its concern that the benefits of the drug

may no longer outweigh its risks,” Endo continued to market the drug until 2017.




                                                255
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 266 of 347. PageID #: 39680



                   6. Repeated Admonishments and Fines Did Not Stop the Distributor
                      Defendants from Ignoring Their Obligations to Control the Supply Chain
                      and Prevent Diversion

            846.   Defendants were repeatedly admonished and even fined by regulatory authorities,

but continued to disregard their obligations to control the supply chain of dangerous opioids and to

institute controls to prevent diversion.

            847.   In a 60 Minutes interview last fall, former DEA agent Joe Rannazzisi described

Defendants’ industry as “out of control,” stating that “[w]hat they wanna do, is do what they wanna

do, and not worry about what the law is. And if they don’t follow the law in drug supply, people

die. That’s just it. People die.” The interview continued:

            JOE RANNAZZISI: The three largest distributors are Cardinal Health, McKesson,
            and AmerisourceBergen. They control probably 85 or 90 percent of the drugs going
            downstream.

            [INTERVIEWER]: You know the implication of what you’re saying, that these big
            companies knew that they were pumping drugs into American communities that
            were killing people.

            JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly what
            they did.

            848.   Another DEA veteran similarly stated that these companies failed to make even a

“good faith effort” to “do the right thing.” He explained that “I can tell you with 100 percent

accuracy that we were in there on multiple occasions trying to get them to change their behavior.

And they just flat out ignored us.”359

            849.   Government actions against the Distributor Defendants with respect to their

obligations to control the supply chain and prevent diversion include:

                   a.     On April 24, 2007, the DEA issued an Order to Show Cause and
                          Immediate Suspension Order against the AmerisourceBergen
                          Orlando, Florida distribution center (“Orlando Facility”) alleging
                          failure to maintain effective controls against diversion of controlled

359
      Id.
                                                   256
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 267 of 347. PageID #: 39681



                     substances. On June 22, 2007, AmerisourceBergen entered into a
                     settlement that resulted in the suspension of its DEA registration;

              b.     On November 28, 2007, the DEA issued an Order to Show Cause
                     and Immediate Suspension Order against the Cardinal Auburn,
                     Washington Distribution Center (“Auburn Facility”) for failure to
                     maintain effective controls against diversion of hydrocodone;

              c.     On December 5, 2007, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal Lakeland, Florida
                     Distribution Center (“Lakeland Facility”) for failure to maintain
                     effective controls against diversion of hydrocodone;

              d.     On December 7, 2007, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal Swedesboro,
                     New Jersey Distribution Center (“Swedesboro Facility”) for failure
                     to maintain effective controls against diversion of hydrocodone;

              e.     On January 30, 2008, the DEA issued an Order to Show Cause
                     against the Cardinal Stafford, Texas Distribution Center (“Stafford
                     Facility”) for failure to maintain effective controls against diversion
                     of hydrocodone;

              f.     On September 30, 2008, Cardinal entered into a Settlement and
                     Release Agreement and Administrative Memorandum of Agreement
                     with the DEA related to its Auburn, Lakeland, Swedesboro and
                     Stafford Facilities. The document also referenced allegations by the
                     DEA that Cardinal failed to maintain effective controls against the
                     diversion of controlled substances at its distribution facilities
                     located in McDonough, Georgia (“McDonough Facility”), Valencia,
                     California (“Valencia Facility”) and Denver, Colorado (“Denver
                     Facility”);

              g.     On February 2, 2012, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal’s Lakeland
                     Facility for failure to maintain effective controls against diversion of
                     oxycodone; and

              h.     On December 23, 2016, Cardinal agreed to pay a $44 million fine to
                     the DEA to resolve the civil penalty portion of the administrative
                     action taken against its Lakeland Facility.
X.      FACTS PERTAINING TO CLAIMS UNDER RICO STATUTES

     A. The False Narrative Enterprise



                                              257
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 268 of 347. PageID #: 39682



               1. The Common Purpose and Scheme of the False Narrative Enterprise

       850.    In order to unlawfully increase the demand for opioids, the Marketing Defendants

and the Distributor Defendants (the Marketing Defendants, excluding Insys, and the Distributor

Defendants are at times collectively referred to as the “RICO-1 Defendants”) formed an

association-in-fact enterprise (the “False Narrative Enterprise”) with the Front Groups and KOLs

described above. Knowing that their products were highly addictive, ineffective and unsafe for

the treatment of long-term chronic pain, non-acute and non-cancer pain, the RICO-1 Defendants

formed an association-in-fact enterprise and engaged in a scheme to unlawfully increase their

profits and sales, and grow their share of the prescription painkiller market, through (1) repeated

and systematic misrepresentations about the safety and efficacy of opioids for treating long-term

chronic pain, and (2) ongoing disregard of their duties to identify, investigate, halt and report

suspicious orders of opioids and diversion of their drugs into the illicit market.

               2. The Conduct of the False Narrative Enterprise

                           a. Conduct in the Marketing of Opioids

       851.    The Marketing Defendants’ substantial financial contribution to the False Narrative

Enterprise, and the advancement of opioids- friendly messaging, fueled the U.S. opioids

epidemic.360

       852.    The Marketing Defendants, through their participation in the False Narrative

Enterprise, concealed the true risks and dangers of opioids from the medical community and the

public, including Plaintiffs, and made misleading statements and misrepresentations about opioids

that downplayed the risk of addiction and exaggerated the benefits of opioid use. The misleading


360
   Fueling an Epidemic: Exposing the Financial Ties Between Opioid Manufacturers and Third
Party Advocacy Groups, U.S. Senate Homeland Security & Governmental Affairs Committee,
Ranking Members’ Office, (Feb. 12, 2018), https://www.hsdl.org/?abstract&did=808171
(“Fueling an Epidemic”), at 1.
                                                258
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 269 of 347. PageID #: 39683



statements included: (1) that addiction is rare among patients taking opioids for pain; (2) that

addiction risk can be effectively managed; (3) that symptoms of addiction exhibited by opioid

patients are actually symptoms of an invented condition the Marketing Defendants named

“pseudoaddiction;” (4) that withdrawal is easily managed; (5) that increased dosing present no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

       853.    The Marketing Defendants, the Front Groups, and the KOLs acted together for a

common purpose and perpetuated the False Narrative Enterprise’s scheme, including through the

unbranded promotion and marketing network as described above.

       854.    There was regular communication between the Marketing Defendants, Front

Groups and KOLs, in which information was shared, misrepresentations are coordinated, and

payments were exchanged. Typically, the coordination, communication and payment occurred,

and continues to occur, through the repeated and continuing use of the wires and mail in which the

Marketing Defendants, Front Groups, and KOLs share information regarding overcoming

objections and resistance to the use of opioids for chronic pain. The Marketing Defendants, Front

Groups and KOLs functioned as a continuing unit for the purpose of implementing the False

Narrative Enterprise’s scheme and common purpose, and each agreed and took actions to hide the

scheme and continue its existence.

       855.    At all relevant times, the Front Groups were aware of the Marketing Defendants’

conduct, were knowing and willing participants in and beneficiaries of that conduct. Each Front

Group also knew, but did not disclose, that the other Front Groups were engaged in the same



                                                259
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 270 of 347. PageID #: 39684



scheme, to the detriment of consumers, prescribers, and the Plaintiffs. But for the False Narrative

Enterprise’s unlawful fraud, the Front Groups would have had incentive to disclose the deceit by

the Marketing Defendants and the False Narrative Enterprise to their members and constituents.

By failing to disclose this information, Front Groups perpetuated the False Narrative Enterprise’s

scheme and common purpose, and reaped substantial benefits.

       856.    At all relevant times, the KOLs were aware of the Marketing Defendants’ conduct,

were knowing and willing participants in that conduct, and reaped benefits from that conduct. The

Marketing Defendants selected KOLs solely because they favored the aggressive treatment of

chronic pain with opioids. The Marketing Defendants’ support helped the KOLs become respected

industry experts. And, as they rose to prominence, the KOLs falsely touted the benefits of using

opioids to treat chronic pain, repaying the Marketing Defendants by advancing their marketing

goals. The KOLs also knew, but did not disclose, that the other KOLS and Front Groups were

engaged in the same scheme, to the detriment of consumers, prescribers, and the Plaintiffs. But for

the False Narrative Enterprise’s unlawful conduct, the KOLs would have had incentive to disclose

the deceit by the Marketing Defendants and the False Narrative Enterprise, and to protect their

patients and the patients of other physicians. By failing to disclose this information, KOLs

furthered the False Narrative Enterprise’s scheme and common purpose, and reaped substantial

benefits.

       857.    As public scrutiny and media coverage focused on how opioids ravaged

communities in the relevant RICO states and throughout the United States, the Front Groups and

KOLS did not challenge the Marketing Defendants’ misrepresentations, seek to correct their

previous misrepresentations, terminate their role in the False Narrative Enterprise, nor disclose




                                               260
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 271 of 347. PageID #: 39685



publicly that the risks of using opioids for chronic pain outweighed their benefits and were not

supported by medically acceptable evidence.

       858.    The Marketing Defendants, Front Groups and KOLs engaged in certain discrete

categories of activities in furtherance of the common purpose of the False Narrative Enterprise. As

described herein, the False Narrative Enterprise’s conduct in furtherance of the common purpose

of the False Narrative Enterprise involved: (1) misrepresentations regarding the risk of addiction

and safe use of prescription opioids for long-term chronic pain (described in detail above); (2)

lobbying to defeat measures to restrict over-prescription; (3) efforts to criticize or undermine CDC

guidelines; and (4) efforts to limit prescriber accountability.

       859.    In addition to disseminating misrepresentations about the risks and benefits of

opioids, the False Narrative Enterprise also furthered its common purpose by criticizing or

undermining CDC guidelines. Members of the False Narrative Enterprise criticized or undermined

the CDC Guidelines which represented “an important step - and perhaps the first major step from

the federal government - toward limiting opioid prescriptions for chronic pain.”

       860.    Several Front Groups, including the U.S. Pain Foundation and the AAPM,

criticized the draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday were

not transparent relative to process and failed to disclose the names, affiliation, and conflicts of

interest of the individuals who participated in the construction of these guidelines.”

       861.    The AAPM criticized the prescribing guidelines in 2016, through its immediate past

president, stating “that the CDC guideline makes disproportionately strong recommendations

based upon a narrowly selected portion of the available clinical evidence.”

       862.    The Marketing Defendants alone could not have accomplished the purpose of the

False Narrative Enterprise without the assistance of the Front Groups and KOLs, who were



                                                 261
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 272 of 347. PageID #: 39686



perceived as “neutral” and more “scientific” than the Marketing Defendants themselves. Without

the work of the Front Groups and KOLs in spreading misrepresentations about opioids, the False

Narrative Enterprise could not have achieved its common purpose.

       863.    The impact of the False Narrative Enterprise’s scheme is still in place - i.e., the

opioids continue to be prescribed and used for chronic pain, and the epidemic continues to injure

Plaintiffs and consume Plaintiffs’ resources.

       864.    As a result, it is clear that the Marketing Defendants, the Front Groups, and the

KOLs were all willing participants in the False Narrative Enterprise, had a common purpose and

interest in the object of the scheme, and functioned within a structure designed to effectuate the

Enterprise’s purpose.

       865.    Each of the Marketing Defendants exerted control over the False Narrative

Enterprise and participated in the operation or management of the affairs of the False Narrative

Enterprise, directly or indirectly, in the following ways:

               a. Creating and providing a body of deceptive, misleading and unsupported
                  medical and popular literature about opioids that (i) understated the risks and
                  overstated the benefits of long-term use; (ii) appeared to be the result of
                  independent, objective research; and (iii) was thus more likely to be relied upon
                  by physicians, patients, and payors;

               b. Creating and providing a body of deceptive, misleading and unsupported
                  electronic and print advertisements about opioids that (i) understated the risks
                  and overstated the benefits of long-term use; (ii) appeared to be the result of
                  independent, objective research; and (iii) was thus more likely to be relied upon
                  by physicians, patients, and payors;

               c. Creating and providing a body of deceptive, misleading and unsupported sales
                  and promotional training materials about opioids that (i) understated the risks
                  and overstated the benefits of long-term use; (ii) appeared to be the result of
                  independent, objective research; and (iii) was thus more likely to be relied upon
                  by physicians, patients, and payors;

               d. Creating and providing a body of deceptive, misleading and unsupported CMEs
                  and speaker presentations about opioids that (i) understated the risks and

                                                262
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 273 of 347. PageID #: 39687



               overstated the benefits of long-term use; (ii) appeared to be the result of
               independent, objective research; and (iii) was thus more likely to be relied upon
               by physicians, patients, and payors;

            e. Selecting, cultivating, promoting and paying KOLs based solely on their
               willingness to communicate and distribute the Marketing Defendants’ messages
               about the use of opioids for chronic pain;

            f. Providing substantial opportunities for KOLs to participate in research studies
               on topics the RICO Marketing Defendants suggested or chose, with the
               predictable effect of ensuring that many favorable studies appeared in the
               academic literature;

            g. Paying KOLs to serve as consultants or on the Marketing Defendants’ advisory
               boards, on the advisory boards and in leadership positions on Front Groups, and
               to give talks or present CMEs, typically over meals or at conferences;

            h. Selecting, cultivating, promoting, creating and paying Front Groups based
               solely on their willingness to communicate and distribute the RICO Marketing
               Defendants’ messages about the use of opioids for chronic pain;

            i. Providing substantial opportunities for Front Groups to participate in and/or
               publish research studies on topics the RICO Marketing Defendants suggested
               or chose (and paid for), with the predictable effect of ensuring that many
               favorable studies appeared in the academic literature;

            j. Paying significant amounts of money to the leaders and individuals associated
               with Front Groups;

            k. Donating to Front Groups to support talks or CMEs, that were typically
               presented over meals or at conferences;

            l. Disseminating many of their false, misleading, imbalanced, and unsupported
               statements through unbranded materials that appeared to be independent
               publications from Front Groups;

            m. Sponsoring CME programs put on by Front Groups that focused exclusively on
               the use of opioids for chronic pain;

            n. Developing and disseminating pro-opioid treatment guidelines with the help of
               the KOLs as authors and promoters, and the help of the Front Groups as
               publishers, and supporters;

            o. Encouraging Front Groups to disseminate their pro-opioid messages to groups
               targeted by the RICO Marketing Defendants, such as the elderly, and then
               funding that distribution;

                                           263
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 274 of 347. PageID #: 39688




               p. Concealing their relationship to and control of Front Groups and KOLs from
                  the Plaintiffs and the public at large; and

               q. Intending that Front Groups and KOLs would distribute through the U.S. mail
                  and interstate wire facilities, promotional and other materials that claimed
                  opioids could be safely used for chronic pain.

       866.    The False Narrative Enterprise had a hierarchical decision-making structure that

was headed by the Marketing Defendants and Distributor Defendants, and corroborated by the

KOLs and Front Groups. The Marketing Defendants controlled representations made about their

opioids and their drugs, doled out funds to PBMs and payments to KOLs, and ensured that

representations made by KOLs, Front Groups, and the Marketing Defendants’ sales detailers were

consistent with the Marketing Defendants’ messaging throughout the United States including the

relevant RICO states. The Front Groups and KOLs in the False Narrative Enterprise were

dependent on the Marketing Defendants for their financial structure and for career development

and promotion opportunities.

       867.    The Front Groups also conducted and participated in the conduct of the False

Narrative Enterprise, directly or indirectly, in the following ways:

               a. The Front Groups promised to, and did, make representations regarding opioids
                  and the Marketing Defendants’ drugs that were consistent with the Marketing
                  Defendants’ messages;

               b. The Front Groups distributed, through the U.S. Mail and interstate wire
                  facilities, promotional and other materials which claimed that opioids could be
                  safely used for chronic pain without addiction, and misrepresented the benefits
                  of using opioids for chronic pain outweighed the risks;

               c. The Front Groups echoed and amplified messages favorable to increased opioid
                  use—and ultimately, the financial interests of the Marketing Defendants;

               d. The Front Groups issued guidelines and policies minimizing the risk of opioid
                  addiction and promoting opioids for chronic pain;




                                                264
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 275 of 347. PageID #: 39689



               e. The Front Groups strongly criticized the 2016 guidelines from the Center for
                  Disease Control and Prevention (CDC) that recommended limits on opioid
                  prescriptions for chronic pain; and

               f. The Front Groups concealed their connections to the KOLs and the Marketing
                  Defendants.

       868.    The Marketing Defendants’ Front Groups, “with their large numbers and credibility

with policymakers and the public—have ‘extensive influence in specific disease areas.’” The

larger Front Groups “likely have a substantial effect on policies relevant to their industry

sponsors.” “By aligning medical culture with industry goals in this way, many of the groups

described in this report may have played a significant role in creating the necessary conditions for

the U.S. opioid epidemic.”

       869.    The KOLs also participated in the conduct of the affairs of the False Narrative

Enterprise, directly or indirectly, in the following ways:

               a. The KOLs promised to, and did, make representations regarding opioids and
                  the RICO Marketing Defendants’ drugs that were consistent with the Marketing
                  Defendants’ messages themselves;

               b. The KOLs distributed, through the U.S. Mail and interstate wire facilities,
                  promotional and other materials which claimed that opioids could be safely
                  used for chronic pain without addiction, and misrepresented the benefits of
                  using opioids for chronic pain outweighed the risks;

               c. The KOLs echoed and amplified messages favorable to increased opioid use—
                  and ultimately, the financial interests of the RICO Marketing Defendants;

               d. The KOLs issued guidelines and policies minimizing the risk of opioid
                  addiction and promoting opioids for chronic pain;

               e. The KOLs strongly criticized the 2016 guidelines from the Center for Disease
                  Control and Prevention (CDC) that recommended limits on opioid prescriptions
                  for chronic pain; and

               f. The KOLs concealed their connections to the Front Groups and the RICO
                  Marketing Defendants, and their sponsorship by the Marketing Defendants.




                                                265
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 276 of 347. PageID #: 39690



       870.    The scheme devised and implemented by the Marketing Defendants and members

of the False Narrative Enterprise, amounted to a common course of conduct intended to increase

the Marketing Defendants’ sales from prescription opioids by encouraging the prescribing and use

of opioids for long-term chronic pain. The scheme was a continuing course of conduct, and many

aspects of it continue through to the present.

       871.    As discussed in detail above, the Marketing Defendants funded and controlled the

various Front Groups, including APF, AAPM/APS, FSMB, Alliance for Patient Access, USPF,

AGS and ACPA. The Front Groups, which appeared to be independent, but were not, transmitted

the Marketing Defendants’ misrepresentations. The Marketing Defendants and the Front Groups

thus worked together to promote the goals of the False Narrative Enterprise.

       872.    The Marketing Defendants worked together with each other through the Front

Groups that they jointly funded and through which they collaborated on the joint promotional

materials described above.

       873.    Similarly, as discussed in detail above, the Marketing Defendants paid KOLs,

including Drs. Portenoy, Fine, Fishman, and Webster, to spread their misrepresentations and

promote their products. The Marketing Defendants and the KOLs thus worked together to promote

the goals of the False Narrative Enterprise.

       874.    To achieve the common goal and purpose of the False Narrative Enterprise, the

Marketing Defendants and members of the False Narrative Enterprise hid from the consumers,

prescribers, regulators and the Plaintiffs: (a) the fraudulent nature of the Marketing Defendants’

marketing scheme; (b) the fraudulent nature of statements made by the Marketing Defendants and

by their KOLs, Front Groups and other third parties regarding the safety and efficacy of




                                                 266
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 277 of 347. PageID #: 39691



prescription opioids; and (c) the true nature of the relationship between the members of the False

Narrative Enterprise.

        875.    The Marketing Defendants, and each member of the False Narrative Enterprise

agreed, with knowledge and intent, to the overall objective of the Marketing Defendants’

fraudulent scheme and participated in the common course of conduct to commit acts of fraud and

indecency in marketing prescription opioids.

        876.    Indeed, for the Marketing Defendants’ fraudulent scheme to work, each of them

had to agree to implement similar tactics regarding fraudulent marketing of prescription opioids.

This conclusion is supported by the fact that the Marketing Defendants each financed, supported,

and worked through the same KOLs and Front Groups, and often collaborated on and mutually

supported the same publications, CMEs, presentations, and prescription guidelines

        877.    The Marketing Defendants’ predicate acts all had the purpose of creating the opioid

epidemic that substantially injured Plaintiffs’ business and property, while simultaneously

generating billion-dollar revenue and profits for the RICO Marketing Defendants. The predicate

acts were committed or caused to be committed by the RICO Marketing Defendants through their

participation in the False Narrative Enterprise and in furtherance of its fraudulent scheme.

                            b. Conduct in the Distribution of Opioids

        878.    Faced with the reality that they will now be held accountable for the consequences

of the opioid epidemic they created, members of the industry resort have categorically denied any

criminal behavior or intent. But the RICO-1 Defendants’ actions went far beyond what could be

considered ordinary business conduct. For more than a decade, the RICO-1 Defendants worked

together in an illicit enterprise, engaging in conduct that was not only illegal, but in certain respects

anti-competitive, with the common purpose and achievement of vastly increasing their respective

profits and revenues by exponentially expanding a market that the law intended to restrict.
                                                  267
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 278 of 347. PageID #: 39692



        879.    As “registrants” under the law of relevant RICO states, the RICO-1 Defendants are

duty bound to identify and report “orders of unusual size, orders deviating substantially from a

normal pattern, and orders of unusual frequency.”             Critically, the RICO-1 Defendants’

responsibilities do not end with the products they manufacture or distribute -- there is no such

limitation in the law because their duties cut across company lines. Thus, when the RICO-1

Defendants obtain information about the sales and distribution of other companies’ opioid

products, as they did through data mining companies like IMS Health, they were legally obligated

to report that activity.

        880.    If morality and the law did not suffice, competition dictates that the Defendants

would turn in their rivals when they had reason to suspect suspicious activity. Indeed, if a

manufacturer or distributor could gain market share by reporting a competitor’s illegal behavior

(causing it to lose a license to operate, or otherwise inhibit its activity), ordinary business conduct

dictates that it would do so. Under federal and state RICO statutes this whistleblower or watchdog

function is not only a protected choice, but a statutory mandate. Unfortunately, however, that is

not what happened. Instead, knowing that investigations into potential diversion would only lead

to shrinking markets, the RICO-1 Defendants elected to operate in a conspiracy of silence, in

violation of both federal and state law concerning controlled substances, federal RICO, and state

RICO laws.

        881.    The RICO-1 Defendants’ scheme required the participation of all. If any one-

member broke rank, its compliance activities would highlight deficiencies of the others, and their

scheme would crumble. But, if all the members of the enterprise conducted themselves in the same

manner, it would be difficult for the government authorities to go after any one of them.

Accordingly, through the connections they made as a result of their participation in the Healthcare



                                                 268
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 279 of 347. PageID #: 39693



Distribution Alliance (“HDA”), the Defendants chose to flout the closed system designed to

protect the citizens. Publicly, in 2008, they announced their formulation of “Industry Compliance

Guidelines: Reporting Suspicious Orders and Prevention Diversion of Controlled Substances.”

But, privately, Defendants refused to act and through their lobbying efforts, they collectively

sought to undermine the impact of government regulation and enforcement. Indeed, despite the

issuance of these Industry Compliance Guidelines, which recognize these Defendants’ duties

under the law, as illustrated by the subsequent industry-wide enforcement actions and consent

orders issued after that time, none of them complied. John Gray, President and CEO of the HDA

said to Congress in 2014, it is “difficult to find the right balance between proactive anti-diversion

efforts while not inadvertently limiting access to appropriately prescribed and dispensed

medications.” Yet, the RICO-1 Defendants apparently all found the same profit-maximizing

balance - intentionally remaining silent to ensure the largest possible financial return.

       882.    As described above, at all relevant times, the RICO-1 Defendants operated as an

association-in-fact enterprise formed for the purpose of unlawfully increasing sales, revenues and

profits. In support of this common purpose and fraudulent scheme, the RICO-1 Defendants jointly

agreed to disregard their duties to identify, investigate, halt and report suspicious orders of opioids

and diversion of their drugs into the illicit market.

       883.    At all relevant times, as described above, the RICO-1 Defendants exerted control

over, conducted and/or participated in the False Narrative Enterprise by fraudulently claiming that

they were complying with their duties to maintain effective controls against diversion, including

duties to identify, investigate and report suspicious orders of opioids in order to prevent diversion

of those highly addictive substances into the illicit market, and to halt such unlawful sales, so as

to generate unlawful profits.



                                                 269
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 280 of 347. PageID #: 39694



       884.    The RICO-1 Defendants disseminated false and misleading statements to state and

federal regulators claiming that:

               a. they were complying with their obligations to maintain effective controls
                  against diversion of their prescription opioids;

               b. they were complying with their obligations to design and operate a system to
                  disclose to the registrant suspicious orders of their prescription opioids;

               c. they were complying with their obligation to report suspicious orders or
                  diversion of their prescription opioids; and

               d. they did not have the capability to identify suspicious orders of controlled
                  substances.

       885.    The RICO-1 Defendants applied political and other pressure to halt prosecutions

for failure to report suspicious orders of prescription opioids and lobbied for less stringent

regulation of their marketing and distribution of pharmaceutical products.

       886.    The RICO-1 Defendants are required to make reports of any suspicious orders

identified through the design and operation of their system to disclose suspicious orders.

       887.    The RICO-1 Defendants knowingly and intentionally furnished false or fraudulent

information in their reports about suspicious orders, and/or omitted material information from

reports, records and other documents required to be filed. Specifically, the RICO-1 Defendants

were aware of suspicious orders of prescription opioids and the diversion of their prescription

opioids into the illicit market, and failed to take responsive action. This failure included the failure

to report this information to the government.

       888.    The RICO-1 Defendants used, directed the use of, and/or caused to be used,

thousands of interstate mail and wire communications in service of their scheme through virtually

uniform misrepresentations, concealments and material omissions regarding their compliance with

their mandatory reporting requirements and the actions necessary to carry out their unlawful goal



                                                 270
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 281 of 347. PageID #: 39695



of selling prescription opioids without reporting suspicious orders or the diversion of opioids into

the illicit market.

        889.    In devising and executing the illegal scheme, the RICO-1 Defendants devised and

knowingly carried out a scheme and/or artifice to defraud by means of materially false or

fraudulent pretenses, representations, promises, or omissions of material facts.

        890.    For the purpose of executing the illegal scheme, the RICO-1 Defendants committed

unlawful acts, which number in the thousands, intentionally and knowingly, with the specific intent

to advance the illegal scheme. These unlawful acts, which included repeated acts of mail fraud and

wire fraud, constituted a pattern of unlawful activity.

        891.    The RICO-1 Defendants (and/or their agents), for the purpose of executing the

illegal scheme, sent and/or received (or caused to be sent and/or received) by mail or by private or

interstate carrier, shipments of prescription opioids and related documents by mail or by private

carrier affecting interstate commerce.

        892.    Each of the Defendants identified manufactured, shipped, paid for and received

payment for the drugs identified above, throughout the United States.

        893.    The RICO-1 Defendants used the internet and other electronic facilities to carry out

their scheme and conceal the ongoing fraudulent activities. Specifically, the RICO-1 Defendants

made misrepresentations about their compliance with the statutes, regulations and other laws

requiring them to identify, investigate and report suspicious orders of prescription opioids and/or

diversion of the same into the illicit market.

        894.    At the same time, the RICO-1 Defendants misrepresented the superior safety

features of their order monitoring programs, ability to detect suspicious orders, commitment to

preventing diversion of prescription opioids, and their compliance with federal and state laws



                                                 271
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 282 of 347. PageID #: 39696



regarding the identification and reporting of suspicious orders of prescription opioids. The RICO-

1 Defendants utilized the internet and other electronic resources to exchange communications, to

exchange information regarding prescription opioid sales, and to transmit payments and

rebates/chargebacks.

       895.    The RICO-1 Defendants also communicated by U.S. Mail, by interstate facsimile,

and by interstate electronic mail with each other and with various other affiliates, regional offices,

regulators, distributors, and other third-party entities in furtherance of the scheme.

       896.    The mail and wire transmissions described herein were made in furtherance of the

RICO-1 Defendants’ scheme and common course of conduct to deceive regulators, the public and

the Plaintiffs that these RICO-1 Defendants were complying with their legal obligations to identify

and report suspicious orders of prescription opioids all while RICO-1Defendants were knowingly

allowing millions of doses of prescription opioids to divert into the illicit drug market.

       897.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire

facilities have been deliberately hidden by the RICO-1 Defendants and cannot be alleged without

access to the RICO-1 Defendants’ books and records. However, Plaintiffs have described the types

of, and in some instances, occasions on which the predicate acts of mail and/or wire fraud occurred.

They include thousands of communications to perpetuate and maintain the scheme, including the

things and documents described in the preceding paragraphs.

       898.    The RICO-1 Defendants did not undertake the practices described herein in

isolation, but as part of a common scheme. Various other persons, firms, and corporations,

including third-party entities and individuals not named as defendants in this Complaint, may have

contributed to and/or participated in the scheme with these RICO-1 Defendants in these offenses




                                                 272
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 283 of 347. PageID #: 39697



and have performed acts in furtherance of the scheme to increase revenues, increase market share,

and /or minimize the losses for the Defendants.

       899.    The predicate acts constituted a variety of unlawful activities, each conducted with

the common purpose of obtaining significant monies and revenues from the sale of their highly

addictive and dangerous drugs. The predicate acts also had the same or similar results, participants,

victims, and methods of commission. The predicate acts were related and not isolated events.

       900.    The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiffs’ business and property, while simultaneously generating billion-

dollar revenue and profits for the RICO-1 Defendants. The predicate acts were committed or

caused to be committed by the RICO-1 Defendants through their participation in the False

Narrative Enterprise and in furtherance of its fraudulent scheme.

       901.    As described above, the RICO-1 Defendants were repeatedly warned, fined, and

found to be in violation of applicable law and regulations, and yet they persisted. The sheer volume

of enforcement actions against the RICO-1 Defendants supports this conclusion that the RICO-1

Defendants operated through a pattern and practice of willfully and intentionally omitting

information from their mandatory reports.

       902.    Each instance of unlawful activity alleged herein was related, had similar purposes,

involved the same or similar participants and methods of commission, and had similar results

affecting similar victims. The RICO-1 Defendants calculated and intentionally crafted the

diversion scheme to increase and maintain profits from unlawful sales of opioids, without regard

to the effect such behavior would have on this State, its citizens or the Plaintiffs. The RICO-1

Defendants were aware that Plaintiffs and others rely on these RICO-1 Defendants to maintain a




                                                273
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 284 of 347. PageID #: 39698



closed system of manufacturing and distribution to protect against the non-medical diversion and

use of their dangerously addictive opioid drugs.

       903.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, the Defendants engaged in a fraudulent scheme and unlawful course of conduct

constituting a pattern of unlawful activity.

               3. Pattern of Unlawful Activity

       904.    The RICO-1 Defendants’ scheme described herein was perpetrated, in part, through

multiple acts of mail fraud and wire fraud, and violations of statutes regulating the distribution of

controlled substances, constituting a pattern of unlawful activity as described herein.

       905.    The pattern of unlawful activity used by the False Narrative Enterprise likely

involved thousands of separate instances of the use of the U.S. Mail or interstate wire facilities in

furtherance of the unlawful False Narrative Enterprise.

       906.    These    communications         included   essentially   uniform   misrepresentations,

concealments and material omissions regarding the beneficial uses and non-addictive qualities for

the long-term treatment of chronic, non-acute and non-cancer pain, with the goal of profiting from

increased sales of the Marketing Defendants’ drugs induced by consumers, prescribers, regulators

and Plaintiffs’ reliance on the Marketing Defendants’ misrepresentations. Each of these fraudulent

mailings and interstate wire transmissions constitutes unlawful acts and collectively, these

violations constitute a pattern of unlawful activity, through which the Marketing Defendants, the

Front Groups and the KOLs defrauded and intended to defraud Plaintiffs. The Marketing

Defendants devised and knowingly carried out an illegal scheme and artifice to defraud by means

of materially false or fraudulent pretenses, representations, promises, or omissions of material facts

regarding the safe, non-addictive and effective use of opioids for long-term chronic, non-acute and

non-cancer pain. The Marketing Defendants and members of the False Narrative Enterprise knew
                                                  274
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 285 of 347. PageID #: 39699



that these representations violated the FDA approved use these drugs, and were not supported by

actual evidence. The Marketing Defendants intended that that their common purpose and scheme

to defraud would, and did, use the U.S. Mail and interstate wire facilities, intentionally and

knowingly with the specific intent to advance, and for the purpose of executing, their illegal

scheme. By intentionally concealing the material risks and affirmatively misrepresenting the

benefits of using opioids for chronic pain, to, prescribers, regulators and the public, including

Plaintiffs, the Marketing Defendants, the Front Groups and the KOLs engaged in a fraudulent and

unlawful course of conduct constituting a pattern of unlawful activity. The Marketing Defendants’

use of the U.S. Mail and interstate wire facilities to perpetrate the opioids marketing scheme

involved thousands of communications, publications, representations, statements, electronic

transmissions, payments, including, inter alia:

               a. Marketing materials about opioids, and their risks and benefits, which the RICO
                  Marketing Defendants sent to health care providers, such as hospitals
                  transmitted through the internet and television, published, and transmitted to
                  Front Groups and KOLs located across the country and the State;

               b. Written representations and telephone calls between the RICO Marketing
                  Defendants and Front Groups regarding the misrepresentations, marketing
                  statements and claims about opioids, including the non-addictive, safe use of
                  chronic long-term pain generally;

               c. Written representations and telephone calls between the RICO Marketing
                  Defendants and KOLs regarding the misrepresentations, marketing statements
                  and claims about opioids, including the non-addictive, safe use of chronic long-
                  term pain generally;

               d. E-mails, telephone and written communications between the RICO Marketing
                  Defendants and the Front Groups agreeing to or implementing the opioids
                  marketing scheme;

               e. E-mails, telephone and written communications between the RICO Marketing
                  Defendants and the KOLs agreeing to or implementing the opioids marketing
                  scheme;




                                                  275
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 286 of 347. PageID #: 39700



               f. Communications between the RICO Marketing Defendants, Front Groups and
                  the media regarding publication, drafting of treatment guidelines, and the
                  dissemination of the same as part of the False Narrative Enterprise;

               g. Communications between the RICO Marketing Defendants, KOLs and the
                  media regarding publication, drafting of treatment guidelines, and the
                  dissemination of the same as part of the False Narrative Enterprise;

               h. Written and oral communications directed to State agencies, federal and state
                  courts, and private insurers throughout the State that fraudulently
                  misrepresented the risks and benefits of using opioids for chronic pain; and

               i. Receipts of increased profits sent through the U.S. Mail and interstate wire
                  facilities - the wrongful proceeds of the scheme.

In addition to the above-referenced predicate acts, it was intended by and foreseeable to the

Marketing Defendants that the Front Groups and the KOLs would distribute publications through

the U.S. Mail and by interstate wire facilities, and, in those publications, claim that the benefits of

using opioids for chronic pain outweighed the risks of doing so.

       907.    The RICO-1 Defendants’ use of U.S. Mail and interstate wires in conduct related

to the distribution of opioids includes, but is not limited to, the transmission, delivery, or shipment

of the following by the RICO-1 Defendants, and/or third parties that were foreseeably caused to

be sent as a result of the RICO-1 Defendants’ illegal scheme, of the following:

               a. The prescription opioids themselves;

               b. Documents and communications that facilitated the manufacture, purchase and
                  sale of prescription opioids;

               c. RICO-1 Defendants’ government registrations;

               d. Documents and communications that supported and/or facilitated RICO-1
                  Defendants’ government registrations;

               e. RICO-1 Defendants’ records and reports that were required to be submitted to
                  regulatory authorities;




                                                 276
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 287 of 347. PageID #: 39701



               f. Documents intended to facilitate the manufacture and distribution of the RICO-
                  1 Defendants’ prescription opioids, including bills of lading, invoices, shipping
                  records, reports and correspondence;

               g. Documents for processing and receiving payment for prescription opioids;

               h. Payments from the Distributors to the Marketing Defendants;

               i. Rebates and chargebacks from the Marketing Defendants to the Distributors
                  Defendants;

               j. Payments to the RICO-1 Defendants’ lobbyists through the PCF;

               k. Payments to the RICO-1 Defendants’ trade organizations, like the HDA, for
                  memberships and/or sponsorships;

               l. Deposits of proceeds from the RICO-1 Defendants’ manufacture and
                  distribution of prescription opioids; and

               m. Other documents and things, including electronic communications.

       908.    The RICO-1 Defendants also participated in a pattern of violations of the federal

Controlled Substances Act and analogous state common and statutory law by refusing to comply

with their obligations under the law to report suspicious orders and prescribers.

   B. The Sackler Pharmaceutical Enterprise

               1. The Common Purpose and Scheme of the Sackler Pharmaceutical
                  Enterprise

       909.    In order to unlawfully increase the demand for opioids, the Purdue Defendants

formed an association-in-fact enterprise (the “Sackler Pharma Enterprise,” commonly referred to

colloquially, but not referred to here, as “Purdue”) that also included other affiliated business

entities beneficially owned by the Sackler Defendants, and employees of Purdue, not named as

Defendants. The Sackler Pharma Enterprise was a single family-owned criminal enterprise that

operated through and across many business entities. Knowing that their products were highly

addictive, ineffective and unsafe for the treatment of long-term chronic pain, non-acute and non-

cancer pain, the Sackler Pharma Enterprise, owned, directed and controlled at all times by the

                                               277
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 288 of 347. PageID #: 39702



Sackler Defendants, engaged in a scheme to unlawfully increase their profits and sales, and grow

their share of the prescription painkiller market, through (1) repeated and systematic

misrepresentations about the safety and efficacy of opioids for treating long-term chronic pain,

and (2) ongoing disregard of their duties to identify, investigate, halt and report suspicious orders

of opioids and diversion of their drugs into the illicit market.

               2. The Conduct of the Sackler Pharmaceutical Enterprise

       910.    The Purdue Defendants regularly directed their agents, including a veritable army

of sales representatives, to make, and at times themselves made, statements and misrepresentations

about opioids that downplayed the risk of addiction and exaggerated the benefits of opioid use.

The misleading statements included: (1) that addiction is rare among patients taking opioids for

pain; (2) that addiction risk can be effectively managed; (3) that symptoms of addiction exhibited

by opioid patients are actually symptoms of an invented condition the Marketing Defendants

named “pseudoaddiction;” (4) that withdrawal is easily managed; (5) that increased dosing present

no significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse. Misleading statements were also disseminated by the Sackler Pharma

Enterprise (1) through the use of front groups, KOLs and/or other ostensible medical experts, who

were paid by the Sackler Pharma Enterprise (directly through fees, and also through grants and

donations to favored institutions) to amplify these false and misleading statements, and (2) through

the use of lobbyists who directly lobbied state and federal legislators to take positions favorable to

the Sackler Pharma Enterprise and the RICO-1 Defendants. Each of the Purdue Defendants

participated in the operation or management of the affairs of the Sackler Pharma Enterprise,

directly or indirectly, in the following ways:
                                                 278
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 289 of 347. PageID #: 39703



            a. Creating and providing a body of deceptive, misleading and unsupported
               medical and popular literature about opioids that (i) understated the risks and
               overstated the benefits of long-term use; (ii) appeared to be the result of
               independent, objective research; and (iii) was thus more likely to be relied upon
               by physicians, patients, and payors;

            b. Creating and providing a body of deceptive, misleading and unsupported
               electronic and print advertisements about opioids that (i) understated the risks
               and overstated the benefits of long-term use; (ii) appeared to be the result of
               independent, objective research; and (iii) was thus more likely to be relied upon
               by physicians, patients, and payors;

            c. Creating and providing a body of deceptive, misleading and unsupported sales
               and promotional training materials about opioids that (i) understated the risks
               and overstated the benefits of long-term use; (ii) appeared to be the result of
               independent, objective research; and (iii) was thus more likely to be relied upon
               by physicians, patients, and payors;

            d. Creating and providing a body of deceptive, misleading and unsupported CMEs
               and speaker presentations about opioids that (i) understated the risks and
               overstated the benefits of long-term use; (ii) appeared to be the result of
               independent, objective research; and (iii) was thus more likely to be relied upon
               by physicians, patients, and payors;

            e. Selecting, cultivating, promoting and paying KOLs based solely on their
               willingness to communicate and distribute the Purdue Defendants’ messages
               about the use of opioids for chronic pain;

            f. Providing substantial opportunities for KOLs to participate in research studies
               on topics the Purdue Defendants suggested or chose, with the predictable effect
               of ensuring that many favorable studies appeared in the academic literature;

            g. Paying KOLs to serve as consultants or on the advisory boards and in leadership
               positions on Front Groups, and to give talks or present CMEs, typically over
               meals or at conferences;

            h. Selecting, cultivating, promoting, creating and paying Front Groups based
               solely on their willingness to communicate and distribute the Purdue
               Defendants’ messages about the use of opioids for chronic pain;

            i. Providing substantial opportunities for Front Groups to participate in and/or
               publish research studies on topics the Purdue Defendants suggested or chose
               (and paid for), with the predictable effect of ensuring that many favorable
               studies appeared in the academic literature;




                                            279
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 290 of 347. PageID #: 39704



               j. Paying significant amounts of money to the leaders and individuals associated
                  with Front Groups;

               k. Donating to Front Groups to support talks or CMEs, that were typically
                  presented over meals or at conferences;

               l. Disseminating many of their false, misleading, imbalanced, and unsupported
                  statements through unbranded materials that appeared to be independent
                  publications from Front Groups;

               m. Sponsoring CME programs put on by Front Groups that focused exclusively on
                  the use of opioids for chronic pain;

               n. Developing and disseminating pro-opioid treatment guidelines with the help of
                  the KOLs as authors and promoters, and the help of the Front Groups as
                  publishers, and supporters;

               o. Encouraging Front Groups to disseminate their pro-opioid messages to groups
                  targeted by the Purdue Defendants, such as the elderly, and then funding that
                  distribution;

               p. Concealing their relationship to and control of Front Groups and KOLs from
                  the Plaintiffs and the public at large; and


               q. Intending that Front Groups and KOLs would distribute through the U.S. mail
                  and interstate wire facilities, promotional and other materials that claimed
                  opioids could be safely used for chronic pain.

       911.    As a “registrant” under federal and state law, Purdue is bound to identify and report

“orders of unusual size, orders deviating substantially from a normal pattern, and orders of unusual

frequency.” Critically, these responsibilities do not end with the products it manufactures or

distributes -- there is no such limitation in the law because their duties cut across company lines.

The Purdue Defendants, including the Sackler Defendants, and their employees, were well aware

of the identity of suspicious prescribers and supply channels through whom there was a significant

probability of unethical/illegal prescribing and/or product diversion. The Purdue Defendants

regularly received (1) hotline calls, (2) “Reports of Concern” and (3) other reports of adverse

events, of which all of the Purdue Defendants were aware. The stunning volume of these incidents

                                                280
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 291 of 347. PageID #: 39705



was regularly discussed, from the sales representatives to the Board level, and was known

throughout the Sackler Pharma Enterprise. The Purdue Defendants agreed to remain silent about

compromised practitioners and supply channels that were well known to them, instead of reporting

them to federal and state authorities as they were required to do. The Sackler Pharma Enterprise

also disseminated false and misleading statements to state and federal regulators claiming that:

               a. they were complying with their obligations to maintain effective controls
                  against diversion of their prescription opioids;

               b. they were complying with their obligations to design and operate a system to
                  disclose to the registrant suspicious orders of their prescription opioids;

               c. they were complying with their obligation to report suspicious orders or
                  diversion of their prescription opioids; and

               d. they did not have the capability to identify suspicious orders of controlled
                  substances.

       912.    The Purdue Defendants used, directed the use of, and/or caused to be used,

thousands of interstate mail and wire communications in service of their scheme.

       913.    There was regular communication among the Purdue Defendants, in which

information was shared, misrepresentations are coordinated, and payments were exchanged.

Typically, the coordination, communication and payment occurred, and continues to occur,

through the repeated and continuing use of the wires, including the use of electronic mail, and

telephone calls both to facilitate board and committee meetings and one-to-one conversations in

furtherance of the illegal scheme.

       914.    There was regular communication between the Purdue Defendants and others, in

furtherance of the scheme, through the repeated and continuing use of the wires and U.S. Mail,

including the dissemination of false and misleading advertising and marketing materials generated

by or at the direction of the Purdue Defendants, and the transmission of false and misleading



                                               281
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 292 of 347. PageID #: 39706



information concerning Purdue’s purported compliance with its reporting obligations and other

obligations under federal and state law.

               3. Pattern of Unlawful Activity

       915.    The Purdue Defendants’ scheme described herein was perpetrated, in part, through

multiple acts of mail fraud and wire fraud, and violations of statutes regulating the distribution of

controlled substances, constituting a pattern of unlawful activity as described herein.

       916.    The pattern of unlawful activity used by the Sackler Pharma Enterprise likely

involved thousands of separate instances of the use of the U.S. Mail or interstate wire facilities in

furtherance of the unlawful Sackler Pharma Enterprise.

       917.    These    communications      included    essentially   uniform   misrepresentations,

concealments and material omissions regarding the beneficial uses and non-addictive qualities for

the long-term treatment of chronic, non-acute and non-cancer pain, with the goal of profiting from

increased sales of the Purdue’s drugs induced by consumers, prescribers, regulators and Plaintiffs’

reliance on the Purdue’s misrepresentations. Each of these fraudulent mailings and interstate wire

transmissions constitutes unlawful acts and collectively, these violations constitute a pattern of

unlawful activity, through which the Purdue Defendants defrauded and intended to defraud

Plaintiffs and others. The Marketing Defendants devised and knowingly carried out an illegal

scheme and artifice to defraud by means of materially false or fraudulent pretenses,

representations, promises, or omissions of material facts regarding the safe, non-addictive and

effective use of opioids for long-term chronic, non-acute and non-cancer pain. The Marketing

Defendants and members of the False Narrative Enterprise knew that these representations violated

the FDA approved use these drugs, and were not supported by actual evidence. The Marketing

Defendants intended that that their common purpose and scheme to defraud would, and did, use

the U.S. Mail and interstate wire facilities, intentionally and knowingly with the specific intent to
                                                282
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 293 of 347. PageID #: 39707



advance, and for the purpose of executing, their illegal scheme. By intentionally concealing the

material risks and affirmatively misrepresenting the benefits of using opioids for chronic pain, to,

prescribers, regulators and the public, including Plaintiffs, the Marketing Defendants, the Front

Groups and the KOLs engaged in a fraudulent and unlawful course of conduct constituting a

pattern of unlawful activity. The Purdue Defendants’ use of the U.S. Mail and interstate wire

facilities to perpetrate their opioids marketing scheme involved thousands of communications,

publications, representations, statements, electronic transmissions, payments, including, inter alia:

               a. Marketing materials about opioids, and their risks and benefits, which the
                  Purdue Defendants sent to health care providers, such as hospitals transmitted
                  through the internet and television, published, and transmitted to Front Groups
                  and KOLs located across the country and the State;

               b. Written representations and telephone calls between the Purdue Defendants and
                  Front Groups regarding the misrepresentations, marketing statements and
                  claims about opioids, including the non-addictive, safe use of chronic long-term
                  pain generally;

               c. Written representations and telephone calls between the Purdue Defendants and
                  KOLs regarding the misrepresentations, marketing statements and claims about
                  opioids, including the non-addictive, safe use of chronic long-term pain
                  generally;

               d. E-mails, telephone and written communications between the Purdue
                  Defendants and the Front Groups agreeing to or implementing the opioids
                  marketing scheme;

               e. E-mails, telephone and written communications between the Purdue
                  Defendants and the KOLs agreeing to or implementing the opioids marketing
                  scheme;

               f. Communications between the Purdue Defendants, Front Groups and the media
                  regarding publication, drafting of treatment guidelines, and the dissemination
                  of the same as part of the False Narrative Enterprise;

               g. Communications between the Purdue Defendants, KOLs and the media
                  regarding publication, drafting of treatment guidelines, and the dissemination
                  of the same as part of the False Narrative Enterprise;




                                                283
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 294 of 347. PageID #: 39708



               h. Written and oral communications directed to State agencies, federal and state
                  courts, and private insurers throughout the State that fraudulently
                  misrepresented the risks and benefits of using opioids for chronic pain; and

               i. Receipts of increased profits sent through the U.S. Mail and interstate wire
                  facilities - the wrongful proceeds of the scheme.

In addition to the above-referenced predicate acts, it was intended by and foreseeable that other

persons, including the Front Groups and the KOLs, would distribute publications through the U.S.

Mail and by interstate wire facilities, and, in those publications, claim that the benefits of using

opioids for chronic pain outweighed the risks of doing so.

       918.    The Purdue Defendants’ use of U.S. Mail and interstate wires in conduct related to

the distribution of opioids includes, but is not limited to, the transmission, delivery, or shipment

of the following by the Purdue Defendants, and/or third parties that were foreseeably caused to be

sent as a result of Purdue’s illegal scheme, of the following:

               a. The prescription opioids themselves;

               b. Documents and communications that facilitated the manufacture, purchase and
                  sale of prescription opioids;

               c. Purdue’s government registrations;

               d. Documents and communications that supported and/or facilitated Purdue’s
                  government registrations;

               e. Purdue’s records and reports that were required to be submitted to regulatory
                  authorities;

               f. Documents intended to facilitate the manufacture and distribution of the
                  Purdue’s prescription opioids, including bills of lading, invoices, shipping
                  records, reports and correspondence;

               g. Documents for processing and receiving payment for prescription opioids;

               h. Payments from the Distributors to the Marketing Defendants;

               i. Rebates and chargebacks from the Marketing Defendants to the Distributors
                  Defendants;

                                                284
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 295 of 347. PageID #: 39709




               j. Payments to Purdue’s lobbyists through the PCF;

               k. Payments to Purdue’s trade organizations, like the HDA, for memberships
                  and/or sponsorships;

               l. Deposits of proceeds from Purdue’s manufacture and distribution of
                  prescription opioids; and

               m. Other documents and things, including electronic communications.

       919.    The Purdue Defendants also participated in a pattern of violations of the federal

Controlled Substances Act and analogous state common and statutory law by refusing to comply

with their obligations under the law to report suspicious orders and prescribers.

XI.    TOLLING AND FRAUDULENT CONCEALMENT

       920.    Defendants, individually and acting through their employees and agents, knowingly

and intentionally concealed material facts and knowledge from Plaintiffs and others to induce them

to purchase and administer opioids as set forth in detail above.

       921.    The Defendants invented the term “pseudoaddiction” and promoted it to the

medical community, including Plaintiffs. Defendants provided the medical community, including

Plaintiffs, with false and misleading information about ineffectual medical strategies to avoid or

control opioid addiction. Manufacturer Defendants recommended to the medical community that

dosages be increased, without disclosing the risks. Defendants spent millions of dollars over a

period of years on a misinformation campaign aimed at highlighting opioids’ alleged benefits,

disguising the risks, and promoting sales.

       922.    In overstating the benefits of and evidence for the use of opioids for chronic pain

and understating their very serious risks, including the risk of addition and death; in falsely

promoting abuse-deterrent formulations as reducing abuse; in falsely claiming that OxyContin

provides 12 hours of relief; in falsely portraying their efforts or commitment to rein in the supply


                                                285
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 296 of 347. PageID #: 39710



and diversion of opioids; and doing all of this while knowing full well that their statements were

misrepresentations of facts material, Defendants have engages in intentional, fraudulent

misrepresentations and concealment of the material fact, as detailed herein.

       923.    Defendants intended that Plaintiffs would rely on their misrepresentations,

omissions, and concealment, knew that Plaintiffs would rely on their misrepresentations, and that

such reliance would cause harm to Plaintiffs. The medical community, including Plaintiffs, were

duped by the Defendants’ campaign to misrepresent and conceal the truth about the opioid drugs

that they were aggressively pushing.

       924.    Plaintiffs reasonably relied on Defendants’ misrepresentations and omissions in

writing and filling prescriptions for Defendants’ opioids. The use of Defendants’ opioid medicines

became widespread and continuous as a result.

       925.    The continued tortious and unlawful conduct by the Defendants causes a repeated

or continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The harm is not completed nor have all the damages been

incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants have

not ceased. The nuisance created by Defendants remains unabated.

       926.    Plaintiffs’ claims are equitably tolled because Defendants knowingly and

fraudulently concealed the facts and their wrongful acts, and the material information pertinent to

their discovery, which Defendants concealed them from the Plaintiffs. Plaintiffs did not know, or

could not have known through the exercise of reasonable diligence, of its claims, as a result of

Defendants’ conduct.

       927.    Defendants continually and secretly engaged in their scheme to avoid compliance

with their legal obligations. Only Defendants and their agents knew or could have known about



                                                286
 Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 297 of 347. PageID #: 39711



 Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their conduct.

 As a result of the above, Plaintiffs were unable to obtain vital information bearing on its claims

 absent any fault or lack of diligence on their part.

        928.    Plaintiffs seek economic losses (direct, incidental, or consequential pecuniary

 losses) resulting from the negligence of Defendants. They do not seek damages which may have

 been suffered by individual citizens for wrongful death, physical personal injury, serious emotional

 distress, or any physical damage to property caused by the actions of Defendants.

        929.    Plaintiffs suffered actual pecuniary damages proximately caused by Defendants

 concealment of material fact, which include but are not limited to, expending funds on emergency

 services, emergency response, additional training, additional security, and other services Plaintiffs

 would not have incurred.

        930.    Plaintiffs have incurred expenditures for special programs over and above their

 ordinary hospital services.

        931.     Defendants’ misconduct alleged in this case does not concern a discrete event or

 discrete emergency of the sort a hospital would reasonably expect to occur and is not part of the

 normal and expected costs of a hospital’s existence. Plaintiffs allege wrongful acts which were

 neither discrete nor of the sort a hospital can reasonably expect.

XII.    CLASS ACTION ALLEGATIONS

        932.       This action is brought as a plaintiffs’ class action pursuant to Federal Rule of

 Civil Procedure 23(b)(3). Plaintiffs bring this action on their own behalf, and on behalf of all others

 similarly situated, as representatives of the following Class:

                All hospitals in the United States which treated patients with opioid
                conditions “Patients with opioid conditions” are defined as patients
                with opioid overdose; patients with opioid addiction; babies born
                opioid addicted; opioid users committed to mental health treatment


                                                  287
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 298 of 347. PageID #: 39712



               programs; and opioid users with pretextual excuses for obtaining
               opioids.

               Excluded from the Class are any hospitals directly or indirectly
               owned or operated by Defendants or Defendants’ affiliated entities.

       933.       The members of the Class are readily identifiable from public records.

       934.       Upon information and belief, the Class consists of thousands of members, and is

therefore so numerous that individual joinder of all members is impracticable. The members of the

Class are geographically dispersed throughout the United States.

       935.       There are questions of law and fact common to the Class, which predominate

over any questions affecting only individual members of the Class. The wrongs suffered and

remedies sought by Plaintiffs and the other members of the Class are premised upon a uniform

unlawful scheme perpetuated by Defendants. The sole question affecting only individual members

of the Class is the exact monetary recovery to which each Class member is entitled. Plaintiffs’ and

the Class members’ use of uniform billing codes for patients with opioid conditions will render

this determination a simple mechanical one. Questions common to the Class include, but are not

limited to, the following:

           a. Did the Manufacturer Defendants use false and deceptive statements
              and omissions to market opioids?

           b. Did the Manufacturer Defendants market                    opioids    by
              misrepresenting the risks and benefits of opioids?

           c. Did the Manufacturer Defendants and the Distributor Defendants
              fail to monitor, detect, investigate, refuse to fill, and report
              suspicious orders of prescription opioids?

           d. Did the Defendants fail to monitor, detect, investigate, refuse to fill,
              and report orders of prescription opioids which they knew or should
              have known were likely to be diverted for nonmedical purposes?

           e. Did the Defendants conduct the affairs of an enterprise through a
              pattern of unlawful or otherwise prohibited activity?

                                                288
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 299 of 347. PageID #: 39713




           f. Did the Defendants conspire to conduct the affairs of an enterprise
              through a pattern of unlawful or otherwise prohibited activity?

           g. Did the Manufacturer Defendants negligently manufacture, market,
              and sell opioids?

           h. Did the Distributor Defendants negligently sell and distribute
              opioids?

           i. Did the Manufacturer Defendants wantonly, recklessly, or with
              gross negligence manufacture, market, and sell opioids?

           j. Did the Distributor Defendants wantonly, recklessly, or with gross
              negligence sell and distribute opioids?

           k. Did the Defendants committee common-law fraud by making false
              representations of material fact and by concealing material facts
              about opioids?

           l. Were Plaintiffs and the Class members monetarily damaged as a
              direct and proximate result of the Defendants’ acts and omissions?

       936.       Plaintiffs’ claims are typical of those of the Class, and are based on the same

legal theories as those of the Class members. Plaintiffs’ claims and those of the Class members all

arise from the same pattern or practice by the Defendants, set out above.

       937.       Plaintiffs will fairly and adequately protect the interests of the members of the

Class. Plaintiffs have retained counsel who are highly experienced and competent in complex

consumer class-action litigation, and Plaintiffs and their counsel intend to prosecute this action

vigorously. Neither Plaintiffs nor their counsel have any interests that might cause them not to

vigorously pursue this action. Plaintiffs’ interests are coextensive with those of the Class, and

Plaintiffs have no interests adverse to those of the Class members.

       938.       Plaintiffs have made arrangements with their counsel for the discharge of their

financial responsibilities to the Class. Plaintiffs’ counsel has the necessary financial resources to

adequately and vigorously litigate this class action.


                                                289
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 300 of 347. PageID #: 39714



           939.     A class action is superior to all other available means for the fair and efficient

adjudication of this controversy. It is desirable to concentrate the litigation of the claims in this

forum, because the damages suffered by the individual Class members are relatively small

compared to the burden and expense that would be entailed by individual litigation of their claims

against Defendants. Moreover, the individual Class members are unlikely to be aware of their

rights. Thus, it is unlikely that the Class members, on an individual basis, can obtain effective

redress for the wrongs done to them. Additionally, the court system would be adversely affected

by such individualized litigation. Individualized litigation would create the danger of inconsistent

or contradictory judgments arising from the same set of facts. Individualized litigation would also

increase delay and expense to all parties and the court system from the issues raised by this action.

In contrast, the class-action device provides the benefit of adjudication of these issues in a single

proceeding, with economies of scale and comprehensive supervision by a single court.

                                        CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF

      Violation Of RICO, 18 U.S.C. § 1961, et seq. – Opioid False Narrative Enterprise
                                (Against All Defendants)

           940.   Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

           941.   This Claim for relief alleges violations of §§ 1962(c) and (d) of RICO, 18 U.S.C.

§§ 1962(c) & (d).

           942.   At all relevant times, Plaintiffs were entities capable of holding a legal or beneficial

interest in property, which means that they were “person[s]” within the meaning of Sections

1961(3) and 1962(c) of RICO, 18 U.S.C. §§ 1961(3) & 1962(c).

      I.      The False Narrative Enterprise


                                                   290
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 301 of 347. PageID #: 39715



       943.    Name, Purposes and Membership. At all relevant times, there existed an

“enterprise,” within the meaning of 18 U.S.C. §§ 1961(4) & 1962(c) – to wit, an association-in-

fact comprised of each of the Defendants - The False Narrative Enterprise. The lawful purpose of

the False Narrative Enterprise was the manufacture, marketing and sale of pharmaceutical products

in interstate and foreign commerce. The unlawful purpose of the False Narrative Enterprise was to

engage in and carry out an intentional scheme to defraud purchasers, including doctors and

hospitals, by propagating falsehoods about the safety and benefits of opioids.

       944.    Continuity: The continuity of the False Narrative Enterprise was coterminous with

the period of time necessary to defraud Plaintiff, other hospitals, physicians, other healthcare

providers, patients and their families, and the American public in general.

       945.    Effect on Commerce: The False Narrative Enterprise was engaged in, and its

activities affected, interstate and foreign commerce.

       946.    Predicate Acts: At all relevant times, Defendants, in violation of Section 1962(c)

of RICO, 18 U.S.C. § 1962(c), conducted (managed) or participated, directly or indirectly, in the

conduct (management) of the False Narrative Enterprise, through a pattern of unlawful or

otherwise prohibited activity, by engaging in multiple, repeated, and continuous violations of the

federal wire fraud statute, 18 U.S.C. § 1343, and the federal mail fraud statute, 18 U.S.C. § 1341,

and the Controlled Substances Act, 21 U.S.C. 801, et seq. The Defendants transmitted

communications through U.S. mail fraud and interstate wire fraud, in interstate or foreign

commerce, to designated persons for ostensibly legitimate purposes, but with the actual, unlawful

purpose of engaging in an intentional scheme to defraud Plaintiff, other hospitals, health care

providers, patients and their families and, in general, the American public.




                                               291
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 302 of 347. PageID #: 39716



       947.    Structure of the False Narrative Enterprise: The False Narrative Enterprise

reflected several types of participants, not all of which were complicit, and not all of which are

named herein as Defendants:

       A.      The Marketing Defendants. The Marketing Defendants are Purdue, Actavis,

Cephalon, Janssen, Endo, Insys, Abbott, Amneal Pharmaceuticals, LLC, Depomed, and

Mallinckrodt. The Marketing Defendants conceptualized and set in motion the falsehoods about

opioids that created billions of dollars of artificial demand for these highly addictive and

dangerous products.

       B.      The Front Groups. The Marketing Defendants used the Front Groups, such as

the American Pain Foundation, American Academy of Pain Medicine, the American Pain

Society, the Federation of State Medical Boards, the Alliance for Patient Access, the U.S. Pain

Foundation, the American Geriatrics Society, and the American Chronic Pain Association, not

named as defendants herein and not all of which were fully complicit, to stoke demand for

opioids by falsely creating the impression of independent third party authoritative validation of

the false claims of the Marketing Defendants.

       C.      The KOLs. The Marketing Defendants used KOLs, such as Dr. Portenoy, Dr.

Webster, Dr. Fine and Dr. Fishman, not named as defendants herein and who may not have been

fully complicit, to provide ostensibly valid, third party, authoritative validation of the false

claims of the Marketing Defendants.

       D.      The Distributor Defendants. The Distributor Defendants are Anda, Inc.,

Cardinal, H.D. Smith, LLC, Henry Schein Entities, Miami-Luken, McKesson Corporation, and

AmerisourceBergen; they joined the False Narrative Enterprise with full awareness and

complicity, and acted in concert with the Marketing Defendants to pool information about



                                                 292
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 303 of 347. PageID #: 39717



vulnerable targets and share the king size profits reaped from the sale of opioids to addicts,

deliberately ignoring their obligations under the Controlled Substances Act.

       E.      Corrupt Physicians and Pharmacies, a/k/a the Pill Mills. These participants,

not named as defendants herein, prescribed opioids illegally and with no basis in legitimate

medicine; and dispensed opioids illegally and in direct violation of their legal obligations

       F.      The National Retail Pharmacies. The National Retail Pharmacies are CVS,

Kroger, Rite-Aid, Walgreens, and Wal-Mart. Like the Distributor Defendants, they joined the

False Narrative Enterprise with full awareness and complicity, and acted in concert with the

Marketing Defendants to pool information about vulnerable targets and share the king size

profits reaped from the sale of opioids to addicts, deliberately ignoring their obligations under

the Controlled Substances Act.

       948.    In violation of Section 1962(d) of RICO, 18 U.S.C. § 1962(d), the Defendants, with

full knowledge and purpose, conspired to violate Section 1962(c) of RICO.

II.    Consequences

       949.    By reason of the above-referenced violations of 18 U.S.C. §§ 1962(c) & (d),

Plaintiffs were injured in their business or property within 18 U.S.§ 1964(c) of RICO, is entitled

to assert this claim, and to recover threefold the damages they sustained, as demonstrated at trial,

and the cost of the suit, including reasonable attorneys’ fees, as well as such other appropriate

relief, as the Court may provide.

                                 SECOND CLAIM FOR RELIEF

              Violation Of RICO, 18 U.S.C. § 1961, et seq. – Sackler Pharma Enterprise
                    (Against Companies and Individuals Associated with Purdue)

       950.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

                                                293
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 304 of 347. PageID #: 39718



           951.   This Claim for relief alleges violations of §§ 1962 of RICO, 18 U.S.C. §§ 1962.

           952.   At all relevant times, Plaintiffs were entities capable of holding a legal or beneficial

interest in property, which means that they were “person[s]” within the meaning of Sections

1961(3) and 1962 of RICO, 18 U.S.C. §§ 1961(3) & 1962.

      I.      The Sackler Pharmaceutical Enterprise

           953.   Name, Purposes and Membership. At all relevant times, there existed an

“enterprise,” within the meaning of 18 U.S.C. §§ 1961(4) & 1962 – to wit, an association-in-fact

comprised of each of the Purdue Defendants and certain other persons identified below - the

Sackler Pharma Enterprise. The lawful purpose of the Sackler Pharma Enterprise was the

manufacture, marketing and sale of pharmaceutical products in interstate and foreign commerce.

The unlawful purpose of the Sackler Pharma Enterprise was to engage in and carry out an

intentional scheme to defraud purchasers, including doctors and hospitals, by propagating

falsehoods about the safety and benefits of opioids.

           954.   Continuity: The continuity of the Sackler Pharma Enterprise was coterminous with

the period of time necessary to defraud Plaintiffs, other hospitals, physicians, other healthcare

providers, patients and their families, and the American public in general.

           955.   Effect on Commerce: The Sackler Pharma Enterprise was engaged in, and its

activities affected, interstate and foreign commerce.

           956.   Predicate Acts: At all relevant times, Defendants engaged in multiple, repeated,

and continuous violations of the federal wire fraud statute, 18 U.S.C. § 1343, and the federal mail

fraud statute, 18 U.S.C. § 1341, and the Controlled Substances Act, 21 U.S.C. 801, et seq.

Defendants transmitted communications through U.S. mail fraud and interstate wire fraud, in

interstate or foreign commerce, to designated persons for ostensibly legitimate purposes, but with

the actual, unlawful purpose of engaging in an intentional scheme to defraud Plaintiffs, health care
                                                   294
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 305 of 347. PageID #: 39719



providers, patients and their families and, in general, the American public. At all relevant times,

in violation of Section 1962(a) of RICO, 18 U.S.C. § 1962(a) and through the above-referenced

pattern of unlawful or otherwise prohibited activity, Defendants, having income derived, directly

or indirectly, from a pattern of unlawful or otherwise prohibited activity, in which it participated

as a principal within the meaning of 18 U.S.C. § 1962, used or invested, directly or indirectly, part

of such income in itself, an enterprise. At all relevant times, in violation of Section 1962(b) of

RICO, 18 U.S.C. § 1962(b), and through the above-referenced pattern of unlawful or otherwise

prohibited activity, Defendants acquired or maintained, directly or indirectly, an interest (control)

in the Sackler Pharma enterprise that has been engaged in interstate or foreign commerce. At all

relevant times, Defendants, in violation of Section 1962(c) of RICO, 18 U.S.C. § 1962(c),

conducted (managed) or participated, directly or indirectly, in the conduct (management) of the

Sackler Pharma Enterprise, through the above-referenced pattern of unlawful or otherwise

prohibited activity. In violation of Section 1962(d) of RICO, 18 U.S.C. § 1962(d), Defendants,

with full knowledge and purpose, conspired to violate Section 1962 (a), (b) or (c) of RICO, 18

U.S.C. § 1962(a)-(c).

       957.    Structure of the Purdue Pharma Enterprise: The Sackler Pharma Enterprise

reflected several types of participants, not all of whom were complicit, and not all of which are

named herein as Defendants:

                A. The Sackler Defendants. The Sackler Defendants are Richard Sackler,

                    Beverly Sackler, David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler,

                    Kathe Sackler, Mortimer Sackler, and Theresa Sackler controlled Purdue’s

                    misconduct. The Sackler Defendants conceptualized and set in motion the

                    falsehoods about opioids that created billions of dollars of artificial demand



                                                295
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 306 of 347. PageID #: 39720



               for these highly addictive and dangerous products. Together, the Sackler

               Defendants directed and otherwise participated in Purdue’s deceptive sales and

               marketing practices, sending hundreds of orders to executives and other

               employees. From the money that Purdue collected as a result of its wrongful

               conduct, they paid themselves and their family billions of dollars.

            B. Other Purdue Directors: The members of the Purdue Board who are not

               members of the Sackler family, although not named as defendants herein, each

               joined and participated in the Sackler Pharma Enterprise with full awareness

               and complicity, acted in concert with the Sackler Defendants to direct Purdue’s

               deception and/or carry out the misconduct and share the king size profits

               reaped from the sale of opioids to Plaintiffs, health care providers, patients and

               their families and, in general, the American public.

            C. The Purdue Officer Defendants: The Purdue Officer Defendants are John

               Stewart, Mark Timney, Craig Landau and Russell Gasdia. The Purdue Officer

               Defendants each joined and participated in the Sackler Pharma Enterprise with

               full awareness and complicity, acted in concert with the Sackler defendants to

               direct Purdue’s deception and/or carry out the misconduct and share the king

               size profits reaped from the sale of opioids to Plaintiffs, health care providers,

               patients and their families and, in general, the American public.

            D. The Purdue Entity Defendants and Other Affiliated Entities: The Purdue

               Entity Defendants are Purdue Pharma L.P., Purdue Pharma Inc. and The

               Purdue Frederick Company, Inc. The Purdue Entity Defendants, and other

               business entities beneficially owned and controlled by the Sackler Defendants



                                           296
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 307 of 347. PageID #: 39721



                    not named as defendants herein, joined the Sackler Pharma Enterprise with full

                    awareness and complicity, and acted in concert with the Sackler Defendants to

                    pool information about vulnerable targets and share the king size profits reaped

                    from the sale of opioids to Plaintiffs, health care providers, patients and their

                    families and, in general, the American public, deliberately ignoring duties to

                    comply with laws and regulations on marketing and sales of controlled

                    substances.

                E. The Purdue Sales Representatives and Other Employees: These

                    participants are not named as defendants herein and who may not have been

                    fully complicit. The Purdue Sales Representatives implemented marketing and

                    sales plans under the direction and control of the Sackler Defendants, the

                    Purdue Director and Purdue Officer Defendants, including pooling

                    information about vulnerable targets, increasing sales of highly addictive

                    opioids directly to Plaintiffs and physicians, concealing risks of opioids, as

                    well as sharing the king size profits reaped from the sale of opioids to

                    Plaintiffs, health care providers, patients and their families and, in general, the

                    American public.

II.    Consequences

       958.    By reason of the above-referenced violations of 18 U.S.C. §§ 1962, Plaintiffs

were injured in their business or property within 18 U.S.C. § 1964(c) of RICO, are entitled to

assert this claim, and to recover threefold the damages they sustained, as demonstrated at trial,

and the cost of the suit, including reasonable attorneys’ fees, as well as such other appropriate

relief, as the Court may provide.

                                  THIRD CLAIM FOR RELIEF
                                                297
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 308 of 347. PageID #: 39722



                                              Negligence
                                        (Against All Defendants)

            959.   Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

            960.   This claim is brought under the common law of negligence.

       I.      The Marketing Defendants and Distributor Defendants Owed a Duty of Care

            961.   The Marketing Defendants and Distributor Defendants had a duty to exercise

reasonable care in the manufacturing, marketing, selling, and distributing of highly dangerous

opioid drugs. These Defendants knew or should have known that opioids were unreasonably

dangerous and were likely to cause addiction and death. These Defendants owed its aforesaid

duties to Plaintiffs because the injuries alleged herein were direct and foreseeable by the Marketing

and Distributor Defendants.

            962.   A reasonable person could foresee the probability of occurrence of injury to

Plaintiffs. Reasonably prudent wholesale drug manufactures, marketers and distributors of opioids

would have anticipated the scourge of opioid addiction and death, especially when being warned

and prosecuted by law enforcement repeatedly. These Marketing and Distributor Defendants are

required to exercise a high degree of care and diligence to prevent injury to the public from the

diversion of highly dangerous opioid drugs during manufacture and distribution.

II.         The Marketing and Distributor Defendants Breached Their Duty of Care

      A. Marketing and Distributor Defendants’ Conduct, in Violation of Applicable
         Statutes, Constitutes Negligence Per Se

            963.   The Marketing and Distributor Defendants’ conduct, in violation of applicable

statutes and regulations (including but not necessarily limited to laws regulating pharmacies, food

and drugs, and the distribution of controlled substances), including but not limited to those statutes

identified in Section VI, supra, constitutes negligence per se, and is actionable with or without an

                                                    298
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 309 of 347. PageID #: 39723



affirmative finding by the trier of fact of a breach of the duty of care. State law and the CSA require

that these Defendants know their customers, which includes an awareness of the customer base,

knowledge of the average prescriptions filled each day, the percentage of controlled substances

compared to overall purchases, a description of how the dispenser fulfills its responsibility to

ensure that prescriptions filled are for legitimate medical purposes, and identification of physicians

and bogus centers for the alleged treatment of pain that are the dispenser’s most frequent

prescribers.

        964.    The Marketing and Distributor Defendants violated both state law and federal laws

in failing to report suspicious orders of opioid pain medications, in failing to maintain effective

controls against the diversion of opioids into other than legitimate medical channels, and in failing

to operate a system to stop or at least diligently respond to orders which is flagged or should have

been flagged as suspicious. The Marketing and Distributor Defendants negligently acted with

others by dispensing controlled substances for illegitimate medical purposes, operating bogus pain

clinics which do little more than provide prescriptions for controlled substances, thereby creating

and continuing addictions to prescription medications.

        965.    Plaintiffs are within the class of persons the state public safety laws and the CSA

was intended to protect.

        966.    The harm that has occurred is the type of harm that the state public safety laws and

the CSA was intended to guard against.

        967.    The Marketing and Distributor Defendants’ violations constitute negligence per se.

    B. Marketing and Distributor Defendants Breached Their Duty of Reasonable Care

        968.    Alternatively, to the extent that Marketing and Distributor Defendants’ statutory

violations do not obviate the need to show breaches of the duty of care, each Defendant breached

its aforesaid duties of care.
                                                 299
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 310 of 347. PageID #: 39724



                1. Negligent Marketing

       969.     The Marketing Defendants marketed opioids in a negligent and improper manner

by:

                a.    Overstating the benefits of chronic opioid therapy, promising improvement
                      in patients’ function and quality of life, and failing to disclose the lack of
                      evidence supporting long-term use;

                b.    Trivializing or obscuring opioids’ serious risks and adverse outcomes,
                      including the risk of addiction, overdose and death;

                c.    Overstating opioids’ superiority compared with other treatments, such as
                      other non-opioid analgesics, physical therapy, and other alternatives;

                d.    Mischaracterizing the difficulty of withdrawal from opioids and the
                      prevalence of withdrawal symptoms;

                e.    Marketing opioids for indications and benefits that were outside of the
                      opioids’ labels and not supported by substantial evidence.

It was Defendants’ marketing – and not any medical breakthrough – that rationalized prescribing

opioids for chronic pain and opened the floodgates of opioid use and abuse. The result has been

catastrophic.

       970.     The Marketing Defendants disseminated many of their false, misleading,

imbalanced, and unsupported statements indirectly, through KOLs and Front Groups, and in

unbranded marketing materials. These KOLs and Front Groups were important elements of

Defendants’ marketing plans, which specifically contemplated their use, because they seemed

independent and therefore outside FDA oversight. Through unbranded materials, Marketing

Defendants, with their own knowledge of the risks, benefits and advantages of opioids, presented

information and instructions concerning opioids generally that were contrary to, or at best,

inconsistent with information and instructions listed on Marketing Defendants’ branded marketing

materials and drug labels. Marketing Defendants did so knowing that unbranded materials

typically are not submitted to or reviewed by the FDA.

                                               300
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 311 of 347. PageID #: 39725



       971.    The Marketing Defendants also marketed opioids through the following vehicles:

(a) KOLs, who could be counted upon to write favorable journal articles and deliver supportive

CMEs; (b) a body of biased and unsupported scientific literature; (c) treatment guidelines; (d)

CMEs; (e) unbranded patient education materials; and (f) Front Group patient-advocacy and

professional organizations, which exercised their influence both directly and through Defendant-

controlled KOLs who served in leadership roles in those organizations.

               2. Negligent Distribution

       972.    The Marketing and Distributor Defendants distributed opioids in an improper

manner by:

               a.     Distributing and selling opioids in ways that facilitated and encouraged their
                      flow into the illegal, secondary market;

               b.     Distributing and selling opioids without maintaining effective controls
                      against diversion;

               c.     Choosing not to or failing to effectively monitor for suspicious orders;

               d.     Choosing not to or failing to report suspicious orders;

               e.     Choosing not to or failing to stop or suspend shipments of suspicious orders;
                      and

               f.     Distributing and selling opioids prescribed by “pill mills” when Marketing
                      and Distributor Defendants knew or should have known the opioids were
                      being prescribed by “pill mills.”

               3. The Marketing and Distributor Defendants’ Breaches of Care Were
                  Intentional, Willful, Wanton and/or Reckless

       973.    Marketing and Distributor Defendants’ breaches of care were intentional, willful,

wanton and/or reckless. Marketing and Distributor Defendants purposely overstated the benefits

of chronic opioid therapy and opioids’ superiority compared with other treatments, such as other

non-opioid analgesics, physical therapy, and other alternatives; actively and continuously

promoted the use of opioids for improvement in patients’ function and quality of life but failed to

                                               301
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 312 of 347. PageID #: 39726



disclose the lack of evidence supporting the long-term use, as well as mischaracterized the

difficulty of withdrawal from opioids and the prevalence of withdrawal symptoms; intentionally

trivialized or obscured opioids’ serious risks and adverse outcomes, including the risk of addiction,

overdose, and death; continuously marketed opioids for indications and benefits that were outside

of the opioids’ labels and not supported by substantial evidence. Marketing and Distributor

Defendants have willfully turned a blind eye towards the actual facts by regularly distributing large

quantities of controlled substances to retailers and dispensers who are serving a customer base

substantially comprised of individuals who are abusing and/or diverting prescription medications,

many of whom are addicted and all of whom can reasonably be expected to become addicted.

Marketing and Distributor Defendants conducted themselves with reckless indifference to the

consequences of their acts and omissions, in that they were conscious of their conduct and were

aware, from their knowledge of existing circumstances and conditions, that their conduct would

inevitably or probably result in injury to others, specifically hospitals such as Plaintiffs, which

would be subjected to providing unreimbursed healthcare treatment to patients with opioid

conditions, as well as other costs associated with diagnosis, treatment of opioid-related conditions

and operation of its business in the opioid epidemic.

   C. Causation and Damages

       974.    As a direct and proximate result of Marketing and Distributor Defendants’ conduct,

Marketing and Distributor Defendants have caused Plaintiffs’ injury related to the diagnosis and

treatment of opioid-related conditions. Plaintiffs have incurred massive costs by providing

uncompensated care as a result of opioid-related conditions.

       975.    The Purdue Individual Defendants, who are officers, directors and/or equity holders

of Purdue and affiliates, directed and participated in the tortious conduct of Purdue and are

individually liable.
                                                302
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 313 of 347. PageID #: 39727



       976.    The injuries to Plaintiffs would not have happened in the ordinary course of events

had Marketing and Distributor Defendants exercise the degree of care, prudence, watchfulness,

and vigilance commensurate to the dangers involved in the transaction of its business in the

manufacture, marketing, sale and distribution of opioids.

       977.    Plaintiffs are entitled to recover compensatory damages as a result of Marketing

and Distributor Defendants’ negligence, in an amount to be determined at trial.

       978.    As a result of Marketing and Distributor Defendants’ intentional, willful, wanton

and/or reckless conduct described herein, Plaintiffs are entitled to treble, punitive, exemplary

and/or otherwise enhanced damages to the full extent available under state law, in an amount to be

determined at trial.

                                FOURTH CLAIM FOR RELIEF

                                            Nuisance
                                     (Against All Defendants)

       979.     Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       980.    This claim is brought under the state common law of nuisance.

       981.    Plaintiff St. Vincent seeks only injunctive relief. The other Plaintiffs seek injunctive

relief and damages.

       982.    The nuisance created by Defendants is the over-saturation of opioids in the patient

population of Plaintiffs and in the geographic areas served by Plaintiffs for illegitimate purposes,

as well as the adverse social, economic, and human health outcomes associated with widespread

illegal opioid use.

       983.    Defendants, individually and acting through their employees and agents, through

fraudulent and deceptive marketing and other fraudulent schemes as described herein, created and

                                                 303
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 314 of 347. PageID #: 39728



maintained the opioid epidemic in Plaintiffs’ communities, which is harmful and disruptive to and

substantially and unreasonable annoys, injuriously affects, endangers, and interferes with the

safety, health, morals, comfort, life, and general welfare of the public.

       984.    Defendants’ nuisance-causing activities include selling or facilitating the sale of

prescription opioids to the patients of Plaintiffs, as well as to unintended users, including children,

people at risk of overdose or suicide, and criminals.

       985.    Defendants’ nuisance-causing activities also include failing to implement effective

controls and procedures in their supply chains to guard against theft, diversion and misuse of

controlled substances, and their failure to adequately design and operate a system to detect, halt

and report suspicious orders of controlled substances.

       986.    Defendants’ activities unreasonably interfere with Plaintiffs’ economic rights and

the reasonable use of Plaintiffs’ property. Plaintiffs’ resources are being unreasonably consumed

in efforts to address the opioid epidemic, thereby eliminating available resource which could be

used to benefit the community within the geographic areas served by Plaintiffs as well as other

health care areas.

       987.    The Defendants’ interference with these rights of Plaintiffs are unreasonable

because it:

               a.      Has harmed and will continue to harm the public health services of and
                       public peace of Plaintiff;

               b.      Has harmed and will continue to harm the communities and
                       neighborhoods which Plaintiffs serves;

               c.      Is proscribed by statutes and regulation, including the CSA and the TDCA;

               d.      Is of a continuing nature and it has produced long-lasting effects;

               e.      Defendants have reason to know their conduct has a significant effect upon
                       Plaintiff; and

                                                 304
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 315 of 347. PageID #: 39729




               f.       Has inflicted substantial costs on Plaintiffs.

       988.    The nuisance undermines public health, quality of life, and safety. It has resulted in

high rates of addiction, overdoses, dysfunction, death, and despair within families and entire

communities. It has created a public health crisis.

       989.    Defendants’ nuisance-causing activities are not outweighed by the utility of

Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There

is no legitimately recognized societal interest in facilitating widespread opioid addiction and

failing to identify, halt, and report suspicious opioid transactions.

       990.    Defendants knew of the public health hazard their conduct would create. It was

foreseeable to Defendants that their conduct would unreasonably interfere with the ordinary

comfort, use, and enjoyment of residents in the communities in which Plaintiffs operate.

       991.    Defendants’ conduct is unreasonable, intentional, unlawful, reckless, and/or

negligent.

       992.    At all times, all Defendants possessed the right and ability to control the nuisance

causing outflow of opioids from pharmacy locations or other points of sale. Distributor Defendants

had the power to shut off the supply of illicit opioids to Plaintiffs and in the geographic areas

served by Plaintiffs.

       993.    As a direct and proximate result of the nuisance, Plaintiffs have sustained economic

harm by spending a substantial amount of money trying to remedy the harms caused by

Defendants' nuisance-causing activity, including, but not limited to, costs of hospital services and

healthcare. In short, the Defendants created a mess, leaving to the Plaintiffs and other hospitals the

costs of cleaning it up. This is a classic nuisance.




                                                 305
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 316 of 347. PageID #: 39730



       994.      As a result of Defendants’ actions, Plaintiffs have suffered a special injury, different

from that suffered by the public at large by individual users and by governmental entities, namely

that Plaintiffs have provided uncompensated care for patients suffering from opioid-related

conditions.

       995.      The public nuisance – i.e. the opioid epidemic – created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm and inconvenience

can be abated.

       996.      Defendants should be required to pay the expenses Plaintiffs have incurred or will

incur in the future to fully abate the nuisance.

       997.      The Purdue Individual Defendants, who are officers, directors and/or equity holders

of Purdue and affiliates, directed and participated in the tortious conduct of Purdue and are

individually liable.

       998.      Therefore, Plaintiffs demand judgment in their favor against the Defendants for

injunctive relief, abatement of the public nuisance, and for damages in an amount to be determined

by a jury, together with all cost of this action, including prejudgment interest, post-judgment

interest, costs and expenses, attorney fees, and such other relief as this Court deems just and

equitable.

                                   FIFTH CLAIM FOR RELIEF

                                        Unjust Enrichment
                                      (Against All Defendants)

       999.      Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       1000. This claim is brought under the state common law of unjust enrichment.




                                                   306
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 317 of 347. PageID #: 39731



       1001. Plaintiffs provided unreimbursed healthcare treatment to patients with opioid-

related conditions that Defendants are responsible for creating. Plaintiffs thereby conferred a

benefit on Defendants because Defendants should bear the expense of treating these patients’

opioid conditions. This is because Defendants created the opioid epidemic and the patients’ opioid

conditions, as described above.

       1002. Defendants appreciated and knew of this benefit because they knew their opioid

promotional and marketing policies would cause, and in fact have caused, hospitals throughout the

United States to provide unreimbursed healthcare treatment to patients with opioid-related

conditions that Defendants were responsible for creating.

       1003. As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from the opioid epidemic.

       1004. Plaintiffs purchased and continue to purchase opioid products marketed and sold

by Defendants. Defendants directly marketed their opioid products through false, deceptive, and

unfair marketing of opioid products purchased by Plaintiffs, its pharmacy representatives, and its

doctors.

       1005. Defendants have received and continue to receive the benefit of the false, deceptive,

and unfair marketing and sales of their opioid products directly to Plaintiffs, their pharmacy

representatives, and their doctors.

       1006. The circumstances under which Defendants accepted or retained the benefit,

described above, were such as to make it inequitable for Defendants to retain the benefit without

payment of its value.




                                               307
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 318 of 347. PageID #: 39732



       1007. As described above, the benefit was received and retained under such

circumstances that it would be inequitable and unconscionable to permit Defendants to avoid

payment therefor.

       1008. Defendants have therefore been unjustly enriched at the expense of Plaintiffs.

       1009. By reason of the foregoing, Defendants must disgorge their unjustly acquired

proceeds and other monetary benefits, including income, salaries and bonuses, resulting from its

unlawful conduct and provide restitution to the Plaintiffs.

                                  SIXTH CLAIM FOR RELIEF

                                       FRAUD AND DECEIT
                                      (Against All Defendants)

       1010. Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       1011. This claim is brought under the state common law of fraud and deceit.

       1012. As alleged herein, Defendants violated their duty not to actively deceive by

intentionally and unlawfully making knowingly false statements, and by intentionally and

unlawfully omitting and/or concealing information.

       1013. Defendants made misrepresentations and failed to disclose material facts to

physicians and consumers throughout the United States, to induce the physicians to prescribe and

administer, and consumers to purchase and consume, opioids as set forth herein.

       1014. Specifically, the Marketing Defendants’ knowingly deceptions during the relevant

period, which were intended to induce reliance, include but are not limited to:

               a. Marketing Defendants’ misrepresentations overstating the benefits of, and
                  evidence for, the use of opioids in chronic pain;

               b. Marketing Defendants’ misrepresentations that the risks of long-term opioid
                  use, especially the risk of addiction, were overblown;

                                                308
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 319 of 347. PageID #: 39733




            c. Marketing Defendants’ misrepresentations that opioid doses can be safely and
               effectively increased until pain relief is achieved;

            d. Marketing Defendants’ misrepresentations that signs of addiction were
               “pseudoaddiction” and thus reflected undertreated pain, which should be
               responded to with more opioids;

            e. Marketing Defendants misrepresentations that screening tools effectively
               prevent addiction;

            f. Marketing Defendants; misrepresentations concerning the comparative risks of
               NSAIDs and opioids;

            g. Marketing Defendants’ misrepresentations that opioids differ from NSAIDs in
               that opioids have no ceiling dose;

            h. Marketing Defendants’ misrepresentations that evidence supports the long-term
               use of opioids for chronic pain;

            i. Marketing Defendants’ misrepresentations that chronic opioid therapy would
               improve patients’ function and quality of life;

            j. Marketing Defendants’ false portrayal of their efforts and/or commitment to
               rein in the diversion and abuse of opioids;

            k. Marketing Defendants’ misrepresentations that withdrawal is easily managed;

            l. Purdue’s and Endo’s misrepresentations that alleged abuse-deterrent opioids
               reduce tampering and abuse;

            m. Purdue’s misrepresentations that OxyContin provides a full 12 hours of pain
               relief;

            n. Purdue’s misrepresentations that it cooperates with and supports efforts to
               prevent opioid abuse and diversion;

            o. Mallinckrodt’s misrepresentations that it meets or exceeds legal requirements
               for controlling against diversion of controlled substances it has been entrusted
               to handle;

            p. Insys’s misrepresentations that Subsys was appropriate for treatment of non-
               cancer pain and its failure to disclose that Subsys was not approved for such
               use;




                                            309
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 320 of 347. PageID #: 39734



               q. Insys’s misrepresentations to third-party payors to secure approval for
                  coverage;

               r. Insys’s use of speaker bureaus to disguise kickbacks to prescribers;

               s. Teva’s misrepresentations that Actiq and Fentora were appropriate for
                  treatment of non-cancer pain and its failure to disclose that Actiq and Fentora
                  were not approved for such use;

               t. Cephalon’s unsubstantiated claims that Actiq and Fentora were appropriate for
                  treatment of non-cancer pain;

               u. Marketing Defendants’ use of front groups to misrepresent that the deceptive
                  statements from the sources described in this Complaint came from objective,
                  independent sources;

               v. Marketing Defendants’ creation of a body of deceptive, misleading and
                  unsupported medical and popular literature, advertisements, training materials,
                  and speaker presentations about opioids that (1i) understated the risks and
                  overstated the benefits of long-term use; (ii) appeared to be the result of
                  independent, objective research; and (iii) was thus more likely to be relied upon
                  by physicians, patients, and payors; and,

               w. Such other misrepresentations and deceptions outlined in the complaint.

       1015. By engaging in the acts and practices alleged herein, Marketing Defendants, in the

relevant time period and with the intent that others rely on their omissions or suppression of

information, omitted material facts that Marketing Defendants had a duty to disclose by virtue of

these Defendants’ other representations, including but not limited to:

               a. Opioids are highly addictive and may result in overdose or death;

               b. No credible scientific evidence supports the use of screening tools as a strategy
                  for reducing abuse or diversion;

               c. High dose opioids subject the user to greater risks of addiction, other injury,
                  and/or death;

               d. Opioids present the risks of hyperalgesia, hormonal dysfunction, decline in
                  immune function, mental clouding, confusion, dizziness, increased falls and
                  fractures in the elderly, neonatal abstinence syndrome, and potentially fatal
                  interactions with alcohol or benzodiazepines; these omissions were made while
                  Defendants exaggerated the risks of competing products such as NSAIDs;

                                               310
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 321 of 347. PageID #: 39735




                 e. Claims regarding the benefits of chronic opioid therapy lacked scientific
                    support or were contrary to the scientific evidence;

                 f. Purdue’s 12-hour OxyContin fails to last a full twelve hours in many patients;

                 g. Purdue and Endo’s abuse-deterrent formulations are not designed to address,
                    and have no effect on, the common route of abuse (oral), can be defeated with
                    relative ease, and may increase overall abuse;

                 h. Marketing Defendants’ failure to report suspicious prescribers and/or orders;

                 i. Insys’s use of kickback and insurance fraud schemes;

                 j. Insys’s failure to disclose that Subsys was not approved for non-cancer pain;

                 k. Cephalon’s failure to disclose that Actiq and Fentora were not approved for
                    non-cancer pain;

                 l. Marketing Defendants’ failure to disclose their financial ties to and role in
                    connection with KOLs, front groups, and deceptive literature and materials, as
                    more fully described above; and

                 m. Such other omissions and concealments as described above in this Complaint.

          1016. In each of the circumstances described inter alia the foregoing paragraphs,

Marketing Defendants knew that their failure to disclose rendered their prior representations untrue

or misleading.

          1017. In addition, and independently, Marketing Defendants had a duty not to deceive

Plaintiffs because Defendants had in their possession unique material knowledge that was

unknown, and not knowable, to Plaintiffs, their agents, their communities, physicians, and the

public.

          1018. Marketing Defendants intended and had reason to expect under the operative

circumstances that Plaintiffs, their agents, their communities, physicians, and persons on whom

Plaintiffs and their agents relied would be deceived by Defendants’ statements, concealments, and

conduct as alleged herein and that Plaintiffs would act or fail to act in reasonable reliance thereon.

                                                 311
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 322 of 347. PageID #: 39736



       1019. Marketing Defendants intended that Plaintiffs, their agents, their communities,

physicians, and persons on whom Plaintiffs and their agents relied would rely on these Defendants’

misrepresentations and omissions; Defendants intended and knew that this reasonable and rightful

reliance would be induced by these Defendants’ misrepresentations and omissions; and,

Defendants intended and knew that such reliance would cause Plaintiffs to suffer loss.

       1020. The Marketing Defendants were not alone in this, the Distributor Defendants were

also knowingly deceptive during the relevant period, and their deception was intended to induce

reliance. These deceptions include but are not limited to:

               a. Acknowledgment of the Distributor Defendants by and through their front
                  group, the HDMA, that distributors are at the center of a sophisticated supply
                  chain and therefore, are uniquely situated to perform due diligence in order to
                  help support the security of the controlled substances they deliver to their
                  customers;

               b. Acknowledgment of the Distributor Defendants that because of their unique
                  position within the “closed” system, they were to act as the first line of defense
                  in the movement of legal pharmaceutical controlled substances from legitimate
                  channels into the illicit market;

               c. Cardinal Health claims to “lead [its] industry in anti-diversion strategies to help
                  prevent opioids from being diverted for misuse or abuse;”

               d. AmerisourceBergen took a same position as its counterpart within the industry
                  and stated that it was “work[ing] diligently to combat diversion and [is] working
                  closely with regulatory agencies and other partners in pharmaceutical and
                  healthcare to help find solutions that will support appropriate access while
                  limiting misuse of controlled substances;”

               e. More holistically, Distributor Defendants misrepresented that not only do its
                  members (Distributor Defendants) have statutory and regulatory
                  responsibilities to guard against diversion of controlled prescription drugs, but
                  undertake such efforts as responsible members of society; and

               f. Such other omissions or concealments as described above in this Complaint.

       1021. By engaging in the acts and practices alleged herein, Distributor Defendants, in the

relevant time period and with the intent that others rely on their omissions or suppression of


                                                312
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 323 of 347. PageID #: 39737



information, omitted material facts that Distributor Defendants had a duty to disclose by virtue of

these Defendants’ other representations, including but not limited to:

               a. There being no legitimate medical purpose for the copious amounts of opioids
                  shipped into and around Plaintiffs’ communities;

               b. That they failed to report to the DEA suspicious orders;

               c. That they failed to maintain effective controls against diversion of particular
                  controlled substances into other than legitimate medical scientific and
                  industrial channels by sales to certain customers;

               d. That they failed to prevent against diversion from legitimate to non-legitimate
                  channels;

               e. That they failed to conduct meaningful due diligence to ensure that controlled
                  substances were not diverted into other than legitimate channels;

               f. That they failed to keep and maintain accurate records of Schedule II – V
                  controlled substances; and

               g. Such other omissions or concealments as alleged above in this Complaint.

       1022. Distributor Defendants intended and had reason to expect under the operative

circumstances that Plaintiffs, their agents, their communities, physicians, and persons on whom

Plaintiffs relied would be deceived by Defendants’ statements, concealments, and conduct as

alleged herein and that Plaintiffs would act or fail to act in reasonable reliance thereon.

       1023. Distributor Defendants intended that Plaintiffs, their agents, their communities,

physicians, and persons on whom Plaintiffs and their agents relied would rely on these Defendants’

misrepresentations and omissions; Defendants intended and knew that this reasonable and rightful

reliance would be induced by these Defendants’ misrepresentations and omissions; and,

Defendants intended and knew that such reliance would cause Plaintiffs to suffer loss.

       1024. Plaintiffs rightfully, reasonably, and justifiably relied on Marketing Defendants’

representations and/or concealments, both directly and indirectly. As the Marketing Defendants



                                                 313
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 324 of 347. PageID #: 39738



knew or should have known Plaintiffs were directly and proximately injured as a result of this

reliance, Plaintiffs’ injuries were directly and proximately caused by this reliance.

       1025. As a result of these representations and/or omissions, Plaintiffs proceeded under

the misapprehension that the opioid crisis was simply a result of conduct by persons other than

Defendants. As a consequence, these Defendants prevented Plaintiffs from a timelier and effective

response to the opioid epidemic.

       1026. Defendants’ false representations and omissions were material and were made and

omitted intentionally and recklessly.

       1027. Defendants’ misconduct alleged in this case is ongoing and persistent.

       1028. Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort Plaintiffs would reasonably expect to occur and is not part of the

normal and expected costs of a hospital’s healthcare services. Plaintiffs allege wrongful acts which

are neither discrete nor of the sort a hospital can reasonably expect.

       1029. The Purdue Individual Defendants, who are officers, directors and/or equity holders

of Purdue and affiliates, directed and participated in the tortious conduct of Purdue and are

individually liable.

       1030. Plaintiffs have incurred expenditures for special programs over and above ordinary

hospital healthcare services.

       1031. These Defendants’ conduct was accompanied by wanton and willful disregard of

person who foreseeably might be harmed by their acts and omissions.

       1032. Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions had a great probability of

causing substantial harm.



                                                314
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 325 of 347. PageID #: 39739



       1033. Plaintiffs have suffered monetary damages as aforesaid. As such Plaintiffs seek all

legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,

disgorgement of proceeds, compensatory and punitive damages, and all damages allowed by law

to be paid by the Defendants. Attorney fees and costs, and pre- and post-judgment interest.

                                SEVENTH CLAIM FOR RELIEF

                                        Civil Conspiracy
                                     (Against All Defendants)

       1034. Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       1035. Plaintiffs bring this claim under state common law providing for the civil liability

of persons who conspire to commit one or more unlawful acts.

       1036. Defendants engaged in a common design between two or more persons to

accomplish by concerted action an unlawful purpose, or a lawful purpose by unlawful means, an

overt act in furtherance of the conspiracy, and resulting injury to Plaintiffs.

       1037. Defendants engaged in a combination and an agreement to act in concert in their

tortious and/or otherwise unlawful marketing of opioids and/or distribution of opioids in Plaintiffs’

communities.

       1038. Defendants engaged in one or more unlawful overt acts and activities as prohibited

by law to further the conspiracy. The objects of the conspiracy were nuisance, negligence, fraud,

misrepresentation, violation of state law, and other unlawful conduct as described above in this

Complaint. Defendants knew that these objects were unlawful and would be accomplished by

unlawful means such as fraud, misrepresentations, and omissions.

       1039. Defendants each conspired with various KOLs and Front Groups to commit

unlawful or lawful acts in an unlawful manner. Defendants and the various KOLs and Front Groups

                                                 315
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 326 of 347. PageID #: 39740



with which each of them was allied, knowingly and voluntarily agreed to engage in unfair and

deceptive practices to promote and distribute opioids for the treatment of chronic pain by making

and disseminating false, unsubstantiated, and misleading statements and misrepresentations to

prescribers and consumers. Defendants enlisted various KOLs and Front Groups to make and

disseminate these statements in furtherance of their common strategy to increase the sale and

distribution of opioids, and Defendants—along with the KOLs and Front Groups with whom each

of them conspired—knew that the statements they made and disseminated served this purpose.

       1040. By engaging in the conduct described in this Complaint, Defendant Cephalon

agreed with Front Groups FSMB and APF that they would deceptively promote the risks, benefits

and superiority of opioid therapy. As part of its agreements with FSMB and APF, Cephalon

provided support for FSMB’s and APF’s deceptive statements promoting opioids and FSMB and

APF used that support to more broadly disseminate deceptive messaging promoting opioids, which

would benefit Cephalon’s drugs. Responsible Opioid Prescribing (Cephalon and FSMB) and

Treatment Options: A Guide for People Living with Pain (Cephalon and APF) are publications

that contained a number of deceptive statements about opioids as outlined supra. They are products

of these conspiracies, and the collaboration between Cephalon and each of these entities in creating

and disseminating these publications is further evidence of each conspiracy’s existence.

       1041. By engaging in the conduct described in this Complaint, Defendant Endo agreed

with Front Groups APF, NICP, AGS and FSMB that they would deceptively promote the risks,

benefits, and superiority of opioid therapy. As part of its agreements with APF, NIPC, AGS and

FSMB, Endo provided support for APF, NICP, AGS and FSMB’s deceptive statements promoting

opioids and APF, NICP, AGS and FSMB used that support to more broadly disseminate deceptive

messaging promoting opioids, which would benefit Endo’s drugs. Persistent Pain in the Older



                                                316
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 327 of 347. PageID #: 39741



Adult (Endo, APF, and NIPC), Persistent Pain in the Older Patient (Endo, APF, and NIPC),

Painknowledge.com (Endo, APF, and NIPC), Exit Wounds (Endo and APF), Pharmacological

Management of Persistent Pain in Older Persons (Endo and AGS), and Responsible Opioid

Prescribing (Endo and FSMB) are publications, CMEs, and websites that contained a number of

deceptive statements about opioids as outlined supra. They are products of these conspiracies, and

the collaboration between Endo and each of these entities in creating and disseminating these

publication, CMEs, and websites is further evidence of each conspiracy’s existence.

       1042. By engaging in the conduct described in this Complaint, Defendant Janssen agreed

with Front Groups AAPM, AGS and APF that they would deceptively promote the risks, benefits,

and superiority of opioid therapy. As part of its agreements with AAPM, AGS, and APF, Janssen

provided support for AAPM, AGS, and APF’s deceptive statements promoting opioids and Conrad

& Associates LLC, Medical Writer X, AAPM, AGS, and APF used that support to more broadly

disseminate deceptive messaging promoting opioids, which would benefit Janssen’s drugs.

Finding Relief: Pain Management for Older Adults (Janssen, AAPM, and AGS), a CME

promoting the Pharmacological Management of Persistent Pain in Older Persons (Janssen and

APF), the Let’s Talk Pain website (Janssen and APF), and Exit Wounds (Janssen and APF) are

publications, CMEs, and websites that contained a number of deceptive statements about opioids

as outlined supra. They are products of these conspiracies and the collaboration between Janssen

and each of these entities in creating and disseminating these publications is further evidence of

each conspiracy’s existence.

       1043. By engaging in the conduct described in this Complaint, Defendant Purdue agreed

with Front Groups APF, FDMB, and AGS that they would deceptively promote the risks, benefits,

and superiority of opioid therapy. As part of its agreements with APF, FSMB, and AGS, Purdue



                                               317
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 328 of 347. PageID #: 39742



provided support for APF, FSMB, and AGS’s deceptive statements promoting opioids and APF,

FSMB, and AGS used that support to more broadly disseminate deceptive messaging promoting

opioids, which would benefit Purdue’s drugs. The Partners Against Pain website (Purdue and

APF), A Policymaker’s Guide to Understanding Pain & Its Management (Purdue and APF),

Treatment Options: A Guide for People Living with Pain (Purdue and APF), Exit Wounds (Purdue

and APF),361 Responsible Opioid Prescribing (Purdue and FSMB), and a CME promoting the

Pharmacological Management of Persistent Pain in Older Persons (Purdue and AGS) are

publications, CMEs, and websites that contained a number of deceptive statements about opioids

as outlined supra. They are products of these conspiracies, and the collaboration between Purdue

and each of these entities in creating and disseminating these publications, CME’s and websites is

further evidence of each conspiracy’s existence.

       1044. Each of the participants to the conspiracies outlined above was aware of the

misleading nature of the statements they planned to issue and of the role they played in each

scheme to deceptively promote opioids as appropriate for the treatment of chronic pain. These

Defendants and third parties nevertheless agreed to misrepresent the risks, benefits, and superiority

of using opioids to Plaintiffs in return for increased pharmaceutical sales, financial contributions,

reputational enhancements, and other benefits.

       1045. Each of the participants to the conspiracies outlined above was aware of the

nuisance resulting from their conduct, and agreed to continue the practices described above that

resulted in the maintenance of that nuisance.




361
   Purdue’s collaboration with APF through APF’s “Corporate Roundtable” and Purdue and
APF’s active collaboration in running PCF constitute additional evidence of the conspiracy
between Purdue and APF to deceptively promote opioids.
                                                 318
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 329 of 347. PageID #: 39743



       1046. Distributor Defendants utilized their membership in the HDA and other forms of

collaboration to form agreements about their approach to their duties under the CSA to report

suspicious orders. The Defendants overwhelmingly agreed on the same approach – to fail to

identify, report or halt suspicious opioid orders, and fail to prevent diversion. Defendants’

agreement to restrict reporting provided an added layer of insulation from DEA scrutiny for the

entire industry as Defendants were thus collectively responsible for each other’s compliance with

their reporting obligations. Defendants were aware, both individually and collectively aware of the

suspicious orders that flowed directly from Defendants’ facilities.

       1047. Defendants knew that their own conduct could be reported by other Defendants and

that their failure to report suspicious orders they filled could be brought to the DEA’s attention.

As a result, Defendants had an incentive to communicate with each other about the reporting or

suspicious orders to ensure consistency in their dealings with DEA.

       1048. The Defendants also worked together to ensure that the opioid quotas allowed by

the DEA remained artificially high and ensured that suspicious orders were not reported to the

DEA in order to ensure that the DEA had no basis for refusing to increase or decrease production

quotas due to diversion.

       1049. The Defendants further worked together in their unlawful failure to act to prevent

diversion and failure to monitor for, report, and prevent suspicious order of opioids.

       1050. The desired consistency, and collective end goal was achieved. Defendants

achieved higher profits through higher opioid sales by orchestrating the unimpeded flow of

opioids.




                                                319
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 330 of 347. PageID #: 39744



       1051. By reason of Defendants’ unlawful acts, Plaintiffs have been damaged and continue

to be damaged by paying the costs of Defendants’ externalities and have suffered additional

damages for the costs of providing and using opioids long-term to treat chronic pain.

       1052. Defendants acted with a common understanding or design to commit unlawful acts,

as alleged herein, acted purposely, without a reasonable or lawful excuse, which directly caused

the injuries alleged herein.

       1053. Defendants acted with malice, purposely, intentionally, unlawfully, and without a

reasonable or lawful excuse.

       1054. Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions had a great probability of

causing substantial harm.

       1055. As outlined above, Defendants played an active role in determining the substance

of the misleading messages issued by KOLs and Front Groups, including by providing content

themselves, editing and approving content developed by their co-conspirators, and providing slide

decks for speaking engagements. Defendants further ensured that these misstatements were widely

disseminated, by both distributing the misstatements themselves and providing their co-

conspirators with funding and other assistance with distribution. The result was and unrelenting

stream of misleading information about compliance with state and federal legislation as related to

opioid distribution, and the risks, benefits, and superiority of using opioids to treat chronic pain

from sources Defendants knew were trusted by prescribers and consumers. Defendants exercised

direct editorial control over most of these statements. However, even if Defendants did not directly

disseminate or control the content of these misleading statements, they are liable for conspiring

with the third parties who did.



                                                320
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 331 of 347. PageID #: 39745



       1056. Defendants conduct in furtherance of the conspiracy described herein was not mere

parallel conduct because each Defendant acted directly against their commercial interests in not

reporting the unlawful distribution practices of their competitors to the authorities, which they had

a legal duty to do. Each Defendant acted against their commercial interests in this regard due to an

actual or tacit agreement between the Defendants that they would not report each other to the

authorities so they could all continue to engage in their unlawful conduct.

       1057. Defendants had a meeting of the minds on the object of or course of action for this

conspiracy. Defendants knew and agreed upon the unlawful object or course of action for this

conspiracy. Defendants also knew that their wrongful actions would inflict injury upon the targets

of the conspiracy, including Plaintiffs.

       1058. Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

thereof, caused the direct and foreseeable losses alleged herein.

       1059. Defendants’ misconduct alleged in this case is ongoing and persistent.

       1060. Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergent of the sort a hospital would reasonably expect to occur and is not part of the

normal and expected costs of a hospital’s healthcare services. Plaintiffs allege wrongful acts which

are neither discrete nor of the sort a hospital can reasonably expect.

       1061. Plaintiffs have incurred expenditures for special programs over and above ordinary

healthcare services.

       1062. Because of Defendants dissemination of false information and misleading

information of opioid risks, benefits, and sustainability for chronic pain, and false and misleading

statements regarding compliance with state law concerning the distribution of opioids, Defendants

are responsible for the costs.



                                                321
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 332 of 347. PageID #: 39746



          1063. Defendants conspired to create a public nuisance and to commit tortious conduct

and are therefore jointly and severally liable for the damages flowing from the conspiracy.

          1064. Plaintiffs therefore request this Court to enter an order awarding judgment in their

favor against Defendants, compelling Defendants to pay the direct and consequential damages,

and awarding Plaintiffs such other, further, and different relief as this Court may deem just and

proper.

                                  EIGHTH CLAIM FOR RELIEF

                             Violation of Statutes Prohibiting Unfair
                            and Deceptive Acts in Trade or Commerce
                              (By Plaintiffs Against All Defendants)

          1065. Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

          1066. As alleged herein, and upon information and belief, Defendants committed unfair,

false, misleading, and/or deceptive acts with regard to the sale and distribution of opioids in

violation of the various state statutes (the “UDAP Statutes”362) prohibiting unfair and/or deceptive


362
    The UDAP Statutes are:
Deceptive Trade Practices Act, Ala. Code §§ 8-19-1 et seq.; Unfair Trade Practices and
Consumer Protection Act, Alaska Stat. §§ 45.50.471 et seq.; Consumer Fraud Act, Ariz. Rev.
Stat. Ann. §§ 44-1521 et seq.; Deceptive Trade Practices Act, Ark. Code Ann. §§ 4-88-101 et
seq.; Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. (West); Consumers
Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. (West); Consumer Protection Act, Colo.
Rev. Stat. §§ 6-1-101 et seq.; Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. §§ 42-
110a et seq.; D.C. Code §§ 28-3901 et seq.; Consumer Fraud Act, Del. Code Ann. tit. 6, §§ 2511
et seq., 2580 et seq.; Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501.201 et seq.; Fair
Business Practices Act, Ga. Code Ann. §§ 10-1-390 et seq.; Haw. Rev. Stat. §§ 480-1 et seq.;
Consumer Protection Act, Idaho Code Ann. §§ 48-601 et seq.; Consumer Fraud and Deceptive
Business Practices Act, 815 Ill. Comp. Stat. 505-1 et seq.; Deceptive Consumer Sales Act, Ind.
Code §§ 24-5-0.5-1 et seq.; Consumer Protection Act, Kan. Stat. Ann. §§ 50-623 et seq., 50-675a
et seq.; Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110 et seq. (West); Unfair Trade
Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§ 51:1401 et seq.; Unfair Trade
Practices Act, Me. Rev. Stat. Ann. tit. 5, §§ 205A et seq.; Maryland Consumer Protection Act,
Md. Code Ann., Com. Law §§ 13-101 et seq. (West); Regulation of Business Practice and


                                                  322
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 333 of 347. PageID #: 39747



acts in trade or commerce. The claims of the Plaintiffs are governed by the UDAP statutes363 of

the states in which they are located. Plaintiffs seek to represent a broader class of similarly situated

persons in states with analogous statutes.

       1067. Defendants engaged in deception, deceptive or unfair acts or practices, fraud, false

pretense, false promise, misrepresentation, or concealment, suppression or omission of material




Consumer Protection Act, Mass. Gen. Laws Ann. ch. 93A, §§ 1 et seq.; Consumer Protection
Act, Mich. Comp. Laws §§ 445.901 et seq.; Minn. Stat. § 8.31; False Statement in Advertising
Act, Minn. Stat. § 325F.67; Prevention of Consumer Fraud Act, Minn. Stat. §§ 325F.68 et seq.;
Consumer Protection Act, Miss. Code Ann. §§ 75-24-1 et seq.; Merchandising Practices Act,
Mo. Rev. Stat. §§ 407.010 et seq.; Unfair Trade Practices and Consumer Protection Act, Mont.
Code Ann. §§ 30-14-101 et seq.; Consumer Protection Act, Neb. Rev. Stat. §§ 59-1601 et seq.;
Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903 et seq.; Nev. Rev. Stat. §
41.600; Consumer Protection Act, N.H. Rev. Stat. Ann. §§ 358-A:1 et seq.; N.J. Stat. Ann. §§
56:8-1 et seq. (West); Unfair Practices Act, N.M. Stat. §§ 57-12-1 et seq.; N.Y. Exec. Law §
63(12) (McKinney); N.Y. Gen. Bus. Law §§ 349 et seq. (McKinney); N.C. Gen. Stat. §§ 75-1.1
et seq.; N.D. Cent. Code §§ 51-15-01 et seq.; Consumer Sales Practices Act, Ohio Rev. Code
Ann. §§ 1345.01 et seq. (West); Consumer Protection Act, Okla. Stat. tit. 15, §§ 751 et seq.;
Unlawful Trade Practices Law, Or. Rev. Stat. §§ 646.605 et seq.; Unfair Trade Practices and
Consumer Protection Law, 73 Pa. Stat. Ann. §§ 201-1 et seq. (West); Unfair Trade Practice and
Consumer Protection Act, R.I. Gen. Laws §§ 6-13.1-1 et seq.; Unfair Trade Practices Act, S.C.
Code Ann. §§ 39-5-10 et seq.; Deceptive Trade Practices and Consumer Protection Law, S.D.
Codified Laws §§ 37-24-1 et seq.; Consumer Protection Act, Tenn. Code Ann. §§ 47-18-101 et
seq.; Deceptive Trade Practices--Consumer Protection Act, Tex. Bus. & Com. Code Ann. §§
17.41 et seq. (Vernon); Consumer Sales Practices Act, Utah Code Ann. §§ 13-11-1 et seq.;
Consumer Fraud Act, Vt. Stat. Ann. tit. 9, §§ 2451 et seq.; Consumer Protection Act, Va. Code
Ann. §§ 59.1-196 et seq.; Consumer Protection Act, Wash. Rev. Code §§ 19.86.010 et seq.; W.
Va. Code §§ 46A-6-101 et seq.; Wis. Stat. § 100.18 et seq.; Consumer Protection Act, Wyo. Stat.
Ann. §§ 40-12-101 et seq.
Protection Act, Tenn. Code Ann. §§ 47-18-101 et seq.; Deceptive Trade Practices--Consumer
Protection Act, Tex. Bus. & Com. Code Ann. §§ 17.41 et seq. (Vernon); Consumer Sales
Practices Act, Utah Code Ann. §§ 13-11-1 et seq.; Consumer Fraud Act, Vt. Stat. Ann. tit. 9, §§
2451 et seq.; Consumer Protection Act, Wash. Rev. Code §§ 19.86.010 et seq.; Wis. Stat. §
100.18 et seq.; Consumer Protection Act, Wyo. Stat. Ann. §§ 40-12-101 et seq.
363
    Plaintiffs’ own claims are governed, respectively, by (1) the Ohio Consumer Sales Practices
Act, Ohio R.C. § 1345.01 et seq., (2) the Alabama Deceptive Trade Practices Act, Ala. Code § 8-
19-1 et seq., and (3) the (Mississippi) Consumer Protection Act, Miss. Code Ann. §§ 75-24-1 et
seq.

                                                 323
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 334 of 347. PageID #: 39748



facts with the intent that others rely upon such concealment, suppression or omission, in

connection with the sale or advertisement of prescription drugs in violation of the UDAP Statutes.

       1068. During the relevant period and as detailed further herein, the Marketing Defendants

have each engaged in unfair and deceptive acts or practices in commerce in violation of the UDAP

Statutes by actively promoting and marketing the use of opioids for indications not federally

approved, circulating false and misleading information concerning opioids’ safety and efficacy,

and downplaying or omitting the risk of addiction arising from their use.

       1069. Each of the Defendants have engaged in unfair and/or deceptive trade practices by

omitting the material fact of its failure to design and operate a system to disclose suspicious orders

of controlled substances, as well as by failing to actually disclose such suspicious orders, as

required of “registrants” by the federal CSA, 21 C.F.R. § 1301.74(b). The CSA defines “registrant”

as any person who is registered pursuant to 21 U.S.C § 823. 21 C.F.R. § 1300.02(b). Section

823(a)-(b) requires manufacturers and distributors of controlled substances Schedule II to register.

       1070. The products at issue are consumer products. The transactions at issue, that caused

the distribution of those products, were entirely, or at least in principal part, consumer transactions.

       1071. Defendants’ unfair or deceptive acts or practices in violation of the UDAP Statutes

also offend these states’ public policy, and are immoral, unethical, oppressive and unscrupulous,

as well as malicious, wanton and manifesting of ill will, and they caused substantial injury to

Plaintiffs. Plaintiffs risk irreparable injury as a result of the Marketing and Distributor Defendants’,

and their agents’, acts, misrepresentations, and omissions in violation of the UDAP Statutes, and

these violations present a continuing risk to Plaintiffs, as well as to the general public.

       1072. Defendants’ conduct constitutes both “unfair” and “deceptive” acts and practices

affecting the conduct of trade or commerce.



                                                 324
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 335 of 347. PageID #: 39749



         1073. As a direct and proximate result of Defendants’ violations, Plaintiffs have suffered

and continues to suffer injury-in-fact and actual damages.

         1074. Defendants violated the foregoing statutes because they engaged in false or

misleading statements about the efficacy and safety of opioid pharmaceuticals.

         1075. Defendants, individually and acting through their employees and agents, and in

concert with each other, knowingly made material misrepresentations and omissions of facts to

Plaintiffs to induce them to purchase and administer opioid pharmaceuticals, as set forth in detail

above.

         1076. Defendants knew at the time that they made their misrepresentations and omissions

that they were false.

         1077. Defendants intended that Plaintiffs, physicians, patients, and/or others would rely

on their misrepresentations and omissions.

         1078. Plaintiffs, physicians, patients, and/or others reasonably relied upon Defendants’

misrepresentations and omissions.

         1079. In the alternate, the Defendants recklessly disregarded the falsity of their

representations regarding opioids.

         1080. By reason of their reliance on Defendants’ misrepresentations and omissions of

material fact, Plaintiffs, physicians, patients, and/or others suffered actual pecuniary damage.

         1081. The Purdue Individual Defendants, who are officers, directors and/or equity holders

of Purdue and affiliates, directed and participated in the tortious conduct of Purdue and are

individually liable.

         1082. Defendants’ conduct was willful, wanton, and malicious and was directed at the

public generally.



                                                325
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 336 of 347. PageID #: 39750



       1083. Plaintiffs have suffered an ascertainable loss of money or property and/or other

things of value as a result of the use or employment by Defendants of unfair and/or deceptive acts

or practices.

       1084. Plaintiffs are entitled to recover its damages caused by Defendants’ violation of the

various state consumer protection statutes set forth below in an amount to be determined at trial,

including treble and/or otherwise enhanced damages, to the full extent recoverable if the court

finds that the use or employment of the unfair or deceptive act or practice was a willful and/or

knowing violation, as well as attorneys’ fees to the full extent recoverable.

       1085. Plaintiffs also seek injunctive relief pursuant to the UDAP Statutes.

                                  NINTH CLAIM FOR RELIEF

            Violation of State RICO Statutes – Opioid False Narrative Enterprise
                  (By Plaintiff St. Vincent Against the RICO-1 Defendants)

       1086. Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       1087. Plaintiff St. Vincent brings its own claim under Ohio's Pattern of Corrupt Activities

Law, Ohio R.C. §§ 2923.31, et seq., and seeks to represent similarly situated persons in states with

analogous statutes (“State RICO” laws, collectively the “State RICO Statutes”364) that provide for


364
   The State RICO Statutes applicable to claims of class members who reside in states providing
for a private right of action are: Arizona Racketeering Act, Ariz. Rev. Stat. §§ 13-2301 et seq.;
Colorado Organized Crime Control Act, Colo. Rev. Stat. Ann. §§ 18-17-101 et seq.; Florida
RICO (Racketeer Influenced and Corrupt Organization) Act, Fla. Stat. Ann. §§ 895.01 et seq.;
Georgia RICO (Racketeer Influenced and Corrupt Organizations) Act, Ga. Code Ann. §§ 16-14-
1 et seq.; Hawaii Organized Crime Act, Haw. Rev. Stat. §§ 842-1 et seq.; Idaho Racketeering
Act, Idaho Code §§ 18-7801 et seq.; Illinois Narcotics Profit Forfeiture Act, 725 Ill. Comp. Stat.
Ann. 175/1 et seq.; Indiana Racketeer Influenced and Corrupt Organizations Act, Ind. Code Ann.
§§ 35-45-6-1 et seq.; Iowa Ongoing Criminal Conduct ACT, Iowa Code §§ 706A.1 et seq.;
Louisiana Racketeering Act, La. Rev. Stat. Ann. §§ 15:1351 et seq.; Nevada Racketeering Act,
Nev. Rev. Stat. Ann. §§ 207.350 et seq.; New Jersey RICO (Racketeer Influenced and Corrupt
Organizations) Act, N.J. Stat. Ann. §§ 2C:41-1 et seq.; New Mexico Racketeering Act, N.M.


                                                326
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 337 of 347. PageID #: 39751



civil claims for damages and injunctive relief arising from the conduct of racketeer-influenced and

corrupt organizations.

       1088. At all relevant times, the Plaintiffs were entities capable of holding a legal or

beneficial interest in property, which means that it was a “person” within the meaning of the RICO

Statutes.

       1089. Structure of the False Narrative Enterprise: At all relevant times, Defendants,

in violation of the law of the State RICO Statutes, conducted (managed) or participated, directly

or indirectly, in the conduct (management) of the False Narrative Enterprise, through a pattern of

unlawful or otherwise prohibited activity.

               (1)    Name. At all relevant times, there existed an “enterprise,” – to wit, an
               association-in-fact comprised of each of the Defendants – referred to herein as “The
               False Narrative Enterprise.”

               (2)     Purposes. The lawful purpose of the False Narrative Enterprise was the
               manufacture, marketing and sale of pharmaceutical products in interstate and
               foreign commerce. The unlawful purpose of the False Narrative Enterprise was to
               engage in and carry out an intentional scheme to defraud purchasers and others,
               including doctors and hospitals, by propagating falsehoods about the safety and
               benefits of opioids.

               (3)    Continuity: The continuity of the False Narrative Enterprise was
               coterminous with the period of time necessary to defraud Plaintiffs, other hospitals,
               physicians, other healthcare providers, patients and their families, and the
               American public in general.


Stat. Ann. §§ 30-42-1 et seq.; North Carolina Racketeer Influenced and Corrupt Organizations
Act (RICO), N.C. Gen. Stat. §§ 75D-1 et seq.; North Dakota Racketeer Influenced and Corrupt
Organizations Act, N.D. Cent. Code §§ 12.1-06.1-01 et seq.; Ohio Pattern of Corrupt Activities
Act, Ohio Rev. Code Ann. §§ 2923.31 et seq.; Oregon Racketeer and Corrupt Organization Act,
Or. Rev. Stat. §§ 166.715 et seq.; Rhode Island Racketeering and Corrupt Organizations Act, R.I.
Gen. Laws § 7–15–1 et seq.; Puerto Rico Act Against Organized Crime and Money Laundering
of the Commonwealth of Puerto Rico, 25 L.P.R.A. §§ 971 et seq.; Utah Pattern of Unlawful
Activity Act, Utah Code Ann. §§ 76–10–1601 et seq.; Virginia Islands Criminally Influenced
and Corrupt Organizations Act, 14 V.I.C. §§ 600 et seq.; Washington Criminal Profiteering Act,
Wash. Rev. Code Ann. §§ 9A.82.001 et seq.; Wisconsin Organized Crime Control Act, Wis.
Stat. §§ 946.80 et seq.


                                               327
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 338 of 347. PageID #: 39752



            (4)      Effect on Commerce: The False Narrative Enterprise was engaged in, and
            its activities affected, interstate and foreign commerce.

            (5)     Membership: The False Narrative Enterprise reflected several types of
            participants, not all of which were complicit, and not all of which are named herein
            as Defendants:

                   (a)      The Marketing Defendants. The Marketing Defendants are
                   Purdue, Actavis, Amneal, Cephalon, Janssen, Depomed, Endo, Insys,
                   Abbot, and Mallinckrodt. The Marketing Defendants conceptualized and set
                   in motion the falsehoods about opioids that created billions of dollars of
                   artificial demand for these highly addictive and dangerous products.

                   (b)    The Front Groups. The Marketing Defendants used the Front
                   Groups, such as the American Pain Foundation, American Academy of Pain
                   Medicine, the American Pain Society, the Federation of State Medical
                   Boards, the Alliance for Patient Access, the U.S. Pain Foundation, the
                   American Geriatrics Society, and the American Chronic Pain Association,
                   not named as defendants herein and not all of which were fully complicit,
                   to stoke demand for opioids by falsely creating the impression of
                   independent third party authoritative validation of the false claims of the
                   Marketing Defendants.

                   (c)     The KOLs. The Marketing Defendants used KOLs, such as Dr.
                   Portenoy, Dr. Webster, Dr. Fine and Dr. Fishman, not named as defendants
                   herein and who may not have been fully complicit, to provide ostensibly
                   valid, third party, authoritative validation of the false claims of the
                   Marketing Defendants.

                   (d)     The Distributor Defendants. The Distributor Defendants are
                   Cardinal, Anda, H. D. Smith, Henry Schein, AmerisourceBergen and
                   Miami-Luken; they joined the False Narrative Enterprise with full
                   awareness and complicity, and acted in concert with the Marketing
                   Defendants to pool information about vulnerable targets and share the king
                   size profits reaped from the sale of opioids to addicts, deliberately ignoring
                   their obligations under the Controlled Substances Act.

                   (e)     Corrupt Physicians and Pharmacies, a/k/a the Pill Mills.
                   prescribed opioids illegally and with no basis in legitimate medicine; and
                   dispensed opioids illegally and in direct violation of their legal obligations.

                   (f)    The National Retail Pharmacies. The National Retail Pharmacies
                   are CVS, Kroger, Rite-Aid, Walgreens, and Wal-Mart. Like the Distributor
                   Defendants, they joined the False Narrative Enterprise with full awareness
                   and complicity, and acted in concert with the Marketing Defendants to pool
                   information about vulnerable targets and share the king size profits reaped

                                            328
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 339 of 347. PageID #: 39753



                       from the sale of opioids to addicts, deliberately ignoring their obligations
                       under the Controlled Substances Act and state RICO laws.

       1090. Predicate Acts. At all relevant times, Defendants conducted (managed) or

participated, directly or indirectly, in the conduct (management) of the False Narrative Enterprise,

through a pattern of unlawful activity. In addition to participating in a RICO-violative enterprise,

the Defendants, with full knowledge and purpose, conspired to violate those provisions in the

RICO Statutes prohibiting participation in unlawful or otherwise prohibited enterprises.365

Defendants did so by engaging in multiple, repeated, and continuous violations of:

               (1) Wire fraud and other fraudulent practices: The Defendants transmitted
               communications, including advertisements, through U.S. mail fraud and interstate
               wire fraud, in interstate or foreign commerce, to designated persons for ostensibly
               legitimate purposes, but with the actual, unlawful purpose of engaging in an
               intentional scheme to defraud or mislead Plaintiffs, other hospitals, health care
               providers, patients and their families and, in general, the American public.
               Defendants engaged in a scheme or artifice to defraud and/or thereby knowingly
               obtained a benefit by means of false or fraudulent pretenses, representations,
               promises or material omissions.

               (2) Violation of state controlled substances acts, including the Ohio
               Controlled Substances Act, Ohio R.C. § 3719.01 et seq., the regulations
               promulgated thereunder, and other statutes and regulations governing the
               manufacture, distribution or sales of controlled substances. The Defendants
               engaged in manufacture, distribution or sales of controlled substances or narcotic
               drugs. The Defendants violated the applicable state law and statues through their
               participation in the False Narrative Enterprise, and through their failure to
               monitor, report, or guard against suspicious orders and diversion of the controlled
               substances or narcotic drugs.

               (3) Violation of federal criminal statutes (See Count I, supra).

       1091. Defendants’ predicate acts, enumerated above, constitute a “pattern of corrupt

activity” as defined in Ohio R.C. § 2923.31 (as well as unlawful or otherwise prohibited activity




365
   Defendants’ management and participation in the enterprise as well as their conspiracy to
conduct the unlawful activities violated Ohio R.C. § 2923.32(a)(1) and analogous provisions in
laws of other states in which members of the Class are located.
                                                329
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 340 of 347. PageID #: 39754



as defined in the RICO Statutes, and a “pattern” of unlawful or otherwise prohibited activity, as

defined in the federal and certain state RICO Statutes).

        1092. At all relevant times, Defendants, in violation of the above statutes, conducted

(managed) or participated, directly or indirectly, in the conduct (management) of the False

Narrative Enterprise, through a pattern of unlawful activity, by engaging in multiple, repeated, and

continuous predicate acts listed above.

        1093. Defendants also conspired to engage in corrupt activity, constituting a conspiracy

to violate RICO, in violation of state laws analogous to 18 U.S.C. § 1962(d).

        1094. Consequences. By reason of the above-referenced violations of the state RICO

Statutes, Plaintiffs were injured in their business or property, is entitled to assert this claim, and

to recover threefold the damages they sustained, as demonstrated at trial, and the cost of the suit,

including reasonable attorneys’ fees, as well as such other appropriate relief, as the Court may

provide.

                                  TENTH CLAIM FOR RELIEF

            Violation of State RICO Statutes – Sackler Pharmaceutical Enterprise
                   (By Plaintiff St. Vincent Against the Purdue Defendants)

        1095. Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

        1096. Plaintiff St. Vincent brings its own claim under Ohio's Pattern of Corrupt Activities

Law, Ohio R.C. §§ 2923.31, et seq., and seeks to represent similarly situated persons in states with

State RICO Statutes.

        1097. At all relevant times, Plaintiffs were entities capable of holding a legal or beneficial

interest in property, which means that it was a “person” within the meaning of the State RICO

Statutes.

                                                  330
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 341 of 347. PageID #: 39755



 I.    The Sackler Pharmaceutical Enterprise

       1098. Name, Purposes and Membership. At all relevant times, there existed an

“enterprise,” within the meaning of the State RICO Statutes – to wit, an association-in-fact

comprised of each of the Purdue Defendants - the Sackler Pharma Enterprise. The lawful purpose

of the Sackler Pharma Enterprise was the manufacture, marketing and sale of pharmaceutical

products in interstate and foreign commerce. The unlawful purpose of the Sackler Pharma

Enterprise was to engage in and carry out an intentional scheme to defraud purchasers, including

doctors and hospitals, by propagating falsehoods about the safety and benefits of opioids.

       1099. Continuity: The continuity of the Sackler Pharma Enterprise was coterminous with

the period of time necessary to defraud Plaintiffs, other hospitals, physicians, other healthcare

providers, patients and their families, and the American public in general.

       1100. Predicate Acts: At all relevant times, Defendants engaged in multiple, repeated,

and continuous violations of:

       (1) Wire fraud and other fraudulent practices: The Defendants transmitted
       communications, including advertisements, through U.S. mail fraud and interstate wire
       fraud, in interstate or foreign commerce, to designated persons for ostensibly legitimate
       purposes, but with the actual, unlawful purpose of engaging in an intentional scheme to
       defraud or mislead Plaintiffs, other hospitals, health care providers, patients and their
       families and, in general, the American public. Defendants engaged in a scheme or artifice
       to defraud and/or thereby knowingly obtained a benefit by means of false or fraudulent
       pretenses, representations, promises or material omissions.

       (2) Violation of state controlled substances acts, including the Ohio Controlled
       Substances Act, Ohio R.C. § 3719.01 et seq., the regulations promulgated thereunder,
       and other statutes and regulations governing the manufacture, distribution or sales
       of controlled substances. The Defendants engaged in manufacture, distribution or sales
       of controlled substances or narcotic drugs. The Defendants violated the applicable state
       law and statues through their participation in the False Narrative Enterprise, and through
       their failure to monitor, report, or guard against suspicious orders and diversion of the
       controlled substances or narcotic drugs.

       (3) Violation of federal criminal statutes (See Count II, supra).



                                               331
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 342 of 347. PageID #: 39756



       1101. Structure of the Purdue Pharma Enterprise: The Sackler Pharma Enterprise

reflected several types of participants, not all of whom were complicit, and not all of which are

named herein as Defendants:

                  A. The Sackler Defendants. The Sackler Defendants are Richard Sackler,

                      Beverly Sackler, David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler,

                      Kathe Sackler, Mortimer Sackler, and Theresa Sackler controlled Purdue’s

                      misconduct. The Sackler Defendants conceptualized and set in motion the

                      falsehoods about opioids that created billions of dollars of artificial demand

                      for these highly addictive and dangerous products. Together, the Sackler

                      Defendants directed and otherwise participated in Purdue’s deceptive sales

                      and marketing practices, sending hundreds of orders to executives and other

                      employees. From the money that Purdue collected as a result of its wrongful

                      conduct, they paid themselves and their family billions of dollars.

                  B. The Other Purdue Directors: The other members of Purdue’s Board, at

                      pertinent times, include Peter Boer, Judith Lewent, Paulo Costa and Ralph

                      Snyderman. Although not named as defendants, they each joined and

                      participated in the Sackler Pharma Enterprise with full awareness and

                      complicity, acted in concert with the Sackler Defendants to direct Purdue’s

                      deception and/or carry out the misconduct and share the king size profits

                      reaped from the sale of opioids to Plaintiffs, health care providers, patients

                      and their families and, in general, the American public.

                  C. The Purdue Officer Defendants: The Purdue Officer Defendants are John

                      Stewart, Mark Timney, Craig Landau and Russell Gasdia. The Purdue



                                               332
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 343 of 347. PageID #: 39757



                  Officer Defendants each joined and participated in the Sackler Pharma

                  Enterprise with full awareness and complicity, acted in concert with the

                  Sackler defendants to direct Purdue’s deception and/or carry out the

                  misconduct and share the king size profits reaped from the sale of opioids

                  to Plaintiffs, health care providers, patients and their families and, in

                  general, the American public.

               D. The Purdue Entity Defendants and Other Affiliated Entities: The

                  Purdue Entity Defendants are Purdue Pharma L.P., Purdue Pharma Inc. and

                  The Purdue Frederick Company, Inc. The Purdue Entity Defendants, and

                  other business entities beneficially owned and controlled by the Sackler

                  Defendants not named as Defendants, joined the Sackler Pharma Enterprise

                  with full awareness and complicity, and acted in concert with the Sackler

                  Defendants to pool information about vulnerable targets and share the king

                  size profits reaped from the sale of opioids to Plaintiffs, health care

                  providers, patients and their families and, in general, the American public,

                  deliberately ignoring duties to comply with laws and regulations on

                  marketing and sales of controlled substances.

               E. The Purdue Sales Representatives and Other Employees: These

                  participants are not named as defendants herein and who may not have been

                  fully complicit. The Purdue Sales Representatives implemented marketing

                  and sales plans under the direction and control of the Sackler Defendants,

                  the Purdue Director and Purdue Officer Defendants, including pooling

                  information about vulnerable targets, increasing sales of highly addictive



                                          333
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 344 of 347. PageID #: 39758



                       opioids directly to Plaintiffs and physicians, concealing risks of opioids, as

                       well as sharing the king size profits reaped from the sale of opioids to

                       Plaintiffs, health care providers, patients and their families and, in general,

                       the American public.

       1102. Defendants’ predicate acts, enumerated above, constitute a “pattern of corrupt

activity” as defined in Ohio R.C. § 2923.31 (as well as unlawful or otherwise prohibited activity

as defined in the other State RICO Statutes, and a “pattern” of unlawful or otherwise prohibited

activity, as defined in the federal and certain State RICO Statutes).

       1103. At all relevant times, Defendants, in violation of the above statutes, conducted

(managed) or participated, directly or indirectly, in the conduct (management, if required by law)

of the Sackler Pharma Enterprise, through a pattern of unlawful activity, by engaging in multiple,

repeated, and continuous predicate acts listed above.

       1104. Defendants also conspired to engage in corrupt activity, constituting a conspiracy

to violate RICO, in violation of state laws analogous to 18 U.S.C. § 1962(d).

II.    Consequences

       1105. By reason of the above-referenced violations of the State RICO Statutes, Plaintiffs

were injured in their business or property, are entitled to assert this claim, and to recover multiple

damages as provided by law that they sustained, as demonstrated at trial, and the cost of the suit,

including reasonable attorneys’ fees, as well as such other appropriate relief, as the Court may

provide.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs ask that the Court:

       A.          Certify the Class proposed herein;

       B.          Appoint Plaintiffs as representatives of the Class;

                                                 334
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 345 of 347. PageID #: 39759



       C.          Appoint Plaintiffs’ counsel as attorneys for the Class;

       D.          Award compensatory damages in an amount sufficient to fairly and completely

compensate Plaintiffs and the Class for all damages, multiple or treble, as provided by law;

punitive damages as provided by law; pre-judgment and post-judgment interest as provided by

law, and that such interest be awarded at the highest legal rate;

       E.          Award such equitable relief against Defendants as the Court should find

appropriate, including disgorgement of illicit proceeds and other orders;

       F.          Award Plaintiffs their cost of suit, including reasonable attorneys’ fees as

provided by law;

       G.          Enter judgment against Defendants, jointly and severely, and in favor of

Plaintiffs; and

       H.          Award such further and additional relief as the Court may deem just and proper

under the circumstances.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all issues so triable.

       Dated: March 11, 2019                   Respectfully Submitted,

                                                       BARRETT LAW GROUP, P.A.
                                                       Attorneys for Plaintiffs

                                               By:     /s/ Don Barrett
                                                       John W. (Don) Barrett
                                                       David McMullan, Jr.
                                                       Richard Barrett
                                                       Sterling Starns
                                                       BARRETT LAW GROUP, P.A.
                                                       P.O. Box 927
                                                       404 Court Square North
                                                       Lexington, Mississippi 39095
                                                       Ph: (662) 834-2488
                                                       Fax: (662) 834-2628

                                                 335
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 346 of 347. PageID #: 39760



                                           dbarrett@barrettlawgroup.com
                                           dmcmullan@barrettlawgroup.com
                                           rrb@rrblawfirm.net
                                           sstarns@barrettlawgroup.com

                                           G. Robert Blakey
                                           WILLIAM J. & DOROTHY T. O’NEILL
                                           PROFESSOR OF LAW EMERITUS
                                           NOTRE DAME LAW SCHOOL*
                                           7002 East San Miguel Avenue
                                           Paradise Valley, Arizona 85253
                                           Ph: 574-514-8220
                                           blakey.1@nd.edu
                                           *For purposes of identification only

                                           Frank L. Gallucci, III (#0072680)
                                           PLEVIN & GALLUCCI
                                           55 Public Square, Suite 2222
                                           Cleveland, OH 44113
                                           Ph: (216) 861-0804
                                           Fax: (216) 861-5322
                                           Fgallucci@pglawyer.com

                                           R. Eric Kennedy, Esq. (#0006174)
                                           Daniel P. Goetz, Esq. (#0065549)
                                           WEISMAN, KENNEDY & BERRIS
                                           CO., L.P.A.
                                           1600 Midland Building
                                           101 Prospect Ave., W.
                                           Cleveland, Ohio 44115
                                           Phone: (216) 781-1111
                                           Fax: (216) 781-6747
                                           ekennedy@weismanlaw.com
                                           dgoetz@weismanlaw.com

                                           Steven A. Martino
                                           W. Lloyd Copeland
                                           Ruth Lichtenfeld
                                           TAYLOR MARTINO, P.C.
                                           P.O. Box 894
                                           Mobile, Alabama 36601
                                           Ph: (251) 433-3131
                                           Fax: (251) 433-4207
                                           stevemartino@taylormartino.com
                                           Lloyd@taylormartino.com
                                           ruth@taylormartino.com

                                     336
Case: 1:17-md-02804-DAP Doc #: 1427 Filed: 03/11/19 347 of 347. PageID #: 39761




                                           Gerald M. Abdalla, Jr.
                                           ABDALLA LAW, PLLC
                                           602 Steed Road, Suite 200
                                           Ridgeland, Mississippi 39157
                                           Ph: (601) 487-4590
                                           Fax: (601) 487-4595
                                           jerry@abdalla-law.com

                                           Robert A. Clifford
                                           Shannon M. McNulty
                                           CLIFFORD LAW OFFICES
                                           120 North LaSalle Street
                                           31st Floor
                                           Chicago, Illinois 60602
                                           Ph: (312) 899-9090
                                           rac@cliffordlaw.com
                                           smm@cliffordlaw.com

                                           Jonathan W. Cuneo
                                           Evelyn Li
                                           Monica Miller
                                           CUNEO GILBERT & LaDUCA, LLP
                                           4725 Wisconsin Ave. NW, Suite 200
                                           Washington, DC 20016
                                           Ph: (202) 789-3960
                                           Fax: (202) 789-1813
                                           jonc@cuneolaw.com
                                           evelyn@cuneolaw.com
                                           monicam@cuneolaw.com

                                           J. Kirkham Povall
                                           S. Todd Jeffreys
                                           POVALL & JEFFREYS PA
                                           215 North Pearman Avenue
                                           P.O. Box 1199
                                           Cleveland, MS 38732
                                           Ph: (662) 843-9948
                                           Fax: (6620 843-9957
                                           jkpovall@bellsouth.net
                                           stjeffreys@bellsouth.net




                                     337
